

EXECUTION VERSION
















Exhibit 10.1






INDENTURE


dated as of August 20, 2018 by and among
HUNT CRE 2018-FL2, LTD.,
as Issuer


HUNT CRE 2018-FL2, LLC,
as Co-Issuer


HUNT CRE 2018-FL2 ADVANCES, LLC,
as Advancing Agent


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Custodian
























USActive 47538249.14



TABLE OF CONTENTS


Page


ARTICLE I DEFINITIONS
Section 1.1    Definitions    3
Section 1.2    Interest Calculation Convention    52
Section 1.3    Rounding Convention    52
ARTICLE II THE NOTES
Section 2.1    Forms Generally    53
Section 2.2    Forms of Notes and Certificate of Authentication    53
Section 2.3    Authorized Amount; Stated Maturity Date; and Denominations    54
Section 2.4    Execution, Authentication, Delivery and Dating    55
Section 2.5    Registration, Registration of Transfer and Exchange    56
Section 2.6    Mutilated, Defaced, Destroyed, Lost or Stolen Note    63
Section 2.7    Payment of Principal and Interest and Other Amounts; Principal
and
Interest Rights Preserved    64
Section 2.8    Persons Deemed Owners    68
Section 2.9    Cancellation    68
Section 2.10    Global Notes; Definitive Notes; Temporary Notes    68
Section 2.11    U.S. Tax Treatment of Notes and the Issuer    70
Section 2.12    Authenticating Agents    71
Section 2.13    Forced Sale on Failure to Comply with Restrictions    71
Section 2.14    No Gross Up    72
Section 2.15    Credit Risk Retention    73
ARTICLE III
CONDITIONS PRECEDENT; PLEDGED MORTGAGE ASSETS
Section 3.1    General Provisions    73
Section 3.2    Security for Notes    75
Section 3.3    Transfer of Collateral    77






--------------------------------------------------------------------------------





ARTICLE IV SATISFACTION AND DISCHARGE
Section 4.1    Satisfaction and Discharge of Indenture    84
Section 4.2    Application of Amounts held in Trust    86
Section 4.3    Repayment of Amounts Held by Paying Agent    86
Section 4.4    Limitation on Obligation to Incur Company Administrative
Expenses    86
ARTICLE V REMEDIES
Section 5.1    Events of Default    87
Section 5.2    Acceleration of Maturity; Rescission and Annulment    89
Section 5.3    Collection of Indebtedness and Suits for Enforcement by
Trustee    91
Section 5.4    Remedies    93
Section 5.5    Preservation of Collateral    95
Section 5.6    Trustee May Enforce Claims Without Possession of Notes    97
Section 5.7    Application of Amounts Collected    97
Section 5.8    Limitation on Suits    97
Section 5.9    Unconditional Rights of Noteholders to Receive Principal and
Interest    98
Section 5.10    Restoration of Rights and Remedies    98
Section 5.11    Rights and Remedies Cumulative    98
Section 5.12    Delay or Omission Not Waiver    98
Section 5.13    Control by the Controlling Class    99
Section 5.14    Waiver of Past Defaults    99
Section 5.15    Undertaking for Costs    100
Section 5.16    Waiver of Stay or Extension Laws    100
Section 5.17    Sale of Collateral    100
Section 5.18    Action on the Notes    101
ARTICLE VI
THE TRUSTEE AND NOTE ADMINISTRATOR
Section 6.1    Certain Duties and Responsibilities    101
Section 6.2    Notice of Default    103
Section 6.3    Certain Rights of Trustee and Note Administrator    104
Section 6.4    Not Responsible for Recitals or Issuance of Notes    106
Section 6.5    May Hold Notes    107
Section 6.6    Amounts Held in Trust.    107
Section 6.7    Compensation and Reimbursement    107
Section 6.8    Corporate Trustee Required; Eligibility    108
Section 6.9    Resignation and Removal; Appointment of Successor    109
Section 6.10    Acceptance of Appointment by Successor    111



Section 6.11    Merger, Conversion, Consolidation or Succession to Business of
Trustee
and Note Administrator.    111
Section 6.12    Co-Trustees and Separate Trustee    112
Section 6.13    Direction to enter into the Servicing Agreement and Other
Documents    113
Section 6.14    Representations and Warranties of the Trustee    113
Section 6.15    Representations and Warranties of the Note Administrator    114
Section 6.16    Requests for Consents    114
Section 6.17    Withholding    115
ARTICLE VII COVENANTS
Section 7.1    Payment of Principal and Interest    115
Section 7.2    Maintenance of Office or Agency    116
Section 7.3    Amounts for Note Payments to be Held in Trust    116
Section 7.4    Existence of the Issuer and the Co-Issuer    118
Section 7.5    Protection of Collateral    120
Section 7.6    Notice of Any Amendments    122
Section 7.7    Performance of Obligations    122
Section 7.8    Negative Covenants    123
Section 7.9    Statement as to Compliance    125
Section 7.10    Issuer and Co-Issuer May Consolidate or Merge Only on Certain
Terms    125
Section 7.11    Successor Substituted    128
Section 7.12    No Other Business    129
Section 7.13    Reporting.    129
Section 7.14    Calculation Agent    129
Section 7.15    REIT Status    130
Section 7.16    Permitted Subsidiaries    131
Section 7.17    Repurchase Requests    132
Section 7.18
Purchase of Ramp-Up Mortgage Assets and Funded FF Companion
Participations.    132

Section 7.19    Ramp-Up Completion Date Actions    133
Section 7.20    Servicing of Mortgage Loans and Control of Servicing
Decisions    134
Section 7.21    ABS Due Diligence Services    134
ARTICLE VIII SUPPLEMENTAL INDENTURES
Section 8.1    Supplemental Indentures Without Consent of Securityholders    134
Section 8.2    Supplemental Indentures with Consent of Securityholders    138
Section 8.3    Execution of Supplemental Indentures    140
Section 8.4    Effect of Supplemental Indentures    141
Section 8.5    Reference in Notes to Supplemental Indentures    141



ARTICLE IX


REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES


Section 9.1    Clean-up Call; Tax Redemption; Optional Redemption; and Auction
Call Redemption    142
Section 9.2    Notice of Redemption    144
Section 9.3    Notice of Redemption or Maturity    144
Section 9.4    Notes Payable on Redemption Date    145
Section 9.5    Mandatory Redemption    145


ARTICLE X


ACCOUNTS, ACCOUNTINGS AND RELEASES


Section 10.1    Collection of Amounts; Custodial Account    145
Section 10.2    Reinvestment Account    146
Section 10.3    Payment Account    147
Section 10.4    Unused Proceeds Account    147
Section 10.5    Expense Reserve Account.    148
Section 10.6    Funded FF Companion Participation Acquisition Account    149
Section 10.7    Interest Advances    151
Section 10.8    Reports by Parties    154
Section 10.9    Reports; Accountings    154
Section 10.10    Release of Mortgage Assets; Release of Collateral    157
Section 10.11    Reports by Independent Accountants    158
Section 10.12    Information Available Electronically    159
Section 10.13    Investor Q&A Forum; Investor Registry    161
Section 10.14    Certain Procedures    164


ARTICLE XI APPLICATION OF FUNDS
Section 11.1    Disbursements of Amounts from Payment Account    165
Section 11.2    Securities Accounts    170


ARTICLE XII


SALE OF MORTGAGE ASSETS; REINVESTMENT MORTGAGE ASSETS; FUTURE FUNDING AGREEMENT


Section 12.1    Sales of Mortgage Assets    171
Section 12.2    Reinvestment Mortgage Assets    173
Section 12.3    Conditions Applicable to all Transactions Involving Sale or
Grant    174
Section 12.4    Modifications to Note Protection Tests    175



Section 12.5    Future Funding Agreement    175
ARTICLE XIII NOTEHOLDERS’ RELATIONS
Section 13.1    Subordination    176
Section 13.2    Standard of Conduct    178
ARTICLE XIV MISCELLANEOUS
Section 14.1    Form of Documents Delivered to the Trustee and Note
Administrator    178
Section 14.2    Acts of Securityholders    179
Section 14.3
Notices, etc., to the Trustee, the Note Administrator, the Issuer, the Co-
Issuer, the Advancing Agent, the Servicer, the Special Servicer, the Preferred
Share Paying Agent, the Placement Agents, the Collateral

Manager and the Rating Agencies    179
Section 14.4    Notices to Noteholders; Waiver    182
Section 14.5    Effect of Headings and Table of Contents    183
Section 14.6    Successors and Assigns    183
Section 14.7    Severability    183
Section 14.8    Benefits of Indenture.    183
Section 14.9    Governing Law; Waiver of Jury Trial    184
Section 14.10    Submission to Jurisdiction    184
Section 14.11    Counterparts    184
Section 14.12    Liability of Co-Issuers    184
Section 14.13    17g-5 Information    184
Section 14.14    Rating Agency Condition    187
Section 14.15    Patriot Act Compliance    187
ARTICLE XV
ASSIGNMENT OF THE MORTGAGE ASSET PURCHASE AGREEMENTS
Section 15.1    Assignment of Mortgage Asset Purchase Agreement    187
ARTICLE XVI
CURE RIGHTS; PURCHASE RIGHTS
Section 16.1    [Reserved]    189
Section 16.2    Mortgage Asset Purchase Agreements    189



Section 16.3
Representations and Warranties Related to Ramp-Up Mortgage Assets, Funded FF
Companion Participations and Reinvestment Mortgage

Assets    189
Section 16.4    Operating Advisor    190
Section 16.5    Purchase Right; Holder of a Majority of the Preferred
Shares    190
ARTICLE XVII ADVANCING AGENT
Section 17.1    Liability of the Advancing Agent    191
Section 17.2    Merger or Consolidation of the Advancing Agent    191
Section 17.3    Limitation on Liability of the Advancing Agent and Others    191
Section 17.4    Representations and Warranties of the Advancing Agent    192
Section 17.5    Resignation and Removal; Appointment of Successor    193
Section 17.6    Acceptance of Appointment by Successor Advancing Agent    194
Section 17.7    Removal and Replacement of Backup Advancing Agent.    194


SCHEDULES


Schedule A    Schedule of Mortgage Assets Schedule B    LIBOR
Schedule C    List of Authorized Officers of Collateral Manager EXHIBITS
Exhibit A-1    Form of Class A Senior Secured Floating Rate Note (Global Note)
Exhibit A-2    Form of Class A Senior Secured Floating Rate Note (Definitive
Note)
Exhibit B-1    Form of Class A-S Second Priority Secured Floating Rate Note
(Global Note) Exhibit B-2    Form of Class A-S Second Priority Secured Floating
Rate Note (Definitive Note) Exhibit C-1    Form of Class B Third Priority
Secured Floating Rate Note (Global Note) Exhibit C-2    Form of Class B Third
Priority Secured Floating Rate Note (Definitive Note) Exhibit D-1    Form of
Class C Fourth Priority Secured Floating Rate Note (Global Note) Exhibit
D-2    Form of Class C Fourth Priority Secured Floating Rate Note (Definitive
Note) Exhibit E-1    Form of Class D Fifth Priority Secured Floating Rate Note
(Global Note)
Exhibit E-2    Form of Class D Fifth Priority Secured Floating Rate Note
(Definitive Note) Exhibit F-1    Form of Class E Sixth Priority Floating Rate
Note (Global Note)
Exhibit F-2    Form of Class E Sixth Priority Floating Rate Note (Definitive
Note) Exhibit G-1    Form of Class F Seventh Priority Floating Rate Note (Global
Note) Exhibit G-2    Form of Class F Seventh Priority Floating Rate Note
(Definitive Note) Exhibit H-1    Form of Transfer Certificate – Regulation S
Global Note
Exhibit H-2    Form of Transfer Certificate – Rule 144A Global Note Exhibit
H-3    Form of Transfer Certificate – Definitive Note



Exhibit I    Form of Closing Document Checklist Regarding the Mortgage Asset
File Exhibit J    Form of Custodian Receipt
Exhibit K    Form of Request for Release Exhibit L    [RESERVED]
Exhibit M    Form of NRSRO Certification Exhibit N    [RESERVED]
Exhibit O    Form of Note Administrator’s Monthly Report
Exhibit P-1    Form of Investor Certification (for Non-Borrower Affiliates)
Exhibit P-2    Form of Investor Certification (for Borrower Affiliates) Exhibit
Q    Form of Online Market Data Provider Certification



INDENTURE, dated as of August 20, 2018, by and among HUNT CRE 2018-FL2, LTD., an
exempted company incorporated in the Cayman Islands with limited liability (the
“Issuer”), HUNT CRE 2018-FL2, LLC, a limited liability company formed under the
laws of Delaware (the “Co-Issuer”), HUNT CRE 2018-FL1 ADVANCES, LLC, a Delaware
limited liability company (“Hunt Advances”), as advancing agent (herein,
together with its permitted successors and assigns, the “Advancing Agent”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
trustee (herein, together with its permitted successors and assigns in the
trusts hereunder, the “Trustee”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
note administrator, paying agent, calculation agent, transfer agent,
authentication agent and backup advancing agent (herein, in all of the foregoing
capacities, together with its permitted successors and assigns, the “Note
Administrator”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as custodian
(herein, together with its permitted successors and assigns in the trusts
hereunder, the “Custodian”).


PRELIMINARY STATEMENT


Each of the Issuer and the Co-Issuer is duly authorized to execute and deliver
this Indenture to provide for the Notes issuable as provided in this Indenture.
All covenants and agreements made by the Issuer and Co-Issuer herein are for the
benefit and security of the Secured Parties. The Issuer, the Co-Issuer, the Note
Administrator, in all of its capacities hereunder, the Custodian, the Trustee
and the Advancing Agent are entering into this Indenture, and the Trustee is
accepting the trusts created hereby, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged.


All things necessary to make this Indenture a valid agreement of the Issuer and
Co- Issuer in accordance with this Indenture’s terms have been done.


GRANTING CLAUSES


The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising out of (in
each case, to the extent of the Issuer’s interest therein and specifically
excluding any interest in any related Future Funding Participations therein and
excluding any interest in the Excepted Property):


(a)the Closing Date Mortgage Assets listed on Schedule A hereto which the Issuer
purchases on the Closing Date and causes to be delivered to the Trustee
(directly or through an agent or bailee) herewith, including all payments
thereon or with respect thereto, and all Mortgage Assets which are delivered to
the Trustee (directly or through an agent or bailee) after the Closing Date
pursuant to the terms hereof (including, without limitation, all Ramp-Up
Mortgage Assets, Funded FF Companion Participations, Reinvestment Mortgage
Assets, Exchange Mortgage Assets and Contribution Mortgage Assets acquired by
the Issuer after the Closing Date) and all payments thereon or with respect
thereto;



(b)the Servicing Accounts, the Indenture Accounts and the related security
entitlements and all income from the investment of funds in any of the foregoing
at any time credited to any of the foregoing accounts;


(c)
the Eligible Investments;



(d)the rights of the Issuer under the Collateral Management Agreement, the
Mortgage Asset Purchase Agreement, the Company Administration Agreement and the
Servicing Agreement;


(e)all amounts delivered to the Note Administrator (directly or through a
securities intermediary);


(f)all other investment property, instruments and general intangibles in which
the Issuer has an interest, other than the Excepted Property;


(g)
the Issuer’s ownership interest in, and rights to, all Permitted Subsidiaries;



and


(h)
all proceeds with respect to the foregoing clauses (a) through (g).



The collateral described in the foregoing clauses (a) through (h), with the
exception



of the Excepted Property, is referred to herein as the “Collateral.” Such Grants
are made to secure the Offered Notes equally and ratably without prejudice,
priority or distinction between any Offered Note and any other Offered Note for
any reason, except as expressly provided in this Indenture (including, but not
limited to, the Priority of Payments) and to secure (i) the payment of all
amounts due on and in respect of the Notes in accordance with their terms, (ii)
the payment of all other sums payable under this Indenture and (iii) compliance
with the provisions of this Indenture, all as provided in this Indenture. The
foregoing Grant shall, for the purpose of determining the property subject to
the lien of this Indenture, be deemed to include any securities and any
investments granted by or on behalf of the Issuer to the Trustee for the benefit
of the Secured Parties, whether or not such securities or such investments
satisfy the criteria set forth in the definitions of “Mortgage Asset” or
“Eligible Investment,” as the case may be.


Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the laws of the State of New York
applicable to agreements made and to be performed therein, for the benefit of
the Noteholders. Upon the occurrence and during the continuation of any Event of
Default hereunder, and in addition to any other rights available under this
Indenture or any other Collateral held for the benefit and security of the
Noteholders or otherwise available at law or in equity but subject to the terms
hereof, the Trustee shall have all rights and remedies of a secured party under
the laws of the State of New York and other applicable law to enforce the
assignments and security interests contained herein and, in addition, shall have
the right, subject to compliance with any mandatory requirements of applicable
law and the terms of this Indenture, to exercise, sell or apply any rights and
other interests assigned or pledged hereby in accordance with the terms hereof
at public and private sale.


The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with, and subject



to, the terms hereof, in order that the interests of the Secured Parties may be
adequately and effectively protected in accordance with this Indenture.


Notwithstanding anything in the Indenture to the contrary, for all purposes
hereunder, no holder of Class E Notes and/or Class F Notes shall be a secured
party for purposes of the Grant by virtue of holding such Notes.


ARTICLE I DEFINITIONS
Section 1.1 Definitions. Except as otherwise specified herein or as the context
may otherwise require, the following terms have the respective meanings set
forth below for all purposes of this Indenture, and the definitions of such
terms are equally applicable both to the singular and plural forms of such terms
and to the masculine, feminine and neuter genders of such terms. The word
“including” and its variations shall mean “including without limitation.”
Whenever any reference is made to an amount the determination of which is
governed by Section 1.2 hereof, the provisions of Section 1.2 shall be
applicable to such determination or calculation, whether or not reference is
specifically made to Section 1.2, unless some other method of calculation or
determination is expressly specified in the particular provision. All references
in this Indenture to designated “Articles,” “Sections,” “Subsections” and other
subdivisions are to the designated Articles, Sections, Subsections and other
subdivisions of this Indenture as originally executed. The words “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Indenture
as a whole and not to any particular Article, Section, Subsection or other
subdivision.


“17g-5 Information”: The meaning specified in Section 14.3(i) hereof.
“17g-5 Information Provider”: The meaning specified in Section 14.13(a) hereof.
“17g-5 Website”: A password-protected internet website maintained by the 17g-5
Information Provider, which shall initially be located at
https://www.ctslink.com, under the “NRSRO” tab for this transaction. Any change
of the 17g-5 Website shall only occur after notice has been delivered by the
17g-5 Information Provider to the Issuer, the Note Administrator, the Trustee,
the Collateral Manager, the Placement Agents and the Rating Agencies, which
notice shall set forth the date of change and new location of the 17g-5 Website.


“Accepted Loan Servicer”: Any commercial mortgage loan master or primary
servicer that (1) is engaged in the business of servicing commercial mortgage
loans (with a minimum servicing portfolio of U.S.$100,000,000) that are
comparable to the Mortgage Assets owned or to be owned by the Issuer, (2) as to
which Moody’s has not cited servicing concerns of such servicer as the sole or
material factor in any downgrade or withdrawal of the ratings (or placement on
“watch status” in contemplation of a ratings downgrade or withdrawal) of
securities in any commercial mortgage backed securities transaction serviced by
such servicer prior to the time of determination and (3) within the prior twelve
(12) month period, has acted as a servicer in a commercial mortgage backed
securities transaction rated by KBRA and KBRA has not cited servicing concerns
of such servicer as the sole or material factor in any downgrade or withdrawal
of the ratings (or placement on “watch status” in contemplation of a ratings
downgrade or



withdrawal) of securities in any commercial mortgage backed securities
transaction serviced by such servicer prior to the time of determination.


“Access Termination Notice”:    The meaning specified in the Future Funding
Agreement.


“Account”:    Any of the Servicing Accounts, the Indenture Accounts and the
Preferred Share Distribution Account.


“Accountants’ Report”: A report of a firm of Independent certified public
accountants of recognized national reputation.
“Act” or “Act of Securityholders”: The meaning specified in Section 14.2 hereof.
“Advance Rate”: The meaning specified in the Servicing Agreement. “Advancing
Agent”: Hunt CRE 2018-FL2 Advances, LLC, a Delaware limited
liability company, solely in its capacity as advancing agent hereunder, unless a
successor Person shall have become the Advancing Agent pursuant to the
applicable provisions of this Indenture, and thereafter “Advancing Agent” shall
mean such successor Person.


“Advancing Agent Fee”: The fee payable monthly in arrears on each Payment Date
to the Advancing Agent in accordance with the Priority of Payments, equal to
0.25% per annum on the Aggregate Outstanding Amount of the Offered Notes on such
Payment Date prior to giving effect to distributions with respect to such
Payment Date; which fee is hereby waived by the Advancing Agent for so long as
Hunt Advances (or any of its Affiliates) (i) is the Advancing Agent and (ii)
owns the Preferred Shares.


“Advisers Act”: The Investment Advisers Act of 1940, as amended.


“Advisory Committee”:    The meaning specified in the Collateral Management
Agreement.


“Advisory Committee Member Agreement”: The Advisory Committee Member
Agreement dated as of August 20, 2018 among the Issuer and the members of the
Advisory Committee.


“Affiliate”:    With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or
(ii) any other Person who is a director, Officer or employee (a) of such Person,
(b) of any subsidiary or parent company of such Person or (c) of any Person
described in clause (i) above. For the purposes of this definition, control of a
Person shall mean the power, direct or indirect,
(i)to vote more than 50% of the securities having ordinary voting power for the
election of directors of such Person, or (ii) to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise;
provided that neither the Company Administrator nor any other company,
corporation or Person to which the Company Administrator provides directors
and/or administrative services and/or acts as share trustee shall be an
Affiliate of the Issuer or Co-Issuer. The Note Administrator, the Servicer and
the Trustee may rely on



certifications of any Holder or party hereto regarding such Person’s
affiliations and none of the Collateral Manager, the Seller, Hunt Holder, the
Securitization Sponsor other accounts or funds managed by the Collateral Manager
nor any of their respective subsidiaries shall be deemed to be Affiliates of the
Issuer.


“Agent Members”: Members of, or participants in, the Depository, Clearstream,
Luxembourg or Euroclear.
“Aggregate Mortgage Asset Cut-off Date Balance”: U.S.$225,309,413. “Aggregate
Outstanding Amount”: With respect to any Class or Classes of the
Notes as of any date of determination, the aggregate principal balance of such
Class or Classes of Notes Outstanding as of such date of determination
(including, (i) in the case of the Class E Notes, any Class E Deferred Interest
or (ii) in the case of the Class F Notes, any Class F Deferred Interest).


“Aggregate Outstanding Portfolio Balance”: On the date of determination thereof,
the sum of (without duplication) (i) the aggregate Principal Balance of the
Mortgage Assets and
(ii)the aggregate Principal Balance of all Principal Proceeds held as Cash and
Eligible Investments and, for calculations made under the Eligibility Criteria,
all amounts held as Cash or Eligible Investments in the Unused Proceeds Account
and the Funded FF Companion Participation Acquisition Account.


“Aggregate Principal Balance”: When used with respect to any Mortgage Assets as
of any date of determination, the sum of the Principal Balances on such date of
determination of all such Mortgage Assets.


“AML Compliance”: Compliance with the Cayman AML Regulations. “Appraisal”: The
meaning specified in the Servicing Agreement.
“Appraisal Reduction Amount”: For any Mortgage Asset with respect to which an
Appraisal Reduction Event has occurred, an amount equal to the excess, if any,
of (a) the Principal Balance thereof, plus all other amounts due and unpaid with
respect thereto, over (b) the sum of
(i) an amount equal to 90% percent of the aggregate appraised value for the
underlying mortgaged properties related to such Mortgage Asset (net of any liens
senior to the lien of the related mortgage) as determined by an Updated
Appraisal on each such underlying mortgaged property related to such Mortgage
Asset, plus (ii) the aggregate amount of all reserves, letters of credit and
escrows held in connection therewith (other than escrows and reserves for unpaid
real estate taxes and assessments and insurance premiums), plus (iii) all
insurance and casualty proceeds and condemnation awards that constitute
collateral therefor (whether paid or then payable by any insurance company or
government authority). With respect to any Mortgage Asset that is a
Participation, any Appraisal Reduction Amount will be allocated to such
participation interest as provided under the applicable Participation Agreement.


“Appraisal Reduction Event”: With respect to any Mortgage Asset, the occurrence
of any of the following events: (i) the 90th day following the occurrence of any
uncured delinquency in any monthly payment; (ii) receipt of notice that the
related borrower has filed a bankruptcy petition or the date on which a receiver
is appointed and continues in such capacity or



the 90th day after the related borrower becomes the subject of involuntary
bankruptcy proceedings and such proceedings are not dismissed; (iii) the date on
which any related underlying mortgaged property becomes an REO Property as set
forth pursuant to the Servicing Agreement; (iv) the date on which such Mortgage
Asset becomes a Modified Mortgage Asset; or (v) a payment default occurs with
respect to a balloon payment due on such Mortgage Asset; provided, however, that
if
(i)the related borrower is diligently seeking a refinancing commitment, (ii) the
related borrower continues to make its original scheduled payments, (iii) no
other Appraisal Reduction Event has occurred with respect to such Mortgage
Asset, and (iv) the Collateral Manager consents, then an Appraisal Reduction
Event with respect to this clause (v) will be deemed not to occur on or before
the 60th day after the original maturity date (inclusive of all extension
options that the related borrower had right to elect and did so elect pursuant
to the instrument related to such Mortgage Asset) of such Mortgage Asset; and
provided, further, that if the related borrower has delivered to the Servicer,
on or before the 60th day after the original maturity date, a refinancing
Commitment Letter or purchase and sale agreement reasonably acceptable to the
Servicer, and the borrower continues to make its original scheduled payments and
no other Appraisal Reduction Event has occurred with respect to such Mortgage
Asset, then an Appraisal Reduction Event will be deemed not to occur until the
earlier of (A) 90 days following the original maturity date of such Mortgage
Asset and (B) termination of the refinancing Commitment Letter or purchase and
sale agreement.


“Article 15 Agreement”: The meaning specified in Section 15.1(a) hereof.


“As-Stabilized Appraisal DSCR”: With respect to any Mortgage Asset, the ratio,
as calculated by the Collateral Manager in accordance with the Collateral
Management Standard, of (a) the “stabilized” annual net cash flow generated from
the related property before interest, depreciation and amortization, as
reflected in an appraisal that was obtained not more than 12 months prior to the
date of determination, which may be based on the assumption that certain events
will occur with respect to the re-tenanting, renovation or other repositioning
of such property; to (b) the annual Debt Service. In determining As-Stabilized
Appraisal DSCR for any Mortgage Asset that is a Senior Participation, the
calculation of As-Stabilized Appraisal DSCR shall take into account the annual
Debt Service due on the Senior Participation pursuant to the terms of the
related senior participation agreement (and the annual Debt Service due pursuant
to the terms of any related Non-Acquired Participation that is pari passu with
the Senior Participation being acquired) (assuming fully funded) and shall
exclude the Debt Service due on any related Junior Participation.


“As-Stabilized Appraisal LTV”: With respect to any Mortgage Asset, the ratio,
expressed as a percentage, as calculated by the Collateral Manager in accordance
with the Collateral Management Standard, of the Principal Balance of such
Mortgage Asset to the value estimate of the related mortgaged property as
reflected in an appraisal that was obtained not more than twelve (12) months
prior to the date of determination (or, if originated by the Seller of an
affiliate thereof, not more than three (3) months prior to the date of
origination), which value is based on the appraisal or portion of an appraisal
that states an “as-stabilized” value and/or “as- renovated” value for such
property, which may be based on the assumption that certain events will occur,
including without limitation, with respect to the re-tenanting, renovation or
other repositioning of such property and, may be based on the capitalization
rate reflected in such appraisal. If the appraisal was not obtained within three
(3) months prior to the date of origination, the Collateral Manager may adjust
such capitalization rate in its reasonable good faith judgment



executed in accordance with the Collateral Management Standard. In determining
As-Stabilized Appraisal LTV for any Mortgage Asset that is a Participation, the
calculation of As-Stabilized Appraisal LTV will take into account the
outstanding Principal Balance of the Participation being acquired by the Issuer
and the related pari passu Non-Acquired Participation(s) (assuming, fully
funded). In determining the As-Stabilized Appraisal LTV for any Mortgage Asset
that is cross- collateralized with one or more other Mortgage Assets, the
As-Stabilized Appraisal LTV will be calculated with respect to the
cross-collateralized group in the aggregate.


“Asset Documents”: The indenture, loan agreement, note, mortgage, intercreditor
agreement, participation agreement, co-lender agreement or other agreement
pursuant to which a Mortgage Asset or an Eligible Investment has been issued or
created and each other agreement that governs the terms of or secures the
obligations represented by such Mortgage Asset or an Eligible Investment or of
which holders of such Mortgage Asset or an Eligible Investment are the
beneficiaries.


“Auction Call Redemption”: The meaning specified in Section 9.1(d) hereof.


“Authenticating Agent”: With respect to the Notes or a Class of the Notes, the
Person designated by the Note Administrator to authenticate such Notes on behalf
of the Note Administrator pursuant to Section 2.12 hereof.


“Authorized Officer”: With respect to the Issuer or Co-Issuer, any Officer (or
attorney-in-fact appointed by the Issuer or the Co-Issuer) who is authorized to
act for the Issuer or Co-Issuer in matters relating to, and binding upon, the
Issuer or Co-Issuer. With respect to the Collateral Manager, the Persons listed
on Schedule C attached hereto or such other Person or Persons specified by the
Collateral Manager by written notice to the other parties hereto. With respect
to the Servicer, a “Responsible Officer” of the Servicer as set forth in the
Servicing Agreement. With respect to the Note Administrator or the Trustee or
any other bank or trust company acting as trustee of an express trust, a Trust
Officer. Each party may receive and accept a certification of the authority of
any other party as conclusive evidence of the authority of any Person to act,
and such certification may be considered as in full force and effect until
receipt by such other party of written notice to the contrary.


“Backup Advancing Agent”: The Note Administrator, solely in its capacity as
Backup Advancing Agent hereunder, or any successor Backup Advancing Agent;
provided that any such successor Backup Advancing Agent must be a financial
institution having a long-term unsecured debt rating at least equal to “A2” by
Moody’s and a short-term unsecured debt rating from Moody’s at least equal to
“P-1.”


“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, Part V of the Companies Law (2018 Revision) of the Cayman Islands, the
Bankruptcy Law (1997 Revision) of the Cayman Islands, the Companies Winding Up
Rules 2018 of the Cayman Islands and the Foreign Bankruptcy Proceedings
(International Cooperation) Rules 2018 of the Cayman Islands, each as amended
from time to time.



“Board of Directors”: With respect to the Issuer, the directors of the Issuer
duly appointed in accordance with the Governing Documents of the Issuer and,
with respect to the Co-Issuer, the LLC Managers duly appointed by the sole
member of the Co-Issuer or otherwise.


“Board Resolution”: With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution or
unanimous written consent of the LLC Managers or the sole member of the
Co-Issuer.


“Business Day”: Any day other than (i) a Saturday or Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, in the States of Kansas or
Ohio or the location of the Corporate Trust Office of the Note Administrator or
the Trustee, or (iii) days when the New York Stock Exchange or the Federal
Reserve Bank of New York are closed.
“Calculation Agent”: The meaning specified in Section 7.14(a) hereof.
“Calculation Amount”: At any time, (i) with respect to any Modified Mortgage
Asset, the Principal Balance thereof minus any related Appraisal Reduction
Amounts; and (ii) with respect to any Defaulted Mortgage Asset, the lowest of
(a) the Moody’s Recovery Rate of such Mortgage Asset multiplied by the Principal
Balance of such Mortgage Asset, (b) the market value of such Mortgage Asset, as
determined by the Collateral Manager in accordance with the Collateral
Management Standard based upon, among other things, a recent Appraisal and
information from one or more third party commercial real estate brokers and such
other information as the Collateral Manager deems appropriate and (c) the
Principal Balance of such Mortgage Asset, minus any applicable Appraisal
Reduction Amounts.


“Cash”: Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.
“Cash Collateral Accounts”: The meaning specified in the Servicing Agreement.
“Cayman AML Regulations”: The Anti-Money Laundering Regulations (2018
Revision) and The Guidance Notes on the Prevention and Detection of Money
Laundering and Terrorist Financing in the Cayman Islands, each as amended and
revised from time to time.


“Cayman FATCA Legislation”: The Cayman Islands Tax Information Authority Law
(2017 Revision) (as amended), together with related legislation, regulations,
rules and guidance notes made pursuant to such law (including the CRS).
“Certificate of Authentication”: The meaning specified in Section 2.1 hereof.
“Certificated Security”: A “certificated security” as defined in Section
8-102(a)(4)
of the UCC.


“Class”: The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes or the Class F Notes, as applicable.



“Class A Defaulted Interest Amount”: With respect to the Class A Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A
Notes on account of any shortfalls in the payment of the Class A Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class A
Rate.


“Class A Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class A Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class A Notes on the first day of the
related Interest Accrual Period,
(ii)the actual number of days in such Interest Accrual Period divided by three
hundred sixty (360) and (iii) the Class A Rate.


“Class A Notes”: The Class A Senior Secured Floating Rate Notes due 2028, issued
by the Issuer and the Co-Issuer pursuant to this Indenture.


“Class A Rate”: With respect to any Class A Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one- month LIBOR for the related Interest Accrual Period plus (b)
1.08% per annum. In the event that any Class A Note accrues interest for any
Interest Accrual Period based on the Federal Funds Rate in accordance with
Schedule B or an alternative base rate (including the Designated Successor
Benchmark Rate) in accordance with Section 8.1(b)(ii), the Class A Rate with
respect to any Class A Note for such Interest Accrual Period shall be equal to
(x) the Federal Funds Rate plus the Federal Funds Rate Spread applicable to the
Class A Notes or (y) the rate determined in accordance with the applicable
supplemental indenture, as the case may be.


“Class A-S Defaulted Interest Amount”: With respect to the Class A-S Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A-S
Notes on account of any shortfalls in the payment of the Class A-S Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class A-S
Rate.


“Class A-S Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class A-S Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A-S Notes on the first day of
the related Interest Accrual Period,
(ii) the actual number of days in such Interest Accrual Period divided by three
hundred sixty (360) and (iii) the Class A-S Rate.


“Class A-S Notes”: The Class A-S Second Priority Secured Floating Rate Notes due
2028, issued by the Issuer and the Co-Issuer pursuant to this Indenture.


“Class A-S Rate”: With respect to any Class A-S Note, the per annum rate at
which interest accrues on such Note for any Interest Accrual Period, which shall
be equal to (a) one- month LIBOR for the related Interest Accrual Period plus
(b) 1.45% per annum. In the event that any Class A-S Note accrues interest for
any Interest Accrual Period based on the Federal Funds Rate in accordance with
Schedule B or an alternative base rate (including the Designated Successor
Benchmark Rate) in accordance with Section 8.1(b)(ii), the Class A-S Rate with
respect to any Class A-S Note for such Interest Accrual Period shall be equal to
(x) the Federal Funds Rate



plus the Federal Funds Rate Spread applicable to the Class A-S Notes or (y) the
rate determined in accordance with the applicable supplemental indenture, as the
case may be.


“Class B Defaulted Interest Amount”: With respect to the Class B Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class B
Notes on account of any shortfalls in the payment of the Class B Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class B
Rate.


“Class B Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class B Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class B Notes on the first day of the
related Interest Accrual Period,
(ii) the actual number of days in such Interest Accrual Period divided by three
hundred sixty (360) and (iii) the Class B Rate.


“Class B Notes”: The Class B Third Priority Secured Floating Rate Notes due
2028, issued by the Issuer and the Co-Issuer pursuant to this Indenture.


“Class B Rate”: With respect to any Class B Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one- month LIBOR for the related Interest Accrual Period plus (b)
1.65% per annum. In the event that any Class B Note accrues interest for any
Interest Accrual Period based on the Federal Funds Rate in accordance with
Schedule B or an alternative base rate (including the Designated Successor
Benchmark Rate) in accordance with Section 8.1(b)(ii), the Class B Rate with
respect to any Class B Note for such Interest Accrual Period shall be equal to
(x) the Federal Funds Rate plus the Federal Funds Rate Spread applicable to the
Class B Notes or (y) the rate determined in accordance with the applicable
supplemental indenture, as the case may be.


“Class C Defaulted Interest Amount”: With respect to the Class C Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class C
Notes on account of any shortfalls in the payment of the Class C Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class C
Rate.


“Class C Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class C Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class C Notes on the first day of the
related Interest Accrual Period,
(ii) the actual number of days in such Interest Accrual Period divided by three
hundred sixty (360) and (iii) the Class C Rate.


“Class C Notes”: The Class C Fourth Priority Secured Floating Rate Notes due
2028, issued by the Issuer and the Co-Issuer pursuant to this Indenture.


“Class C Rate”: With respect to any Class C Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one- month LIBOR for the related Interest Accrual Period plus (b)
2.35% per annum. In the event that any Class C Note accrues interest for any
Interest Accrual Period based on the Federal Funds Rate in accordance with
Schedule B or an alternative base rate (including the Designated Successor



Benchmark Rate) in accordance with Section 8.1(b)(ii), the Class C Rate with
respect to any Class C Note for such Interest Accrual Period shall be equal to
(x) the Federal Funds Rate plus the Federal Funds Rate Spread applicable to the
Class C Notes or (y) the rate determined in accordance with the applicable
supplemental indenture, as the case may be.


“Class D Defaulted Interest Amount”: With respect to the Class D Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class D
Notes on account of any shortfalls in the payment of the Class D Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class D
Rate.


“Class D Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class D Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class D Notes on the first day of the
related Interest Accrual Period,
(ii) the actual number of days in such Interest Accrual Period divided by three
hundred sixty (360) and (iii) the Class D Rate.


“Class D Notes”: The Class D Fifth Priority Secured Floating Rate Notes due
2028, issued by the Issuer and the Co-Issuer pursuant to this Indenture.


“Class D Rate”: With respect to any Class D Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one- month LIBOR for the related Interest Accrual Period plus (b)
2.75% per annum. In the event that any Class D Note accrues interest for any
Interest Accrual Period based on the Federal Funds Rate in accordance with
Schedule B or an alternative base rate (including the Designated Successor
Benchmark Rate) in accordance with Section 8.1(b)(ii), the Class D Rate with
respect to any Class D Note for such Interest Accrual Period shall be equal to
(x) the Federal Funds Rate plus the Federal Funds Rate Spread applicable to the
Class D Notes or (y) the rate determined in accordance with the applicable
supplemental indenture, as the case may be.


“Class E Defaulted Interest Amount”: With respect to the Class E Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class E
Notes on account of any shortfalls in the payment of the Class E Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class E
Rate.


“Class E Deferred Interest”:    So long as any Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes or Class D Notes are Outstanding, any interest due
on the Class E Notes that is not paid as a result of the operation of the
Priority of Payments on any Payment Date.


“Class E Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class E Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class E Notes (including Class E
Deferred Interest) on the first day of the related Interest Accrual Period, (ii)
the actual number of days in such Interest Accrual Period divided by three
hundred sixty (360) and (iii) the Class E Rate.


“Class E Notes”: The Class E Sixth Priority Floating Rate Notes due 2028, issued
by the Issuer pursuant to this Indenture.



“Class E Rate”: With respect to any Class E Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one- month LIBOR for the related Interest Accrual Period plus (b)
5.00% per annum. In the event that any Class E Note accrues interest for any
Interest Accrual Period based on the Federal Funds Rate in accordance with
Schedule B or an alternative base rate (including the Designated Successor
Benchmark Rate) in accordance with Section 8.1(b)(ii), the Class E Rate with
respect to any Class E Note for such Interest Accrual Period shall be equal to
(x) the Federal Funds Rate plus the Federal Funds Rate Spread applicable to the
Class E Notes or (y) the rate determined in accordance with the applicable
supplemental indenture, as the case may be.


“Class F Defaulted Interest Amount”: With respect to the Class F Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class F
Notes on account of any shortfalls in the payment of the Class F Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful) at the Class F
Rate.


“Class F Deferred Interest”: So long as any Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes, Class D Notes or Class E Notes are Outstanding,
any interest due on the Class F Notes that is not paid as a result of the
operation of the Priority of Payments on any Payment Date.


“Class F Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class F Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class F Notes (including Class F
Deferred Interest) on the first day of the related Interest Accrual Period, (ii)
the actual number of days in such Interest Accrual Period divided by three
hundred sixty (360) and (iii) the Class F Rate.


“Class F Notes”: The Class F Seventh Priority Floating Rate Notes due 2028,
issued by the Issuer pursuant to this Indenture.


“Class F Rate”: With respect to any Class F Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one- month LIBOR for the related Interest Accrual Period plus (b)
6.50% per annum. In the event that any Class F Note accrues interest for any
Interest Accrual Period based on the Federal Funds Rate in accordance with
Schedule B or an alternative base rate (including the Designated Successor
Benchmark Rate) in accordance with Section 8.1(b)(ii), the Class F Rate with
respect to any Class F Note for such Interest Accrual Period shall be equal to
(x) the Federal Funds Rate plus the Federal Funds Rate Spread applicable to the
Class F Notes or (y) the rate determined in accordance with the applicable
supplemental indenture, as the case may be.


“Clean-up Call”: The meaning specified in Section 9.1(a) hereof.


“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.


“Clearstream, Luxembourg”: Clearstream Banking, société anonyme, a limited
liability company organized under the laws of the Grand Duchy of Luxembourg.



“Closing Date”: August 20, 2018.


“Closing Date Mortgage Assets”: The Whole Loans and Participations listed on
Schedule A attached hereto.


“Code”: The United States Internal Revenue Code of 1986, as amended.


“Co-Issuer”: Hunt CRE 2018-FL2, LLC, a limited liability company formed under
the laws of the State of Delaware, until a successor Person shall have become
the Co-Issuer pursuant to the applicable provisions of this Indenture, and
thereafter “Co-Issuer” shall mean such successor Person.


“Co-Issuers”: The Issuer and the Co-Issuer.


“Collateral”: The meaning specified in the first paragraph of the Granting
Clause of this Indenture.


“Collateral Management Agreement”: The Collateral Management Agreement, dated as
of the Closing Date, by and between the Issuer and the Collateral Manager, as
amended, supplemented or otherwise modified from time to time in accordance with
its terms.


“Collateral Management Standard”: The meaning set forth in the Collateral
Management Agreement.


“Collateral Manager”: Hunt Investment Management, LLC, each of its permitted
successors and assigns or any successor Person that shall have become the
Collateral Manager pursuant to the provisions of the Collateral Management
Agreement and thereafter “Collateral Manager” shall mean such successor Person.


“Collateral Manager Fee”: The meaning set forth in the Collateral Management


Agreement.


“Collection Account”: The meaning specified in the Servicing Agreement.
“Committed Warehouse Line”: A warehouse facility, repurchase facility or other



similar financing facility pursuant to which the related lender has approved
advances (at a 60% or greater advance rate) to fund future advance requirements
under Future Funding Participations, subject only to the satisfaction of general
conditions precedent in the related facility documents.


“Commitment Letter”: A definitive letter of commitment or term sheet provided by
an institutional lender.


“Company Administration Agreement”: The administration agreement, dated on or
about the Closing Date, by and among the Issuer, Hunt Holder and the Company
Administrator, as modified and supplemented and in effect from time to time.


“Company Administrative Expenses”: All fees, expenses and other amounts due or
accrued with respect to any Payment Date and payable by the Issuer, Co-Issuer or
any Permitted



Subsidiary (including legal fees and expenses) to (i) the Note Administrator,
the Custodian and the Trustee pursuant to this Indenture or any co-trustee
appointed pursuant to Section 6.7 hereof (including amounts payable by the
Issuer as indemnification pursuant to this Indenture), (ii) the Company
Administrator under the Company Administration Agreement (including amounts
payable by the Issuer as indemnification pursuant to the Company Administration
Agreement) and to provide for the costs of liquidating the Issuer following
redemption of the Notes, (iii) the LLC Managers (including indemnification),
(iv) the independent accountants, agents and counsel of the Issuer for
reasonable fees and expenses (including amounts payable in connection with the
preparation of tax forms on behalf of the Issuer and the Co-Issuer), and any
registered office and government filing fees, in each case, payable in the order
in which invoices are received by the Issuer, (v) a Rating Agency for fees and
expenses in connection with any rating (including the annual fee payable with
respect to the monitoring of any rating) of the Notes, including fees and
expenses due or accrued in connection with any credit assessment or rating of
the Mortgage Assets,
(vi) the Collateral Manager under this Indenture and the Collateral Management
Agreement (including amounts payable by the Issuer as indemnification pursuant
to this Indenture or the Collateral Management Agreement), (vii) other Persons
as indemnification pursuant to the Collateral Management Agreement, (viii) the
Advancing Agent or other Persons as indemnification pursuant to the provisions
pertaining to the Advancing Agent in this Indenture,
(ix) the Servicer or the Special Servicer as indemnification or reimbursement of
expenses pursuant to the Servicing Agreement, (x) the CREFC® Intellectual
Property Royalty License Fee, (xi) the Preferred Share Paying Agent and the
Share Registrar pursuant to the Preferred Share Paying Agency Agreement
(including amounts payable as indemnification), (xii) each member of the
Advisory Committee (including amounts payable as indemnification) under the
Advisory Committee Member Agreement, the Collateral Manager and the Issuer (and
the amounts payable by the Issuer to each member of the Advisory Committee as
indemnification pursuant to each such agreement), (xiii) any other Person in
respect of any governmental fee, charge or tax (including any FATCA and Cayman
FATCA legislation compliance costs) in relation to the Issuer or the Co- Issuer
(in each case as certified by an Authorized Officer of the Issuer or the
Co-Issuer to the Note Administrator), in each case, payable in the order in
which invoices are received by the Issuer, and
(xiv)any other Person in respect of any other fees or expenses (including
indemnifications) permitted under this Indenture (including, without limitation,
any costs or expenses incurred in connection with certain modeling systems and
services) and the documents delivered pursuant to or in connection with this
Indenture and the Notes and any amendment or other modification of any such
documentation, in each case unless expressly prohibited under this Indenture
(including, without limitation, the payment of all transaction fees and all
legal and other fees and expenses required in connection with the purchase of
any Mortgage Assets or any other transaction authorized by this Indenture), in
each case, payable in the order in which invoices are received by the Issuer;
provided that Company Administrative Expenses shall not include (a) amounts
payable in respect of the Notes and (b) any Collateral Manager Fee payable
pursuant to the Collateral Management Agreement.


“Company Administrator”: Walkers Fiduciary Limited, a licensed trust company
incorporated in the Cayman Islands, as administrator pursuant to the Company
Administration Agreement, unless a successor Person shall have become
administrator pursuant to the Company Administration Agreement, and thereafter,
Company Administrator shall mean such successor Person.



“Contribution Mortgage Asset”: Any acquisition of new Mortgage Loans or
Participations, whether by contribution by the Holder of the Preferred Shares.


“Controlling Class”: The Class A Notes, so long as any Class A Notes are
Outstanding, then the Class A-S Notes, so long as any Class A-S Notes are
Outstanding, then the Class B Notes, so long as any Class B Notes are
Outstanding, then the Class C Notes, so long as any Class C Notes are
Outstanding, then the Class D Notes, so long as any Class D Notes are
Outstanding, then the Class E Notes, so long as any Class E Notes are
Outstanding and then the Class F Notes, so long as any Class F Notes are
Outstanding.


“Corporate Trust Office”: The designated corporate trust office of the Trustee
and Note Administrator, currently located at: (a) for Note transfer purposes and
presentment of the Notes for final payment thereon, 600 South Fourth Street, 7th
Floor, MAC N9300-070, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Services – Hunt CRE 2018-FL2;
(b)for the delivery of the Asset Documents, 1055 10th Avenue SE, Minneapolis,
Minnesota, 55414, Attention: Hunt CRE 2018-FL2, and (c) for all other purposes,
9062 Old Annapolis Road, Columbia, Maryland 21045-1951], Attention: CMBS – Hunt
CRE 2018-FL2, or such other address as the Note Administrator or Trustee, as
applicable, may designate from time to time by notice to the Noteholders, the
Holder of the Preferred Shares, the Collateral Manager, the 17g-5 Information
Provider and the parties hereto.


“Credit Risk/Defaulted Mortgage Asset Cash Purchase”: The meaning specified in
Section 12.1(b) hereof.


“Credit Risk Mortgage Asset”: Any Mortgage Asset that, in the Collateral
Manager's reasonable business judgment, has (or, in the case of a Senior
Participation, the related Participated Mortgage Loan has) a significant risk of
declining in credit quality or, with a lapse of time, has a significant risk of
becoming a Defaulted Mortgage Asset.


“Credit Risk Mortgage Asset Exchange”: The meaning specified in Section 12.1(c)
hereof.


“Credit Risk Retention Rules”: Regulation RR (17 C.F.R. Part 246), as such rule
may be amended from time to time, and subject to such clarification and
interpretation as have been provided by the Department of Treasury, the Federal
Reserve System, the Federal Deposit Insurance Corporation, the Federal Housing
Finance Agency, the Securities and Exchange Commission and the Department of
Housing and Urban Development in the adopting release (79 F.R. 77601 et seq.) or
by the staff of any such agency, or as may be provided by any such agency or its
staff from time to time, in each case, as effective from time to time.


“CREFC® Intellectual Property Royalty License Fee”: With respect to each
Mortgage Asset and for any Payment Date, an amount accrued during the related
Interest Accrual Period at the CREFC® Intellectual Property Royalty License Fee
Rate on the Principal Balance of such Mortgage Asset as of the close of business
on the Determination Date in such Interest Accrual Period. Such amounts shall be
computed for the same period and on the same interest accrual basis respecting
which any related interest payment due or deemed due on the related Mortgage
Asset is computed and shall be prorated for partial periods.



“CREFC® Intellectual Property Royalty License Fee Rate”: With respect to each
Mortgage Asset, a rate equal to 0.0005% per annum.


“CRS”: The OECD Standard for Automatic Exchange of Financial Account information
– Common Reporting Standards.


“Custodial Account”: An account at the Securities Intermediary established
pursuant to Section 10.1(b) hereof.


“Custodian”: The meaning specified in Section 3.3(a) hereof.


“Debt Service”: With respect to any Mortgage Asset, the monthly payments of
principal and interest due pursuant to the terms of the related Asset Documents,
excluding (1) any balloon payments, (2) required (non-monthly) principal
paydowns and (3) reserve payments for the 12 payments following the applicable
Cut-off Date (as defined in the Mortgage Asset Purchase Agreement).


“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.


“Defaulted Mortgage Asset”:    Any Mortgage Asset for which the Underlying Whole
Loan is a Defaulted Mortgage Loan.


“Defaulted Mortgage Asset Exchange”: The meaning specified in Section 12.1(c)
hereof.


“Defaulted Mortgage Loan”: Any Mortgage Loan for which there has occurred and
is continuing for more than 60 days either (x) a default in the payment of any
amounts due and payable to lender under the related Asset Documents, including
balloon and other mandatory repayments and prepayments (after giving effect to
any applicable grace period but without giving effect to any waiver) or (y) any
other material monetary or non-monetary event of default that is known to the
Servicer and has occurred and is continuing (after giving effect to any
applicable grace period but without giving effect to any waiver); provided,
however, that any Mortgage Asset as to which an Appraisal Reduction Event has
not occurred due to the circumstances specified in clause (v) of the definition
thereof and which is not otherwise a Defaulted Mortgage Loan will be deemed not
to be a Defaulted Mortgage Loan for purposes of determining the Calculation
Amount for the Par Value Test. If a Defaulted Mortgage Loan is the subject of a
work-out, modification or otherwise has cured the default such that the subject
Defaulted Mortgage Loan is no longer in default pursuant to its terms (as such
terms may have been modified), such Mortgage Asset will no longer be treated as
a Defaulted Mortgage Loan.


“Deferred Interest”:    The Class E Deferred Interest and the Class F Deferred


Interest.


“Definitive Notes”: The meaning specified in Section 2.2(b) hereof.


“Depository” or “DTC”: The Depository Trust Company, its nominees, and their



respective successors.



“Determination Date”: The 11th day of each month or, if such date is not a
Business Day, the succeeding Business Day, commencing on the Determination Date
in September 2018.
“Disqualified Transferee”: The meaning specified in Section 2.5(l) hereof.
“Dissolution Expenses”: The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture, the liquidation of the
Collateral and the dissolution of the Co-Issuers, as reasonably certified by the
Collateral Manager or the Issuer, based in part on expenses incurred by the
Trustee, Custodian and Note Administrator and reported to the Collateral
Manager.


“Dodd-Frank”: The Dodd Frank Wall Street Reform and Consumer Protection Act, as
amended from time to time.


“Dollar”, “U.S. $” or “$”: A U.S. dollar or other equivalent unit in Cash.


“Due Period”: With respect to any Payment Date, the period commencing on the day
immediately succeeding the second preceding Determination Date (or commencing on
and excluding the Closing Date, in the case of the Due Period relating to the
first Payment Date) and ending on and including the Determination Date
immediately preceding such Payment Date.


“EHRI”: Any interest in the Issuer that satisfies the definition of “eligible
horizontal residual interest” in the Credit Risk Retention Rules. As of the
Closing Date, the Preferred Shares shall constitute the EHRI.


“Eligibility Criteria”: With respect to any Ramp-Up Mortgage Asset, Funded FF
Companion Participation or Reinvestment Mortgage Asset, the criteria set forth
below, compliance with which shall be evidenced by an Officer’s Certificate of
the Collateral Manager delivered to the Trustee as of the date of such
acquisition:


(a)    it is a whole loan, a trust certificate representing a 100% beneficial
interest in a Whole Loan, or a Senior Participation in a Whole Loan, that is
secured by a Multi- family Property, Office Property, Industrial Property,
Retail Property, Self-Storage Property, Manufactured Housing Community Property,
Healthcare Property or Student Housing Property;


(b)    the aggregate Principal Balance of the Mortgage Assets secured by
Mortgaged Properties that are of the following types are subject to limitations
as follows:


(i)    Office Properties does not exceed 30.0% of the Aggregate Outstanding
Portfolio Balance;


(ii)    Industrial Properties does not exceed 30.0% of the Aggregate Outstanding
Portfolio Balance;


(iii)    Retail Properties does not exceed 25.0% of the Aggregate Outstanding
Portfolio Balance;



(iv)    Self-Storage Properties does not exceed 15.0% of the Aggregate
Outstanding Portfolio Balance;


(v)    Manufactured Housing Properties does not exceed 10.0% of the Aggregate
Outstanding Portfolio Balance;


(vi)    Healthcare Properties does not exceed 10.0% of the Aggregate Outstanding
Portfolio Balance; and


(vii)    Student Housing Properties does not exceed 15.0% of the Aggregate
Outstanding Portfolio Balance;


(c)    the aggregate Principal Balance of the Mortgage Assets secured by Multi-
Family Properties is not less than 70.0% of the Aggregate Outstanding Portfolio
Balance;


(d)    the obligor is incorporated or organized under the laws of, and the
Mortgage Asset is secured by property located in, the United States;


(e)    it provides for monthly payments of interest at a floating rate based on
one- month LIBOR;


(f)
it has a Moody’s Rating that is not less than “Caa3”;



(g)    it has a maturity date, assuming the exercise of all extension options
(if any) that are exercisable at the option of the related borrower under the
terms of such Mortgage Asset, that is not more than 5 years from its first
payment date;


(h)
it is not an Equity Interest;



(i)    the Collateral Manager has determined that it has an As-Stabilized
Appraisal LTV that is not greater than (A) in the case of Mortgage Assets
secured by Multi- family Properties, 80% and (B) in the case of Mortgage Assets
secured by any other property type, 75%;


(j)    the Collateral Manager has determined that it has an As-Stabilized
Appraisal DSCR that is not less than (A) in the case of Mortgage Assets secured
by Multi- Family Properties, 1.25x, (B) in the case of Mortgage Assets secured
by any other property type, 1.30x;


(k)    (i) the Weighted Average Life of the Mortgage Assets, assuming the
exercise of all contractual extension options (if any) that are exercisable by
the borrower under each Mortgage Asset, is less than or equal to the number of
years (rounded to the nearest one hundredth thereof) during the period from such
date of determination to 5.5 years from the Closing Date;


(i)    the Weighted Average Spread of the Mortgage Assets is not less than
3.25%;



(ii)    the aggregate Principal Balance of Mortgage Assets secured by Mortgaged
Properties located in any single state is (in each case) no more than 40.0% of
the Aggregate Outstanding Portfolio Balance; and


(iii)    if the date of such acquisition is after the end of the Ramp-Up
Acquisition Period, the Herfindahl Score is greater than or equal to 16;


(l)
the Moody’s Weighted Average Rating Factor is equal to or less than 5600;



(m)    a No Downgrade Confirmation has been received from KBRA with respect to
the acquisition of such Mortgage Asset, except that such confirmation will not
be required with respect to the acquisition of a Participation if (i) the Issuer
already owns a Participation in the same underlying Participated Mortgage Loan
and (ii) the principal balance of the Participation being acquired is less than
$1,000,000;


(n)    it will not require the Issuer to make any future payments after the
Issuer’s purchase thereof;


(o)
if it is a Mortgage Asset with a related Future Funding Participation:



(i)    the Future Funding Indemnitor has Segregated Liquidity (evidenced by a
certification) in an amount at least equal to the greater of (i) the Largest One
Quarter Future Advance Estimate and (ii) the Two Quarter Future Advance Estimate
for the immediately following two calendar quarters (based on the Future Funding
Amounts for all outstanding Future Funding Participations of the Seller and its
Affiliates related to the Mortgage Assets);


(ii)    the maximum principal amount of all Future Funding Participations,
excluding Future Funding Earn-Out Advances, with respect to all Mortgage Assets
does not exceed 20.0% of the maximum commitment amount of all Mortgage Assets
(which, with respect to each Mortgage Asset, will equal the sum of (i) the
related initial Principal Balance and (ii) any related Future Funding Amount);
and


(iii)    the maximum principal amount of the related Future Funding
Participation, excluding Future Funding Earn-Out Advances, does not exceed 35.0%
of the maximum principal amount (including all related funded and unfunded
Senior Participations) of such Mortgage Asset;


(p)    the Principal Balance of such Mortgage Asset is not greater than 12.5% of
the Aggregate Outstanding Portfolio Balance;


(q)    the sum of the Principal Balance of such Mortgage Asset and the Principal
Balance of all Mortgage Assets that have the same guarantor or an affiliated
guarantor does not exceed 20.0% of the Aggregate Outstanding Portfolio Balance;


(r)    it is not prohibited under its Asset Documents from being purchased by
the Issuer and pledged to the Trustee;



(s)    it is not the subject of any solicitation by the borrower to amend,
modify or waive any provision of any of the related Asset Documents;


(t)    it is not an interest that, in the Collateral Manager’s reasonable
business judgment, has a significant risk of declining in credit quality or,
with lapse of time or notice, becoming a Defaulted Mortgage Asset;


(u)    it is not a Defaulted Mortgage Asset (as determined by the Collateral
Manager after reasonable inquiry);


(v)    it is Dollar denominated and may not be converted into an obligation
payable in any other currencies;


(w)    if such Mortgage Asset is a Senior Participation, it does not have
“buy/sell” rights as a dispute resolution mechanism;


(x)    it provides for the repayment of principal at not less than par no later
than upon its fully extended maturity or upon redemption, acceleration or its
full prepayment;


(y)    it, or in the case of a Participation, the underlying Participated
Mortgage Loan, is serviced pursuant to the Servicing Agreement or it is serviced
by an Accepted Loan Servicer pursuant to a commercial mortgage servicing
arrangement that includes the servicing provisions substantially similar to
those that are standard in commercial mortgage-backed securities transactions;


(z)    it is purchased from the Seller, or any of its subsidiaries, and the
requirements set forth in Section 16.3 regarding the representations and
warranties with respect to such Mortgage Asset and the underlying mortgaged
property (as applicable) have been met (subject to such exceptions as are
reasonably acceptable to the Collateral Manager);


(aa) if it is a participation interest, the related Participating Institution is
(and any “qualified transferee” is required to be) any of (1) a “special purpose
entity” or a “qualified institutional lender” as such terms are typically
defined in the Asset Documents related to participations; (2) an entity (or a
wholly-owned subsidiary of an entity) that has (x) a long- term unsecured debt
rating from Moody’s of “A3” or higher and (y) a long-term unsecured debt rating
from KBRA of “A-” or higher (if rated by KBRA, or if not rated by KBRA, an
equivalent (or higher) rating by any two other NRSROs (which may include
Moody’s)) (3) a securitization trust, a collateralized loan obligation (“CLO”)
issuer or a similar securitization vehicle, or (4) a special purpose entity that
is 100% directly or indirectly owned by the Seller or the Future Funding
Indemnitor, for so long as the separateness provisions of its organizational
documents have not been amended (unless the Rating Agency Condition was
satisfied in connection with such amendment) (such Participating Institution, a
“Qualified Participating Institution”), and if any Participating Institution is
not the Issuer, the related Asset Documents will be held by a third party
custodian;


(bb)    its acquisition will be in compliance with Section 206 of the Advisers
Act;



(cc) its acquisition, ownership, enforcement and disposition will not cause the
Issuer to fail to be a Qualified REIT Subsidiary or other disregarded entity of
a REIT unless a No Trade or Business Opinion has previously been received (which
opinion may be conditioned on compliance with certain restrictions on the
investment or other activity of the Issuer and/or the Collateral Manager on
behalf of the Issuer);


(dd) its acquisition would not cause the Issuer, the Co-Issuer or the pool of
Mortgage Assets to be required to register as an investment company under the
Investment Company Act; and if the borrowers with respect to the Mortgage Asset
are excepted from the definition of an “investment company” solely by reason of
Section 3(c)(1) of the Investment Company Act, then either (x) such Mortgage
Asset does not constitute a “voting security” for purposes of the Investment
Company Act or (y) the aggregate amount of such Mortgage Asset held by the
Issuer is less than 10% of the entire issue of such Mortgage Asset;


(ee) it does not provide for any payments which are or will be subject to
deduction or withholding for or on account of any withholding or similar tax
(other than withholding on amendment, modification and waiver fees, late payment
fees, commitment fees, exit fees, extension fees or similar fees), unless the
borrower under such Mortgage Asset is required to make “gross up” payments that
ensure that the net amount actually received by the Issuer (free and clear of
taxes) will equal the full amount that the Issuer would have received had no
such deduction or withholding been required;


(ff) if it is a Non-Controlling Participation, its acquisition will not (1)
cause the aggregate Principal Balance of all Non-Controlling Participations to
exceed 15% of the Aggregate Outstanding Portfolio Balance or (2) cause the
Weighted Average Life of all of the Non-Controlling Participations (without
regard to whether or not any Non-Controlling Participation is a Defaulted
Mortgage Asset) to exceed the Weighted Average Life of all of the other Mortgage
Assets (such determination to be calculated both on an initial maturity date and
a final extended maturity basis);


(gg) it is not acquired for the primary purpose of recognizing gains or
decreasing losses resulting from market value changes; and


(hh) if it is secured by a Healthcare Property, the related Whole Loan was
intended at the time of origination to be eventually refinanced with proceeds of
an Agency Mortgage Loan;


provided, however, that (i) for purposes of clauses (b), (k), (o) (other than
sub-clause (i) thereof) and (q) above, compliance for any acquisition by the
Issuer during the Ramp-Up Acquisition Period shall be determined as of the
Ramp-Up Completion Date and (ii) any determination of a percentage pursuant to
the Eligibility Criteria (except for the Weighted Average Spread of all Mortgage
Assets) shall be rounded to the nearest 1/10th of one percent.


“Eligible Account”: Either (a) an account maintained with a federal or state
chartered depository institution or trust company or an account or accounts
maintained with the Note Administrator that has, in each case, a long-term
unsecured debt rating of at least “Aa3” by



Moody’s and short-term rating of “P-1” by Moody’s, (b) an account maintained
with KeyBank, National Association so long as (i) KeyBank, National
Association’s long-term unsecured debt obligations, deposits, or commercial
paper rating is at least “A2” by Moody’s in the case of accounts in which funds
are held for more than thirty (30) days and (ii) KeyBank, National Association’s
short-term unsecured debt obligations, deposits, or commercial paper rating is
at least “P-1” by Moody’s in the case of accounts in which funds are hold for
thirty (30) days or less, or (c) a segregated trust account maintained with the
trust department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity; provided that (i) any such institution
or trust company has a long-term unsecured rating of at least “Baa1” by Moody’s
and a capital surplus of at least U.S.$200,000,000 and (ii) any such account is
subject to fiduciary funds on deposit regulations (or internal guidelines)
substantially similar to 12 C.F.R. § 9.10(b).


“Eligible Investments”: Any Dollar-denominated investment, the maturity for
which corresponds to the Issuer’s expected or potential need for funds, that, at
the time it is Granted to the Trustee (directly or through a Securities
Intermediary or bailee) is Registered and is one or more of the following
obligations or securities:


(i)direct obligations of, and obligations the timely payment of principal of and
interest on which is fully and expressly guaranteed by, the United States, or
any agency or instrumentality of the United States, the obligations of which are
expressly backed by the full faith and credit of the United States;


(ii)demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by, any depository institution or
trust company incorporated under the laws of the United States or any state
thereof or the District of Columbia (including the Note Administrator or the
commercial department of any successor Note Administrator, as the case may be;
provided that such successor otherwise meets the criteria specified herein) and
subject to supervision and examination by federal and/or state banking
authorities so long as the commercial paper and/or the debt obligations of such
depositary institution or trust company (or, in the case of the principal
depositary institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have a long-term unsecured
debt rating of not less than “Aa3” by Moody’s, in the case of long-term debt
obligations, and “P-1” by Moody’s, for short-term debt obligations;


(iii)
unleveraged repurchase or forward purchase obligations with respect to

(a)any security described in clause (i) above or (b) any other security issued
or guaranteed by an agency or instrumentality of the United States of America,
in either case entered into with a depository institution or trust company
(acting as principal) described in clause (ii) above (including the Note
Administrator or the commercial department of any successor Note Administrator,
as the case may be; provided that such Person otherwise meets the criteria
specified herein) or entered into with a corporation (acting as principal) whose
long-term unsecured debt rating is not less than “Aa3” by Moody’s, and whose
short-term unsecured debt rating is not less than “P-1” by Moody’s;



(iv)a reinvestment agreement issued by any bank (if treated as a deposit by such
bank) that has a short-term credit rating of not less than “P-1” by Moody’s;
provided that the issuer thereof must also have at the time of such investment a
long-term unsecured debt rating of not less than “Aa3” by Moody’s;


(v)any money market fund (including those managed or advised by the Note
Administrator or its Affiliates including the Wells Fargo Government Money
Market Fund (WFFXX) CUSIP 949921120) that maintain a constant asset value and
that are rated “Aaa-mf” by Moody’s; and


(vi)any other investment similar to those described in clauses (i) through (v)
above that (1) Moody’s has confirmed may be included in the Collateral as an
Eligible Investment without adversely affecting its then-current ratings on the
Notes and (2) has a long-term credit rating of not less than “Aa3” by Moody’s
and a short-term credit rating of not less than “P-1” by Moody’s;


provided that mortgage-backed securities and interest only securities shall not
constitute Eligible Investments; provided, further, that (a) Eligible
Investments acquired with funds in the Collection Account shall include only
such obligations or securities that mature no later than three Business Days
prior to the next Payment Date succeeding the acquisition of such obligations or
securities,
(b)
Eligible Investments shall not include obligations bearing interest at inverse
floating rates,

(c)Eligible Investments shall be treated as indebtedness for U.S. federal income
tax purposes and such investment shall not cause the Issuer to fail to be
treated as a Qualified REIT Subsidiary or other disregarded entity of a REIT
(unless the Issuer has previously received a No Trade or Business Opinion, in
which case the investment will not cause the Issuer to be treated as a foreign
corporation engaged in a trade or business in the United States for U.S. federal
income tax purposes or to otherwise become subject to U.S. federal income tax on
a net income basis), (d) Eligible Investments shall not be subject to deduction
or withholding for or on account of any withholding or similar tax (other than
any taxes imposed pursuant to FATCA), unless the payor is required to make
“gross up” payments that ensure that the net amount actually received by the
Issuer (free and clear of taxes, whether assessed against such obligor or the
Issuer) will equal the full amount that the Issuer would have received had no
such deduction or withholding been required, (e) Eligible Investments shall not
be purchased for a price in excess of par and (f) Eligible Investments shall not
include margin stock. Eligible Investments may be purchased from the Trustee and
its Affiliates so long as the Trustee has a capital and surplus of at least
U.S.$200,000,000 and has a long-term unsecured credit rating of at least “Baa1”
by Moody’s, and may include obligations for which the Trustee or an Affiliate
thereof receives compensation for providing services.
“Entitlement Order”: The meaning specified in Section 8-102(a)(8) of the UCC.
“Equity Interest”: A security or other interest that does not entitle the holder
thereof
to receive periodic payments of interest and one or more installments of
principal, including (i) any bond or note or similar instrument that is by its
terms convertible into or exchangeable for an equity interest, (ii) any bond or
note or similar instrument that includes warrants or other interests that
entitle its holder to acquire an equity interest, or (iii) any other similar
instrument that would entitle its holder to receive periodic payments of
interest or a return of a residual value.




as amended.

“ERISA”: The United States Employee Retirement Income Security Act of 1974,


“Escrow Accounts”: The meaning specified in the Servicing Agreement.
“Euroclear”: Euroclear Bank S.A./N.V., as operator of the Euroclear system.
“Event of Default”: The meaning specified in Section 5.1 hereof.
“Excepted Property”: (i) The U.S.$250 proceeds of share capital contributed by



Hunt Holder as the holder of the ordinary shares of the Issuer, the U.S.$250
representing a profit fee to the Issuer, and, in each case, any interest earned
thereon and the account in which such amounts are held and (ii) the Preferred
Share Distribution Account and all of the funds and other property from time to
time deposited in or credited to the Preferred Share Distribution Account.


“Exchange Act”: The Securities Exchange Act of 1934, as amended.
“Exchange Mortgage Asset”: The meaning specified in Section 12.1(b)(ii) hereof.
“Expense Reserve Account”: The account established pursuant to Section 10.5(a)
hereof.


“Expense Year”:    Each 12-month period commencing on the Business Day
following the Payment Date occurring in January and ending on the Payment Date
occurring in the following December.


“FATCA”: Sections 1471 through 1474 of the Code, the treasury regulations
promulgated thereunder, and any related provisions of law, court decisions,
administrative guidance or agreements with any taxing authority (or laws
thereof) in respect thereof.


“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided, that (i) if the day for which such rate is to be determined is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, (ii) if such rate is not so published for any Business
Day, the Federal Funds Rate for such Business Day shall be the average rate
charged by the Servicer, directly or indirectly, on such Business Day on such
transactions as determined by the Servicer and (iii) in no event will the
Federal Funds Rate be less than zero.


“Federal Funds Rate Spread”: With respect to any Class of Notes, the difference
(expressed as the number of basis points, which may be negative) between (A)
LIBOR on the LIBOR Determination Date that LIBOR was last applicable to such
Class plus the LIBOR Spread on such Class and (B) the Federal Funds Rate on the
LIBOR Determination Date that LIBOR was last applicable to such Class.



“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.


“Financing Statements”: Financing statements relating to the Collateral naming
the Issuer, as debtor, and the Trustee, on behalf of the Secured Parties, as
secured party.


“Funded Companion Participation”: With respect to each Mortgage Asset that is a
Participation, each related fully funded companion participation which is not an
asset of the Issuer and is not part of the Collateral, unless it is acquired
after the Closing Date in accordance with the terms of this Indenture.


“Funded FF Companion Participation”:    All or a portion of a Future Funding
Participation related to a Closing Date Mortgage Asset that has been funded
after the Closing Date.


“Funded FF Companion Participation Acquisition Account”: The meaning specified
in Section 10.6(a).


“Funded Participation Interest”: Any fully funded participation interest in a
Future Funding Whole Loan that is acquired by the Issuer.


“Future Funding Account Control Agreement”: Any account control agreement
entered into in accordance with the terms of the Future Funding Agreement by and
among HCMT, the Trustee, as secured party, the Note Administrator and an account
bank, as the same may be amended, supplemented or replaced from time to time.
“Future Funding Agreement”: The meaning specified in the Servicing Agreement.
“Future Funding Amount”: With respect to any Future Funding Participation, the
amount of the unfunded portion thereof.


“Future Funding Earn-Out Advance”: A Future Advance that is required to be made
by the Future Funding Holder upon the related borrower meeting certain
performance metrics and is not required to be used for improvements to, or to
pay for expenses incurred in connection with, the related Mortgaged Property.


“Future Funding Holder”: Hunt Finance Company.


“Future Funding Indemnitor”: Hunt Mortgage Group, LLC, a Delaware limited
liability company, with respect to Future Funding Participations held by Hunt
Finance Company, HCMT or an Affiliate of either.


“Future Funding Participation”: With respect to each Mortgage Asset that is a
Funded Participation Interest, the related future funding companion
participation interest, which (unless it is acquired after the Closing Date in
accordance with the terms of this Indenture) is not owned by the Issuer.


“Future Funding Reserve Account”:    The meaning specified in the Servicing
Agreement.



“Future Funding Whole Loan”: A whole mortgage loan that has been participated
into (i) a fully funded participation interest, which will be held by the Issuer
as a Mortgage Asset, and (ii) one (1) or more Future Funding Participations,
which (unless later acquired, in whole or in part, as a Ramp-Up Mortgage Asset
or a Reinvestment Mortgage Asset) will not be acquired by the Issuer.


“GAAP”: The meaning specified in Section 6.3(k) hereof.
“General Intangible”: The meaning specified in Section 9-102(a)(42) of the UCC.
“Global Notes”: The Rule 144A Global Notes and the Regulation S Global Notes.
“Governing Documents”: With respect to (i) the Issuer, the memorandum and
articles of association of the Issuer, as amended and restated and/or
supplemented and in effect from time to time and (ii) all other Persons, the
articles of incorporation, certificate of incorporation, by-laws, certificate of
limited partnership, limited partnership agreement, limited liability company
agreement, certificate of formation, articles of association and similar charter
documents, as applicable to any such Person.


“Government Items”: A security (other than a security issued by the Government
National Mortgage Association) issued or guaranteed by the United States of
America or an agency or instrumentality thereof representing a full faith and
credit obligation of the United States of America and, with respect to each of
the foregoing, that is maintained in book-entry form on the records of a Federal
Reserve Bank.


“Grant”: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of setoff against, deposit, set over and confirm. A Grant of the
Collateral or of any other security or instrument shall include all rights,
powers and options (but none of the obligations) of the granting party
thereunder, including without limitation the immediate continuing right to
claim, collect, receive and take receipt for principal and interest payments in
respect of the Collateral (or any other security or instrument), and all other
amounts payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.


“HCFT REIT”: Hunt Companies Finance Trust, Inc., a publicly traded REIT. “HCMT”:
Hunt Commercial Mortgage Trust, a Maryland business trust.
“Healthcare Property”: A real property secured by healthcare space (including
mixed-use property) as to which the majority of the underwritten revenue is from
Assisted Living Facilities, Independent Living Facilities and/or Skilled Nursing
Facilities including, in each case, patient rehabilitation and related ancillary
capabilities and related office space and other appurtenant and related uses.



“Herfindahl Score”: An amount, as of any date of determination, determined by
the Collateral Manager by dividing (i) one by (ii) the sum of the series of
products obtained for each Mortgage Asset (including any Mortgage Asset which is
then acquired), Principal Proceeds collected and not yet distributed (including
amounts on deposit in the Reinvestment Account) and amounts on deposit in the
Unused Proceeds Account and the Funded FF Companion Participation Acquisition
Account, by squaring the quotient of (x) the Principal Balance on such date of
each such Mortgage Asset (or in the case of Principal Proceeds and amounts in
the Unused Proceeds Account and the Funded FF Companion Participation
Acquisition Account, in increments of
$10,000,000) and (y) the Aggregate Outstanding Portfolio Balance. “HFS”: Hunt
Financial Securities, LLC.
“Holder” or “Securityholder”: With respect to any Note, the Person in whose name
such Note is registered in the Notes Register. With respect to any Preferred
Share, the Person in whose name such Preferred Share is registered in the
register maintained by the Share Registrar.


“Holder AML Obligations”: Information and documentation, and any updates,
replacement or corrections of such information or documentation, requested by
the Issuer (or its agent, as applicable) to be provided by Securityholders to
the Issuer (or its agent, as applicable) that may be required for the Issuer to
achieve AML Compliance.


“Hunt Finance Company”: Hunt Finance Company, LLC, a Delaware limited liability
company, and its successors in interest.


“Hunt Holder”: Hunt CRE 2018-FL2 Preferred, LLC, a wholly-owned subsidiary
of HCMT.


“IAI”:    An institution that is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under Regulation D under the Securities Act or
an entity in which all of the equity owners are such “accredited investors.”


“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.


“Indenture Accounts”: The Payment Account, the Expense Reserve Account, the
Custodial Account, the Reinvestment Account, the Unused Proceeds Account and the
Funded FF Companion Participation Acquisition Account.


“Independent”: As to any Person, any other Person (including, in the case of an
accountant, or lawyer, a firm of accountants or lawyers and any member thereof
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such



Person within the meaning of Rule 101 of the Code of Ethics of the American
Institute of Certified Public Accountants.


Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee or Note Administrator such opinion or certificate shall state, or
shall be deemed to state, that the signer has read this definition and that the
signer is Independent within the meaning hereof.


“Industrial Property”: A real property secured by industrial space (including
mixed use property) as to which the majority of the underwritten revenue is from
industrial space.


“Inquiry”: The meaning specified in Section 10.13(a) hereof. “Instrument”: The
meaning specified in Section 9-102(a)(47) of the UCC.
“Interest Accrual Period”: With respect to the Notes and (i) the first Payment
Date, the period from and including the Closing Date to and including September
14, 2018 and (ii) each successive Payment Date, the period from and including
the 15th day of the month preceding the month in which such Payment Date occurs
to and including the 14th day of the month in which such Payment Date occurs.


“Interest Advance”: The meaning specified in Section 10.7(a) hereof.


“Interest Coverage Ratio”: As of any Measurement Date, the number (expressed as
a percentage) calculated by dividing:


(a)    (i) the sum of (A) Cash on deposit in the Expense Reserve Account, plus
(B)the expected scheduled interest payments due (in each case regardless of
whether the due date for any such interest payment has yet occurred) in the Due
Period in which such Measurement Date occurs on (x) the Mortgage Assets
(excluding, subject to clause (3) below, accrued and unpaid interest on
Defaulted Mortgage Assets); provided that no interest (or dividends or other
distributions) will be included with respect to any Mortgage Asset to the extent
that such Mortgage Asset does not provide for the scheduled payment of interest
(or dividends or other distributions) in Cash and (y) the Eligible Investments
held in the Accounts (whether purchased with Interest Proceeds or Principal
Proceeds), plus (C) Interest Advances, if any, advanced by the Advancing Agent
or the Backup Advancing Agent, with respect to the related Payment Date, minus
(ii) any amounts scheduled to be paid pursuant to Section 11.1(a)(i)(1) through
(4) (other than any Collateral Manager Fees that the Collateral Manager has
agreed to waive in accordance with this Indenture and the Collateral Management
Agreement); by


(b)    the sum of (i) the scheduled interest on the Class A Notes payable on the
Payment Date immediately following such Measurement Date, plus (ii) any Class A
Defaulted Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (iii) the scheduled interest on the Class A-S Notes
payable immediately following such Measurement Date, plus (iv) any Class A-S
Defaulted Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (v) the scheduled interest on the Class B Notes payable
immediately following such Measurement Date, plus (vi) any Class B Defaulted
Interest Amount payable on the



Payment Date immediately following such Measurement Date, plus (vii) the
scheduled interest on the Class C Notes payable immediately following such
Measurement Date, plus
(viii)    any Class C Defaulted Interest Amount payable on the Payment Date
immediately following such Measurement Date plus (ix) the scheduled interest on
the Class D Notes payable immediately following such Measurement Date, plus (x)
any Class D Defaulted Interest Amount payable on the Payment Date immediately
following such Measurement Date.


For purposes of calculating any Interest Coverage Ratio, (1) the expected
interest income on the Mortgage Assets and Eligible Investments and the expected
interest payable on the Offered Notes shall be calculated using the interest
rates applicable thereto on the applicable Measurement Date, (2) accrued
original issue discount on Eligible Investments shall be deemed to be a
scheduled interest payment thereon due on the date such original issue discount
is scheduled to be paid, (3) there will be excluded all scheduled or deferred
payments of interest on or principal of Mortgage Assets and any payment that the
Collateral Manager has determined in its reasonable judgment will not be made in
Cash or received when due and (4) with respect to any Mortgage Asset as to which
any interest or other payment thereon is subject to withholding tax of any
relevant jurisdiction, each payment thereon shall be deemed to be payable net of
such withholding tax unless the related borrower is required to make additional
payments to fully compensate the Issuer for such withholding taxes (including in
respect of any such additional payments).


“Interest Coverage Test”: The test that will be met as of any Measurement Date
on which any Offered Notes remain Outstanding if the Interest Coverage Ratio as
of such Measurement Date is equal to or greater than 120.00%.


“Interest Distribution Amount”: Each of the Class A Interest Distribution
Amount, the Class A-S Interest Distribution Amount, the Class B Interest
Distribution Amount, the Class C Interest Distribution Amount, the Class D
Interest Distribution Amount, the Class E Interest Distribution Amount and the
Class F Interest Distribution Amount.


“Interest Proceeds”: With respect to any Payment Date, (A) the sum (without
duplication) of:


(1)    all Cash payments of interest (including any deferred interest and any
amount representing the accreted portion of a discount from the face amount of a
Mortgage Asset or an Eligible Investment) or other distributions (excluding
Principal Proceeds) received during the related Due Period on all Mortgage
Assets other than Defaulted Mortgage Assets and Eligible Investments, including,
in the Collateral Manager’s commercially reasonable discretion (exercised as of
the trade date), the accrued interest received in connection with a sale of such
Mortgage Assets or Eligible Investments (to the extent such accrued interest was
not applied to the purchase of Reinvestment Mortgage Assets), in each case,
excluding any (i) make whole premiums, (ii) spread maintenance, (iii) yield
maintenance or prepayment premiums, (iv) interest amount paid in excess of the
stated interest amount of a Mortgage Asset (other than default interest)
received during the related Due Period, (v) accrued interest included in
Principal Proceeds pursuant to clause (A)(2) or (4) of the definition of
Principal Proceeds and (vi) any origination fees, exit fees and extension fees,
which in the case of clauses (i)-(iv) and (vi) will not be assigned to the
Issuer;



(2)    all amendment, modification and waiver fees, late payment fees (to the
extent not paid to the Servicer as additional servicing compensation or to the
Special Servicer as additional special servicing compensation), and commissions
received by the Issuer during such Due Period in connection with such Mortgage
Assets and Eligible Investments;


(3)    those funds in the Expense Reserve Account designated as Interest
Proceeds by the Collateral Manager pursuant to Section 10.5(a);


(4)    all funds remaining on deposit in the Expense Reserve Account upon
redemption of the Notes in whole;


(5)    Interest Advances, if any, advanced by the Advancing Agent or the Backup
Advancing Agent, with respect to such Payment Date;


(6)    all Cash payments corresponding to accrued original issue discount on
Eligible Investments;


(7)    any interest payments received in Cash by the Issuer during the related
Due Period on any asset held by a Permitted Subsidiary that is not a Defaulted
Mortgage Asset;


(8)    all payments of principal on Eligible Investments purchased with any
other Interest Proceeds;


(9)    Cash and Eligible Investments contributed by Hunt Holder or an affiliate
thereof, so long as Hunt Holder or an affiliate that is 100% owned by HCFT REIT
or a Subsequent REIT and a “disregarded entity” of such REIT for U.S. federal
income tax purposes holds 100% of the Preferred Shares, pursuant to the terms of
this Indenture and designated as “Interest Proceeds” by Hunt Holder or such
affiliate; and


(10)    all other Cash payments received by the Issuer with respect to the
Mortgage Assets during the related Due Period to the extent such proceeds are
designated “Interest Proceeds” by the Collateral Manager in its sole discretion
with notice to the Trustee on or before the related Determination Date; provided
that Interest Proceeds will in no event include any payment or proceeds
specifically defined as “Principal Proceeds” in the definition thereof,


minus (B) (1) any fees and other compensation and reimbursement of expenses and
Servicing Advances and interest thereon (but of amounts payable pursuant to any
indemnification provisions) to which the Servicer or the Special Servicer are
entitled pursuant to the terms of the Servicing Agreement (and, with respect to
each Non-Serviced Mortgage Asset, amounts payable to the servicer and special
servicer under the applicable servicing agreement), (2) any reimbursement of
Servicing Advances and interest thereon to which a holder of a Non-Acquired
Participation is entitled pursuant to the related Participation Agreement and
(3) the aggregate amount of such Interest Proceeds that were previously applied
to reimburse any Nonrecoverable Interest Advances to the Advancing Agent or the
Backup Advancing Agent.


“Interest Shortfall”: The meaning set forth in Section 10.7(a) hereof.


“Investment Company Act”: The Investment Company Act of 1940, as amended.



“Investor Certification”: A certificate, substantially in the form of Exhibit
P-1 or Exhibit P-2 hereto, representing that such Person executing the
certificate is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share or a prospective purchaser of a Note or a Preferred Share and
that either (a) such Person is not an agent of, or an investment advisor to, any
borrower or affiliate of any borrower under a Mortgage Asset or an Underlying
Whole Loan, in which case such person will have access to all the reports and
information made available to Noteholders or Preferred Shareholders under this
Indenture, or (b) such Person is an agent or Affiliate of, or an investment
advisor to, any borrower under a Mortgage Asset or an Underlying Whole Loan, in
which case such person will only receive access to the Monthly Report. The
Investor Certification may be submitted electronically by means of the Note
Administrator’s website.


“Investor Q&A Forum”: The meaning specified in Section 10.13(a) hereof.


“Issuer”: Hunt CRE 2018-FL2, Ltd., a newly-formed exempted company incorporated
under the laws of the Cayman Islands with limited liability, until a successor
Person shall have become the Issuer pursuant to the applicable provisions of
this Indenture, and thereafter “Issuer” shall mean such successor Person.


“Issuer Order” and “Issuer Request”: A written order or request (which may be in
the form of a standing order or request) dated and signed in the name of the
Issuer (and by an Authorized Officer of the Co-Issuer, if applicable), or by an
Authorized Officer of the Issuer, by an Authorized Officer of the Company
Administrator on behalf of the Issuer or, if authorized in any Transaction
Document, by an Authorized Officer of the Collateral Manager or Special Servicer
on behalf of the Issuer. For the avoidance of doubt, an order or request
provided in an email (or other electronic communication) sent by an Authorized
Officer of the Issuer, Co-Issuer by an Authorized Officer of the Company
Administrator on behalf of the Issuer or if authorized in any Transaction
Document, by an Authorized Officer of the Collateral Manager or Special
Servicer, as applicable, shall constitute an Issuer Order, in each case except
to the extent that the Trustee or Note Administrator reasonably requests
otherwise.


“JPMS”: J.P. Morgan Securities LLC.


“Junior Participation”: One or more junior participation interests (or B notes)
in a Participated Mortgage Loan.


“KBRA”: Kroll Bond Rating Agency, Inc. or any successor thereto.


“Largest One Quarter Future Advance Estimate”: As of any date of determination,
an estimate of the largest aggregate amount of future advances that will be
required to be made under the Future Funding Participations held by the Future
Funding Holder (or HCMT or an Affiliate of either) during any calendar quarter,
subject to the same exclusions as the calculation of the Two Quarter Future
Advance Estimate.


“LIBOR”: The meaning set forth in Schedule B attached hereto.


“LIBOR Determination Date”:    The meaning set forth in Schedule B attached
hereto.



“LIBOR Spread”: With respect to each Class of Notes, the percentage over LIBOR
used to determine the Class A Rate, the Class A-S Rate, the Class B Rate, the
Class C Rate, the Class D Rate, the Class E Rate and the Class F Rate.


“Liquidation Fee”: The meaning specified in the Servicing Agreement.


“LLC Managers”: The managers of the Co-Issuer duly appointed by the sole member
of the Co-Issuer (or, if there is only one manager of the Co-Issuer so duly
appointed, such sole manager).


“London Banking Day”: The meaning set forth in Schedule B attached hereto.


“Loss Value Payment”: A Cash payment made to the Issuer by the Seller in
connection with a Material Breach of a representation or warranty with respect
to any Mortgage Asset pursuant to the Mortgage Asset Purchase Agreement in an
amount that the Collateral Manager on behalf of the Issuer, subject to the
consent of a majority by principal amount of the holders of each Class of Notes
(excluding any Note held by the Seller or any of its Affiliates), determines is
sufficient to compensate the Issuer for such Material Breach of representation
or warranty, which Loss Value Payment will be deemed to cure such Material
Breach.
“Major Decisions”: The meaning specified in the Servicing Agreement. “Majority”:
With respect to (i) any Class of Notes, the Holders of more than 50%
of the Aggregate Outstanding Amount of the Notes of such Class; and (ii) the
Preferred Shares, the Preferred Shareholders representing more than 50% of the
aggregate Notional Amount of the Preferred Shares.


“Manufactured Housing Community Property”: A real property secured by pad sites
for manufactured homes as to which the majority of the underwritten revenue is
from manufactured housing pad site units.


“Material Breach”: With respect to each Mortgage Asset, the meaning specified in
the Mortgage Asset Purchase Agreement.


“Material Document Defect”: With respect to each Mortgage Asset, the meaning
specified in the Mortgage Asset Purchase Agreement.


“Maturity”: With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date or by declaration of acceleration or otherwise.


“Measurement Date”: Any of the following: (i) the Closing Date, (ii) the date of
acquisition or disposition of any Mortgage Asset, (iii) any date on which any
Mortgage Asset becomes a Defaulted Mortgage Asset, (iv) each Determination Date
and (v) with reasonable notice to the Issuer, the Collateral Manager and the
Note Administrator, any other Business Day that the Rating Agencies or the
Holders of at least 66-⅔% of the Aggregate Outstanding Amount of any Class of
Notes requests be a “Measurement Date”; provided that if any such date would
otherwise



fall on a day that is not a Business Day, the relevant Measurement Date will be
the immediately preceding Business Day.
“Minnesota Collateral”: The meaning specified in Section 3.3(b)(ii) hereof.
“Modified Mortgage Asset”: Any Mortgage Asset that is a Modified Mortgage
Loan or a participation interest in a Modified Mortgage Loan.


“Modified Mortgage Loan”: A Mortgage Loan that has been modified by the Special
Servicer pursuant to the Servicing Agreement in a manner that:


(a)except as expressly contemplated by the related Asset Documents, reduces or
delays in a material and adverse manner the amount or timing of any payment of
principal or interest due thereon;


(b)except as expressly contemplated by the related Asset Documents, results in a
release of the lien of the mortgage on any material portion of the related
Mortgaged Property without a corresponding principal prepayment in an amount not
less than the fair market value (as is), as determined by an appraisal delivered
to the Special Servicer (at the expense of the related borrower and upon which
the Special Servicer may conclusively rely), of the property to be released; or


(c)in the reasonable good faith judgment of the Special Servicer, otherwise
materially impairs the value of the security for such Mortgage Loan or reduces
the likelihood of timely payment of amounts due thereon.


“Monthly Report”: The meaning specified in Section 10.9(a) hereof. “Moody’s”:
Moody’s Investors Service, Inc., and its successor in interest.
“Moody’s Ramp-Up Condition”: A condition that will be satisfied if either (A)
the Issuer has provided to Moody’s the Ramp-Up Completion Date Report and the
Ramp-Up Completion Date Report confirms that, as of the Ramp-Up Completion Date,
the Note Protection Tests were satisfied or (B) with respect to the Ramp-Up
Acquisition Period, Moody’s has provided written confirmation (including by
means of electronic message, facsimile transmission, press release, posting to
its internet website or other means then considered industry standard) that
Moody's will not downgrade or withdraw its initial rating for any Class of Notes
that it has rated.


“Moody’s Rating”: The private credit assessment assigned to any Mortgage Asset
by Moody’s for the Issuer.


“Moody’s Rating Factor”: With respect to any Mortgage Asset, the number set
forth in the table below opposite the Moody’s Rating of such Mortgage Asset.




Moody’s Rating
 
Moody’s Rating Factor
 


Moody’s Rating
 
Moody’s Rating Factor
Aaa
 
1
 
Ba1
 
940
Aa1
 
10
 
Ba2
 
1,350
Aa2
 
20
 
Ba3
 
1,766








Moody’s Rating
 
Moody’s Rating Factor
 


Moody’s Rating
 
Moody’s Rating Factor
Aa3
 
40
 
B1
 
2,220
A1
 
70
 
B2
 
2,720
A2
 
120
 
B3
 
3,490
A3
 
180
 
Caa1
 
4,770
Baa1
 
260
 
Caa2
 
6,500
Baa2
 
360
 
Caa3
 
8,070
Baa3
 
610
 
Ca or lower
 
10,000







“Moody’s Recovery Rate”: With respect to each Mortgage Loan, the rate specified
in the table set forth below with respect to the property type of the related
Mortgaged Property or Mortgaged Properties:


Property Type
Moody’s Recovery Rate
Industrial, multi-family (including student housing) and anchored retail
properties ......................................
60%
Office and unanchored retail properties.......................
55%
Self-storage and other property types ..........................
40%



“Moody’s Weighted Average Rating Factor”: The amount determined by (i) summing
the products obtained by multiplying the Principal Balance of each Mortgage
Asset (excluding any Defaulted Mortgage Asset) by its Moody’s Rating Factor and
(ii) dividing such sum by the aggregate outstanding Principal Balance of all
such Mortgage Assets and rounding the result up to the nearest whole number.
“Mortgage Asset File”: The meaning set forth in Section 3.3(e) hereof. “Mortgage
Asset Purchase Agreement”: The mortgage asset purchase agreement
entered into between the Issuer and the Seller on or about the Closing Date, as
amended from time to time, which agreement is assigned to the Trustee on behalf
of the Issuer pursuant to this Indenture, together with any mortgage asset
purchase agreement or subsequent transfer instrument entered into between the
Issuer and the Seller in connection with the acquisition of a Ramp-Up Mortgage
Asset, Funded FF Companion Participation, Contribution Mortgage Asset, Exchange
Mortgage Asset or Reinvestment Mortgage Asset.


“Mortgage Assets”: The Closing Date Mortgage Assets, the Ramp-Up Mortgage
Assets, the Contribution Mortgage Assets, the Exchange Mortgage Assets, the
Reinvestment Mortgage Assets and, if acquired by the Issuer pursuant to Section
7.18 Funded FF Companion Participations.


“Mortgage Loan”: Any Whole Loan or Participated Mortgage Loan, as applicable and
as the context may require.


“Mortgaged Property”: With respect to any Mortgage Loan, the real property and
improvements thereon securing such Mortgage Loan.



“Multi-Family Property”: A real property with five or more residential rental
units (including mixed use property) as to which the majority of the
underwritten revenue is from residential rental units.


“Net Outstanding Portfolio Balance”: On any Measurement Date, the sum (without
duplication) of:


(i)the Aggregate Principal Balance of the Mortgage Assets (other than Modified
Mortgage Assets and Defaulted Mortgage Assets);


(ii)the Aggregate Principal Balance of all Principal Proceeds held as Cash and
Eligible Investments and all amounts held as Cash or Eligible Investments in the
Unused Proceeds Account;


(iii)the amounts held as Cash or Eligible Investments in the Funded FF Companion
Participation Acquisition Account; and


(iv)with respect to each Modified Mortgage Asset and Defaulted Mortgage Asset,
the Calculation Amount of such Mortgage Asset;


provided, however, that (a) with respect to each Mortgage Asset acquired at
purchase price that is less than 95% of the outstanding principal balance of
such Mortgage Asset, the “Principal Balance” of such Mortgage Asset will be the
lesser of the purchase price and the amount determined pursuant to clause (iii)
above, if applicable, for purposes of computing the Net Outstanding Portfolio
Balance, (b) with respect to each Defaulted Mortgage Asset that has been owned
by the Issuer for more than three years after becoming a Defaulted Mortgage
Asset, the Principal Balance of such Defaulted Mortgage Asset will be zero for
purposes of computing the Net Outstanding Portfolio Balance and (c) in the case
of a Mortgage Asset subject to a Credit Risk/Defaulted Mortgage Asset Cash
Purchase or an exchange for an Exchange Mortgage Asset, the Collateral Manager
will have 45 days to exercise such purchase or exchange and during such period
such Mortgage Asset will not be treated as a Defaulted Mortgage Asset for
purposes of computing the Net Outstanding Portfolio Balance.


“No Downgrade Confirmation”: A confirmation from a Rating Agency that any
proposed action, or failure to act or other specified event will not, in and of
itself, result in the downgrade or withdrawal of the then-current rating
assigned to any Class of Notes then rated by such Rating Agency; provided that
if the Requesting Party receives a written waiver or acknowledgment indicating
its decision not to review the matter for which the No Downgrade Confirmation is
sought, then the requirement to receive a No Downgrade Confirmation from the
Rating Agency with respect to such matter shall not apply. For the purposes of
this definition, any confirmation, waiver, request, acknowledgment or approval
which is required to be in writing may be in the form of electronic mail.
Notwithstanding anything to the contrary set forth in this Indenture, at any
time during which the Notes are no longer rated by a Rating Agency, no Downgrade
Confirmation shall be required from such Rating Agency under this Indenture.


“No Entity-Level Tax Opinion”: An opinion of Cadwalader, Wickersham & Taft LLP
or another nationally recognized tax counsel experienced in such matters that
the Issuer will not be treated as a foreign corporation engaged in a trade or
business in the United States for U.S.



federal income tax purposes or otherwise become subject to U.S. federal income
tax on a net income basis, which opinion may be conditioned on compliance with
certain restrictions on the investment or other activities of the Issuer and the
Collateral Manager on behalf of the Issuer.


“No Trade or Business Opinion”: An opinion of Cadwalader, Wickersham & Taft LLP
or another nationally recognized tax counsel experienced in such matters that
the Issuer will be treated as a foreign corporation that is not engaged in a
trade or business in the United States for U.S. federal income tax purposes,
which opinion may be conditioned on compliance with certain restrictions on the
investment or other activities of the Issuer and the Collateral Manager on
behalf of the Issuer.


“Non-Acquired Participation”: Any Future Funding Participation or Funded
Companion Participation that is not acquired by the Issuer.


“Non-call Period”: The period from the Closing Date to and including the
Business Day immediately preceding the Payment Date in September 2020 during
which no Optional Redemption is permitted to occur.


“Non-Controlling Participation”: Any Participation acquired by the Issuer as to
which the Issuer does not have sole and effective control over the remedies
relating to the enforcement of the Underlying Whole Loan, including ultimate
control of the foreclosure process, by having a right to (x) appoint and remove
the special servicer and (y) direct or approve the special servicer’s exercise
of remedies; provided that a Participation shall not be considered a Non-
Controlling Participation solely as a result of the Issuer being required to
obtain the consent of the holder of a Non-Acquired Participation in order to
exercise rights to such effective control over remedies or as to Major Decisions
with respect to Defaulted Mortgage Assets or Mortgage Assets that the Collateral
Manager determines have a significant risk of becoming a Defaulted Mortgage
Asset.


“Non-Offered Notes”: The Class E Notes and the Class F Notes, collectively,
authorized by, and authenticated and delivered under, this Indenture.


“Non-Permitted AML Holder”: The meaning specified in Section 2.13(c) hereof.
“Non-Permitted Holder”: The meaning specified in Section 2.13(b) hereof.
“Non-Serviced Mortgage Assets”:    The meaning specified in the Servicing
Agreement.


“Nonrecoverable Interest Advance”: Any Interest Advance previously made or
proposed to be made pursuant to Section 10.7 hereof that the Advancing Agent or
the Backup Advancing Agent, as applicable, has determined in its sole
discretion, exercised in good faith, that the amount so advanced or proposed to
be advanced plus interest expected to accrue thereon, will not be ultimately
recoverable from subsequent payments or collections with respect to the Mortgage
Assets.


“Note Administrator”: Wells Fargo Bank, National Association, a national banking
association, solely in its capacity as note administrator hereunder, unless a
successor Person shall



have become the Note Administrator pursuant to the applicable provisions of this
Indenture, and thereafter “Note Administrator” shall mean such successor Person.
Wells Fargo Bank, National Association will perform its duties as Note
Administrator through its Corporate Trust Services division.


“Note Administrator’s Website”: Initially, https://www.ctslink.com; provided
that such address may change upon notice by the Note Administrator to the
parties hereto, the 17g-5 Information Provider and Noteholders.


“Note Interest Rate”: With respect to the Class A Notes, the Class A Rate, with
respect to the Class A-S Notes, the Class A-S Rate, with respect to the Class B
Notes, the Class B Rate, with respect to the Class C Notes, the Class C Rate,
with respect to the Class D Notes, the Class D Rate, with respect to the Class E
Notes, the Class E Rate and with respect to the F Notes, the Class F Rate.
“Note Protection Tests”: The Par Value Test and the Interest Coverage Test.
“Noteholder”: With respect to any Note, the Person in whose name such Note is
registered in the Notes Register.


“Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes and the Class F Notes, collectively,
authorized by, and authenticated and delivered under, this Indenture.


“Notes Register” and “Notes Registrar”: The respective meanings specified in
Section 2.5(a) hereof.


“Notional Amount”: In respect of the Preferred Shares, the per share notional
amount as provided in the Preferred Share Paying Agency Agreement. The aggregate
Notional Amount of the Preferred Shares on the Closing Date will be
U.S.$43,108,000.


“NRSRO”: Any nationally recognized statistical rating organization, including
the Rating Agencies.


“NRSRO Certification”: A certification (a) executed by a NRSRO in favor of the
17g-5 Information Provider substantially in the form attached hereto as Exhibit
M or (b) provided electronically and executed by an NRSRO by means of a
click-through confirmation on the 17g-5 Website.


“Offered Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes and the Class D Notes, collectively, authorized by, and
authenticated and delivered under, this Indenture.


“Offering Memorandum”: The Offering Memorandum, dated August 3, 2018, relating
to the offering of the Class A Notes, the Class A-S Notes, the Class B Notes,
the Class C Notes and the Class D Notes.



“Office Property”: A real property secured by office space (including mixed use
property) as to which the majority of the underwritten revenue is from office
space.


“Officer”: With respect to any company, corporation or limited liability
company, including the Issuer, the Co-Issuer and the Collateral Manager, any
director, manager, the chairman of the board of directors, the president, any
senior vice president, any vice president, the secretary, any assistant
secretary, the treasurer, any assistant treasurer or general partner of such
entity; and with respect to the Trustee or Note Administrator, any Trust
Officer; and with respect to the Servicer or the Special Servicer, a
“Responsible Officer” (as defined in the Servicing Agreement).


“Officer’s Certificate”: With respect to the Issuer, the Co-Issuer the
Collateral Manager, the Trustee, the Advancing Agent and the Backup Advancing
Agent, any certificate executed by an Authorized Officer thereof.


“Opinion of Counsel”: A written opinion addressed to the Trustee and the Note
Administrator and, if required by the terms hereof, the Rating Agencies (each, a
“Recipient”) in form and substance reasonably satisfactory to each Recipient, of
an outside third party counsel of national recognition (or the Cayman Islands,
in the case of an opinion relating to the laws of the Cayman Islands), which
attorney may, except as otherwise expressly provided in this Indenture, be
counsel for the Issuer, and which attorney shall be reasonably satisfactory to
the Trustee and the Note Administrator. Whenever an Opinion of Counsel is
required hereunder, such Opinion of Counsel may rely on opinions of other
counsel who are so admitted and so satisfactory which opinions of other counsel
shall accompany such Opinion of Counsel and shall either be addressed to each
Recipient or shall state that each Recipient shall each be entitled to rely
thereon.
“Optional Redemption”: The meaning specified in Section 9.1(c) hereof.
“Outstanding”: With respect to the Notes, as of any date of determination, all
of
the Notes or any Class of Notes, as the case may be, theretofore authenticated
and delivered under this Indenture except:


(i)Notes theretofore canceled by the Notes Registrar or delivered to the Notes
Registrar for cancellation;


(ii)Notes or portions thereof for whose payment or redemption funds in the
necessary amount have been theretofore irrevocably deposited with the Note
Administrator or the Paying Agent in trust for the Holders of such Notes
pursuant to Section 4.1(a)(ii); provided that, if such Notes or portions thereof
are to be redeemed, notice of such redemption has been duly given pursuant to
this Indenture;


(iii)Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Note Administrator is presented that any such Notes are held
by a Holder in due course; and


(iv)Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.6;



provided that in determining whether the Noteholders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, (x) Notes owned by the Issuer, the
Co-Issuer or any Affiliate thereof shall be disregarded and deemed not to be
Outstanding, except Notes so owned that have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Trustee the pledgee’s right so to act with respect to such Notes and that the
pledgee is not the Issuer, the Co-Issuer, the Collateral Manager or any other
obligor upon the Notes or any Affiliate of the Issuer, the Co-Issuer, the
Collateral Manager or such other obligor and (y) in relation to
(i)the exercise by the Noteholders of their right, in connection with certain
Events of Default, to accelerate amounts due under the Notes and (ii) any
amendment or other modification of, or assignment or termination of, any of the
express rights or obligations of the Collateral Manager under the Collateral
Management Agreement or the Indenture, Notes owned by the Collateral Manager or
any of its Affiliates, or by any accounts managed by them, will be disregarded
and deemed not to be Outstanding, unless the Collateral Manager or its
Affiliates or funds managed by the Collateral Manager own all of the Outstanding
Notes. The Note Administrator and the Trustee will be entitled to rely on
certificates from Noteholders to determine any such affiliations and shall be
protected in so relying, except to the extent that a Trust Officer of the
Trustee or Note Administrator, as applicable, has actual knowledge of any such
affiliation.


“Owned Participation”: Each of the Participations included in the Closing Date
Mortgage Assets and, upon any acquisition thereof after the Closing Date, any
Funded Companion Participation or other Participation acquired by the Issuer.


“Par Purchase Price”: With respect to a Mortgage Asset, the sum of (A) the
Principal Balance of such Mortgage Asset as of the date of purchase; plus (B)
all accrued and unpaid interest on such Mortgage Asset at the related interest
rate to but not including the date of purchase; plus (C) all related
unreimbursed Servicing Advances and accrued and unpaid interest on such
Servicing Advances at the Advance Rate, plus (D) all Special Servicing Fees and
either workout fees or liquidation fees (but not both) allocable to such
Mortgage Asset (other than to the extent any such fees are waived by the Special
Servicer); plus (E) all unreimbursed expenses incurred by the Issuer (and if
applicable, the Seller), the Servicer and the Special Servicer in connection
with such Mortgage Asset.


“Par Value Ratio”: As of any Measurement Date, the number (expressed as a
percentage) calculated by dividing (a) the Net Outstanding Portfolio Balance on
such Measurement Date by (b) the sum of the Aggregate Outstanding Amount of the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes and the
Class D Notes and the amount of any unreimbursed Interest Advances.


“Par Value Test”: A test that will be satisfied as of any Measurement Date on
which any Offered Notes remain outstanding if the Par Value Ratio on such
Measurement Date is equal to or greater than 124.87%.


“Participated Mortgage Loan”: Any mortgage loan of which a Participation
represents an interest.



“Participated Mortgage Loan Collection Account”: The meaning specified in the
Servicing Agreement.


“Participating Institution”: With respect to any Participation, the entity that
holds legal title to the Participated Mortgage Loan.


“Participation”: Any Senior Participation or Junior Participation.


“Participation Agreement”: With respect to each Owned Participation, the
participation agreement that governs the rights and obligations of the holders
of such Owned Participation, each related Future Funding Participation and/or
each related Funded Companion Participation.


“Paying Agent”: The Note Administrator, in its capacity as Paying Agent
hereunder, authorized by the Issuer and the Co-Issuer, with respect to the
Offered Notes, or the Issuer, with respect to the Class E Notes and the Class F
Notes, to pay the principal of or interest on any Notes on behalf of the Issuer
and the Co-Issuer as specified in Section 7.2 hereof.


“Payment Account”: The payment account established by the Note Administrator
pursuant to Section 10.3 hereof.
“Payment Date”: The 4th Business Day of each month following each Determination
Date, to and including the Stated Maturity Date unless the Notes are redeemed or
repaid prior thereto.


“Permitted Subsidiary”: Any one or more single purpose entities that are wholly-
owned by the Issuer and are established exclusively for the purpose of taking
title to mortgage, real estate or any Sensitive Asset in connection, in each
case, with the exercise of remedies or otherwise.


“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.


“Placement Agency Agreement”: The placement agreement relating to the Notes
dated August 3, 2018 by and among the Issuer, the Co-Issuer and the Placement
Agents.


“Placement Agents”: JPMS, WFS and HFS.


“Pledged Mortgage Asset”: On any date of determination, any Mortgage Asset that
has been Granted to the Trustee and not been released from the lien of this
Indenture pursuant to Section 10.10 hereof.


“Preferred Share Distribution Account”: A segregated account established and
designated as such by the Preferred Share Paying Agent pursuant to the Preferred
Share Paying Agency Agreement.



“Preferred Share Paying Agency Agreement”: The Preferred Share Paying Agency
Agreement, dated as of the Closing Date, among the Issuer, the Preferred Share
Paying Agent relating to the Preferred Shares and the Share Registrar, as
amended from time to time in accordance with the terms thereof.


“Preferred Share Paying Agent”: Wells Fargo Bank, National Association, solely
in its capacity as Preferred Share Paying Agent under the Preferred Share Paying
Agency Agreement and not individually, unless a successor Person shall have
become the Preferred Share Paying Agent pursuant to the applicable provisions of
the Preferred Share Paying Agency Agreement, and thereafter Preferred Share
Paying Agent shall mean such successor Person.


“Preferred Shareholder”: A registered owner of Preferred Shares as set forth in
the share register maintained by the Share Registrar.


“Preferred Shares”: The preferred shares issued by the Issuer concurrently with
the issuance of the Notes.


“Principal Balance” or “par”: With respect to any Mortgage Loan, Mortgage Asset
or Eligible Investment, as of any date of determination, the outstanding
principal amount of such Mortgage Loan, Mortgage Asset (as reduced by all
payments or other collections of principal received or deemed received, and any
principal forgiven by the Special Servicer and other principal losses realized,
on such Mortgage Asset during the related collection period) or Eligible
Investment; provided that the Principal Balance of any Eligible Investment that
does not pay Cash interest on a current basis will be the accreted value
thereof.


“Principal Proceeds”: With respect to any Payment Date, (A) the sum (without
duplication) of:


(1)    all principal payments (including Unscheduled Principal Payments and any
casualty or condemnation proceeds and any proceeds from the exercise of remedies
(including liquidation proceeds)) received during the related Due Period in
respect of (a) Eligible Investments (other than Eligible Investments purchased
with Interest Proceeds, Eligible Investments in the Expense Reserve Account,
Eligible Investments in the Funded FF Companion Participation Acquisition
Account and any amount representing the accreted portion of a discount from the
face amount of a Mortgage Asset or an Eligible Investment) and (b) Mortgage
Assets as a result of (i) a maturity, scheduled amortization or mandatory
prepayment on a Mortgage Asset, (ii) optional prepayments made at the option of
the related borrower, (iii) recoveries on Defaulted Mortgage Assets, or (iv) any
other principal payments received with respect to Mortgage Assets;


(2)    Sale Proceeds received during such Due Period in respect of sales in
accordance with the Transaction Documents and excluding (i) accrued interest
included in Sale Proceeds, (ii) any reimbursement of expenses included in such
Sale Proceeds and (iii) any portion of such Sale Proceeds that are in excess of
the outstanding principal balance of the related Mortgage Asset or Eligible
Investment;


(3)    funds transferred to the Payment Account from the Funded FF Companion
Participation Acquisition Account pursuant to Section 10.6(c);



(4)    any interest received during such Due Period on such Mortgage Assets or
Eligible Investments to the extent such interest constitutes proceeds from
accrued interest purchased with Principal Proceeds other than accrued interest
purchased by the Issuer on or prior to the Closing Date;


(5)    all Cash payments of interest received during such Due Period on
Defaulted Mortgage Assets;


(6)    any principal payments received in cash by the Issuer during the related
Due Period on any asset held by a Permitted Subsidiary;


(7)    any Loss Value Payment received by the Issuer from the Seller during the
related Due Period;


(8)
after the Ramp-Up Completion Date, all amounts in the Unused Proceeds

Account;


(9)
Cash and Eligible Investments contributed by Hunt Holder or an Affiliate

thereof, so long as Hunt Holder, or an Affiliate that is 100% owned by HCFT REIT
or a Subsequent REIT and a “disregarded entity” of such REIT for U.S. federal
income tax purposes, holds 100% of the Preferred Shares, pursuant to the terms
of this Indenture and designated as “Principal Proceeds” by Hunt Holder or such
Affiliate; and


(10)    Cash and Eligible Investments that were previously held in the
Reinvestment Account and that have been transferred to the Payment Account
pursuant to Section 10.2;


minus (B) the aggregate amount of (1) any Nonrecoverable Interest Advances that
were not previously reimbursed to the Advancing Agent or the Backup Advancing
Agent from Interest Proceeds related to such Payment Date, (2) any amounts paid
to the Servicer or Special Servicer pursuant to the terms of the Servicing
Agreement out of amounts that would otherwise be Principal Proceeds and (3) any
amounts deposited into the Reinvestment Account in the related Due Period
pursuant to Section 3.03(a)(viii) or Section 3.03(d)(vii) of the Servicing
Agreement;
provided that in no event will Principal Proceeds include any proceeds from the
Excepted Property. “Priority of Payments”: The meaning specified in Section
11.1(a) hereof. “Privileged Person”: Any of the following: the Placement Agents,
the Servicer,
the Special Servicer, the Trustee, the Paying Agent, the Note Administrator, the
Seller, the Collateral Manager, the Advancing Agent, the Issuer, any Person who
provides the Note Administrator with an Investor Certification (provided that
access to information provided by the Note Administrator to any Person who
provides the Note Administrator with an Investor Certification in the form of
Exhibit P-2 shall be limited to the Monthly Report) and any Rating Agency or
other NRSRO that delivers an NRSRO certification to the Note Administrator
(which Investor Certification and NRSRO certification may be submitted
electronically by means of the Note Administrator’s website).




proceeding.

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative


“QIB”: A “qualified institutional buyer” as defined in Rule 144A.


“Qualified Purchaser”: A “qualified purchaser” within the meaning of Section



2(a)(51) of the Investment Company Act or an entity owned exclusively by one or
more such “qualified purchasers”.


“Qualified REIT Subsidiary”: A corporation that, for U.S. federal tax purposes,
is wholly-owned by a real estate investment trust under Section 856(i)(2) of the
Code.


“Ramp-Up Acquisition Period”: The period from the Closing Date until the earlier
of (i) the Ramp-Up Completion Date and (ii) the occurrence of an Event of
Default (after expiration of any applicable grace periods).


“Ramp-Up Completion Date”: The date that is the earliest of:
(i)    the 180th day after the Closing Date;
(ii)    the first date on which all funds in the Unused Proceeds Account have
been used to purchase Ramp-Up Mortgage Assets; and


(iii)    the date that the Collateral Manager determines, in its sole
discretion, and notifies the Trustee of such determination, that investment in
Ramp-Up Mortgage Assets is no longer practical or desirable.


“Ramp-Up Completion Date Report”: The meaning specified in Section 7.19(b)
hereof.


“Ramp-Up Mortgage Asset”: Any Mortgage Loan or Participation acquired by the
Issuer during the Ramp-Up Acquisition Period with funds from the Unused Proceeds
Account.
“Rated Notes”: The Offered Notes, the Class E Notes and the Class F Notes.
“Rating Agencies”:    Moody’s and KBRA and any successor thereto, or, with
respect to the Collateral generally, if at any time Moody’s or KBRA or any such
successor ceases to provide rating services with respect to the Rated Notes or
certificates similar to the Rated Notes, any other NRSRO selected by the Issuer
and reasonably satisfactory to a Majority of the Notes voting as a single Class.


“Rating Agency Condition”: A condition that is satisfied if:


(a)the party required to satisfy the Rating Agency Condition (the “Requesting
Party”) has made a written request to a Rating Agency for a No Downgrade
Confirmation; and


(b)
any one of the following has occurred:




(i)    a No Downgrade Confirmation has been received; or


(ii)    (A) within ten (10) Business Days of such request being sent to such
Rating Agency, such Rating Agency has not replied to such request or has
responded in a manner that indicates that such Rating Agency is neither
reviewing such request nor waiving the requirement for confirmation;


(B)    the Requesting Party has confirmed that such Rating Agency has received
the confirmation request;


(C)    the Requesting Party promptly requests the No Downgrade Confirmation a
second time; and


(D)    there is no response to either confirmation request within five (5)
Business Days of such second request.
“Rating Agency Test Modification”: The meaning specified in Section 12.4 hereof.
“Rating Confirmation Failure”: The meaning specified in Section 7.19(b) hereof.
“Record Date”: With respect to any Holder and any Payment Date, the close of
business on the last Business Day of the calendar month immediately preceding
the month in which such Payment Date occurs, provided that the Record Date with
respect to the first Payment Date shall be the Closing Date.


“Redemption Date”: Any Payment Date specified for a redemption of the Securities
pursuant to Section 9.1 hereof.
“Redemption Date Statement”: The meaning specified in Section 10.9(d) hereof.
“Redemption Price”: The Redemption Price of each Class of Notes or the Preferred
Shares, as applicable, on a Redemption Date will be calculated as follows:


Class A Notes. The redemption price for the Class A Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class A Notes to be redeemed, together with the Class A Interest
Distribution Amount (plus any Class A Defaulted Interest Amount) due on the
applicable Redemption Date;


Class A-S Notes. The redemption price for the Class A-S Notes will be calculated
on the related Determination Date and will equal the Aggregate Outstanding
Amount of the Class A-S Notes to be redeemed, together with the Class A-S
Interest Distribution Amount (plus any Class A-S Defaulted Interest Amount) due
on the applicable Redemption Date.


Class B Notes. The redemption price for the Class B Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class B Notes to be redeemed, together with the Class B Interest
Distribution Amount (plus any Class B Defaulted Interest Amount) due on the
applicable Redemption Date;



Class C Notes. The redemption price for the Class C Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class C Notes to be redeemed, together with the Class C Interest
Distribution Amount (plus any Class C Defaulted Interest Amount) due on the
applicable Redemption Date;


Class D Notes. The redemption price for the Class D Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class D Notes to be redeemed, together with the Class D Interest
Distribution Amount (plus any Class D Defaulted Interest Amount) due on the
applicable Redemption Date;


Class E Notes. The redemption price for the Class E Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class E Notes to be redeemed (including any Deferred Interest thereon),
together with the Class E Interest Distribution Amount (plus any Class E
Defaulted Interest Amount) due on the applicable Redemption Date;


Class F Notes. The redemption price for the Class F Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class F Notes to be redeemed (including any Deferred Interest thereon),
together with the Class F Interest Distribution Amount (plus any Class F
Defaulted Interest Amount) due on the applicable Redemption Date; and


Preferred Shares. The redemption price for the Preferred Shares will be
calculated on the related Determination Date and will be equal to the sum of all
net proceeds from the sale of the Collateral in accordance with Article 12
hereof and Cash (other than the Issuer’s rights, title and interest in the
Excepted Property), if any, remaining after payment of all amounts and expenses,
including payments made in respect of the other Notes, described under clauses
(1) through (17) of Section 11.1(a)(i) and clauses (1) through (13) of Section
11.1(a)(ii); provided that if there are no such net proceeds or Cash remaining,
the redemption price for the Preferred Shares shall be equal to $0.
“Reference Banks”: The meaning set forth in Schedule B attached hereto.
“Registered”: With respect to any debt obligation, a debt obligation that is
issued
after July 18, 1984, and that is in registered form for purposes of the Code.
“Regulation S”: Regulation S under the Securities Act.
“Regulation S Global Note”: The meaning specified in Section 2.2(b)(iii) hereof.


“Reimbursement Interest”: Interest accrued on the amount of any Interest Advance
made by the Advancing Agent or the Backup Advancing Agent for so long as it is
outstanding, at the Reimbursement Rate, which Reimbursement Interest is hereby
waived by the Advancing Agent for so long as (i) the Advancing Agent is Hunt
Advances or any of its Affiliates and (ii) Hunt Advances or any of its
Affiliates owns the Preferred Shares.


“Reimbursement Rate”: A rate per annum equal to the “prime rate” as published in
the “Money Rates” section of The Wall Street Journal, as such “prime rate” may
change from



time to time. If more than one “prime rate” is published in The Wall Street
Journal for a day, the average of such “prime rates” will be used, and such
average will be rounded up to the nearest one-eighth of one percent (0.125%). If
the “prime rate” contained in The Wall Street Journal is not readily
ascertainable, the Collateral Manager will select an equivalent publication that
publishes such “prime rate,” and if such “prime rates” are no longer generally
published or are limited, regulated or administered by a governmental authority
or quasigovernmental body, then the Collateral Manager will select, in its
reasonable discretion, a comparable interest rate index.


“Reinvestment Account”: The account established by the Note Administrator
pursuant to Section 10.2 hereof.
“Reinvestment Criteria”: The meaning specified in Section 12.2(a) hereof.
“Reinvestment Mortgage Asset”:    Any Mortgage Loan or Participation that is
acquired during the Reinvestment Period with Principal Proceeds from the
Mortgage Assets (or any cash contributed by the holder of the Preferred Shares
to the Issuer) and that satisfies the Eligibility Criteria and the Reinvestment
Criteria.


“Reinvestment Period”: The period beginning on the Closing Date and ending on
and including the first to occur of any of the following events or dates: (i)
the Payment Date in August 2021; (ii) the end of the Due Period related to the
Payment Date on which all of the Securities are redeemed as described under
Section 9.1; and (iii) the date on which principal of an accrued and unpaid
interest on all of the Notes is accelerated following the occurrence and
continuation of an Event of Default.


“REIT”: A “real estate investment trust” under the Code.


“Remittance Date”: The meaning specified in the Servicing Agreement. “REO
Accounts”: The meaning specified in the Servicing Agreement. “REO Property”: The
meaning specified in the Servicing Agreement. “Repurchase Request”: The meaning
specified in Section 7.17 hereof. “Request for Release”: The meaning specified
in Section 3.13(h) hereof.
“Retail Property”: A real property secured by retail space (including mixed use
property) as to which the majority of the underwritten revenue is from retail
space.


“Retained Securities”: 100% of the Class E Notes, the Class F Notes and the
Preferred Shares.


“Rule 144A”: Rule 144A under the Securities Act.


“Rule 144A Global Note”: The meaning specified in Section 2.2(b)(i) hereof.
“Rule 144A Information”: The meaning specified in Section 7.13 hereof.



“Rule 17g-5”: The meaning specified in Section 14.13(a) hereof. “Sale”: The
meaning specified in Section 5.17(a) hereof.
“Sale Proceeds”: All proceeds (including accrued interest) received with respect
to Mortgage Assets and Eligible Investments as a result of sales of such
Mortgage Assets and Eligible Investments in accordance with the Indenture, sales
in connection with exercise of a purchase option by a mezzanine lender, and
sales in connection with a repurchase for a Material Breach or a Material
Document Defect, in each case, net of any reasonable out-of-pocket expenses of
the Collateral Manager, Trustee, the Custodian, the Note Administrator, the
Servicer or the Special Servicer in connection with any such sale.


“SEC”: The Securities and Exchange Commission.


“Secured Parties”: Collectively, the Collateral Manager, the Trustee, the
Custodian, the Note Administrator, the Holders of the Offered Notes, the
Servicer, the Special Servicer, the Advancing Agent, the Backup Advancing Agent
and the Company Administrator, each as their interests appear in applicable
Transaction Documents.


“Securities”: Collectively, the Notes and the Preferred Shares.
“Securities Account”: The meaning specified in Section 8-501(a) of the UCC.
“Securities Account Control Agreement”: The meaning specified in Section 3.3(b)


hereof.


“Securities Act”: The Securities Act of 1933, as amended.


“Securities Intermediary”: The meaning specified in Section 3.3(b) hereof.
“Securitization Sponsor”: HCMT.
“Security”: Any Note or Preferred Share or, collectively, the Notes and
Preferred



Shares, as the context may require.


“Security Entitlement”:    The meaning specified in Section 8-102(a)(17) of the
UCC.


“Segregated Liquidity”: As of any date of determination, an amount equal to the
sum of: (i) amounts available to the Future Funding Indemnitor or its Affiliates
under a Committed Warehouse Line; (ii) cash or cash equivalents of the Future
Funding Indemnitor and its Affiliates that are available to make future advances
under the Future Funding Participations held by the Future Funding Holder (or
HCMT or an Affiliate of either) (which will include any amounts on deposit in
the Future Funding Reserve Account); (iii) amounts available in the Funded FF
Companion Participation Acquisition Account; (iv) cash or cash equivalents that
are projected to be earned and received by the Future Funding Indemnitor or its
Affiliates during the subject period and will be available to make future
advances under the Future Funding Participations held by the Future Funding
Holder (or HCMT or an Affiliate of either); (v) amounts that are undrawn and



available to draw under any credit facility, repurchase facility, subscription
facility or warehouse facility subject only to the satisfaction of general
conditions precedent in the related facility documents; and (vi) callable
capital of, or future funding purchase commitments made to, the Future Funding
Indemnitor or its Affiliates.


“Self-Storage Property”: A real property secured by self-storage space
(including mixed use property) as to which the majority of the underwritten
revenue is from self-storage space.


“Seller”: Hunt CRE 2018-FL2 Seller, LLC, a newly formed Delaware limited
liability company.


“Senior AB Pari Passu Participation”: A participation interest (or an A note) in
a Mortgage Loan pursuant to a participation agreement (or intercreditor
agreement) in which the interest acquired by the Issuer is senior to one or more
Junior Participations but is pari passu with one or more other senior pari passu
participation interests that are each Non-Acquired Participations and which each
are the senior-most interest in such Mortgage Loan.


“Senior AB Participation”: A participation interest (or an A note) in a Mortgage
Loan pursuant to a participation agreement (or intercreditor agreement) in which
the interest acquired by the Issuer is senior to one or more Junior
Participations.


“Senior Pari Passu Participation”: A participation interest (or an A note) in a
Mortgage Loan pursuant to a participation agreement (or intercreditor agreement)
in which the interest acquired by the Issuer is pari passu with one or more
other senior pari passu participation interests that are each Non-Acquired
Participations and which each are the senior-most interest in such Mortgage
Loan.


“Senior Participation”: A Senior AB Participation, a Senior AB Pari Passu
Participation or a Senior Pari Passu Participation.


“Sensitive Asset”: Means (i) a Mortgage Asset, or a portion thereof, or (ii) a
real property or other interest (including, without limitation, an interest in
real property) resulting from the conversion, exchange, other modification or
exercise of remedies with respect to a Mortgage Asset or portion thereof, in
either case, as to which the Collateral Manager has determined, based on an
Opinion of Counsel, could give rise to material liability of the Issuer
(including liability for taxes) if held directly by the Issuer.


“Servicer”: KeyBank National Association, a national banking association, solely
in its capacity as servicer under the Servicing Agreement, together with its
permitted successors and assigns or any successor Person that shall have become
the servicer pursuant to the appropriate provisions of the Servicing Agreement.
“Servicer Termination Event”: The meaning specified in the Servicing Agreement.
“Servicing Accounts”:    The Escrow Accounts, the Collection Account, the
Participated Mortgage Loan Collection Account, the REO Accounts and the Cash
Collateral Accounts, each as established under and defined in the Servicing
Agreement.



“Servicing Advances”: The meaning specified in the Servicing Agreement.


“Servicing Agreement”: The Servicing Agreement, dated as of the Closing Date, by
and among the Issuer, the Trustee, the Collateral Manager, the Note
Administrator, the Servicer, the Special Servicer and the Advancing Agent, as
amended, supplemented or otherwise modified from time to time in accordance with
its terms.


“Servicing Standard”: The meaning specified in the Servicing Agreement.


“Share Registrar”: Walkers Fiduciary Limited, unless a successor Person shall
have become the Share Registrar pursuant to the applicable provisions of the
Preferred Share Paying Agency Agreement, and thereafter “Share Registrar” shall
mean such successor Person.


“Special Servicer”: Hunt Servicing Company, LLC, a Delaware limited partnership,
solely in its capacity as special servicer under the Servicing Agreement,
together with its permitted successors and assigns or any successor Person that
shall have become the special servicer pursuant to the appropriate provisions of
the Servicing Agreement.
“Special Servicing Fee”: The meaning specified in the Servicing Agreement.
“Specially Serviced Mortgage Loan”:    The meaning specified in the Servicing


Agreement.


“Specified Person”: The meaning specified in Section 2.6 hereof. “Stated
Maturity Date”: The Payment Date in August 2028.
“Student Housing Property”: A Multi-Family Property as to which the majority of



the underwritten revenue is from student housing.


“Subsequent REIT”: Any REIT other than HCFT REIT if at any time the Issuer is
treated as a Qualified REIT Subsidiary of such REIT or the Issuer is otherwise
disregarded as a separate entity from such REIT for U.S. federal income tax
purposes.


“Sub-Servicer”: Hunt Servicing Company, LLC, solely in its capacity as sub-
servicer under a Sub-Servicing Agreement, together with its permitted successors
and assigns or any successor Person that shall have become the sub-servicer
pursuant to the appropriate provisions of the Sub-Servicing Agreement.


“Sub-Servicing Agreement”: The Sub-Servicing Agreement dated as of August 20,
2018 by the Servicer and the Special Servicer.


“Successful Auction”: Either (i) an auction that is conducted in accordance with
the provisions specified in the Indenture, which includes the requirement that
the aggregate cash purchase price for all the Mortgage Assets, together with the
balance of all Eligible Investments and cash in the Payment Account and the
Funded FF Companion Participation Acquisition Account, will be at least equal to
the Total Redemption Price or (ii) the purchase of all of the Mortgage Assets by
the Preferred Shareholders for a price that, together with the balance of all



Eligible Investments and cash in the Payment Account and the Funded FF Companion
Participation Acquisition Account, is equal to the Total Redemption Price.


“Supermajority”: With respect to (i) any Class of Notes, the Holders of at least
66⅔% of the Aggregate Outstanding Amount of the Notes of such Class and (ii)
with respect to the Preferred Shares, the Holders of at least 66⅔% of the
aggregate Notional Amount of the Preferred Shares.


“Target Collateral Principal Balance”: U.S.$285,000,000.


“Tax Event”: (i) Any borrower is, or on the next scheduled payment date under
any Mortgage Asset, will be, required to deduct or withhold from any payment
under any Mortgage Asset to the Issuer for or on account of any tax for whatever
reason and such borrower is not required to pay to the Issuer such additional
amount as is necessary to ensure that the net amount actually received by the
Issuer (free and clear of taxes, whether assessed against such borrower or the
Issuer) will equal the full amount that the Issuer would have received had no
such deduction or withholding been required, (ii) any jurisdiction imposes net
income, profits, or similar tax on the Issuer or (iii) the Issuer fails to
maintain its status as a Qualified REIT Subsidiary or other disregarded entity
of a REIT and is not a foreign corporation that is not engaged in a trade or
business in the United States for U.S. federal income tax purposes.


“Tax Materiality Condition”: The condition that will be satisfied if either (i)
as a result of the occurrence of a Tax Event, a tax or taxes are imposed on the
Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred and such amount exceeds, in the aggregate,
$1,000,000 during any twelve (12)-month period or (ii) the Issuer fails to
maintain its status as a Qualified REIT Subsidiary or other disregarded entity
of a REIT and is not a foreign corporation that is not engaged in a trade or
business in the United States for U.S. federal income tax purposes.


“Tax Redemption”: The meaning specified in Section 9.1(b) hereof.


“Total Redemption Price”: The amount equal to funds sufficient to pay (i) all
amounts owing to the Servicer and the Special Servicer under the Servicing
Agreement, (ii) all fees and expenses of the Trustee and the Note Administrator
in connection with an Auction, if applicable, (iii) all amounts and expenses
described under clauses (1) through (4) of Section 11.1(a)(i) (without regard to
any cap contained therein) and to redeem all Notes at their applicable
Redemption Prices.


“Transaction Documents”: This Indenture, the Collateral Management Agreement,
the Preferred Share Paying Agency Agreement, the Placement Agency Agreement, the
Mortgage Asset Purchase Agreement, the Company Administration Agreement, the
Participation Agreements, the Future Funding Agreement, the Securities Account
Control Agreement, the Future Funding Account Control Agreement and the
Servicing Agreement.


“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes in its capacity as
Transfer Agent.



“Treasury Regulations”: Temporary or final regulations promulgated under the
Code by the United States Treasury Department.


“Trust Officer”: When used with respect to (i) the Trustee, any officer of the
Corporate Trust Office of the Trustee with direct responsibility for the
administration of this Indenture and also, with respect to a particular matter,
any other officer to whom such matter is referred because such officer’s
knowledge of and familiarity with the particular subject and (ii) the Note
Administrator, any officer of the Corporate Trust Services group of the Note
Administrator with direct responsibility for the administration of this
Indenture and also, with respect to a particular matter, any other officer to
whom a particular matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.


“Trustee”: Wells Fargo Bank, National Association, solely in its capacity as
trustee hereunder, unless a successor Person shall have become the Trustee
pursuant to the applicable provisions of this Indenture, and thereafter
“Trustee” shall mean such successor Person.


“Two Quarter Future Advance Estimate”: As of any date of determination, an
estimate of the aggregate amount of future advances that will be required to be
made under the Future Funding Participations held by the Future Funding Holder
(or HCMT or an Affiliate of either) during the immediately following two
calendar quarters, excluding future advances to be made for: (i) accretive
leasing costs (e.g., following the future advance for such leasing costs, the
debt yield will be equal to or greater than a required debt yield specified in
the Asset Documents of the related Mortgage Loan); (ii) earnouts paid to
borrowers upon satisfaction of certain performance metrics set forth in the
Asset Documents of the related Mortgage Loan; (iii) advances that the Future
Funding Holder believes, in the exercise of its reasonable judgment, will be
repaid in full during the period covered by the estimate; and (iv) accretive
capital expenditures (e.g., following the future advance for such capital
expenditures, the debt yield will be equal to or greater than a required debt
yield specified in the Asset Documents of the related Mortgage Loan).


“UCC”: The applicable Uniform Commercial Code.


“Underlying Whole Loan”: With respect to any Mortgage Asset that is a
Participation, the Whole Loan in which such Participation represents a
participation interest.


“United States” and “U.S.”: The United States of America, including any state
and any territory or possession administered thereby.


“Unscheduled Principal Payments”: Any proceeds received by the Issuer from an
unscheduled prepayment or redemption (in whole but not in part) by the obligor
of a Mortgage Asset prior to the maturity date of such Mortgage Asset.
“Unused Proceeds Account”: The meaning specified in Section 10.4(a) hereof.
“Updated Appraisal”: Upon the occurrence of an Appraisal Reduction Event, the
Special Servicer will be required to use reasonable efforts to obtain, within
120 days of the event that resulted in such Appraisal Reduction Event, an
appraisal (or a letter update for an existing appraisal which is less than two
years old) of the Mortgaged Property from an independent appraiser who is a
Member of the Appraisal Institute.



“U.S. Person”: The meaning specified in Regulation S.


“Weighted Average Life”: As of any Measurement Date with respect to the Mortgage
Assets (other than Defaulted Mortgage Assets), the number obtained by (i)
summing the products obtained by multiplying (a) the Average Life at such time
of each Mortgage Asset (other than Defaulted Mortgage Assets) by (b) the
outstanding Principal Balance of such Mortgage Asset and (ii) dividing such sum
by the aggregate Principal Balance at such time of all Mortgage Assets (other
than Defaulted Mortgage Assets), where “Average Life” means, on any Measurement
Date with respect to any Mortgage Asset (other than a Defaulted Mortgage Asset),
the quotient obtained by the Collateral Manager by dividing (i) the sum of the
products of (a) the number of years (rounded to the nearest one tenth thereof)
from such Measurement Date to the respective dates of each successive expected
distribution of principal of such Mortgage Asset and (b) the respective amounts
of such expected distributions of principal by (ii) the sum of all successive
expected distributions of principal on such Mortgage Asset.


“Weighted Average Spread”: As of any date of determination, the number obtained
(rounded up to the next 0.001%), by (i) summing the products obtained by
multiplying (a) with respect to any Mortgage Asset (other than a Defaulted
Mortgage Asset), the greater of (x) the current stated spread above LIBOR (net
of any servicing fees and expenses) at which interest accrues on each such
Mortgage Asset and (y) if such Mortgage Asset provides for a minimum interest
rate payable thereunder, the excess, if any, of the minimum interest rate
applicable to such Mortgage Asset (net of any servicing fees and expenses) over
LIBOR by (b) the Principal Balance of such Mortgage Asset as of such date, and
(ii) dividing such sum by the aggregate Principal Balance of all Mortgage Assets
(excluding all Defaulted Mortgage Assets).


“WFS”: Wells Fargo Securities, LLC.


“Whole Loan”: A whole mortgage loan (but not a participation interest in a
mortgage loan) secured by commercial or multi-family real estate.


Section 1.2 Interest Calculation Convention. All calculations of interest
hereunder that are made with respect to the Notes shall be made on the basis of
the actual number of days during the related Interest Accrual Period divided by
three hundred sixty (360). All calculations of the Advancing Agent Fee in
respect of any Payment Date shall be made on the basis of the actual number of
days during the period from (and including) the immediately preceding Payment
Date to (but excluding) such Payment Date, divided by three hundred sixty (360).


Section 1.3 Rounding Convention. Unless otherwise specified herein, test
calculations that are evaluated as a percentage will be rounded to the nearest
ten thousandth of a percentage point and test calculations that are evaluated as
a number or decimal will be rounded to the nearest one hundredth of a percentage
point.



ARTICLE II THE NOTES
Section 2.1    Forms Generally.    The Notes and the Note Administrator’s
certificate of authentication thereon (the “Certificate of Authentication”)
shall be in substantially the forms required by this Article 2, with such
appropriate insertions, omissions, substitutions and other variations as are
required or permitted by this Indenture, and may have such letters, numbers or
other marks of identification and such legends or endorsements placed thereon,
as may be consistent herewith, determined by the Authorized Officers of the
Issuer and Co-Issuer, executing such Notes as evidenced by their execution of
such Notes. Any portion of the text of any Note may be set forth on the reverse
thereof, with an appropriate reference thereto on the face of the Note.


Section 2.2    Forms of Notes and Certificate of Authentication.


(a)Form. The form of each Class of the Notes, including the Certificate of
Authentication, shall be substantially as set forth in Exhibits A-1, A-2, B-1,
B-2, C-1, C-2, D-1, D-2, E-1, E-2, F-1, F-2, G-1 and G-2 hereto.


(b)Global Notes and Definitive Notes. (i) The Notes initially offered and sold
in the United States to (or to U.S. Persons who are) QIBs may be represented by
one or more permanent global notes in definitive, fully registered form without
interest coupons with the applicable legend set forth in Exhibits A-1, B-1, C-1,
D-1, E-1, F-1 and G-1 hereto added to the form of such Notes (each, a “Rule 144A
Global Note”), which shall be registered in the name of Cede & Co., as the
nominee of the Depository and deposited with the Note Administrator, as
custodian for the Depository, duly executed by the Issuer and the Co-Issuer and
authenticated by the Authenticating Agent as hereinafter provided. The aggregate
principal amount of the Rule 144A Global Notes may from time to time be
increased or decreased by adjustments made on the records of the Note
Administrator or the Depository or its nominee, as the case may be, as
hereinafter provided.
(ii)After the 90th day following the Closing Date, assuming compliance with the
transfer restrictions set forth in this Indenture, the Notes may be sold or
otherwise transferred in the United States to (or to U.S. Persons who are) IAIs,
and such Notes shall be issued in definitive form, registered in the name of the
legal or beneficial owner thereof attached without interest coupons with the
applicable legend set forth in Exhibits A-2, B-2, C-2, D-2, E-2, F-2 and G-2
hereto added to the form of such Notes (each, a “Definitive Note”), which shall
be duly executed by the Issuer and the Co-Issuer, with respect to the Offered
Notes, or the Issuer, with respect to the Non-Offered Notes, and authenticated
by the Authenticating Agent as hereinafter provided. The aggregate principal
amount of the Definitive Notes may from time to time be increased or decreased
by adjustments made on the records of the Note Administrator or the Depository
or its nominee, as the case may be, as hereinafter provided.


(iii)The Notes initially sold in offshore transactions in reliance on Regulation
S shall be represented by one or more permanent global notes in definitive,
fully registered



form without interest coupons with the applicable legend set forth in Exhibits
A-1, B-1, C-1, D-1, E-1, F-1 and G-1 hereto added to the form of such Notes
(each, a “Regulation S Global Note”), which shall be deposited on behalf of the
subscribers for such Notes represented thereby with the Note Administrator as
custodian for the Depository and registered in the name of a nominee of the
Depository for the respective accounts of Euroclear and Clearstream, Luxembourg
or their respective depositories, duly executed by the Issuer and the Co-Issuer,
with respect to the Offered Notes, or the Issuer, with respect to the
Non-Offered Notes, and authenticated by the Authenticating Agent as hereinafter
provided. The aggregate principal amount of the Regulation S Global Notes may
from time to time be increased or decreased by adjustments made on the records
of the Note Administrator or the Depository or its nominee, as the case may be,
as hereinafter provided.


(c)Book-Entry Provisions. This Section 2.2(c) shall apply only to Global Notes
deposited with or on behalf of the Depository.


Each of the Issuer and Co-Issuer shall execute and the Authenticating Agent
shall, in accordance with this Section 2.2(c), authenticate and deliver
initially one or more Global Notes that shall be (i) registered in the name of
the nominee of the Depository for such Global Note or Global Notes and (ii)
delivered by the Note Administrator to such Depository or pursuant to such
Depository’s instructions or held by the Note Administrator’s agent as custodian
for the Depository.


Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Note Administrator, as custodian for the
Depository or under the Global Note, and the Depository may be treated by the
Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Servicer and the
Special Servicer and any of their respective agents as the absolute owner of
such Global Note for all purposes whatsoever. Notwithstanding the foregoing,
nothing herein shall prevent the Issuer, the Co-Issuer, the Trustee, the Note
Administrator, the Servicer and the Special Servicer or any of their respective
agents, from giving effect to any written certification, proxy or other
authorization furnished by the Depository or impair, as between the Depository
and its Agent Members, the operation of customary practices governing the
exercise of the rights of a Holder of any Global Note.


(d)Delivery of Definitive Notes in Lieu of Global Notes. Except as provided in
Section 2.10 hereof, owners of beneficial interests in a Class of Global Notes
shall not be entitled to receive physical delivery of a Definitive Note.


Section 2.3    Authorized Amount; Stated Maturity Date; and Denominations.


(a)The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is limited to U.S.$399,200,000, except for (i)
Notes authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Notes pursuant to Section 2.5, 2.6 or 8.5
hereof and (ii) any Deferred Interest.


Such Notes shall be divided into seven (7) Classes having designations and
original principal amounts as follows:



Designation    Original Principal Amount
 
Class A Senior Secured Floating Rate Notes Due 2028
..........................................    U.S.$145,350,000 Class A-S Second
Priority Secured Floating Rate Notes Due
2028].......................        U.S.$14,250,000
Class B Third Priority Secured Floating Rate Notes Due
2028...............................    U.S.$17,812,000
Class C Fourth Priority Secured Floating Rate Notes Due
2028.............................    U.S.$17,100,000
Class D Fifth Priority Secured Floating Rate Notes Due 2028
...............................    U.S.$24,937,000
Class E Sixth Priority Floating Rate Notes Due 2028
.............................................    U.S.$9,618,000
Class F Seventh Priority Floating Rate Notes Due
2028.........................................    U.S.$12,825,000


(b)The Notes shall be issuable in minimum denominations of U.S.$250,000 (or, in
the case of Notes held in reliance on Rule 144A, in minimum denominations of
U.S.$100,000) and integral multiples of U.S.$500 in excess thereof (plus any
residual amount).


Section 2.4 Execution, Authentication, Delivery and Dating. The Offered Notes
shall be executed on behalf of the Issuer and the Co-Issuer by an Authorized
Officer of the Issuer and the Co-Issuer, respectively. The Class E Notes and the
Class F Notes shall be executed on behalf of the Issuer by an Authorized Officer
of the Issuer. The signature of such Authorized Officers on the Notes may be
manual or facsimile.


Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer and the Co-Issuer shall bind the
Issuer or the Co-Issuer, as the case may be, notwithstanding the fact that such
individuals or any of them have ceased to hold such offices prior to the
authentication and delivery of such Notes or did not hold such offices at the
date of issuance of such Notes.


At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and the Co-Issuer may deliver Offered Notes executed by
the Issuer and the Co-Issuer, and the Issuer may deliver Class E Notes and Class
F Notes executed by the Issuer, to the Note Administrator for authentication and
the Note Administrator, upon Issuer Order, shall authenticate and deliver such
Notes as provided in this Indenture and not otherwise.


Each Note authenticated and delivered by the Note Administrator upon Issuer
Order on the Closing Date shall be dated as of the Closing Date. All other Notes
that are authenticated after the Closing Date for any other purpose under this
Indenture shall be dated the date of their authentication.


Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.


No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Note Administrator or by the Authenticating Agent by the manual signature of one
of their Authorized Officers, and such



certificate upon any Note shall be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.


Section 2.5    Registration, Registration of Transfer and Exchange.


(a)The Issuer and the Co-Issuer, with respect to the Offered Notes, or the
Issuer, with respect to the Class E Notes and the Class F Notes, shall cause to
be kept a register (the “Notes Register”) in which, subject to such reasonable
regulations as it may prescribe, the Issuer and the Co-Issuer shall provide for
the registration of Notes and the registration of transfers and exchanges of
Notes. The Note Administrator is hereby initially appointed “Notes Registrar”
for the purpose of maintaining the Notes Registrar and registering Notes and
transfers and exchanges of such Notes with respect to the Notes Register kept in
the United States as herein provided. Upon any resignation or removal of the
Notes Registrar, the Issuer and the Co-Issuer shall promptly appoint a successor
or, in the absence of such appointment, assume the duties of Notes Registrar.


The name and address of each Noteholder and the principal amounts and stated
interest of each such Noteholder in its Notes shall be recorded by the Notes
Registrar in the Notes Register. For the avoidance of doubt, the Notes Register
is intended to be and shall be maintained so as to cause the Notes to be
considered issued in registered form under Treasury Regulations section
5f.103-1(c).


If a Person other than the Note Administrator is appointed by the Issuer and the
Co- Issuer as Notes Registrar, the Issuer and the Co-Issuer shall give the Note
Administrator prompt written notice of the appointment of a successor Notes
Registrar and of the location, and any change in the location, of the Notes
Register, and the Note Administrator shall have the right to inspect the Notes
Register at all reasonable times and to obtain copies thereof and the Note
Administrator shall have the right to rely upon a certificate executed on behalf
of the Notes Registrar by an Authorized Officer thereof as to the names and
addresses of the Holders of the Notes and the principal amounts and numbers of
such Notes. In addition, the Notes Registrar shall be required, within one (1)
Business Day of each Record Date, to provide the Note Administrator with a copy
of the Notes Registrar in the format required by, and with all accompanying
information regarding the Noteholders as may reasonably be required by the Note
Administrator.


Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer and the Co-Issuer, with respect to the Offered Notes, or
the Issuer, with respect to the Class E Notes and the Class F Notes, shall
execute, and the Note Administrator shall authenticate and deliver, in the name
of the designated transferee or transferees, one or more new Notes of any
authorized denomination and of a like aggregate principal amount.


At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at the office or agency of the Issuer to
be maintained as provided in Section 7.2. Whenever any Note is surrendered for
exchange, the Issuer and the Co-Issuer, with respect to the Offered Notes, or
the Issuer, with respect to the Class E Notes and the Class F Notes, shall
execute,



and the Note Administrator shall authenticate and deliver, the Notes that the
Holder making the exchange is entitled to receive.


All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and the Co-Issuer, with
respect to the Offered Notes, or the Issuer, with respect to the Class E Notes
and the Class F Notes, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Notes surrendered upon such registration
of transfer or exchange.


Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and the Co-Issuer, with respect to the Offered
Notes, or the Issuer, with respect to the Class E Notes and the Class F Notes,
in each case, the Notes Registrar duly executed by the Holder thereof or his
attorney duly authorized in writing.


No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.


None of the Notes Registrar, the Issuer or the Co-Issuer shall be required (i)
to issue, register the transfer of or exchange any Note during a period
beginning at the opening of business fifteen (15) days before any selection of
Notes to be redeemed and ending at the close of business on the day of the
mailing of the relevant notice of redemption, or (ii) to register the transfer
of or exchange any Note so selected for redemption.


(b)No Note may be sold or transferred (including, without limitation, by pledge
or hypothecation) unless such sale or transfer is exempt from the registration
requirements of the Securities Act and is exempt from the registration
requirements under applicable securities laws of any state or other
jurisdiction.


(c)No Note may be offered, sold, resold or delivered, within the United States
or to, or for the benefit of, U.S. Persons except in accordance with Section
2.5(e) below and in accordance with Rule 144A to QIBs (or, solely after the 90th
day after the Closing Date, to IAIs, in the form of Definitive Notes), who are
in each case are also Qualified Purchasers purchasing for their own account or
for the accounts of one or more QIBs (or, solely after the 90th day after the
Closing Date, to IAIs, in the form of Definitive Notes), who are in each case
also Qualified Purchasers, for which the purchaser is acting as fiduciary or
agent. The Notes may be offered, sold, resold or delivered, as the case may be,
in offshore transactions to non-U.S. Persons in reliance on Regulation S. None
of the Issuer, the Co-Issuer the Note Administrator, the Trustee or any other
Person may register the Notes under the Securities Act or the securities laws of
any state or other jurisdiction.


(d)Upon final payment due on the Stated Maturity Date of a Note, the Holder
thereof shall present and surrender such Note at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent (outside the United
States if then required by applicable law in the case of a Note in definitive
form issued in exchange for a beneficial interest in a Regulation S Global Note
pursuant to Section 2.10).



(e)Transfers of Global Notes. Notwithstanding any provision to the contrary
herein, so long as a Global Note remains outstanding and is held by or on behalf
of the Depository, transfers of a Global Note, in whole or in part, shall be
made only in accordance with Section 2.2(c) and this Section 2.5(e).


(i)Except as otherwise set forth below, transfers of a Global Note shall be
limited to transfers of such Global Note in whole, but not in part, to nominees
of the Depository or to a successor of the Depository or such successor’s
nominee. Transfers of a Global Note to a Definitive Note may only be made in
accordance with Section 2.10.


(ii)Regulation S Global Note to Rule 144A Global Note or Definitive Note. If a
holder of a beneficial interest in a Regulation S Global Note wishes at any time
to exchange its interest in such Regulation S Global Note for an interest in the
corresponding Rule 144A Global Note or for a Definitive Note or to transfer its
interest in such Regulation S Global Note to a Person who wishes to take
delivery thereof in the form of an interest in the corresponding Rule 144A
Global Note or for a Definitive Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream, Luxembourg and/or DTC, as the case may be, exchange or transfer, or
cause the exchange or transfer of, such interest for an equivalent beneficial
interest in the corresponding Rule 144A Global Note or for a Definitive Note.
Upon receipt by the Note Administrator or the Notes Registrar of:


(1)    if the transferee is taking a beneficial interest in a Rule 144A Global
Note, instructions from Euroclear, Clearstream, Luxembourg and/or DTC, as the
case may be, directing the Notes Registrar to cause to be credited a beneficial
interest in the corresponding Rule 144A Global Note in an amount equal to the
beneficial interest in such Regulation S Global Note, but not less than the
minimum denomination applicable to such holder’s Notes to be exchanged or
transferred, such instructions to contain information regarding the participant
account with DTC to be credited with such increase and a duly completed
certificate in the form of Exhibit H-2 attached hereto; or


(2)    if the transferee is taking a Definitive Note, a duly completed transfer
certificate in substantially the form of Exhibit H-3 hereto, certifying that
such transferee is an IAI and a Qualified Purchaser,


then the Notes Registrar shall either (x) if the transferee is taking a
beneficial interest in a Rule 144A Global Note, approve the instructions at DTC
to reduce, or cause to be reduced, the Regulation S Global Note by the aggregate
principal amount of the beneficial interest in the Regulation S Global Note to
be transferred or exchanged and the Notes Registrar shall instruct DTC,
concurrently with such reduction, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Note equal to the reduction in
the principal amount of the Regulation S Global Note or
(y)if the transferee is taking an interest in a Definitive Note, the Notes
Registrar shall record the transfer in the Notes Register in accordance with
Section 2.5(a) and, upon execution by the Co- Issuers, the Note Administrator
shall authenticate and deliver one or more Definitive Notes, as applicable,
registered in the names specified in the instructions described above, in
principal



amounts designated by the transferee (the aggregate of such principal amounts
being equal to the aggregate principal amount of the interest in the Regulation
S Global Note transferred by the transferor).


(iii)Definitive Note or Rule 144A Global Note to Regulation S Global Note. If a
holder of a beneficial interest in a Rule 144A Global Note or a Holder of a
Definitive Note wishes at any time to exchange its interest in such Rule 144A
Global Note or Definitive Note for an interest in the corresponding Regulation S
Global Note, or to transfer its interest in such Rule 144A Global Note or
Definitive Note to a Person who wishes to take delivery thereof in the form of
an interest in the corresponding Regulation S Global Note, such holder, provided
such holder or, in the case of a transfer, the transferee is not a
U.S.    person and is acquiring such interest in an offshore transaction, may,
subject to the immediately succeeding sentence and the rules and procedures of
DTC, exchange or transfer, or cause the exchange or transfer of, such interest
for an equivalent beneficial interest in the corresponding Regulation S Global
Note. Upon receipt by the Note Administrator or the Notes Registrar of:


(1)    instructions given in accordance with DTC’s procedures from an Agent
Member directing the Note Administrator or the Notes Registrar to credit or
cause to be credited a beneficial interest in the corresponding Regulation S
Global Note, but not less than the minimum denomination applicable to such
holder’s Notes, in an amount equal to the beneficial interest in the Rule 144A
Global Note or Definitive Note to be exchanged or transferred, and in the case
of a transfer of Definitive Notes, such Holder’s Definitive Notes properly
endorsed for assignment to the transferee;


(2)    a written order given in accordance with DTC’s procedures containing
information regarding the participant account of DTC and the Euroclear or
Clearstream, Luxembourg account to be credited with such increase;


(3)    in the case of a transfer of Definitive Notes, a Holder’s Definitive Note
properly endorsed for assignment to the transferee; and


(4)
a duly completed certificate in the form of Exhibit H-1 attached

hereto,


then the Note Administrator or the Notes Registrar shall approve the
instructions at DTC to reduce the principal amount of the Rule 144A Global Note
(or, in the case of a transfer of Definitive Notes, the Note Administrator or
the Notes Registrar shall cancel such Definitive Notes) and to increase the
principal amount of the Regulation S Global Note by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Note or Definitive
Note to be exchanged or transferred, and to credit or cause to be credited to
the securities account of the Person specified in such instructions a beneficial
interest in the corresponding Regulation S Global Note equal to the reduction in
the principal amount of the Rule 144A Global Note (or, in the case of a
cancellation of Definitive Notes, equal to the principal amount of Definitive
Notes so cancelled).



(iv)Transfer of Rule 144A Global Notes to Definitive Notes. If, in accordance
with Section 2.10, a holder of a beneficial interest in a Rule 144A Global Note
wishes at any time to exchange its interest in such Rule 144A Global Note for a
Definitive Note or to transfer its interest in such Rule 144A Global Note to a
Person who wishes to take delivery thereof in the form of a Definitive Note in
accordance with Section 2.10, such holder may, subject to the immediately
succeeding sentence and the rules and procedures of DTC, exchange or transfer,
or cause the exchange or transfer of, such interest for a Definitive Note. Upon
receipt by the Note Administrator or the Notes Registrar of (A) a duly complete
certificate substantially in the form of Exhibit H-3 and (B) appropriate
instructions from DTC, if required, the Note Administrator or the Notes
Registrar shall approve the instructions at DTC to reduce, or cause to be
reduced, the Rule 144A Global Note by the aggregate principal amount of the
beneficial interest in the Rule 144A Global Note to be transferred or exchanged,
record the transfer in the Notes Register in accordance with Section 2.5(a) and
upon execution by the Co-Issuers, the Note Administrator shall authenticate and
deliver one or more Definitive Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Rule 144A Global Note
transferred by the transferor).


(v)Transfer of Definitive Notes to Rule 144A Global Notes. If a holder of a
Definitive Note wishes at any time to exchange its interest in such Definitive
Note for a beneficial interest in a Rule 144A Global Note or to transfer such
Definitive Note to a Person who wishes to take delivery thereof in the form of a
beneficial interest in a Rule 144A Global Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such Definitive Note for
beneficial interest in a Rule 144A Global Note (provided that no IAI may hold an
interest in a Rule 144A Global Note). Upon receipt by the Note Administrator or
the Notes Registrar of (A) a Holder’s Definitive Note properly endorsed for
assignment to the transferee; (B) a duly completed certificate substantially in
the form of Exhibit H-2 attached hereto; (C) instructions given in accordance
with DTC’s procedures from an Agent Member to instruct DTC to cause to be
credited a beneficial interest in the Rule 144A Global Notes in an amount equal
to the Definitive Notes to be transferred or exchanged; and (D) a written order
given in accordance with DTC’s procedures containing information regarding the
participant’s account of DTC to be credited with such increase, the Note
Administrator or the Notes Registrar shall cancel such Definitive Note in
accordance herewith, record the transfer in the Notes Register in accordance
with Section 2.5(a) and approve the instructions at DTC, concurrently with such
cancellation, to credit or cause to be credited to the securities account of the
Person specified in such instructions a beneficial interest in the corresponding
Rule 144A Global Note equal to the principal amount of the Definitive Note
transferred or exchanged.


(vi)Other Exchanges. In the event that, pursuant to Section 2.10 hereof, a
Global Note is exchanged for Definitive Notes, such Notes may be exchanged for
one another only in accordance with such procedures as are substantially
consistent with the provisions above (including certification requirements
intended to ensure that such transfers are to a QIB who is also a Qualified
Purchaser or are to a non-U.S. Person, or



otherwise comply with Rule 144A or Regulation S, as the case may be) and as may
be from time to time adopted by the Issuer, the Co-Issuer and the Note
Administrator.


(f)    Removal of Legend. If Notes are issued upon the transfer, exchange or
replacement of Notes bearing the applicable legends set forth in Exhibits A-1,
A-2, B-1, B-2, C-1, C-2, D-1, D-2, E-1, E-2, F-1, F-2, G-1 and G-2 hereto, and
if a request is made to remove such applicable legend on such Notes, the Notes
so issued shall bear such applicable legend, or such applicable legend shall not
be removed, as the case may be, unless there is delivered to the Issuer and the
Co-Issuer such satisfactory evidence, which may include an Opinion of Counsel of
an attorney at law licensed to practice law in the State of New York (and
addressed to the Issuer and the Note Administrator), as may be reasonably
required by the Issuer and the Co-Issuer, if applicable, to the effect that
neither such applicable legend nor the restrictions on transfer set forth
therein are required to ensure that transfers thereof comply with the provisions
of Rule 144A or Regulation S, as applicable, the Investment Company Act or
ERISA. So long as the Issuer and the Co-Issuer is relying on an exemption under
or promulgated pursuant to the Investment Company Act, the Issuer or the
Co-Issuer shall not remove that portion of the legend required to maintain an
exemption under or promulgated pursuant to the Investment Company Act. Upon
provision of such satisfactory evidence, as confirmed in writing by the Issuer
and the Co-Issuer, if applicable, to the Note Administrator, the Note
Administrator, at the direction of the Issuer and the Co-Issuer, if applicable,
shall authenticate and deliver Notes that do not bear such applicable legend.


(g)    Each beneficial owner of Regulation S Global Notes shall be deemed to
make the representations and agreements set forth in Exhibit H-1 hereto.


(h)    Each beneficial owner of Rule 144A Global Notes shall be deemed to make
the representations and agreements set forth in Exhibit H-2 hereto.


(i)    Each Holder of Definitive Notes shall make the representations and
agreements set forth in the certificate attached as Exhibit H-3 hereto.


(j)    Any purported transfer of a Note not in accordance with Section 2.5(a)
shall be null and void and shall not be given effect for any purpose hereunder.


(k)    Notwithstanding anything contained in this Indenture to the contrary,
neither the Note Administrator nor the Notes Registrar (nor any other Transfer
Agent) shall be responsible or liable for compliance with applicable federal or
state securities laws (including, without limitation, the Securities Act or Rule
144A or Regulation S promulgated thereunder), the Investment Company Act, ERISA
or the Code (or any applicable regulations thereunder); provided, however, that
if a specified transfer certificate or Opinion of Counsel is required by the
express terms of this Section 2.5 to be delivered to the Note Administrator or
Notes Registrar prior to registration of transfer of a Note, the Note
Administrator and/or Notes Registrar, as applicable, is required to request, as
a condition for registering the transfer of the Note, such certificate or
Opinion of Counsel and to examine the same to determine whether it conforms on
its face to the requirements hereof (and the Note Administrator or Notes
Registrar, as the case may be, shall promptly notify the party delivering the
same if it determines that such certificate or Opinion of Counsel does not so
conform).



(l)    If the Note Administrator has actual knowledge or is notified by the
Issuer, the Co-Issuer or the Collateral Manager that (i) a transfer or attempted
or purported transfer of any interest in any Note was consummated in compliance
with the provisions of this Section 2.5 on the basis of a materially incorrect
certification from the transferee or purported transferee, (ii) a transferee
failed to deliver to the Note Administrator any certification required to be
delivered hereunder or (iii) the holder of any interest in a Note is in breach
of any representation or agreement set forth in any certification or any deemed
representation or agreement of such holder, the Note Administrator shall not
register such attempted or purported transfer and if a transfer has been
registered, such transfer shall be absolutely null and void ab initio and shall
vest no rights in the purported transferee (such purported transferee, a
“Disqualified Transferee”) and the last preceding holder of such interest in
such Note that was not a Disqualified Transferee shall be restored to all rights
as a Holder thereof retroactively to the date of transfer of such Note by such
Holder.


In addition, the Note Administrator may require that the interest in the Note
referred to in (i), (ii) or (iii) in the preceding paragraph be transferred to
any Person designated by the Issuer or the Collateral Manager at a price
determined by the Issuer or the Collateral Manager, based upon its estimation of
the prevailing price of such interest and each Holder, by acceptance of an
interest in a Note, authorizes the Note Administrator to take such action. In
any case, none of the Issuer, the Collateral Manager and the Note Administrator
shall not be held responsible for any losses that may be incurred as a result of
any required transfer under this Section 2.5(l).


(m)    Each Holder of Notes approves and consents to (i) the purchase of the
Mortgage Assets by the Issuer from the Seller on the Closing Date and (ii) any
other transaction between the Issuer and the Collateral Manager or its
Affiliates that are permitted under the terms of this Indenture or the Mortgage
Asset Purchase Agreement.


(n)
Each Holder of Notes agrees to comply with the Holder AML Obligations.



(o)    As long as any Note is Outstanding, unless the Issuer has previously
received a No Trade or Business Opinion, (i) Retained Securities, retained or
repurchased notes, and ordinary shares of the Issuer held by Hunt Holder or any
other disregarded entity wholly- owned by HCFT REIT or any Subsequent REIT for
U.S. federal income tax purposes may not be transferred, pledged or hypothecated
to any other Person (except to an Affiliate that is wholly- owned by HCFT REIT
or such Subsequent REIT, as applicable, and is disregarded for U.S. federal
income tax purposes and treated as the same entity as the REIT that is treated
as owning such securities for U.S. federal income tax purposes immediately
before such transfer, pledge, or hypothecation) unless the Issuer receives a No
Entity-Level Tax Opinion; (ii) no entity may make an election to be treated as a
REIT for U.S. federal income tax purposes if such election would cause such
entity to be treated as owning Retained Securities, retained or repurchased
notes, or ordinary shares of the Issuer for U.S. federal income tax purposes
unless prior to filing such election J.P. Morgan Securities, LLC, Wells Fargo
Securities, LLC, and Hunt Financial Securities, LLC (together, the “Placement
Agents”) and the other parties listed as addressees to the opinion of Dentons US
LLP, dated August 20, 2018, delivered to the Placement Agents, regarding the
status of Hunt Finance Companies Trust, Inc. as a REIT and the Issuer as a
Qualified REIT Subsidiary of Hunt Finance Companies Trust, Inc. have received an
opinion of nationally recognized tax counsel experienced in such matters, dated
on or before the date that such election



is filed, concluding that such entity has qualified and/or will qualify as a
REIT, as applicable, for all relevant periods and the Issuer will be treated as
a Qualified REIT Subsidiary of such entity; and (iii) no REIT may directly or
indirectly acquire Retained Securities, retained or repurchased notes, or
ordinary shares, unless the Placement Agents and the other parties listed as
addressees to the opinion of Dentons US LLP, dated August 20, 2018, delivered to
the Placement Agents, regarding the status of Hunt Finance Companies Trust, Inc.
as a REIT and the Issuer as a Qualified REIT Subsidiary of Hunt Finance
Companies Trust, Inc. have received an opinion of nationally recognized tax
counsel experienced in such matters, dated on or before the date that such REIT
acquires such interests or is treated as acquiring such interests for U.S.
federal income tax purposes, that such REIT has qualified and/or will qualify,
as applicable, as a REIT for all relevant periods and the Issuer will be treated
as a Qualified REIT Subsidiary of such REIT.


(p)    For the avoidance of doubt, the Indenture Accounts (including income, if
any, earned on the investments of funds in such account) will be owned by HCFT
REIT, if the Issuer is wholly-owned by HCFT REIT, or a Subsequent REIT that
wholly owns the Issuer, for federal income tax purposes. The Issuer shall
provide to the Note Administrator (i) an IRS Form W-9 or appropriate IRS Form
W-8 no later than the Closing Date, and (ii) any additional IRS forms (or
updated versions of any previously submitted IRS forms) or other documentation
at such time or times required by applicable law or upon the reasonable request
of the Note Administrator as may be necessary (x) to reduce or eliminate the
imposition of U.S. withholding taxes and (y) to permit the Note Administrator to
fulfill its tax reporting obligations under applicable law with respect to the
Indenture Accounts or any amounts paid to the Issuer. If any IRS form or other
documentation previously delivered becomes obsolete or inaccurate in any
respect, Issuer shall timely provide to the Note Administrator accurately
updated and complete versions of such IRS forms or other documentation. The Note
Administrator shall have no liability to Issuer or any other person in
connection with any tax withholding amounts paid or withheld from the Indenture
Accounts pursuant to applicable law arising from the Issuer’s failure to timely
provide an accurate, correct and complete IRS Form W-9, an appropriate IRS Form
W-8 or such other documentation contemplated under this paragraph. For the
avoidance of doubt, no funds shall be invested with respect to such Indenture
Accounts absent the Note Administrator having first received (i) the requisite
written investment direction from the Issuer with respect to the investment of
such funds, and (ii) the IRS forms and other documentation required by this
paragraph.


Section 2.6 Mutilated, Defaced, Destroyed, Lost or Stolen Note. If (a) any
mutilated or defaced Note is surrendered to a Transfer Agent, or if there shall
be delivered to the Issuer, the Co-Issuer, the Trustee, the Note Administrator
and the relevant Transfer Agent (each, a “Specified Person”) evidence to their
reasonable satisfaction of the destruction, loss or theft of any Note, and (b)
there is delivered to each Specified Person such security or indemnity as may be
required by each Specified Person to save each of them and any agent of any of
them harmless, then, in the absence of notice to the Specified Persons that such
Note has been acquired by a bona fide purchaser, the Issuer and the Co-Issuer,
with respect to the Offered Notes, or the Issuer, with respect to the Class E
Notes and the Class F Notes, shall execute and, upon Issuer Request (which
Issuer Request shall be deemed to have been given upon receipt by the Note
Administrator of a Note that has been signed by the Issuer, and the Co-Issuer,
if applicable), the Note Administrator shall authenticate and deliver, in lieu
of any such mutilated, defaced, destroyed, lost or stolen Note, a new Note, of
like tenor (including the same date of issuance) and equal principal amount,



registered in the same manner, dated the date of its authentication, bearing
interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note and bearing a number not
contemporaneously outstanding.


If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, any
Specified Person shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and each Specified Person
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by such Specified
Person in connection therewith.


In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer and the Co-Issuer, if applicable, in their
discretion may, instead of issuing a new Note, pay such Note without requiring
surrender thereof except that any mutilated or defaced Note shall be
surrendered.


Upon the issuance of any new Note under this Section 2.6, the Issuer and the Co-
Issuer, if applicable, may require the payment by the registered Holder thereof
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in relation thereto and any other expenses (including the fees and
expenses of the Trustee) connected therewith.


Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and the Co-Issuer, if applicable, and such
new Note shall be entitled, subject to the second paragraph of this Section 2.6,
to all the benefits of this Indenture equally and proportionately with any and
all other Notes duly issued hereunder.


The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.


Section 2.7 Payment of Principal and Interest and Other Amounts; Principal and
Interest Rights Preserved. (a) Each Class of Notes shall accrue interest during
each Interest Accrual Period at the Note Interest Rate applicable to such Class
and such interest will be payable in arrears on each Payment Date on the
Aggregate Outstanding Amount thereof on the first day of the related Interest
Accrual Period (after giving effect to payments of principal thereof on such
date), except as otherwise set forth below. Payment of interest on each Class of
Notes will be subordinated to the payment of interest on each related Class of
Notes senior thereto. Interest will cease to accrue on each Note, or in the case
of a partial repayment, on such repaid part, from the date of repayment or the
Stated Maturity Date unless payment of principal is improperly withheld or
unless an Event of Default occurs with respect to such payments of principal. To
the extent lawful and enforceable, interest on any interest that is not paid
when due on the Class A Notes; or, if no Class A Notes are Outstanding, the
Notes of the Controlling Class, shall accrue at the Note Interest Rate
applicable to such Class until paid as provided herein.


(b)(i) So long as any of the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes or the Class D Notes are outstanding, the Class E
Deferred Interest will



be deferred and added to the Aggregate Outstanding Amount of the Class E Notes
and will not be considered “due and payable” until (A) the Payment Date on which
funds are available to pay such Class E Deferred Interest in accordance with the
Priority of Payments, (B) a Redemption Date or
(C)the Stated Maturity Date and (ii) so long as any of the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes or the
Class E Notes are outstanding, the Class F Deferred Interest will be deferred
and added to the Aggregate Outstanding Amount of the Class F Notes and will not
be considered “due and payable” until (A) the Payment Date on which funds are
available to pay such Class F Deferred Interest in accordance with the Priority
of Payments, (B) a Redemption Date or (C) the Stated Maturity Date.


(c)The principal of each Class of Notes matures at par and is due and payable on
the Stated Maturity Date for such Class, unless such principal has been
previously repaid or unless the unpaid principal of such Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise. Notwithstanding the foregoing, the payment of principal of each
Class of Notes may only occur pursuant to the Priority of Payments. The payment
of principal on any Note (x) may only occur after each Class more senior thereto
is no longer Outstanding and (y) is subordinated to the payment on each Payment
Date of the principal due and payable on each Class more senior thereto and
certain other amounts in accordance with the Priority of Payments. Payments of
principal on any Class of Notes that are not paid, in accordance with the
Priority of Payments, on any Payment Date (other than the Payment Date which is
the Stated Maturity Date (or the earlier date of Maturity) of such Class of
Notes or any Redemption Date), because of insufficient funds therefor shall not
be considered “due and payable” for purposes of Section 5.1(a) until the Payment
Date on which such principal may be paid in accordance with the Priority of
Payments or all Classes of Notes most senior thereto with respect to such Class
have been paid in full. Payments of principal on the Notes in connection with a
Clean-up Call, Tax Redemption, Auction Call Redemption or Optional Redemption
will be made in accordance with Section 9.1 and the Priority of Payments.


(d)As a condition to the payment of principal of and interest on any Note
without the imposition of U.S. withholding tax, the Issuer shall require
certification acceptable to it to enable the Issuer, the Co-Issuer, the Trustee,
the Preferred Share Paying Agent and the Paying Agent to determine their duties
and liabilities with respect to any taxes or other charges that they may be
required to deduct or withhold from payments in respect of such Security under
any present or future law or regulation of the United States or the Cayman
Islands or any present or future law or regulation of any political subdivision
thereof or taxing authority therein or to comply with any reporting or other
requirements under any such law or regulation. Such certification may include
U.S. federal income tax forms (such as IRS Form W-8BEN (Certificate of Foreign
Status of Beneficial Owner for United States Tax Withholding and Reporting
(Individuals)), Form W-8BEN-E (Certificate of Foreign Status of Beneficial Owner
for United States Tax Withholding and Reporting (Entities), Form W-8IMY
(Certificate of Foreign Intermediary, Foreign Flow-Through Entity or Certain
U.S. Branches for United States Tax Withholding and Reporting), IRS Form W-9
(Request for Taxpayer Identification Number and Certification), or IRS Form
W-8ECI (Certificate of Foreign Person’s Claim that Income Is Effectively
Connected with the Conduct of a Trade or Business in the United States) or any
successors to such IRS forms). In addition, each of the Issuer, Co-Issuer, the
Trustee, Preferred Share Paying Agent or any Paying Agent may require
certification acceptable to it to enable the Issuer to qualify for a reduced
rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its



Collateral and otherwise as may be necessary or desirable to ensure compliance
with all applicable laws. Each Holder and each beneficial owner of Notes agree
to provide any certification requested pursuant to this Section 2.7(d) and to
update or replace such form or certification in accordance with its terms or its
subsequent amendments. Furthermore, the Issuer shall require, as a condition to
payment without the imposition of U.S. withholding tax under FATCA, information
to comply with FATCA requirements pursuant to clause (xii) of the
representations and warranties set forth under the third paragraph of Exhibit
H-1 hereto, as deemed made pursuant to Section 2.5(g) hereto, or pursuant to
clause (xiii) of the representations and warranties set forth under the third
paragraph of Exhibit H-2 hereto, as deemed made pursuant to Section 2.5(h)
hereto, or pursuant to clause (xi) of the representations and warranties set
forth under the third paragraph of Exhibit H-3 hereto, made pursuant to Section
2.5(i) hereto, as applicable. Noteholders shall be required to provide to the
Issuer, the Note Administrator or their agents all information, documentation or
certifications acceptable to it to permit the Issuer or the Note Administrator
to comply with its tax reporting obligations under applicable law, including any
applicable cost basis reporting obligations.


(e)Payments in respect of interest on and principal on the Notes shall be
payable by wire transfer in immediately available funds to a Dollar account
maintained by the Holder or its nominee; provided that the Holder has provided
wiring instructions to the Paying Agent on or before the related Record Date or,
if wire transfer cannot be effected, by a Dollar check drawn on a bank in the
United States, or by a Dollar check mailed to the Holder at its address in the
Notes Register. The Issuer expects that the Depository or its nominee, upon
receipt of any payment of principal or interest in respect of a Global Note held
by the Depository or its nominee, shall immediately credit the applicable Agent
Members’ accounts with payments in amounts proportionate to the respective
beneficial interests in such Global Note as shown on the records of the
Depository or its nominee. The Issuer also expects that payments by Agent
Members to owners of beneficial interests in such Global Note held through Agent
Members will be governed by standing instructions and customary practices, as is
now the case with securities held for the accounts of customers registered in
the names of nominees for such customers. Such payments will be the
responsibility of the Agent Members. Upon final payment due on the Maturity of a
Note, the Holder thereof shall present and surrender such Note at the Corporate
Trust Office of the Note Administrator or at the office of the Paying Agent (or,
to a foreign paying agent appointed by the Note Administrator outside of the
United States if then required by applicable law, in the case of a Definitive
Note issued in exchange for a beneficial interest in the Regulation S Global
Note) on or prior to such Maturity. None of the Issuer, the Co-Issuer, the
Trustee, the Note Administrator or the Paying Agent will have any responsibility
or liability with respect to any records maintained by the Holder of any Note
with respect to the beneficial holders thereof or payments made thereby on
account of beneficial interests held therein. In the case where any final
payment of principal and interest is to be made on any Note (other than on the
Stated Maturity Date thereof) the Issuer or, upon Issuer Request, the Note
Administrator, in the name and at the expense of the Issuer, shall not more than
thirty (30) nor fewer than five (5) Business Days prior to the date on which
such payment is to be made, mail to the Persons entitled thereto at their
addresses appearing on the Notes Register, a notice which shall state the date
on which such payment will be made and the amount of such payment and shall
specify the place where such Notes may be presented and surrendered for such
payment.


(f)Subject to the provisions of Sections 2.7(a) and Section 2.7(e) hereof,
Holders of Notes as of the Record Date in respect of a Payment Date shall be
entitled to the interest



accrued and payable in accordance with the Priority of Payments and principal
payable in accordance with the Priority of Payments on such Payment Date. All
such payments that are mailed or wired and returned to the Paying Agent shall be
held for payment as herein provided at the office or agency of the Issuer and
the Co-Issuer to be maintained as provided in Section 7.2 (or returned to the
Trustee).


(g)Interest on any Note which is payable, and is punctually paid or duly
provided for, on any Payment Date shall be paid to the Person in whose name that
Note (or one or more predecessor Notes) is registered at the close of business
on the Record Date for such interest.


(h)Payments of principal to Holders of the Notes of each Class shall be made in
the proportion that the Aggregate Outstanding Amount of the Notes of such Class
registered in the name of each such Holder on such Record Date bears to the
Aggregate Outstanding Amount of all Notes of such Class on such Record Date.


(i)Interest accrued with respect to the Notes shall be calculated as described
in the applicable form of Note attached hereto.


(j)All reductions in the principal amount of a Note (or one or more predecessor
Notes) effected by payments of installments of principal made on any Payment
Date, Redemption Date or upon Maturity shall be binding upon all future Holders
of such Note and of any Note issued upon the registration of transfer thereof or
in exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.


(k)Notwithstanding anything contained in this Indenture to the contrary, the
obligations of the Issuer and the Co-Issuer under the Offered Notes, this
Indenture and the other Transaction Documents are limited-recourse obligations
of the Issuer and non-recourse obligations of the Co-Issuer. The Class E Notes
and the Class F Notes are limited recourse obligations of the Issuer. The Notes
are payable solely from the Collateral and following realization of the
Collateral, all obligations of the Co-Issuers, with respect to the Offered
Notes, or the Issuer, with respect to the Class E Notes and the Class F Notes,
and any claims of the Noteholders, the Trustee or any other parties to any
Transaction Documents shall be extinguished and shall not thereafter revive. No
recourse shall be had for the payment of any amount owing in respect of the
Notes against any Officer, director, employee, shareholder, limited partner or
incorporator of the Issuer, the Co- Issuer or any of their respective successors
or assigns for any amounts payable under the Notes or this Indenture. It is
understood that the foregoing provisions of this paragraph shall not (i) prevent
recourse to the Collateral for the sums due or to become due under any security,
instrument or agreement which is part of the Collateral or (ii) constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Notes or secured by this Indenture (to the extent it relates to the obligation
to make payments on the Notes) until such Collateral have been realized,
whereupon any outstanding indebtedness or obligation in respect of the Notes,
this Indenture and the other Transaction Documents shall be extinguished and
shall not thereafter revive. It is further understood that the foregoing
provisions of this paragraph shall not limit the right of any Person to name the
Issuer or the Co-Issuer as a party defendant in any Proceeding or in the
exercise of any other remedy under the Notes or this Indenture, so long as no
judgment in the nature of a deficiency judgment or seeking personal liability
shall be asked for or (if obtained) enforced against any such Person or entity.



(l)Subject to the foregoing provisions of this Section 2.7, each Note delivered
under this Indenture and upon registration of transfer of or in exchange for or
in lieu of any other Note shall carry the rights of unpaid interest and
principal that were carried by such other Note.


(m)Notwithstanding any of the foregoing provisions with respect to payments of
principal of and interest on the Notes (but subject to Sections 2.7(f) and (i)),
if the Notes have become or been declared due and payable following an Event of
Default and such acceleration of Maturity and its consequences have not been
rescinded and annulled and the provisions of Section 5.5 are not applicable,
then payments of principal of and interest on such Notes shall be made in
accordance with Section 5.7 hereof.


(n)Payments in respect of the Preferred Shares as contemplated by Sections
11.1(a)(i)(18), 11.1(a)(ii)(14) and 11.1(a)(iii)(17) shall be made by the Paying
Agent to the Preferred Share Paying Agent.


Section 2.8 Persons Deemed Owners. The Issuer, the Co-Issuer the Trustee, the
Note Administrator, the Servicer, the Special Servicer, and any of their
respective agents may treat as the owner of a Note the Person in whose name such
Note is registered on the Notes Register on the applicable Record Date for the
purpose of receiving payments of principal of and interest and other amounts on
such Note and on any other date for all other purposes whatsoever (whether or
not such Note is overdue), and none of the Note Administrator, the Servicer, the
Special Servicer, or any of their respective agents shall be affected by notice
to the contrary; provided, however, that the Depository, or its nominee, shall
be deemed the owner of the Global Notes, and owners of beneficial interests in
Global Notes will not be considered the owners of any Notes for the purpose of
receiving notices. With respect to the Preferred Shares, on any Payment Date,
the Note Administrator shall deliver to the Preferred Share Paying Agent the
distributions thereon for distribution to the Preferred Shareholders.


Section 2.9 Cancellation. All Notes surrendered for payment, registration of
transfer, exchange or redemption, or deemed lost or stolen, shall, upon delivery
to the Notes Registrar, be promptly canceled by the Notes Registrar and may not
be reissued or resold. No Notes shall be authenticated in lieu of or in exchange
for any Notes canceled as provided in this Section 2.9, except as expressly
permitted by this Indenture. All canceled Notes held by the Notes Registrar
shall be destroyed or held by the Notes Registrar in accordance with its
standard retention policy. Notes of the most senior Class Outstanding that are
held by the Issuer, the Co-Issuer, the Collateral Manager or any of their
respective Affiliates (and not Notes of any other Class) may be submitted to the
Notes Registrar for cancellation at any time.


Section 2.10    Global Notes; Definitive Notes; Temporary Notes.
(a)Definitive Notes. Definitive Notes shall only be issued after the 90th day
after the Closing Date in the following limited circumstances:


(i)at the discretion of the Issuer, at the direction of the Collateral Manager,
with respect to any Class of Notes,


(ii)upon Transfer of Global Notes to an IAI in accordance with the procedures
set forth in Section 2.5(e)(ii), Section 2.5(e)(iv) or Section 2.5(e)(vi);



(iii)if a holder of a Definitive Note wishes at any time to exchange such
Definitive Note for one or more Definitive Notes or transfer such Definitive
Note to a transferee who wishes to take delivery thereof in the form of a
Definitive Note in accordance with this Section 2.10, such holder may effect
such exchange or transfer upon receipt by the Notes Registrar of (A) a Holder’s
Definitive Note properly endorsed for assignment to the transferee, and (B) duly
completed certificates in the form of Exhibit H-3, upon receipt of which the
Notes Registrar shall then cancel such Definitive Note in accordance herewith,
record the transfer in the Notes Register in accordance with Section 2.5(a) and
upon execution by the Co-Issuers, the Note Administrator shall authenticate and
deliver one or more Definitive Notes bearing the same designation as the
Definitive Note endorsed for transfer, registered in the names specified in the
assignment described in clause (A) above, in principal amounts designated by the
transferee (the aggregate of such principal amounts being equal to the aggregate
principal amount of the Definitive Note surrendered by the transferor);


(iv)in the event that the Depository notifies the Issuer and the Co-Issuer, with
respect to the Offered Notes, or the Issuer, with respect to the Non-Offered
Notes, that it is unwilling or unable to continue as Depository for a Global
Note or if at any time such Depository ceases to be a “Clearing Agency”
registered under the Exchange Act and a successor depository is not appointed by
the Issuer within ninety (90) days of such notice, the Global Notes deposited
with the Depository pursuant to Section 2.2 hereof shall be transferred to the
beneficial owners thereof subject to the procedures and conditions set forth in
this Section 2.10.


(b)Any Global Note that is exchanged for a Definitive Note shall be surrendered
by the Depository to the Note Administrator’s Corporate Trust Office together
with necessary instruction for the registration and delivery of a Definitive
Note to the beneficial owners (or such owner’s nominee) holding the ownership
interests in such Global Note. Any such transfer shall be made, without charge,
and the Note Administrator shall authenticate and deliver, upon such transfer of
each portion of such Global Note, an equal aggregate principal amount of
Definitive Notes of the same Class and authorized denominations. Any Definitive
Notes delivered in exchange for an interest in a Global Note shall, except as
otherwise provided by Section 2.5(f), bear the applicable legend set forth in
Exhibit A-2, B-2, C-2, D-2, E-2, F-2 and G-2 as applicable and shall be subject
to the transfer restrictions referred to in such applicable legend. The Holder
of each such registered individual Global Note may transfer such Global Note by
surrendering it at the Corporate Trust Office of the Note Administrator, or at
the office of the Paying Agent.


(c)Subject to the provisions of Section 2.10(b) above, the registered Holder of
a Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which a Holder is entitled to take under this Indenture or the Notes.


(d)
[Reserved]



(e)In the event of the occurrence of either of the events specified in Section
2.10(a) above, the Issuer and the Co-Issuer shall promptly make available to the
Notes Registrar a reasonable supply of Definitive Notes.



Pending the preparation of Definitive Notes pursuant to this Section 2.10, the
Issuer and the Co-Issuer, with respect to the Offered Notes, or the Issuer, with
respect to the Non-Offered Notes, may execute and, upon Issuer Order, the Note
Administrator shall authenticate and deliver, temporary Notes that are printed,
lithographed, typewritten, mimeographed or otherwise reproduced, in any
authorized denomination, substantially of the tenor of the Definitive Notes in
lieu of which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the Officers executing such Definitive
Notes may determine, as conclusively evidenced by their execution of such
Definitive Notes.


If temporary Definitive Notes are issued, the Issuer and the Co-Issuer shall
cause permanent Definitive Notes to be prepared without unreasonable delay. The
Definitive Notes shall be printed, lithographed, typewritten or otherwise
reproduced, or provided by any combination thereof, or in any other manner
permitted by the rules and regulations of any applicable notes exchange, all as
determined by the Officers executing such Definitive Notes. After the
preparation of Definitive Notes, the temporary Notes shall be exchangeable for
Definitive Notes upon surrender of the applicable temporary Definitive Notes at
the office or agency maintained by the Issuer and the Co-Issuer for such
purpose, without charge to the Holder. Upon surrender for cancellation of any
one or more temporary Definitive Note, the Issuer and the Co-Issuer, with
respect to the Offered Notes, or the Issuer, with respect to the Non-Offered
Notes, shall execute, and the Note Administrator shall authenticate and deliver,
in exchange therefor the same aggregate principal amount of Definitive Notes of
authorized denominations. Until so exchanged, the temporary Notes shall in all
respects be entitled to the same benefits under this Indenture as Definitive
Notes.


Section 2.11 U.S. Tax Treatment of Notes and the Issuer. (a) Each of the Issuer
and the Co-Issuer intends that, for U.S. federal income tax purposes, the Notes
(unless held by HCFT REIT or a Subsequent REIT or any entity disregarded into
HCFT REIT) or a Subsequent REIT, as applicable) be treated as debt and that the
Issuer be treated as a Qualified REIT Subsidiary (unless the Issuer has received
a No Entity-Level Tax Opinion). Each prospective purchaser and any subsequent
transferee of a Note or any interest therein shall, by virtue of its purchase or
other acquisition of such Note or interest therein, be deemed to have agreed to
treat such Note in a manner consistent with the preceding sentence for U.S.
federal income tax purposes.


(b)The Issuer and the Co-Issuer Offered Notes, or the Issuer, with respect to
the Class E Notes and the Class F Notes, shall account for the Notes and prepare
any reports to Noteholders and tax authorities consistent with the intentions
expressed in Section 2.11(a) above.


(c)Each Holder of Notes shall timely furnish to the Issuer and the Co-Issuer or
their respective agents any completed U.S. federal income tax form or
certification (such as IRS Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (Individuals)),
IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial Owner for the
United States Tax Withholding and Reporting (Entities)) IRS Form W-8IMY
(Certificate of Foreign Intermediary, Foreign Flow Through Entity, or Certain
U.S. Branches for United States Tax Withholding and Reporting), IRS Form W-9
(Request for Taxpayer Identification Number and Certification), or IRS Form
W-8ECI (Certificate of Foreign Person’s Claim that Income is Effectively
Connected with the Conduct of a Trade or Business in the United States) or any
successors to such IRS forms that the Issuer, the Co-Issuer or their



respective agents may reasonably request and shall update or replace such forms
or certification in accordance with its terms or its subsequent amendments.
Furthermore, Noteholders shall timely furnish any information required pursuant
to Section 2.7(d).


Section 2.12 Authenticating Agents. Upon the request of the Issuer and the Co-
Issuer, with respect to the Offered Notes, or the Issuer, with respect to the
Class E Notes and the Class F Notes, the Note Administrator shall, and if the
Note Administrator so chooses the Note Administrator may, pursuant to this
Indenture, appoint one (1) or more Authenticating Agents with power to act on
its behalf and subject to its direction in the authentication of Notes in
connection with issuance, transfers and exchanges under Sections 2.4, 2.5, 2.6
and 8.5 hereof, as fully to all intents and purposes as though each such
Authenticating Agent had been expressly authorized by such Sections to
authenticate such Notes. For all purposes of this Indenture, the authentication
of Notes by an Authenticating Agent pursuant to this Section 2.12 shall be
deemed to be the authentication of Notes by the Note Administrator.


Any Person into which any Authenticating Agent may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
consolidation or conversion to which any Authenticating Agent shall be a party,
or any Person succeeding to the corporate trust business of any Authenticating
Agent, shall be the successor of such Authenticating Agent hereunder, without
the execution or filing of any further act on the part of the parties hereto or
such Authenticating Agent or such successor corporation. Any Authenticating
Agent may at any time resign by giving written notice of resignation to the Note
Administrator, the Trustee, the Issuer and the Co-Issuer. The Note Administrator
may at any time terminate the agency of any Authenticating Agent by giving
written notice of termination to such Authenticating Agent, the Trustee, the
Issuer and the Co-Issuer. Upon receiving such notice of resignation or upon such
a termination, the Note Administrator shall promptly appoint a successor
Authenticating Agent and shall give written notice of such appointment to the
Issuer.


The Note Administrator agrees to pay to each Authenticating Agent appointed by
it from time to time reasonable compensation for its services, and reimbursement
for its reasonable expenses relating thereto and the Note Administrator shall be
entitled to be reimbursed for such payments, subject to Section 6.7 hereof. The
provisions of Sections 2.9, 6.4 and 6.5 hereof shall be applicable to any
Authenticating Agent.


Section
2.13    Forced    Sale    on    Failure    to    Comply    with    Restrictions.
(a)Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of a Note or interest therein to a U.S. Person who is determined not to
have been both a QIB (or, if applicable, an IAI) and a Qualified Purchaser at
the time of acquisition of the Note or interest therein shall be null and void
and any such proposed transfer of which the Issuer, the Co-Issuer, the Note
Administrator or the Trustee shall have written notice (which includes via
electronic mail) may be disregarded by the Issuer, the Co-Issuer, the Note
Administrator and the Trustee for all purposes.


(b)If the Issuer determines that any Holder of a Note has not satisfied the
applicable requirement described in Section 2.13(a) above (any such Person a
“Non-Permitted Holder”), then the Issuer shall promptly after discovery that
such Person is a Non-Permitted Holder by the Issuer, the Co-Issuer, or a
Responsible Officer of the Paying Agent (and notice by the Paying Agent or the
Co-Issuer to the Issuer, if either of them makes the discovery), send notice (or
cause



notice to be sent) to such Non-Permitted Holder demanding that such
Non-Permitted Holder transfer its interest to a Person that is not a
Non-Permitted Holder within thirty (30) days of the date of such notice. If such
Non-Permitted Holder fails to so transfer its Note or interest therein, the
Issuer shall have the right, without further notice to the Non-Permitted Holder,
to sell such Note or interest therein to a purchaser selected by the Issuer that
is not a Non-Permitted Holder on such terms as the Issuer may choose. The
Issuer, or a third party acting on behalf of the Issuer, may select the
purchaser by soliciting one or more bids from one or more brokers or other
market professionals that regularly deal in securities similar to the Note, and
selling such Note to the highest such bidder. However, the Issuer may select a
purchaser by any other means determined by it in its sole discretion. The Holder
of such Note, the Non-Permitted Holder and each other Person in the chain of
title from the Holder to the Non-Permitted Holder, by its acceptance of an
interest in the Note, agrees to cooperate with the Issuer and the Note
Administrator to effect such transfers. The proceeds of such sale, net of any
commissions, expenses and taxes due in connection with such sale shall be
remitted to the Non-Permitted Holder. The terms and conditions of any sale under
this Section 2.13(b) shall be determined in the sole discretion of the Issuer,
and the Issuer shall not be liable to any Person having an interest in the Note
sold as a result of any such sale of exercise of such discretion.


(c)If the Issuer (or its agent on its behalf) determines that a Holder has
failed for any reason to (i) comply with the Holder AML Obligations (ii) such
information or documentation is not accurate or complete, or (iii) the Issuer
otherwise reasonably determines that such holder’s acquisition, holding or
transfer of an interest in any Note would cause the Issuer to be unable to
achieve AML Compliance (any such person a “Non-Permitted AML Holder”), then the
Issuer (or its agent acting on its behalf) shall promptly after discovery that
such Person is a Non-Permitted AML Holder by the Issuer (or its agent on its
behalf), send notice (or cause notice to be sent) to such Non-Permitted AML
Holder demanding that such Non-Permitted AML Holder transfer its interest to a
Person that is not a Non-Permitted AML Holder within thirty (30) days of the
date of such notice. If such Non-Permitted AML Holder fails to so transfer its
Note or interest therein, the Issuer shall have the right, without further
notice to the Non-Permitted AML Holder, to sell such Note or interest therein to
a purchaser selected by the Issuer that is not a Non-Permitted AML Holder on
such terms as the Issuer may choose. The Issuer, or a third party acting on
behalf of the Issuer, may select the purchaser by soliciting one or more bids
from one or more brokers or other market professionals that regularly deal in
securities similar to the Note, and selling such Note to the highest such
bidder. However, the Issuer may select a purchaser by any other means determined
by it in its sole discretion. The Holder of such Note, the Non-Permitted AML
Holder and each other Person in the chain of title from the Holder to the
Non-Permitted AML Holder, by its acceptance of an interest in the Note, agrees
to cooperate with the Issuer and the Note Administrator to effect such
transfers. The proceeds of such sale, net of any commissions, expenses and taxes
due in connection with such sale shall be remitted to the Non-Permitted AML
Holder. The terms and conditions of any sale under this Section 2.13(c) shall be
determined in the sole discretion of the Issuer, and the Issuer shall not be
liable to any Person having an interest in the Note sold as a result of any such
sale of exercise of such discretion.


Section 2.14 No Gross Up. The Issuer shall not be obligated to pay any
additional amounts to the Holders or beneficial owners of the Notes as a result
of any withholding or deduction for, or on account of, any present or future
taxes, duties, assessments or governmental charges.



Section 2.15 Credit Risk Retention. The Securitization Sponsor shall timely
deliver (or cause to be timely delivered) to the Trustee any notices
contemplated by Section 10.12(a)(iv)(8) of this Indenture.


ARTICLE III


CONDITIONS PRECEDENT; PLEDGED MORTGAGE ASSETS


Section 3.1 General Provisions. The Notes to be issued on the Closing Date shall
be executed by the Issuer and the Co-Issuer, with respect to the Offered Notes,
or the Issuer, with respect to the Class E Notes and the Class F Notes, upon
compliance with Section 3.2 and shall be delivered to the Note Administrator for
authentication and thereupon the same shall be authenticated and delivered by
the Note Administrator upon Issuer Request. The Issuer shall cause the following
items to be delivered to the Trustee on or prior to the Closing Date:


(a)an Officer’s Certificate of the Issuer (i) evidencing the authorization by
Board Resolution of the execution and delivery of this Indenture, the Servicing
Agreement, the Future Funding Agreement, the Placement Agency Agreement and
related documents, the execution, authentication and delivery of the Notes and
specifying the Stated Maturity Date of each Class of Notes, the principal amount
of each Class of Notes and the applicable Note Interest Rate of each Class of
Notes to be authenticated and delivered, and (ii) certifying that (A) the
attached copy of the Board Resolution is a true and complete copy thereof, (B)
such resolutions have not been rescinded and are in full force and effect on and
as of the Closing Date and (C) the Directors authorized to execute and deliver
such documents hold the offices and have the signatures indicated thereon;


(b)an Officer’s Certificate of the Co-Issuer (i) evidencing the authorization by
Board Resolution of the execution and delivery of this Indenture and related
documents, the execution, authentication and delivery of the Notes and
specifying the Stated Maturity Date of each Class of Notes, the principal amount
of each Class of Notes and the applicable Note Interest Rate of each Class of
Notes to be authenticated and delivered, and (ii) certifying that (A) the
attached copy of the Board Resolution is a true and complete copy thereof, (B)
such resolutions have not been rescinded and are in full force and effect on and
as of the Closing Date and (C) each Officer authorized to execute and deliver
the documents referenced in clause (b)(i) above holds the office and has the
signature indicated thereon;


(c)an opinion of Cadwalader, Wickersham & Taft LLP (which opinion may be limited
to the laws of the State of New York and the federal law of the United States
and may assume, among other things, the correctness of the representations and
warranties made or deemed made by the owners of Notes pursuant to Sections
2.5(g), (h) and (i)) dated the Closing Date, as to certain matters of New York
law and certain United States federal income tax and securities law matters, in
a form satisfactory to the Placement Agents;


(d)an opinion of Cadwalader, Wickersham & Taft LLP, special counsel to the
Co-Issuers dated the Closing Date, relating to the validity of the Grant
hereunder and the perfection of the Trustee’s security interest in the
Collateral;



(e)opinions of Cadwalader, Wickersham & Taft LLP, counsel to the Co- Issuers and
the Seller, regarding (i) certain true sale and non-consolidation matters with
respect to the Issuer and (ii) certain corporate and enforceability matters with
respect to the Co-Issuers, Hunt Holder, the Collateral Manager, HCMT, the
Advancing Agent, HFC, HREC and HCFT REIT;


(f)an opinion of Walker’s, Cayman Islands counsel to the Issuer, dated the
Closing Date, regarding certain issues of Cayman Islands law;


(g)opinions of Richards, Layton & Finger LLP, special Delaware counsel to the
Co-Issuer and Hunt Holder, dated the Closing Date, regarding certain issues of
Delaware law and regarding authority to file bankruptcy;


(h)an opinion of Polsinelli, counsel to the Servicer, dated the Closing Date,
regarding certain issues of United States and New York law, in a form
satisfactory to the Trustee;


(i)an opinion of Alston & Bird LLP, counsel to Wells Fargo Bank, National
Association, regarding certain matters of United States, New York and Minnesota
law;


(j)an Officer’s Certificate given on behalf of the Issuer and without personal
liability, stating that the Issuer is not in Default under this Indenture and
that the issuance of the Securities by the Issuer will not result in a breach of
any of the terms, conditions or provisions of, or constitute a Default under,
the Governing Documents of the Issuer, any indenture or other agreement or
instrument to which the Issuer is a party or by which it is bound, or any order
of any court or administrative agency entered in any Proceeding to which the
Issuer is a party or by which it may be bound or to which it may be subject;
that all conditions precedent provided in this Indenture relating to the
authentication and delivery of the Notes applied for and all conditions
precedent provided in the Preferred Share Paying Agency Agreement relating to
the issuance by the Issuer of the Preferred Shares have been complied with and
that all expenses due or accrued with respect to the offering or relating to
actions taken on or in connection with the Closing Date have been paid;


(k)an Officer’s Certificate given on behalf of the Co-Issuer stating that the
Co- Issuer is not in Default under this Indenture and that the issuance of the
Notes by the Co-Issuer will not result in a breach of any of the terms,
conditions or provisions of, or constitute a Default under, the Governing
Documents of the Co-Issuer, any indenture or other agreement or instrument to
which the Co-Issuer is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which the Co-Issuer
is a party or by which it may be bound or to which it may be subject; that all
conditions precedent provided in this Indenture relating to the authentication
and delivery of the Notes applied for have been complied with and that all
expenses due or accrued with respect to the offering or relating to actions
taken on or in connection with the Closing Date have been paid;


(l)executed counterparts of the Mortgage Asset Purchase Agreement, the Servicing
Agreement, the Collateral Management Agreement, the Advisory Committee Member
Agreement, the Participation Agreements, the Future Funding Agreement, the
Placement Agency Agreement, the Preferred Share Paying Agency Agreement and the
Securities Account Control Agreement;



(m)an Accountants’ Report on applying agreed-upon procedures with respect to
certain information concerning the Mortgage Assets in the data tape, dated
August 1, 2018, an Accountants’ Report on applying agreed-upon procedures with
respect to certain information concerning the Mortgage Assets in the Preliminary
Offering Memorandum of the Co-Issuers, dated August 1, 2018, and the Structural
and Collateral Term Sheet dated August 1, 2018, and an Accountant’s Report on
applying agreed-upon procedures with respect to certain information concerning
the Mortgage Assets in the Offering Memorandum;


(n)evidence of preparation for filing at the appropriate filing office in the
District of Columbia of a financing statement, on behalf of the Issuer, relating
to the perfection of the lien of this Indenture in that Collateral in which a
security interest may be perfected by filing under the UCC;


(o)an Issuer Order executed by the Issuer and the Co-Issuer, with respect to the
Offered Notes, or the Issuer, with respect to the Class E Notes and the Class F
Notes, directing the Note Administrator to (i) authenticate the Notes specified
therein, in the amounts set forth therein and registered in the name(s) set
forth therein and (ii) deliver the authenticated Notes as directed by the Issuer
and the Co-Issuer; and
(p)the Future Funding Holder certifications pursuant to Section 12.5(b). Section
3.2    Security for Notes. Prior to the issuance of the Notes on the Closing
Date, the Issuer shall cause the following conditions to be satisfied:


(a)Grant of Security Interest; Delivery of Mortgage Assets. The Grant pursuant
to the Granting Clauses of this Indenture of all of the Issuer’s right, title
and interest in and to the Collateral and the transfer of all Closing Date
Mortgage Assets acquired in connection therewith purchased by the Issuer on the
Closing Date (as set forth in Schedule A hereto) to the Trustee, without
recourse (except as expressly provided in each applicable Mortgage Asset
Purchase Agreement), in the manner provided in Section 3.3(a) and the crediting
to the Custodial Account by the Securities Intermediary of such Closing Date
Mortgage Assets.


(b)Certificate of the Issuer. A certificate of an Authorized Officer of the
Issuer given on behalf of the Issuer and without personal liability, dated as of
the Closing Date, delivered to the Trustee and the Note Administrator, to the
effect that, in the case of each Closing Date Mortgage Asset pledged to the
Trustee for inclusion in the Collateral on the Closing Date and immediately
prior to the delivery thereof on the Closing Date:


(i)the Issuer is the owner of such Closing Date Mortgage Asset free and clear of
any liens, claims or encumbrances of any nature whatsoever except for those
which are being released on the Closing Date;


(ii)the Issuer has acquired its ownership in such Closing Date Mortgage Asset in
good faith without notice of any adverse claim, except as described in paragraph
(i) above;


(iii)the Issuer has not assigned, pledged or otherwise encumbered any interest
in such Closing Date Mortgage Asset (or, if any such interest has been assigned,
pledged



or otherwise encumbered, it has been released) other than interests Granted
pursuant to this Indenture;


(iv)the Asset Documents with respect to such Closing Date Mortgage Asset do not
prohibit the Issuer from Granting a security interest in and assigning and
pledging such Closing Date Mortgage Asset to the Trustee;


(v)the information set forth with respect to each such Closing Date Mortgage
Asset in Schedule A is true correct;


(vi)the Closing Date Mortgage Assets included in the Collateral satisfy the
requirements of Section 3.2(a);


(vii)(1) the Grant pursuant to the Granting Clauses of this Indenture shall,
upon execution and delivery of this Indenture by the parties hereto, result in a
valid and continuing security interest in favor of the Trustee for the benefit
of the Secured Parties in all of the Issuer’s right, title and interest in and
to the Closing Date Mortgage Assets pledged to the Trustee for inclusion in the
Collateral on the Closing Date; and


(2) upon the delivery of each mortgage note evidencing the obligations of the
borrowers under each Mortgage Asset to the Custodian on behalf of the Trustee,
at the Custodian’s office in Minneapolis, Minnesota, the Trustee’s security
interest in all Mortgage Assets shall be a validly perfected, first priority
security interest under the UCC as in effect in the State of Minnesota.


(c)Rating Letters. The Issuer’s and/or Co-Issuer’s receipt of a signed letter
from the Rating Agencies confirming that (i) the Class A Notes have been issued
with a rating of “AAA(sf)” by KBRA and “Aaa(sf)” by Moody’s, (ii) the Class A-S
Notes have been issued with a rating of “AAA(sf)” by KBRA, (iii) the Class B
Notes have been issued with a rating of at least “AA-(sf)” by KBRA, (iv) the
Class C Notes have been issued with a rating of at least “A-(sf)” by KBRA, (v)
the Class D Notes have been issued with a rating of at least “BBB-(sf)” by KBRA,
(vi) the Class E Notes have been issued with a rating of at least “BB-(sf)” by
KBRA and (vii) the Class F Notes have been issued with a rating of at least
“B-(sf)” by KBRA, and that such ratings are in full force and effect on the
Closing Date.


(d)Accounts. Evidence of the establishment of the Payment Account, the Preferred
Share Distribution Account, the Reinvestment Account, the Custodial Account, the
Unused Proceeds Account, the Funded FF Companion Participation Acquisition
Account, the Collection Account, the Future Funding Reserve Account, the Expense
Reserve Account and the Participated Mortgage Loan Collection Account.


(e)Deposit to Expense Reserve Account. On the Closing Date, the Issuer shall
deposit U.S.$150,000 into the Expense Reserve Account from the gross proceeds of
the offering of the Securities.


(f)Deposit to Unused Proceeds Account. On the Closing Date, the Issuer shall
deposit U.S.$44,690,587 into the Unused Proceeds Account.



(g)Deposit to Funded FF Companion Participation Acquisition Account. On the
Closing Date, the Issuer shall deposit U.S.$15,000,000 into the Funded FF
Companion Participation Acquisition Account.


(h)Issuance of Preferred Shares. The Issuer shall have confirmed that the
Preferred Shares have been, or contemporaneously with the issuance of the Notes
will be, (i) issued by the Issuer and (ii) acquired in their entirety by Hunt
Holder.


Section 3.3 Transfer of Collateral. (a) Wells Fargo Bank, National Association,
acting through its Document Custody division (in such capacity, the
“Custodian”), is hereby appointed as Custodian to hold all of the mortgage notes
or participation certificates required to be delivered to it by the Issuer on
the Closing Date or on the closing date of the acquisition of any other Mortgage
Asset, at its office in Minneapolis, Minnesota. Any successor to the Custodian
shall be a U.S. state or national bank or trust company that is not an Affiliate
of the Issuer or the Co-Issuer and has capital and surplus of at least
U.S.$200,000,000 and whose long-term unsecured debt is rated at least “Baa1” by
Moody’s. Subject to the limited right to relocate Collateral set forth in
Section 7.5(b), the Custodian shall hold all Asset Documents at its Corporate
Trust Office.


(b) All Eligible Investments and other investments purchased in accordance with
this Indenture in the respective Accounts in which the funds used to purchase
such investments shall be held in accordance with Article 10 and, in respect of
each Indenture Account, the Trustee on behalf of the Secured Parties shall have
entered into a securities account control agreement with the Issuer, as debtor
and Wells Fargo Bank, National Association, as “securities intermediary” (within
the meaning of Section 8-102(a)(14) of the UCC as in effect in the State of New
York) (together with its permitted successors and assigns in the trusts
hereunder, the “Securities Intermediary”), and the Trustee, as secured party
(the “Securities Account Control Agreement”) providing, inter alia, that the
establishment and maintenance of such Indenture Account will be governed by the
law of the State of New York. The security interest of the Trustee in Collateral
shall be perfected and otherwise evidenced as follows:


(i)in the case of such Collateral consisting of Security Entitlements, by the
Issuer (A) causing the Securities Intermediary, in accordance with the
Securities Account Control Agreement, to indicate by book entry that a Financial
Asset has been credited to the Custodial Account and (B) causing the Securities
Intermediary to agree pursuant to the Securities Account Control Agreement that
it will comply with Entitlement Orders originated by or on behalf of the Trustee
with respect to each such Security Entitlement without further consent by the
Issuer;


(ii)in the case of Collateral that consists of Instruments or Certificated
Securities (the “Minnesota Collateral”), to the extent that any such Minnesota
Collateral does not constitute a Financial Asset forming the basis of a Security
Entitlement acquired by the Trustee pursuant to clause (i), by the Issuer
causing (A) the Custodian, on behalf of the Trustee, to acquire possession of
such Minnesota Collateral in the State of Minnesota or (B) another Person (other
than the Issuer or a Person controlling, controlled by, or under common control
with, the Issuer) (1) to (x) take possession of such Minnesota Collateral in the
State of Minnesota and (y) authenticate a record acknowledging that it holds
such possession for the benefit of the Trustee or (2) to (x) authenticate a
record acknowledging



that it will hold possession of such Minnesota Collateral for the benefit of the
Trustee and
(y)
take possession of such Minnesota Collateral in the State of Minnesota;



(iii)in the case of Collateral that consist of General Intangibles and all other
Collateral of the Issuer in which a security interest may be perfected by filing
a financing statement under Article 9 of the UCC as in effect in the District of
Columbia, filing or causing the filing of a UCC financing statement naming the
Issuer as debtor and the Trustee as secured party, which financing statement
reasonably identifies all such Collateral, with the Recorder of Deeds of the
District of Columbia;


(iv)in the case of Collateral that consists of General Intangibles, causing the
registration of the security interests granted under this Indenture in the
register of mortgages and charges of the Issuer maintained at the Issuer’s
registered office in the Cayman Islands; and


(v)in the case of Collateral that consists of Cash on deposit in any Servicing
Account managed by the Servicer or Special Servicer pursuant to the terms of the
Servicing Agreement, to deposit such Cash in a Servicing Account, which
Servicing Account is in the name of the Servicer or Special Servicer on behalf
of the Trustee.


(c)    The Issuer hereby authorizes the filing of UCC financing statements
describing as the collateral covered thereby “all of the debtor’s personal
property and Collateral,” or words to that effect, notwithstanding that such
wording may be broader in scope than the Collateral described in this Indenture.


(d)    Without limiting the foregoing, the Trustee shall cause the Note
Administrator to take such different or additional action as the Trustee may be
advised by advice of counsel to the Trustee, Note Administrator or the Issuer
(delivered to the Trustee and the Note Administrator) is reasonably required in
order to maintain the perfection and priority of the security interest of the
Trustee in the event of any change in applicable law or regulation, including
Articles 8 and 9 of the UCC and Treasury Regulations governing transfers of
interests in Government Items (it being understood that the Note Administrator
shall be entitled to rely upon an Opinion of Counsel, including an Opinion of
Counsel delivered in accordance with Section 3.1(d), as to the need to file any
financing statements or continuation statements, the dates by which such filings
are required to be made and the jurisdictions in which such filings are required
to be made).


(e)    Without limiting any of the foregoing, in connection with each Grant of a
Mortgage Asset hereunder, the Issuer shall deliver (or cause to be delivered by
the Seller) to the Custodian, in each case to the extent specified on the
closing checklist in the form of Exhibit I attached hereto for such Mortgage
Asset provided to the Custodian (with a copy to the Servicer) by the Issuer (or
the Seller) the following documents (collectively, together with any additional
documents required to be added to the Mortgage Asset File, the “Mortgage Asset
File”):


(i)
if such Mortgage Asset is a Mortgage Loan:



(1)    the original mortgage note or promissory note, as applicable, bearing all
intervening endorsements, endorsed in blank or endorsed “Pay to the



order of Wells Fargo Bank, National Association, as Trustee, without recourse,”
and signed in the name of the last endorsee by an authorized Person;


(2)    an original blanket assignment of all unrecorded documents with respect
to such Mortgage Loan to the Issuer or in the name of the Issuer, in each case
in form and substance acceptable for recording;


(3)    the original of any guarantee executed in connection with the promissory
note, if any;


(4)    the original mortgage with evidence of recording thereon, or a copy
thereof together with an Officer’s Certificate of the Issuer (or the Seller)
certifying that such represents a true and correct copy of the original and that
such original has been submitted or delivered to an escrow agent for recordation
in the appropriate governmental recording office of the jurisdiction where the
encumbered property is located, in which case, recordation information shall not
be required;


(5)    the originals of all assumption, modification, consolidation or extension
agreements with evidence of recording thereon (or a copy thereof together with
an Officer’s Certificate of the Issuer (or the Seller) certifying that such
represents a true and correct copy of the original and that such original has
been submitted or delivered to an escrow agent for recordation in the
appropriate governmental recording office of the jurisdiction where the
encumbered property is located, in which case, recordation information shall not
be required), together with any other recorded document relating to the Mortgage
Loan otherwise included in the Mortgage Asset File;


(6)    the original assignment of mortgage in blank or in the name of the
Issuer, in form and substance acceptable for recording and signed in the name of
the last endorsee;


(7)    the originals of all intervening assignments of mortgage, if any, with
evidence of recording thereon, showing an unbroken chain of title from the
originator thereof to the last endorsee, or copies thereof together with an
Officer’s Certificate of the Issuer certifying that such represent true and
correct copies of the originals and that such originals have each been submitted
or delivered to an escrow agent for recordation in the appropriate governmental
recording office of the jurisdiction where the encumbered property is located,
in which case, recordation information shall not be required;


(8)    an original (which may be in the form of an electronically issued title
policy) mortgagee policy of title insurance or a conformed version of the
mortgagee’s title insurance commitment either marked as binding for insurance or
attached to an escrow closing letter, countersigned by the title company or its
authorized agent if the original mortgagee’s title insurance policy has not yet
been issued;



(9)    the original of any security agreement, chattel mortgage or equivalent
document executed in connection with the Mortgage Loan, if any;


(10)    the original assignment of leases and rents, if any, with evidence of
recording thereon, or a copy thereof together with an Officer’s Certificate of
the Issuer certifying that such copy represents a true and correct copy of the
original that has been submitted or delivered to an escrow agent for recordation
in the appropriate governmental recording office of the jurisdiction where the
encumbered property is located, in which case, recordation information shall not
be required;


(11)    the original assignment of any assignment of leases and rents in blank
or in the name of the Trustee, in form and substance acceptable for recording;


(12)    a filed copy of the UCC-1 financing statements with evidence of filing
thereon, and UCC-3 assignments in blank, which UCC-3 assignments shall be in
form and substance acceptable for filing;


(13)
the original of any related loan agreement;



(14)
the original of any related guarantee;



(15)
the original of the environmental indemnity agreement, if any;



(16)    the original of any general collateral assignment of all other documents
held by the Issuer in connection with the Mortgage Loan;


(17)    an original of any disbursement letter from the collateral obligor to
the original mortgagee;


(18)
an original of the survey of the related Mortgaged Properties;



(19)
a copy of any property management agreements;



(20)
a copy of any ground leases;



(21)    a copy of any related environmental insurance policy and environmental
report with respect to the related Mortgaged Properties;


(22)    with respect to any Mortgage Loan with related mezzanine or other
subordinate debt (other than a companion participation), a copy of any related
co-lender agreement, intercreditor agreement, subordination agreement or other
similar agreement;


(23)
[reserved]; and



(24)    a copy of any opinion of counsel issued in connection with such Mortgage
Loan;



(ii)
if such Mortgage Asset is a Participation:



(1)    each of the documents specified in (i) above with respect to the related
Mortgage Loan (other than a Non-Serviced Mortgage Asset);


(2)
an original or a copy of the related Participation Agreement;



(3)    an original or a copy of any participation certificate if any evidencing
such Participation in the name of the Issuer;


(4)
a copy of any related companion participation certificate; and



(5)    an assignment of the participation certificate evidencing such
Participation endorsed in blank by the Issuer.


With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned to the Issuer (or
the Seller) in time to permit their delivery hereunder at the time required, the
Issuer (or the Seller) shall deliver such original recorded documents to the
Custodian promptly when received by the Issuer (or the Seller) from the
applicable recording office.


(f)    The execution and delivery of this Indenture by the Custodian shall
constitute certification that (i) each original note and participation
certificate, if applicable, required to be delivered to the Custodian on behalf
of the Trustee by the Issuer (or the Seller) and all allonges thereto, if any,
have been received by the Custodian; and (ii) such original note and
participation certificate, if applicable, has been reviewed by the Custodian and
(A) appears regular on its face (handwritten additions, changes or corrections
shall not constitute irregularities if initialed by the borrower), (B) appears
to have been executed and (C) purports to relate to the related Mortgage Asset.
The Custodian agrees to review or cause to be reviewed the Mortgage Asset Files
within sixty (60) days after the Closing Date, and to deliver to the Issuer, the
Note Administrator, the Servicer, the Collateral Manager and the Trustee a
certification in the form of Exhibit M attached hereto, indicating, subject to
any exceptions found by it in such review (and any related exception report and
any subsequent reports thereto shall be delivered to the other parties hereto,
the Servicer in electronic format, including Excel-compatible format), (A) those
documents referred to in Section 3.3(e) that have been received, and (B) that
such documents have been executed, appear on their face to be what they purport
to be, purport to be recorded or filed (as applicable) and have not been torn,
mutilated or otherwise defaced, and appear on their faces to relate to the
Mortgage Asset. The Custodian shall have no responsibility for reviewing the
Mortgage Asset File except as expressly set forth in this Section 3.3(f). None
of the Trustee, the Note Administrator, and the Custodian shall be under any
duty or obligation to inspect, review, or examine any such documents,
instruments or certificates to independently determine that they are valid,
genuine, enforceable, legally sufficient, duly authorized, or appropriate for
the represented purpose, whether the text of any assignment or endorsement is in
proper or recordable form (except to determine if the endorsement conforms to
the requirements of Section 3.3(e)), whether any document has been recorded in
accordance with the requirements of any applicable jurisdiction, to
independently determine that any document has actually been filed or recorded in
the



appropriate office, that any document is other than what it purports to be on
its face, or whether the title insurance policies relate to the Mortgaged
Property.


(g)    No later than the one hundred twentieth (120th) day after the Closing
Date, the Custodian shall (i) deliver to the Issuer, with a copy to the Note
Administrator, the Trustee, the Collateral Manager and the Servicer a final
exception report (which report and any updates or modifications thereto shall be
delivered in electronic format, including Excel-compatible format) as to any
remaining documents that are required to be, but are not in the Mortgage Asset
File and
(ii)
request that the Issuer cause such document deficiency to be cured.



(h)
Without limiting the generality of the foregoing:



(i)    from time to time upon the request of the Trustee, the Collateral
Manager, Servicer or Special Servicer, the Issuer shall deliver (or cause to be
delivered) to the Custodian any Asset Document in the possession of the Issuer
and not previously delivered hereunder (including originals of Asset Documents
not previously required to be delivered as originals) and as to which the
Trustee, Collateral Manager, Servicer or Special Servicer, as applicable, shall
have reasonably determined, or shall have been advised, to be necessary or
appropriate for the administration of such Mortgage Loan hereunder or under the
Servicing Agreement or for the protection of the security interest of the
Trustee under this Indenture;


(ii)    in connection with any delivery of documents to the Custodian pursuant
to clause (i) above, the Custodian shall deliver to the Collateral Manager and
the Servicer, on behalf of the Issuer, a Certification in the form of Exhibit J
acknowledging the receipt of such documents by the Custodian and that it is
holding such documents subject to the terms of this Indenture; and


(iii)    from time to time upon request of the Collateral Manager, the Servicer
or the Special Servicer, the Custodian shall, upon delivery by the Collateral
Manager, the Servicer or Special Servicer, as applicable, of a request in the
form of Exhibit K hereto (a “Request for Release”), release to the Collateral
Manager, the Servicer or the Special Servicer, as applicable, such of the Asset
Documents then in its custody as the Collateral Manager, the Servicer or Special
Servicer, as applicable, reasonably so requests. By submission of any such
Request for Release, the Collateral Manager, the Servicer or the Special
Servicer, as applicable, shall be deemed to have represented and warranted that
it has determined in accordance with the Collateral Management Standard or the
Servicing Standard, respectively, set forth in the Collateral Management
Agreement or the Servicing Agreement, as the case may be, that the requested
release is necessary for the administration of such Mortgage Loan hereunder or
under the Collateral Management Agreement or under the Servicing Agreement or
for the protection of the security interest of the Trustee under this Indenture.
The Collateral Manager, the Servicer or the Special Servicer shall return to the
Custodian each Asset Document released from custody pursuant to this clause
(iii) within twenty (20) Business Days of receipt thereof (except such Asset
Documents as are released in connection with a sale, exchange or other
disposition, in each case only as permitted under this Indenture, of the related
Mortgage Asset that is consummated within such twenty (20)-day period).
Notwithstanding the foregoing



provisions of this clause (iii), any note, participation certificate or other
instrument evidencing a Pledged Mortgage Asset shall be released only for the
purpose of (1) a sale, exchange or other disposition of such Pledged Mortgage
Asset that is permitted in accordance with the terms of this Indenture, (2)
presentation, collection, renewal or registration of transfer of such Mortgage
Asset or (3) in the case of any note, in connection with a payment in full of
all amounts owing under such note. The Custodian shall not be responsible for
the contents of any Mortgage Asset File while not in the Custodian’s possession
pursuant to a Request for Release.


(i)    As of the Closing Date (with respect to the Collateral owned or existing
as of the Closing Date) and each date on which any Collateral is acquired (only
with respect to each Collateral so acquired or arising after the Closing Date),
the Issuer represents and warrants as follows:


(i)this Indenture creates a valid and continuing security interest (as defined
in the UCC) in the Collateral in favor of the Trustee for the benefit of the
Secured Parties, which security interest is prior to all other liens, and is
enforceable as such against creditors of and purchasers from the Issuer;


(ii)the Issuer owns and has good and marketable title to such Collateral free
and clear of any lien, claim or encumbrance of any Person;


(iii)in the case of each Collateral, the Issuer has acquired its ownership in
such Collateral in good faith without notice of any adverse claim as defined in
Section 8-102(a)(1) of the UCC as in effect on the date hereof;


(iv)other than the security interest granted to the Trustee for the benefit of
the Secured Parties pursuant to this Indenture, the Issuer has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Collateral;


(v)the Issuer has not authorized the filing of, and is not aware of, any
financing statements against the Issuer that include a description of collateral
covering the Collateral other than any financing statement (x) relating to the
security interest granted to the Trustee for the benefit of the Secured Parties
hereunder or (y) that has been terminated; the Issuer is not aware of any
judgment lien, Pension Benefit Guarantee Corporation lien or tax lien filings
against the Issuer;


(vi)the Issuer has received all consents and approvals required by the terms of
each Collateral and the Transaction Documents to grant to the Trustee its
interest and rights in such Collateral hereunder;


(vii)the Issuer has caused or will have caused, within ten (10) days, the filing
of all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in the Collateral granted to the Trustee for the benefit of the Secured
Parties hereunder;


(viii)all of the Collateral constitutes one or more of the following categories:
an Instrument, a General Intangible, a Certificated Security or an
uncertificated security, or a



Financial Asset in which a Security Entitlement has been created and that has
been or will have been credited to a Securities Account and proceeds of all the
foregoing;


(ix)the Securities Intermediary has agreed to treat all Collateral credited to
the Custodial Account as a Financial Asset;


(x)the Issuer has delivered a fully executed Securities Account Control
Agreement pursuant to which the Securities Intermediary has agreed to comply
with all instructions originated by the Trustee relating to the Indenture
Accounts without further consent of the Issuer; none of the Indenture Accounts
is in the name of any Person other than the Issuer, the Note Administrator or
the Trustee; the Issuer has not consented to the Securities Intermediary to
comply with any Entitlement Orders in respect of the Indenture Accounts and any
Security Entitlement credited to any of the Indenture Accounts originated by any
Person other than the Trustee or the Note Administrator on behalf of the
Trustee;


(xi)(A) all original executed copies of each promissory note, participation
certificate or other writings that constitute or evidence any pledged obligation
that constitutes an Instrument have been delivered to the Custodian for the
benefit of the Trustee and (B) none of the promissory notes, participation
certificates or other writings that constitute or evidence such collateral has
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed by the Issuer to any Person other than the Trustee;


(xii)each of the Indenture Accounts constitutes a Securities Account in respect
of which Wells Fargo Bank, National Association has agreed to be Securities
Intermediary pursuant to the Securities Account Control Agreement on behalf of
the Trustee as secured party under this Indenture.


(j)    The Note Administrator shall cause all Eligible Investments delivered to
the Note Administrator on behalf of the Issuer (upon receipt by the Note
Administrator thereof) to be promptly credited to the applicable Account.


ARTICLE IV SATISFACTION AND DISCHARGE
Section 4.1 Satisfaction and Discharge of Indenture. This Indenture shall be
discharged and shall cease to be of further effect except as to (i) rights of
registration of transfer and exchange, (ii) substitution of mutilated, defaced,
destroyed, lost or stolen Notes, (iii) rights of Noteholders to receive payments
of principal thereof and interest thereon, (iv) the rights, protections,
indemnities and immunities of the Note Administrator (in each of its
capacities), the Custodian and the Trustee and the specific obligations set
forth below hereunder, (v) the rights, obligations and immunities of the
Collateral Manager hereunder, under the Collateral Management and under the
Servicing Agreement, and (vi) the rights of Noteholders as beneficiaries hereof
with respect to the property deposited with the Custodian or Securities
Intermediary (on behalf of the Trustee) and payable to all or any of them (and
the Trustee, on demand of and at the expense of



the Issuer, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture) when:


(a)
(i) either:



(1)    all Notes theretofore authenticated and delivered to Noteholders (other
than (A) Notes which have been mutilated, defaced, destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.6 and (B) Notes for
which payment has theretofore irrevocably been deposited in trust and thereafter
repaid to the Issuer or discharged from such trust, as provided in Section 7.3)
have been delivered to the Notes Registrar for cancellation; or


(2)    all Notes not theretofore delivered to the Notes Registrar for
cancellation (A) have become due and payable, or (B) shall become due and
payable at their Stated Maturity Date within one year, or (C) are to be called
for redemption pursuant to Article 9 under an arrangement satisfactory to the
Note Administrator for the giving of notice of redemption by the Issuer and the
Co-Issuer pursuant to Section 9.3 and either (x) the Issuer has irrevocably
deposited or caused to be deposited with the Note Administrator, Cash or
non-callable direct obligations of the United States of America; which
obligations are entitled to the full faith and credit of the United States of
America or are debt obligations which are rated “Aaa” by Moody’s in an amount
sufficient, as recalculated by a firm of Independent nationally-recognized
certified public accountants, to pay and discharge the entire indebtedness
(including, in the case of a redemption pursuant to Section 9.1, the Redemption
Price) on such Notes not theretofore delivered to the Note Administrator for
cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable), or to the respective Stated
Maturity Date or the respective Redemption Date, as the case may be or
(y) in the event all of the Collateral is liquidated following the satisfaction
of the conditions specified in Article 5, the Issuer shall have deposited or
caused to be deposited with the Note Administrator, all proceeds of such
liquidation of the Collateral, for payment in accordance with the Priority of
Payments;


(ii)the Issuer and the Co-Issuer have paid or caused to be paid all other sums
then due and payable hereunder (including any amounts then due and payable
pursuant to the Collateral Management Agreement and the Servicing Agreement) by
the Issuer and Co-Issuer and no other amounts are scheduled to be due and
payable by the Issuer other than Dissolution Expenses; and


(iii)the Co-Issuers have delivered to the Trustee and the Note Administrator
Officer’s Certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with;


provided, however, that in the case of clause (a)(i)(2)(x) above, the Issuer has
delivered to the Trustee and Note Administrator an opinion of Cadwalader,
Wickersham & Taft LLP or an opinion of another tax counsel of nationally
recognized standing in the United States experienced in such



matters to the effect that the Noteholders would recognize no income gain or
loss for U.S. federal income tax purposes as a result of such deposit and
satisfaction and discharge of this Indenture; or


(b) (i) each of the Co-Issuers has delivered to the Trustee and Note
Administrator a certificate stating that (1) there is no Collateral (other than
(x) the Collateral Management Agreement, the Servicing Agreement and the
Servicing Accounts related thereto and the Securities Account Control Agreement
and the Indenture Accounts related thereto and (y) Cash in an amount not greater
than the Dissolution Expenses) that remain subject to the lien of this
Indenture, and (2) all funds on deposit in or to the credit of the Accounts have
been distributed in accordance with the terms of this Indenture or have
otherwise been irrevocably deposited with the Servicer under the Servicing
Agreement for such purpose; and


(ii) the Co-Issuers have delivered to the Note Administrator and the Trustee
Officer’s Certificate and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.


Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Co-Issuer, the Trustee, the Note Administrator,
and, if applicable, the Noteholders, as the case may be, under Sections 2.7,
4.2, 5.4(d), 5.9, 5.18, 6.7, 7.3 and 14.12 hereof shall survive.


Section 4.2 Application of Amounts held in Trust. All amounts deposited with the
Note Administrator pursuant to Section 4.1 shall be held in trust and applied by
it in accordance with the provisions of the Notes and this Indenture (including,
without limitation, the Priority of Payments) to the payment of the principal
and interest, either directly or through any Paying Agent, as the Note
Administrator may determine, and such amounts shall be held in a segregated
account identified as being held in trust for the benefit of the Secured
Parties.


Section 4.3 Repayment of Amounts Held by Paying Agent. In connection with the
satisfaction and discharge of this Indenture with respect to the Notes, all
amounts then held by any Paying Agent, upon demand of the Issuer and the
Co-Issuer, shall be remitted to the Note Administrator to be held and applied
pursuant to Section 7.3 hereof and, in the case of amounts payable on the Notes,
in accordance with the Priority of Payments and thereupon such Paying Agent
shall be released from all further liability with respect to such amounts.


Section 4.4 Limitation on Obligation to Incur Company Administrative Expenses.
If at any time after an Event of Default has occurred and the Notes have been
declared immediately due and payable, the sum of (i) Eligible Investments, (ii)
Cash and (iii) amounts reasonably expected to be received by the Issuer with
respect to the Mortgage Assets in Cash during the current Due Period (as
certified by the Collateral Manager in its reasonable judgment) is less than the
sum of Dissolution Expenses and any accrued and unpaid Company Administrative
Expenses, then notwithstanding any other provision of this Indenture, the Issuer
shall no longer be required to incur Company Administrative Expenses as
otherwise required by this Indenture to any Person, other than with respect to
fees and indemnities of, and other payments, charges and expenses incurred in
connection with opinions, reports or services to be provided to or for the
benefit of, the Trustee, the Note Administrator, or any of their respective
Affiliates. Any failure



to pay such amounts or provide or obtain such opinions, reports or services no
longer required hereunder shall not constitute a Default hereunder.


ARTICLE V REMEDIES
Section 5.1    Events of Default.


“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):


(a)a default in the payment of any interest on any of the Class A Notes, Class
A-S Notes, Class B Notes, Class C Notes or Class D Notes (or, if none of the
Class A Notes, Class A-S Notes, Class B Notes, Class C Notes or Class D Notes
are Outstanding, on any other Class of Notes at the time such Class of Notes is
the most senior Class Outstanding) when the same becomes due and payable and the
continuation of any such default for three (3) Business Days after a Trust
Officer of the Note Administrator has actual knowledge or receives notice from
any holder of Notes of such payment default; provided that in the case of a
failure to disburse funds due to an administrative error or omission by the
Collateral Manager, Note Administrator, Trustee or any paying agent, such
failure continues for five (5) Business Days after a trust officer of the Note
Administrator receives written notice or has actual knowledge of such
administrative error or omission; or


(b)a default in the payment of principal (or the related Redemption Price, if
applicable) of any Class of Notes when the same becomes due and payable, at its
Stated Maturity Date or any Redemption Date; provided, in each case, that in the
case of a failure to disburse funds due to an administrative error or omission
by the Collateral Manager, Note Administrator, Trustee or any paying agent, such
failure continues for five (5) Business Days after a trust officer of the Note
Administrator receives written notice or has actual knowledge of such
administrative error or omission;


(c)the failure on any Payment Date to disburse amounts in excess of $100,000
available in the Payment Account in accordance with the Priority of Payments set
forth under Section 11.1(a) (other than (i) a default in payment described in
clause (a) or (b) above and (ii) unless the Holders of the Preferred Shares
object, a failure to disburse any amounts to the Preferred Share Paying Agent
for distribution to the Holders of the Preferred Shares), which failure
continues for a period of three (3) Business Days or, in the case of a failure
to disburse such amounts due to an administrative error or omission by the Note
Administrator, Trustee or Paying Agent, which failure continues for five (5)
Business Days;


(d)any of the Issuer, the Co-Issuer or the pool of Collateral becomes an
investment company required to be registered under the Investment Company Act;



(e)a default in the performance, or breach, of any other covenant or other
agreement of the Issuer or Co-Issuer (other than the covenant to make the
payments described in clauses (a), (b) or (c) above or to satisfy the Note
Protection Tests) or any representation or warranty of the Issuer or Co-Issuer
hereunder or in any certificate or other writing delivered pursuant hereto or in
connection herewith proves to be incorrect in any material respect when made,
and the continuation of such default or breach for a period of 30 days (or, if
such default, breach or failure has an adverse effect on the validity,
perfection or priority of the security interest granted hereunder, 15 days)
after the Issuer, the Co-Issuer or the Collateral Manager has actual knowledge
thereof or after notice thereof to the Issuer and the Co-Issuer by the Trustee
or to the Issuer, the Co-Issuer, the Collateral Manager and the Trustee by
Holders of at least 25% of the Aggregate Outstanding Amount of the Controlling
Class;


(f)the entry of a decree or order by a court having competent jurisdiction
adjudging the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Issuer or the Co-Issuer under the Bankruptcy
Code, or any bankruptcy, insolvency, reorganization or similar law enacted under
the laws of the Cayman Islands or any other applicable law, or appointing a
receiver, liquidator, assignee, or sequestrator (or other similar official) of
the Issuer or the Co-Issuer or of any substantial part of its property,
respectively, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days;


(g)the institution by the Issuer or the Co-Issuer of proceedings to be
adjudicated as bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code, or any bankruptcy, insolvency, reorganization or similar law
enacted under the laws of the Cayman Islands or any other similar applicable
law, or the consent by it to the filing of any such petition or to the
appointment of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of the Issuer or the Co-Issuer or of any substantial
part of its property, respectively, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due, or the taking of any action by the
Issuer in furtherance of any such action;


(h)one or more final judgments being rendered against the Issuer or the Co-
Issuer which exceed, in the aggregate, U.S.$1,000,000 and which remain unstayed,
undischarged and unsatisfied for 30 days after such judgment(s) becomes
nonappealable, unless adequate funds have been reserved or set aside for the
payment thereof, and unless (except as otherwise specified in writing by the
Rating Agencies) a No Downgrade Confirmation has been received from the Rating
Agencies;


(i)the Issuer loses its status as a Qualified REIT Subsidiary or other
disregarded entity of HCFT REIT, a Subsequent REIT, or any other entity treated
as a REIT for
U.S. federal income tax purposes, unless (A) within 90 days, the Issuer either
(1) delivers an opinion of tax counsel of nationally recognized standing in the
United States experienced in such matters to the effect that, notwithstanding
the Issuer’s loss of Qualified REIT Subsidiary or disregarded entity status for
U.S. federal income tax purposes, the Issuer is not, and has not been, an
association (or publicly traded partnership or taxable mortgage pool) taxable as
a corporation,



or is not, and has not been, otherwise subject to U.S. federal income tax on a
net basis and the Noteholders are not otherwise materially adversely affected by
the loss of Qualified REIT Subsidiary or disregarded entity status for U.S.
federal income tax purposes or (2) receives an amount from the Preferred
Shareholders sufficient to discharge in full the amounts then due and unpaid on
the Notes and amounts and expenses described in clauses (1) through (4) and (16)
under Section 11.1(a)(i) in accordance with the Priority of Payments or (B) all
Classes of the Notes are subject to a Tax Redemption announced by the Issuer in
compliance with this Indenture, and such redemption has not been rescinded; or


(j)if the aggregate principal balance of (1) all Non-Controlling Participations
owned by the Issuer and (2) all other assets that do not qualify as “qualifying
interests” in real estate for purposes of Section 3(c)(5)(c) of the Investment
Company Act (as described in the related no-action letters and other guidance
provided by the SEC) owned by the Issuer is in excess of 35% of the aggregate
principal balance of all Mortgage Assets and other assets then owned by the
Issuer.


Upon becoming aware of the occurrence of an Event of Default, the Issuer, shall
promptly notify (or shall procure the prompt notification of) the Trustee, the
Note Administrator, the Servicer, the Special Servicer, the Preferred Share
Paying Agent and the Preferred Shareholders in writing. If the Collateral
Manager or Note Administrator has actual knowledge of the occurrence of an Event
of Default, the Collateral Manager or Note Administrator shall promptly notify,
in writing, the Trustee, the Noteholders and the Rating Agencies of the
occurrence of such Event of Default.


Section 5.2 Acceleration of Maturity; Rescission and Annulment. (a) If an Event
of Default shall occur and be continuing (other than the Events of Default
specified in Section 5.1(f) or 5.1(g)), the Trustee may (and shall at the
direction of a Majority of each Class of Offered Notes voting as a separate
Class (excluding any Notes owned by the Collateral Manager or any of its
Affiliates), or if no Class of Offered Notes is outstanding, a Majority of the
Class E Notes or, if no Class of Offered Notes and no Class E Notes are
outstanding, a Majority of the Class F Notes or, if no Class of Offered Notes
and no Class E Notes are outstanding, a Majority of the Class F Notes, declare
the principal of and accrued and unpaid interest on all the Notes to be
immediately due and payable (and any such acceleration shall automatically
terminate the Reinvestment Period). Upon any such declaration such principal,
together with all accrued and unpaid interest thereon, and other amounts payable
thereunder in accordance with the Priority of Payments will become immediately
due and payable. If an Event of Default described in Section 5.1(f) or 5.1(g)
above occurs, such an acceleration shall occur automatically and without any
further action, and any such acceleration shall automatically terminate the
Reinvestment Period. If the Notes are accelerated, payments shall be made in the
order and priority set forth in Section 11.1(a) hereof.


(b)At any time after such a declaration of acceleration of Maturity of the Notes
has been made, and before a judgment or decree for payment of the amounts due
has been obtained by the Trustee as hereinafter provided in this Article 5, a
Majority of each Class of Offered Notes (voting as a separate Class), or if no
Class of Offered Notes is outstanding, a Majority of the Class E Notes and the
Class F Notes, other than with respect to an Event of Default specified in



Section 5.1(d), 5.1(f), 5.1(g), or 5.1(i), by written notice to the Issuer, the
Co-Issuer and the Trustee, may rescind and annul such declaration and its
consequences if:


(i)the Issuer or the Co-Issuer has paid or deposited with the Note Administrator
a sum sufficient to pay:


(A)    all unpaid installments of interest on and principal on the Notes that
would be due and payable hereunder if the Event of Default giving rise to such
acceleration had not occurred;


(B)    all unpaid taxes of the Issuer and the Co-Issuer, Company, Administrative
Expenses and other sums paid or advanced by or otherwise due and payable to the
Note Administrator or to the Trustee hereunder;


(C)    with respect to the Advancing Agent and the Backup Advancing Agent, any
amount due and payable for unreimbursed Interest Advances and Reimbursement
Interest; and


(D)    with respect to the Collateral Management Agreement, any Collateral
Manager Fee then due and any Company Administrative Expense due and payable to
the Collateral Manager thereunder; and


(ii)the Trustee has received notice that all Events of Default, other than the
non-payment of the interest and principal on the Notes that have become due
solely by such acceleration, have been cured and a Majority of the Controlling
Class, by written notice to the Trustee, has agreed with such notice (which
agreement shall not be unreasonably withheld or delayed) or waived as provided
in Section 5.14.


At any such time that the Trustee, subject to Section 5.2(b), shall rescind and
annul such declaration and its consequences as permitted hereinabove, the
Collateral shall be preserved in accordance with the provisions of Section 5.5
with respect to the Event of Default that gave rise to such declaration;
provided, however, that if such preservation of the Collateral is rescinded
pursuant to Section 5.5, the Notes may be accelerated pursuant to the first
paragraph of this Section 5.2, notwithstanding any previous rescission and
annulment of a declaration of acceleration pursuant to this paragraph.


No such rescission shall affect any subsequent Default or impair any right
consequent thereon.


(c)Subject to Sections 5.4 and 5.5, a Majority of the Controlling Class shall
have the right to direct the Trustee in the conduct of any Proceedings for any
remedy available to the Trustee or in the sale of any or all of the Collateral;
provided that (i) such direction will not conflict with any rule of law or this
Indenture; (ii) the Trustee may take any other action not inconsistent with such
direction; (iii) the Trustee has received security or indemnity satisfactory to
it; and (iv) any direction to undertake a sale of the Collateral may be made
only as described in Section 5.17. The Trustee shall be entitled to refuse to
take any action absent such direction.



(d)As security for the payment by the Issuer of the compensation and expenses of
the Trustee, the Custodian, the Note Administrator, and any sums the Trustee,
the Custodian, or Note Administrator shall be entitled to receive as
indemnification by the Issuer, the Issuer hereby grants the Trustee a lien on
the Collateral, which lien is senior to the lien of the Noteholders. The
Trustee’s lien shall be subject to the Priority of Payments and exercisable by
the Trustee only if the Notes have been declared due and payable following an
Event of Default and such acceleration has not been rescinded or annulled.


(e)A Majority of each Class of Notes may, prior to the time a judgment or decree
for the payment of amounts due has been obtained by the Trustee, waive any past
Default on behalf of the holders of all the Notes and its consequences in
accordance with Section 5.14.


Section 5.3    Collection of Indebtedness and Suits for Enforcement by Trustee.
(a) The Issuer covenants that if a Default shall occur in respect of the payment
of any interest on any Class A Note, the payment of principal on any Class A
Note (but only after interest with respect to the Class A Notes and any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the payment of interest on any Class A-S Note (but only after interest
and principal with respect to the Class A Notes and any amounts payable pursuant
to Section 11.1(a) having a higher priority have been paid in full), the payment
of principal on any Class A-S Note (but only after interest and principal with
respect to the Class A Notes and interest with respect to the Class A-S Notes
and any amounts payable pursuant to Section 11.1(a) having a higher priority
have been paid in full), the payment of interest on any Class B Note (but only
after interest with respect to the Class A Notes and the Class A-S Notes and any
amounts payable pursuant to Section 11.1(a) having a higher priority have been
paid in full), the payment of principal on any Class B Note (but only after
interest and principal with respect to the Class A Notes and the Class A-S Notes
and interest with respect to the Class B Notes and any amounts payable pursuant
to Section 11.1(a) having a higher priority have been paid in full), the payment
of interest on any Class C Note (but only after interest with respect to the
Class A Notes, the Class A-S Notes and Class B Notes and any amounts payable
pursuant to Section 11.1(a) having a higher priority have been paid in full),
the payment of principal on any Class C Note (but only after interest and
principal with respect to the Class A Notes, the Class A-S Notes and the Class B
Notes and interest with respect to the Class C Notes and any amounts payable
pursuant to Section 11.1(a) having a higher priority have been paid in full),
the payment of interest on any Class D Note (but only after interest with
respect to the Class A Notes, the Class A-S Notes, the Class B Notes and the
Class C Notes and any amounts payable pursuant to Section 11.1(a) having a
higher priority have been paid in full) or the payment of principal on any Class
D Note (but only after interest and principal with respect to the Class A Notes,
the Class A-S Notes, the Class B Notes and the Class C Notes and interest with
respect to the Class C Notes and any amounts payable pursuant to Section 11.1(a)
having a higher priority have been paid in full), the Issuer and Co-Issuer, with
respect to the Offered Notes, or the Issuer, with respect to the Class E Notes
and the Class F Notes, shall, upon demand of the Trustee or any affected
Noteholder, pay to the Note Administrator on behalf of the Trustee, for the
benefit of the Holder of such Note, the whole amount, if any, then due and
payable on such Note for principal and interest or other payment with interest
on the overdue principal and, to the extent that payments of such interest shall
be legally enforceable, upon overdue installments of interest, at the applicable
interest rate and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection,



including the reasonable compensation, expenses, disbursements and advances of
the Note Administrator, the Trustee and such Noteholder and their respective
agents and counsel.


If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, as Trustee of an express trust, and at the expense of the
Issuer, may institute a Proceeding for the collection of the sums so due and
unpaid, and may prosecute such Proceeding to judgment or final decree, and may
enforce the same against the Issuer and the Co-Issuer, with respect to the
Offered Notes, or the Issuer, with respect to the Class E Notes and the Class F
Notes, or any other obligor upon the Notes and collect the amounts adjudged or
decreed to be payable in the manner provided by law out of the Collateral.


If an Event of Default occurs and is continuing, the Trustee shall proceed to
protect and enforce its rights and the rights of the Noteholders by such
Proceedings (x) as directed by a Majority of the Controlling Class or (y) in the
absence of direction by a Majority of the Controlling Class, as determined by
the Trustee acting in good faith; provided that (a) such direction must not
conflict with any rule of law or with any express provision of this Indenture,
(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction,
(c)the Trustee has been provided with security or indemnity satisfactory to it,
and
(d)notwithstanding the foregoing, any direction to the Trustee to undertake a
sale of Collateral may be given only in accordance with the preceding paragraph,
in connection with any sale and liquidation of all or a portion of the
Collateral, the preceding sentence, and, in all cases, the applicable provisions
of this Indenture. Such Proceedings shall be used for the specific enforcement
of any covenant or agreement in this Indenture or in aid of the exercise of any
power granted herein, or to enforce any other proper remedy or legal or
equitable right vested in the Trustee by this Indenture or by law. Any direction
to the Trustee to undertake a sale of Collateral shall be forwarded to the
Special Servicer, and the Special Servicer shall conduct any such sale in
accordance with the terms of the Servicing Agreement.


In the case where (x) there shall be pending Proceedings relative to the Issuer
or the Co-Issuer under the Bankruptcy Code, any bankruptcy, insolvency,
reorganization or similar law enacted under the laws of the Cayman Islands, or
any other applicable bankruptcy, insolvency or other similar law, (y) a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer or the Co-Issuer, or their respective property, or (z)
there shall be any other comparable Proceedings relative to the Issuer or the
Co-Issuer, or the creditors or property of the Issuer or the Co-Issuer,
regardless of whether the principal of any Notes shall then be due and payable
as therein expressed or by declaration, or otherwise and regardless of whether
the Trustee shall have made any demand pursuant to the provisions of this
Section 5.3, the Trustee shall be entitled and empowered, by intervention in
such Proceedings or otherwise:


(i)    to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all expenses and liabilities incurred, and all advances made,
by the Trustee and each predecessor Trustee, except as a result of negligence or
bad faith) and of the Noteholders allowed in any



Proceedings relative to the Issuer, the Co-Issuer or other obligor upon the
Notes or to the creditors or property of the Issuer, the Co-Issuer or such other
obligor;


(ii)    unless prohibited by applicable law and regulations, to vote on behalf
of the Noteholders in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
proceedings or of a Person performing similar functions in comparable
Proceedings; and


(iii)    to collect and receive (or cause the Note Administrator to collect and
receive) any amounts or other property payable to or deliverable on any such
claims, and to distribute (or cause the Note Administrator to distribute) all
amounts received with respect to the claims of the Noteholders and of the
Trustee on their behalf; the Secured Parties, and any trustee, receiver or
liquidator, custodian or other similar official is hereby authorized by each of
the Noteholders to make payments to the Trustee (or the Note Administrator on
its behalf), and, in the event that the Trustee shall consent to the making of
payments directly to the Noteholders, to pay to the Trustee and the Note
Administrator such amounts as shall be sufficient to cover reasonable
compensation to the Trustee and the Note Administrator, each predecessor trustee
and note administrator, and their respective agents, attorneys and counsel, and
all other reasonable expenses and liabilities incurred, and all advances made,
by the Backup Advancing Agent and each predecessor backup advancing agent.


Nothing herein contained shall be deemed to authorize the Trustee to authorize,
consent to, vote for, accept or adopt, on behalf of any Noteholder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Noteholder in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar Person.


All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceedings relative
thereto, and any action or Proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, shall be applied as set forth in Section 5.7.


Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 unless the conditions specified in Section
5.5(a) are met and any sale of Collateral contemplated to be conducted by the
Trustee under this Indenture shall be effected by the Special Servicer pursuant
to the terms of the Servicing Agreement, and the Trustee shall have no liability
or responsibility for or in connection with any such sale.


Section 5.4 Remedies. (a) If an Event of Default has occurred and is continuing,
and the Notes have been declared due and payable and such declaration and its
consequences have not been rescinded and annulled, the Issuer and the Co-Issuer
agree that the Trustee, or, with respect to any sale of any Mortgage Assets, the
Special Servicer, may, after notice to the Note Administrator and the
Noteholders, and shall, upon direction by a Majority of the



Controlling Class, to the extent permitted by applicable law, exercise one or
more of the following rights, privileges and remedies:


(i)institute Proceedings for the collection of all amounts then payable on the
Notes or otherwise payable under this Indenture (whether by declaration or
otherwise), enforce any judgment obtained and collect from the Collateral any
amounts adjudged due;


(ii)sell all or a portion of the Collateral or rights of interest therein, at
one or more public or private sales called and conducted in any manner permitted
by law and in accordance with Section 5.17 hereof (provided that any such sale
shall be conducted by the Special Servicer pursuant to the Servicing Agreement);


(iii)institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Collateral;


(iv)exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Secured
Parties hereunder; and


(v)
exercise any other rights and remedies that may be available at law or in

equity;


provided, however, that no sale or liquidation of the Collateral or institution
of
Proceedings in furtherance thereof pursuant to this Section 5.4 may be effected
unless either of the conditions specified in Section 5.5(a) are met.


The Issuer shall, at the Issuer’s expense, upon request of the Trustee or the
Special Servicer, obtain and rely upon an opinion of an Independent investment
banking firm as to the feasibility of any action proposed to be taken in
accordance with this Section 5.4 and as to the sufficiency of the proceeds and
other amounts expected to be received with respect to the Collateral to make the
required payments of principal of and interest on the Notes and other amounts
payable hereunder, which opinion shall be conclusive evidence as to such
feasibility or sufficiency.


(b)If an Event of Default as described in Section 5.1(e) hereof shall have
occurred and be continuing, the Trustee may, and at the request of the Holders
of not less than 25% of the Aggregate Outstanding Amount of the Controlling
Class shall, institute a Proceeding solely to compel performance of the covenant
or agreement or to cure the representation or warranty, the breach of which gave
rise to the Event of Default under such Section, and enforce any equitable
decree or order arising from such Proceeding.


(c)Upon any Sale, whether made under the power of sale hereby given or by virtue
of judicial proceedings, any Noteholder, Preferred Shareholder, the Collateral
Manager or the Servicer or any of their respective Affiliates may bid for and
purchase the Collateral or any part thereof and, upon compliance with the terms
of Sale, may hold, retain, possess or dispose of such property in its or their
own absolute right without accountability; and any purchaser at any such Sale
may, in paying the purchase money, turn in any of the Notes in lieu of Cash
equal to the amount which shall, upon distribution of the net proceeds of such
sale, be payable on the Notes so turned in by such Holder (taking into account
the Class of such Notes). Such Notes, in case the



amounts so payable thereon shall be less than the amount due thereon, shall
either be returned to the Holders thereof after proper notation has been made
thereon to show partial payment or a new note shall be delivered to the Holders
reflecting the reduced interest thereon.


Upon any Sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Note Administrator or of the Officer
making a sale under judicial proceedings shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase money and such
purchaser or purchasers shall not be obliged to see to the application thereof.


Any such Sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall (x) bind the Issuer, the Co-Issuer, the Trustee, the
Note Administrator, the Noteholders and the Preferred Shareholders, shall
operate to divest all right, title and interest whatsoever, either at law or in
equity, of each of them in and to the property sold and (y) be a perpetual bar,
both at law and in equity, against each of them and their successors and
assigns, and against any and all Persons claiming through or under them.


(d)Notwithstanding any other provision of this Indenture or any other
Transaction Document, none of the Advancing Agent, the Trustee, the Note
Administrator or any other Secured Party, any other party to any Transaction
Document, the Holder of the Notes and the holders of the equity in the Issuer
and the Co-Issuer or third party beneficiary of this Indenture may, prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect (including any period established pursuant to the laws of
the Cayman Islands) after the payment in full of all Notes, institute against,
or join any other Person in instituting against, the Issuer, the Co-Issuer or
any Issuer Permitted Subsidiary any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings, or other proceedings under
federal or State bankruptcy or similar laws of any jurisdiction. Nothing in this
Section 5.4 shall preclude, or be deemed to stop, the Advancing Agent, the
Trustee, the Note Administrator, or any other Secured Party or any other party
to any Transaction Document (i) from taking any action prior to the expiration
of the aforementioned one year and one day period, or, if longer, the applicable
preference period then in effect (including any period established pursuant to
the laws of the Cayman Islands) period in (A) any case or proceeding voluntarily
filed or commenced by the Issuer or the Co-Issuer or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than the Trustee, the
Note Administrator or any other Secured Party or any other party to any
Transaction Document, or (ii) from commencing against the Issuer or the
Co-Issuer or any of their respective properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceeding.


Section 5.5 Preservation of Collateral. (a) Notwithstanding anything to the
contrary herein, if an Event of Default shall have occurred and be continuing
when any of the Notes are Outstanding, the Trustee and the Note Administrator,
as applicable, shall (except as otherwise expressly permitted or required under
this Indenture) retain the Collateral securing the Notes, collect and cause the
collection of the proceeds thereof and make and apply all payments and deposits
and maintain all accounts in respect of the Collateral and the Notes in
accordance with the Priority of Payments and the provisions of Articles 10, 12
and 13 and shall not sell or liquidate the Collateral, unless either:



(i)the Note Administrator, pursuant to Section 5.5(c), determines that the
anticipated proceeds of a sale or liquidation of the Collateral (after deducting
the reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due and unpaid on the Notes, Company
Administrative Expenses due and payable pursuant to the Priority of Payments,
the Collateral Manager Fees due and payable pursuant to the Priority of Payments
and amounts due and payable to the Advancing Agent and the Backup Advancing
Agent, in respect of unreimbursed Interest Advances and Reimbursement Interest,
for principal and interest (including any accrued and unpaid Deferred Interest),
and, upon receipt of information from Persons to whom fees and expenses are
payable, all other amounts payable prior to payment of principal on the Notes
due and payable pursuant to Section 11.1(a)(iii) and the holders of a Majority
of the Controlling Class agrees with such determination; or


(ii)a Supermajority of each Class of Notes (each voting as a separate Class)
directs the sale and liquidation of all or a portion of the Collateral; or


(iii)an Event of Default as described in Section 5.1(j) occurs and is
continuing, in which case the Collateral Manager shall promptly proceed to
liquidate the Collateral (or such portion of the Collateral as is necessary to
cure such Event of Default).


In the event of a sale of all or a portion of the Collateral pursuant to clause
(ii) above, the Special Servicer on behalf of the Trustee shall be required to
sell that portion of the Collateral identified by the requisite Noteholders and
all proceeds of such sale shall be remitted to the Note Administrator for
distribution in the order set forth in Section 11.1(a). The Note Administrator
shall give written notice of the retention of the Collateral by the Custodian to
the Issuer, the Co- Issuer, the Collateral Manager, the Trustee, the Servicer,
the Special Servicer and the Rating Agencies. So long as such Event of Default
is continuing, any such retention pursuant to this Section 5.5(a) may be
rescinded at any time when the conditions specified in clause (i) or (ii) above
exist.


(b)Nothing contained in Section 5.5(a) shall be construed to require a sale of
the Collateral securing the Notes if the conditions set forth in Section 5.5(a)
are not satisfied. Nothing contained in Section 5.5(a) shall be construed to
require the Trustee to preserve the Collateral securing the Notes if prohibited
by applicable law.


(c)In determining whether the condition specified in Section 5.5(a)(i) exists,
the Collateral Manager shall obtain bid prices with respect to each Mortgage
Asset from two dealers (Independent of the Collateral Manager and any of its
Affiliates) at the time making a market in such Mortgage Assets that, at that
time, engage in the trading, origination or securitization of whole loans or
participations similar to the Mortgage Assets (or, if only one such dealer can
be engaged, then the Collateral Manager shall obtain a bid price from such
dealer or, if no such dealer can be engaged, from a pricing service). The
Collateral Manager shall compute the anticipated proceeds of sale or liquidation
on the basis of the lowest of such bid prices for each such Mortgage Asset and
provide the Trustee and the Note Administrator with the results thereof. For the
purposes of determining issues relating to the market value of any Mortgage
Asset and the execution of a sale or other liquidation thereof, the Special
Servicer may, but need not, retain at the expense of the Issuer and rely on an
opinion of an Independent investment banking firm of



national reputation or other appropriate advisors (the cost of which shall be
payable as a Company Administrative Expense) in connection with a determination
as to whether the condition specified in Section 5.5(a)(i) exists.


The Note Administrator shall promptly deliver to the Noteholders and the
Servicer, and the Note Administrator shall post to the Note Administrator’s
Website, a report stating the results of any determination required to be made
pursuant to Section 5.5(a)(i) based solely on the Collateral Manager’s
determination made pursuant to this Section 5.5(c).


Section 5.6 Trustee May Enforce Claims Without Possession of Notes. All rights
of action and claims under this Indenture or under any of the Notes may be
prosecuted and enforced by the Trustee without the possession of any of the
Notes or the production thereof in any trial or other Proceeding relating
thereto, and any such action or Proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust. Any recovery of judgment
in respect of the Notes shall be applied as set forth in Section 5.7 hereof.


In any Proceedings brought by the Trustee (and in any Proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) in respect of the Notes, the Trustee shall be deemed to represent all
the Holders of the Notes.


Section 5.7 Application of Amounts Collected. Any amounts collected by the Note
Administrator with respect to the Notes pursuant to this Article 5 and any
amounts that may then be held or thereafter received by the Note Administrator
with respect to the Notes hereunder shall be applied subject to Section 13.1
hereof and in accordance with the Priority of Payments set forth in Section
11.1(a)(iii) hereof, at the date or dates fixed by the Note Administrator.


Section 5.8 Limitation on Suits. No Holder of any Notes shall have any right to
institute any Proceedings (the right of a Noteholder to institute any proceeding
with respect to the Indenture or the Notes is subject to any non-petition
covenants set forth in this Indenture or the Notes), judicial or otherwise, with
respect to this Indenture or the Notes, or for the appointment of a receiver or
trustee, or for any other remedy hereunder, unless:


(a)such Holder has previously given to the Trustee written notice of an Event
of Default;


(b)
except as otherwise provided in Section 5.9 hereof, the Holders of at least

25% of the then Aggregate Outstanding Amount of the Controlling Class shall have
made written request to the Trustee to institute Proceedings in respect of such
Event of Default in its own name as Trustee hereunder and such Holders have
offered to the Trustee indemnity reasonably satisfactory to it against the
costs, expenses and liabilities to be incurred in compliance with such request;


(c)the Trustee for 30 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such Proceeding; and


(d)no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by a Majority of the Controlling Class; it
being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatsoever by



virtue of, or by availing of, any provision of this Indenture or the Notes to
affect, disturb or prejudice the rights of any other Holders of Notes of the
same Class or to obtain or to seek to obtain priority or preference over any
other Holders of the Notes of the same Class or to enforce any right under this
Indenture or the Notes, except in the manner herein or therein provided and for
the equal and ratable benefit of all the Holders of Notes of the same Class
subject to and in accordance with Section 13.1 hereof and the Priority of
Payments.


In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Controlling Class, each
representing less than a Majority of the Controlling Class, the Trustee shall
not be required to take any action until it shall have received the direction of
a Majority of the Controlling Class.


Section 5.9    Unconditional Rights of Noteholders to Receive Principal and
Interest. Notwithstanding any other provision in this Indenture (except for
Section 2.7(e) and 2.7(n)), the Holder of any Note shall have the right, which
is absolute and unconditional, to receive payment of the principal of and
interest on such Note as such principal, interest and other amounts become due
and payable in accordance with the Priority of Payments and Section 13.1, and,
subject to the provisions of Sections 5.4 and 5.8 to institute Proceedings for
the enforcement of any such payment, and such right shall not be impaired
without the consent of such Holder; provided, however, that the right of such
Holder to institute proceedings for the enforcement of any such payment shall
not be subject to the 25% threshold requirement set forth in Section 5.8(b).


Section 5.10 Restoration of Rights and Remedies. If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Noteholder,
then (and in every such case) the Issuer, the Co- Issuer, the Trustee, and the
Noteholder shall, subject to any determination in such Proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Trustee and the Noteholders shall continue as
though no such Proceeding had been instituted.


Section 5.11 Rights and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to the Trustee, the Note Administrator or to the Noteholders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.


Section 5.12 Delay or Omission Not Waiver. No delay or omission of the Trustee
or of any Noteholder to exercise any right or remedy accruing upon any Event of
Default shall impair any such right or remedy or constitute a waiver of any such
Event of Default or an acquiescence therein or a waiver of a subsequent Event of
Default. Every right and remedy given by this Article 5 or by law to the
Trustee, or to the Noteholders may be exercised from time to time, and as often
as may be deemed expedient, by the Trustee, or by the Noteholders, as the case
may be.



Section 5.13 Control by the Controlling Class. Subject to Sections 5.2(a) and
(b), but notwithstanding any other provision of this Indenture, if an Event of
Default shall have occurred and be continuing when any of the Notes are
Outstanding, a Majority of the Controlling Class shall have the right to cause
the institution of, and direct the time, method and place of conducting, any
Proceeding for any remedy available to the Trustee and for exercising any trust,
right, remedy or power conferred on the Trustee in respect of the Notes;
provided that:


(a)such direction shall not conflict with any rule of law or with this
Indenture;


(b)the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; provided, however, that, subject to
Section 6.1, the Trustee need not take any action that it determines might
involve it in liability (unless the Trustee has received indemnity satisfactory
to it against such liability as set forth below);


(c)
the Trustee shall have been provided with indemnity satisfactory to it; and



(d)notwithstanding the foregoing, any direction to the Trustee to undertake a
Sale of the Collateral shall be performed by the Special Servicer on behalf of
the Trustee, and must satisfy the requirements of Section 5.5.


Section 5.14 Waiver of Past Defaults. Prior to the time a judgment or decree for
payment of the amounts due has been obtained by the Trustee, as provided in this
Article 5, a Majority of each and every Class of Notes (voting as a separate
Class) may, on behalf of the Holders of all the Notes, waive any past Default in
respect of the Notes and its consequences, except a Default:


(a)in the payment of principal of any Note;


(b)
in the payment of interest in respect of the Controlling Class;



(c)in respect of a covenant or provision hereof that, under Section 8.2, cannot
be modified or amended without the waiver or consent of the Holder of each
Outstanding Note adversely affected thereby; or


(d)in respect of any right, covenant or provision hereof for the individual
protection or benefit of the Trustee or the Note Administrator, without the
Trustee’s or the Note Administrator’s express written consent thereto, as
applicable.


In the case of any such waiver, the Issuer, the Co-Issuer, the Trustee, and the
Holders of the Notes shall be restored to their respective former positions and
rights hereunder, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.


Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto. Any such waiver shall be
effectuated upon receipt by the Trustee and the Note Administrator of a written
waiver by such Majority of each Class of Notes.



Section 5.15 Undertaking for Costs. All parties to this Indenture agree, and
each Holder of any Note by its acceptance thereof shall be deemed to have
agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit, and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in such suit, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; but the provisions of this Section 5.15 shall not apply to any suit
instituted by (x) the Trustee, (y) any Noteholder, or group of Noteholders,
holding in the aggregate more than 10% of the Aggregate Outstanding Amount of
the Controlling Class or (z) any Noteholder for the enforcement of the payment
of the principal of or interest on any Note or any other amount payable
hereunder on or after the Stated Maturity Date (or, in the case of redemption,
on or after the applicable Redemption Date).


Section 5.16 Waiver of Stay or Extension Laws. Each of the Issuer and the Co-
Issuer covenants (to the extent that it may lawfully do so) that it will not at
any time insist upon, plead or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force (including but not limited to filing a voluntary
petition under Chapter 11 of the Bankruptcy Code and by the voluntary
commencement of a proceeding or the filing of a petition seeking winding up,
liquidation, reorganization or other relief under any bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect), which may affect the covenants, the performance of
or any remedies under this Indenture; and each of the Issuer and the Co-Issuer
(to the extent that it may lawfully do so) hereby expressly waives all benefit
or advantage of any such law, and covenants that it will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.


Section 5.17 Sale of Collateral. (a) The power to effect any sale (a “Sale”) of
any portion of the Collateral pursuant to Sections 5.4 and 5.5 hereof shall not
be exhausted by any one or more Sales as to any portion of such Collateral
remaining unsold, but shall continue unimpaired until all amounts secured by the
Collateral shall have been paid or if there are insufficient proceeds to pay
such amount until the entire Collateral shall have been sold. The Special
Servicer may, upon notice to the Securityholders, and shall, upon direction of a
Majority of the Controlling Class, from time to time postpone any Sale by public
announcement made at the time and place of such Sale; provided, however, that if
the Sale is rescheduled for a date more than three (3) Business Days after the
date of the determination by the Special Servicer pursuant to Section 5.5(a)(i)
hereof, such Sale shall not occur unless and until the Special Servicer has
again made the determination required by Section 5.5(a)(i) hereof. The Trustee
hereby expressly waives its rights to any amount fixed by law as compensation
for any Sale; provided that the Special Servicer shall be authorized to deduct
the reasonable costs, charges and expenses incurred by it, or by the Trustee or
the Note Administrator in connection with such Sale from the proceeds thereof
notwithstanding the provisions of Section 6.7 hereof.


(b)The Notes need not be produced in order to complete any such Sale, or in
order for the net proceeds of such Sale to be credited against amounts owing on
the Notes.



(c)The Trustee shall execute and deliver an appropriate instrument of conveyance
transferring its interest in any portion of the Collateral in connection with a
Sale thereof, which, in the case of any Mortgage Assets, shall be upon request
and delivery of any such instruments by the Special Servicer. In addition, the
Special Servicer, with respect to Mortgage Assets, and the Trustee, with respect
to any other Collateral, is hereby irrevocably appointed the agent and attorney
in fact of the Issuer to transfer and convey its interest in any portion of the
Collateral in connection with a Sale thereof, and to take all action necessary
to effect such Sale. No purchaser or transferee at such a Sale shall be bound to
ascertain the Trustee’s or Special Servicer’s authority, to inquire into the
satisfaction of any conditions precedent or to see to the application of any
amounts.


(d)In the event of any Sale of the Collateral pursuant to Section 5.4 or Section
5.5, payments shall be made in the order and priority set forth in Section
11.1(a) in the same manner as if the Notes had been accelerated.


(e)Notwithstanding anything herein to the contrary, any sale by the Trustee of
any portion of the Collateral shall be executed by the Special Servicer on
behalf of the Issuer, and the Trustee shall have no responsibility or liability
therefor.


Section 5.18 Action on the Notes. The Trustee’s right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
application for or obtaining of any other relief under or with respect to this
Indenture. Neither the lien of this Indenture nor any rights or remedies of the
Trustee or the Noteholders shall be impaired by the recovery of any judgment by
the Trustee against the Issuer or the Co-Issuer or by the levy of any execution
under such judgment upon any portion of the Collateral or upon any of the
Collateral of the Issuer or the Co-Issuer.


ARTICLE VI


THE TRUSTEE AND NOTE ADMINISTRATOR


Section 6.1 Certain Duties and Responsibilities. (a) Except during the
continuance of an Event of Default:


(i)each of the Trustee and the Note Administrator undertakes to perform such
duties and only such duties as are set forth in this Indenture, and no implied
covenants or obligations shall be read into this Indenture against the Trustee
or the Note Administrator; and any permissive right of the Trustee or the Note
Administrator contained herein shall not be construed as a duty; and


(ii)in the absence of manifest error, or bad faith on its part, each of the Note
Administrator and the Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and the Note Administrator, as
the case may be, and conforming to the requirements of this Indenture; provided,
however, that in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee or the
Note Administrator, the Trustee and the Note Administrator shall be under



a duty to examine the same to determine whether or not they substantially
conform to the requirements of this Indenture and shall promptly notify the
party delivering the same if such certificate or opinion does not conform. If a
corrected form shall not have been delivered to the Trustee or the Note
Administrator within 15 days after such notice from the Trustee or the Note
Administrator, the Trustee or the Note Administrator, as applicable, shall
notify the party providing such instrument and requesting the correction
thereof.


(b)In case an Event of Default actually known to a Trust Officer of Trustee has
occurred and is continuing, the Trustee shall, prior to the receipt of
directions, if any, from a Majority of the Controlling Class (or other
Noteholders to the extent provided in Article 5 hereof), exercise such of the
rights and powers vested in it by this Indenture, and use the same degree of
care and skill in its exercise as a prudent Person would exercise or use under
the circumstances in the conduct of such Person’s own affairs.


(c)If, in performing its duties under this Indenture, the Trustee or the Note
Administrator is required to decide between alternative courses of action, the
Trustee and the Note Administrator may request written instructions from the
Collateral Manager as to courses of action desired by it. If the Trustee and the
Note Administrator does not receive such instructions within two (2) Business
Days after it has requested them, it may, but shall be under no duty to, take or
refrain from taking such action. The Trustee and the Note Administrator shall
act in accordance with instructions received after such two (2) Business Day
period except to the extent it has already taken, or committed itself to take,
action inconsistent with such instructions. The Trustee and the Note
Administrator shall be entitled to request and rely on the advice of legal
counsel and Independent accountants in performing its duties hereunder and be
deemed to have acted in good faith and shall not be subject to any liability if
it acts in accordance with such advice.


(d)No provision of this Indenture shall be construed to relieve the Trustee or
the Note Administrator from liability for its own negligent action, its own
negligent failure to act, or its own willful misconduct, except that neither the
Trustee nor the Note Administrator shall be liable:


(i)for any error of judgment made in good faith by a Trust Officer, unless it
shall be proven that it was negligent in ascertaining the pertinent facts; or


(ii)with respect to any action taken or omitted to be taken by it in good faith
in accordance with the direction of the Issuer, the Collateral Manager, and/or a
Majority of the Controlling Class relating to the time, method and place of
conducting any Proceeding for any remedy available to the Trustee or the Note
Administrator in respect of any Note or exercising any trust or power conferred
upon the Trustee or the Note Administrator under this Indenture.


(e)No provision of this Indenture shall require the Trustee or the Note
Administrator to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it unless
such



risk or liability relates to its ordinary services under this Indenture, except
where this Indenture provides otherwise.


(f)Neither the Trustee nor the Note Administrator shall be liable to the
Noteholders for any action taken or omitted by it at the direction of the
Issuer, the Co-Issuer, the Collateral Manager, the Servicer, the Special
Servicer, the Controlling Class, the Trustee (in the case of the Note
Administrator), the Note Administrator (in the case of the Trustee) and/or a
Noteholder under circumstances in which such direction is required or permitted
by the terms of this Indenture.


(g)Neither the Trustee nor the Note Administrator shall have any obligation to
confirm the compliance by the Issuer, Hunt Holder or the Sponsor with the Credit
Risk Retention Rules.


(h)Neither the Trustee nor the Note Administrator shall have any liability or
responsibility for the determination or selection of an alternative base rate
other than LIBOR (including, without limitation, whether the conditions for the
designation of such rate have been satisfied).


(i)For all purposes under this Indenture, neither the Trustee nor the Note
Administrator shall be deemed to have notice or knowledge of any Event of
Default, unless a Trust Officer of either the Trustee or the Note Administrator,
as applicable, has actual knowledge thereof or unless written notice of any
event which is in fact such an Event of Default or Default is received by the
Trustee or the Note Administrator, as applicable at the respective Corporate
Trust Office, and such notice references the Notes and this Indenture. For
purposes of determining the Trustee’s and Note Administrator’s responsibility
and liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or a Default, such reference shall be construed to refer only
to such an Event of Default or Default of which the Trustee or Note
Administrator, as applicable, is deemed to have notice as described in this
Section 6.1.


(j)The Trustee and the Note Administrator shall, upon reasonable prior written
notice, permit the Issuer, the Collateral Manager and their designees, during
its normal business hours, to review all books of account, records, reports and
other papers of the Trustee relating to the Notes and to make copies and
extracts therefrom (the reasonable out-of-pocket expenses incurred in making any
such copies or extracts to be reimbursed to the Trustee or the Note
Administrator, as applicable, by such Person).


Section 6.2 Notice of Default. Promptly (and in no event later than three (3)
Business Days) after the occurrence of any Default actually known to a Trust
Officer of the Trustee or after any declaration of acceleration has been made or
delivered to the Trustee pursuant to Section 5.2, the Trustee shall transmit by
mail to the 17g-5 Information Provider and to the Note Administrator (who shall
post such notice the Note Administrator’s Website) and the Note Administrator
shall deliver to the Collateral Manager, all Holders of Notes as their names and
addresses appear on the Notes Register, and to Preferred Share Paying Agent,
notice of such Default, unless such Default shall have been cured or waived.



Section 6.3 Certain Rights of Trustee and Note Administrator. Except as
otherwise provided in Section 6.1:


(a)the Trustee and the Note Administrator may rely and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;


(b)any request or direction of the Issuer or the Co-Issuer mentioned herein
shall be sufficiently evidenced by an Issuer Request or Issuer Order, as the
case may be;


(c)whenever in the administration of this Indenture the Trustee or the Note
Administrator shall deem it desirable that a matter be proved or established
prior to taking, suffering or omitting any action hereunder, the Trustee and the
Note Administrator (unless other evidence be herein specifically prescribed)
may, in the absence of bad faith on its part, rely upon an Officer’s
Certificate;


(d)as a condition to the taking or omitting of any action by it hereunder, the
Trustee and the Note Administrator may consult with counsel and the advice of
such counsel or any Opinion of Counsel (including with respect to any matters,
other than factual matters, in connection with the execution by the Trustee or
the Note Administrator of a supplemental indenture pursuant to Section 8.3)
shall be full and complete authorization and protection in respect of any action
taken or omitted by it hereunder in good faith and in reliance thereon;


(e)neither the Trustee nor the Note Administrator shall be under any obligation
to exercise or to honor any of the rights or powers vested in it by this
Indenture at the request or direction of any of the Noteholders pursuant to this
Indenture, or to make any investigation of matters arising hereunder or to
institute, conduct or defend any litigation hereunder or in relation hereto at
the request, order or direction of any of the Noteholders unless such
Noteholders shall have offered to the Trustee and the Note Administrator, as
applicable indemnity acceptable to it against the costs, expenses and
liabilities which might reasonably be incurred by it in compliance with such
request or direction;


(f)neither the Trustee nor the Note Administrator shall be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper documents and shall be entitled to rely conclusively
thereon;


(g)each of the Trustee and the Note Administrator may execute any of the trusts
or powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys, and upon any such appointment of an agent or
attorney, such agent or attorney shall be conferred with all the same rights,
indemnities, and immunities as the Trustee or Note Administrator, as applicable;


(h)neither the Trustee nor the Note Administrator shall be liable for any action
it takes or omits to take in good faith that it reasonably and prudently
believes to be authorized or within its rights or powers hereunder;



(i)neither the Trustee nor the Note Administrator shall be responsible for the
accuracy of the books or records of, or for any acts or omissions of, the
Depository, any Transfer Agent (other than the Note Administrator itself acting
in that capacity), Clearstream, Luxembourg, Euroclear, any Calculation Agent
(other than the Note Administrator itself acting in that capacity) or any Paying
Agent (other than the Note Administrator itself acting in that capacity);


(j)neither the Trustee nor the Note Administrator shall be liable for the
actions or omissions of the Issuer, the Co-Issuer, the Collateral Manager, the
Servicer, the Special Servicer, the Trustee (in the case of the Note
Administrator), the Note Administrator (in the case of the Trustee); and without
limiting the foregoing, neither the Trustee nor the Note Administrator shall be
under any obligation to verify compliance by (any party hereto with the terms of
this Indenture (other than itself) to verify or independently determine the
content, completeness or accuracy of information received by it from the
Servicer or Special Servicer (or from any selling institution, agent bank,
trustee or similar source) with respect to the Mortgage Loans;


(k)to the extent any defined term hereunder, or any calculation required to be
made or determined by the Trustee or Note Administrator hereunder, is dependent
upon or defined by reference to generally accepted accounting principles in the
United States in effect from time to time (“GAAP”), the Trustee and Note
Administrator shall be entitled to request and receive (and rely upon)
instruction from the Issuer or accountants appointed by the Issuer as to the
application of GAAP in such connection, in any instance;


(l)neither the Trustee nor the Note Administrator shall have any responsibility
to the Issuer or the Secured Parties hereunder to make any inquiry or
investigation as to, and shall have no obligation in respect of, the terms of
any engagement of Independent accountants by the Issuer (or the Collateral
Manager on its behalf); provided, however, that the Trustee and Note
Administrator shall be authorized, upon receipt of an Issuer Order directing the
same, to execute any acknowledgement or other agreement with the Independent
accountants required for the Trustee and Note Administrator to receive any of
the reports or instructions provided for herein, which acknowledgement or
agreement may include, among other things, (i) acknowledgement that the Issuer
has agreed that the “agreed upon procedures” between the Issuer and the
Independent accountants are sufficient for its purposes, (ii) releases by each
of the Trustee and Note Administrator (on behalf of itself and the Holders) of
claims and acknowledgement of other limitation of liability in favor of the
Independent accountants, and (iii) restrictions or prohibitions on the
disclosure of information or documents provided to it by such firm of
Independent accountants (including to the Holders). Notwithstanding the
foregoing, in no event shall the Trustee or Note Administrator be required to
execute any agreement in respect of the Independent accountants that the Trustee
or Note Administrator determines adversely affects it in its individual
capacity;


(m)the Trustee and the Note Administrator shall be entitled to all of the same
rights, protections, immunities and indemnities afforded to it as Trustee or as
Note Administrator, as applicable, in each capacity for which it serves
hereunder and under the Future Funding Agreement, the Future Funding Account
Control Agreement, the Servicing Agreement and the Securities Account Control
Agreement (including, without limitation, as Secured Party, Paying Agent,
Authenticating Agent, Calculation Agent, Transfer Agent, Custodian, Securities
Intermediary, Backup Advancing Agent and Notes Registrar);



(n)in determining any affiliations of Noteholders with any party hereto or
otherwise, each of the Trustee and the Note Administrator shall be entitled to
request and conclusively rely on a certification provided by a Noteholder;


(o)in no event shall the Trustee or Note Administrator be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Trustee or Note
Administrator has been advised of the likelihood of such loss or damage and
regardless of the form of action;


(p)neither the Trustee nor the Note Administrator shall be required to give any
bond or surety in respect of the execution of the trusts created hereby or the
powers granted hereunder;


(q)in no event shall the Trustee or the Note Administrator be liable for any
failure or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, strikes or
work stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like which restrict or prohibit the providing of
the services contemplated by this Indenture, inability to obtain material,
equipment, or communications or computer facilities, or the failure of equipment
or interruption of communications or computer facilities, and other causes
beyond the Trustee’s or the Note Administrator’s control, as applicable, whether
or not of the same class or kind as specifically named above;


(r)neither the Trustee nor the Note Administrator shall be under any obligation
to take any action in the performance of its duties hereunder that would be in
violation of applicable law; and


(s)except as otherwise expressly set forth in this Agreement, knowledge or
information acquired by (i) Wells Fargo Bank, National Association in any of its
respective capacities hereunder or under any other document related to this
transaction shall not be imputed to Wells Fargo Bank, National Association or
any affiliate of Wells Fargo Bank, National Association in any of its other
capacities hereunder or under such other documents, and (ii) any Affiliate of
Wells Fargo Bank, National Association shall not be imputed to Wells Fargo Bank,
National Association, in any of its respective capacities hereunder and vice
versa.


The rights, protections, and immunities afforded to the Trustee and Note
Administrator in this Section 6.3 shall apply mutatis mutandis to the Custodian,
the Paying Agent, the Calculation Agent, the Transfer Agent, the Authenticating
Agent and the Backup Advancing Agent.


Section 6.4 Not Responsible for Recitals or Issuance of Notes. The recitals
contained herein and in the Notes, other than the Certificate of Authentication
thereon, shall be taken as the statements of the Issuer and the Co-Issuer, and
neither the Trustee nor the Note Administrator assumes any responsibility for
their correctness. Neither the Trustee nor the Note Administrator makes any
representation as to the validity or sufficiency of this Indenture, the
Collateral or the Notes. Neither the Trustee nor the Note Administrator shall be
accountable for



the use or application by the Issuer or the Co-Issuer of the Notes or the
proceeds thereof or any amounts paid to the Issuer or the Co-Issuer pursuant to
the provisions hereof.


Section 6.5 May Hold Notes. The Trustee, the Note Administrator, the Paying
Agent, the Notes Registrar or any other agent of the Issuer or the Co-Issuer, in
its individual or any other capacity, may become the owner or pledgee of Notes
and may otherwise deal with the Issuer and the Co-Issuer with the same rights it
would have if it were not Trustee, Note Administrator, Paying Agent, Notes
Registrar or such other agent.


Section 6.6 Amounts Held in Trust. Amounts held by the Note Administrator
hereunder shall be held in trust to the extent required herein. The Note
Administrator shall be under no liability for interest on any amounts received
by it hereunder except to the extent of income or other gain on investments
received by the Note Administrator on Eligible Investments.


Section 6.7    Compensation and Reimbursement. (a) The Issuer agrees:


(i)to pay the Trustee and Note Administrator on each Payment Date in accordance
with the Priority of Payments reasonable compensation for all services rendered
by it hereunder (which compensation shall not be limited by any provision of law
in regard to the compensation of a trustee or note administrator of an express
trust);


(ii)except as otherwise expressly provided herein, to reimburse the Trustee,
Custodian and Note Administrator in a timely manner upon its request for all
reasonable expenses, disbursements and advances incurred or made by the Trustee,
Custodian or Note Administrator in connection with its performance of its
obligations under, or otherwise in accordance with any provision of this
Indenture;


(iii)to indemnify the Trustee, Custodian or Note Administrator and their
respective Officers, directors, employees and agents for, and to hold them
harmless against, any loss, liability, cost or expense (including reasonable
attorneys’ fees) incurred without negligence, willful misconduct or bad faith on
their respective part, arising out of or in connection with the acceptance or
administration of this trust, including the costs and expenses of defending
themselves against any claim or liability in connection with the exercise or
performance of any of their powers or duties hereunder, including any costs and
expenses (including reasonable attorneys’ fees incurred in connection with the
enforcement of any indemnity afforded to the Trustee, the Custodian or the Note
Administrator, as applicable, hereunder); and


(iv)to pay the Trustee and Note Administrator reasonable additional compensation
together with its expenses (including reasonable counsel fees) for any
collection action taken pursuant to Section 6.13 hereof.


(b)The Issuer may remit payment for such fees and expenses to the Trustee and
Note Administrator or, in the absence thereof, the Note Administrator may from
time to time deduct payment of its and the Trustee’s fees and expenses hereunder
from amounts on deposit in the Payment Account in accordance with the Priority
of Payments.



(c)The Note Administrator, in its capacity as Note Administrator, Paying Agent,
Calculation Agent, Transfer Agent, Custodian, Securities Intermediary, Backup
Advancing Agent and Notes Registrar, hereby agrees not to cause the filing of a
petition in bankruptcy against the Issuer, the Co-Issuer or any Permitted
Subsidiary until at least one year and one day (or, if longer, the applicable
preference period then in effect) after the payment in full of all Notes issued
under this Indenture. This Section shall survive termination of this Indenture
and the resignation or removal of the Trustee or Note Administrator.


(d)The Trustee and Note Administrator agree that the payment of all amounts to
which it is entitled pursuant to Sections 6.7(a)(i), (a)(ii), (a)(iii) and
(a)(iv) shall be subject to the Priority of Payments, shall be payable only to
the extent funds are available in accordance with such Priority of Payments,
shall be payable solely from the Collateral and following realization of the
Collateral, any such claims of the Trustee or Note Administrator against the
Issuer, and all obligations of the Issuer, shall be extinguished. The Trustee
and Note Administrator will have a lien upon the Collateral to secure the
payment of such payments to it in accordance with the Priority of Payments;
provided that the Trustee and Note Administrator shall not institute any
proceeding for enforcement of such lien except in connection with an action
taken pursuant to Section 5.3 hereof for enforcement of the lien of this
Indenture for the benefit of the Noteholders.


The Trustee and Note Administrator shall receive amounts pursuant to this
Section 6.7 and Section 11.1(a) only to the extent that such payment is made in
accordance with the Priority of Payments and the failure to pay such amounts to
the Trustee and Note Administrator will not, by itself, constitute an Event of
Default. Subject to Section 6.9, the Trustee and Note Administrator shall
continue to serve under this Indenture notwithstanding the fact that the Trustee
and Note Administrator shall not have received amounts due to it hereunder;
provided that the Trustee and Note Administrator shall not be required to expend
any funds or incur any expenses unless reimbursement therefor is reasonably
assured to it. No direction by a Majority of the Controlling Class shall affect
the right of the Trustee and Note Administrator to collect amounts owed to it
under this Indenture.


If on any Payment Date, an amount payable to the Trustee and Note Administrator
pursuant to this Indenture is not paid because there are insufficient funds
available for the payment thereof, all or any portion of such amount not so paid
shall be deferred and payable on any later Payment Date on which sufficient
funds are available therefor in accordance with the Priority of Payments.


Section 6.8 Corporate Trustee Required; Eligibility. There shall at all times be
a Trustee and a Note Administrator hereunder which shall be (i) a corporation,
national bank, national banking association or trust company, organized and
doing business under the laws of the United States of America or of any State
thereof, authorized under such laws to exercise corporate trust powers, having a
combined capital and surplus of at least U.S.$200,000,000 and subject to
supervision or examination by federal or State authority or (ii) an institution
insured by the Federal Deposit Insurance Corporation, that in the case of (i) or
(ii), has long-term senior unsecured debt of at least “Baa1” by Moody’s and a
rating by KBRA equivalent to at least a “Baa1” rating by Moody’s; provided that
if any such institution is not rated by KBRA, it maintains an equivalent (or
higher) rating by any two other NRSROs (which may include Moody’s)) (or such
other lower rating as may be approved by the Rating Agencies from time to time)
and having an office within



the United States. If such corporation publishes reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purposes of this Section 6.8, the combined
capital and surplus of such corporation shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published. If at any time the Trustee or the Note Administrator shall cease to
be eligible in accordance with the provisions of this Section 6.8, the Trustee
or the Note Administrator, as applicable, shall resign immediately in the manner
and with the effect hereinafter specified in this Article 6.


Section 6.9 Resignation and Removal; Appointment of Successor. (a) No
resignation or removal of the Note Administrator or the Trustee and no
appointment of a successor Note Administrator or Trustee, as applicable,
pursuant to this Article 6 shall become effective until the acceptance of
appointment by such successor Note Administrator or Trustee under Section 6.10.


(b)Each of the Trustee and the Note Administrator may resign at any time by
giving written notice thereof to the Issuer, the Co-Issuer, the Collateral
Manager, the Servicer, the Special Servicer, the Noteholders, the Note
Administrator (in the case of the Trustee), the Trustee (in the case of the Note
Administrator), and the Rating Agencies. Upon receiving such notice of
resignation, the Issuer and the Co-Issuer shall promptly appoint a successor
trustee or trustees, or a successor Note Administrator, as the case may be, by
written instrument, in duplicate, executed by an Authorized Officer of the
Issuer and an Authorized Officer of the Co-Issuer, one copy of which shall be
delivered to the Note Administrator or the Trustee so resigning and one copy to
the successor Note Administrator, the Collateral Manager, Trustee or Trustees,
together with a copy to each Noteholder, the Servicer, the parties hereto and
the Rating Agencies; provided that such successor Note Administrator and Trustee
shall be appointed only upon the written consent of a Majority of the Notes (or
if there are no Notes Outstanding, a Majority of Preferred Shareholders) or, at
any time when an Event of Default shall have occurred and be continuing or when
a successor Note Administrator and Trustee has been appointed pursuant to
Section 6.10, by Act of a Majority of the Controlling Class. If no successor
Note Administrator and Trustee shall have been appointed and an instrument of
acceptance by a successor Trustee or Note Administrator shall not have been
delivered to the Trustee or the Note Administrator within 30 days after the
giving of such notice of resignation, the resigning Trustee or Note
Administrator, as the case may be, the Controlling Class of Notes or any Holder
of a Note, on behalf of himself and all others similarly situated, may petition
any court of competent jurisdiction for the appointment of a successor Trustee
or a successor Note Administrator, as the case may be and in the case of such a
petition by the Trustee or the Note Administrator, at the expense of the Issuer.
No resignation or removal of the Note Administrator or the Trustee and no
appointment of a successor Note Administrator or Trustee will become effective
until the acceptance of appointment by the successor Note Administrator or
Trustee, as applicable.


(c)The Note Administrator and Trustee may be removed, upon at least 30 days’
written notice, at any time by Act of a Supermajority of the Notes (or if there
are no Notes Outstanding, a Majority of Preferred Shareholders) or when a
successor Trustee has been appointed pursuant to Section 6.10, by Act of a
Majority of the Controlling Class, in each case, upon written notice delivered
to the parties hereto. If no successor Note Administrator and Trustee shall have
been appointed and an instrument of acceptance by a successor Trustee or Note



Administrator shall not have been delivered to the Trustee or the Note
Administrator within 30 days after the giving of such notice of removal, the
removed Trustee or Note Administrator, as the case may be, may, at the expense
of the Issuer, petition a court of competent jurisdiction for the appointment of
a successor.


(d)
If at any time:



(i)the Trustee or the Note Administrator shall cease to be eligible under
Section 6.8 and shall fail to resign after written request therefor by the
Issuer, the Co-Issuer or by any Holder; or


(ii)the Trustee or the Note Administrator shall become incapable of acting or
there shall be instituted any proceeding pursuant to which it could be adjudged
as bankrupt or insolvent or a receiver or liquidator of the Trustee or the Note
Administrator or of its respective property shall be appointed or any public
officer shall take charge or control of the Trustee or the Note Administrator or
of its respective property or affairs for the purpose of rehabilitation,
conservation or liquidation;


then, in any such case (subject to Section 6.9(a)), (a) the Issuer or the
Co-Issuer, by Issuer Order, may remove the Trustee or the Note Administrator, as
applicable, or (b) subject to Section 5.15, a Majority of the Controlling Class
or any Holder may, on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the removal of the Trustee or
the Note Administrator, as the case may be, and the appointment of a successor
thereto.


(e)If the Trustee or the Note Administrator shall resign, be removed or become
incapable of acting, or if a vacancy shall occur in the office of the Trustee or
the Note Administrator for any reason, the Issuer and the Co-Issuer, by Issuer
Order, subject to the written consent of the Collateral Manager, shall promptly
appoint a successor Trustee or Note Administrator, as applicable, and the
successor Trustee or Note Administrator so appointed shall, forthwith upon its
acceptance of such appointment, become the successor Trustee or the successor
Note Administrator, as the case may be. If the Issuer and the Co-Issuer shall
fail to appoint a successor Trustee or Note Administrator within 30 days after
such resignation, removal or incapability or the occurrence of such vacancy, a
successor Trustee or Note Administrator may be appointed by Act of a Majority of
the Controlling Class delivered to the Collateral Manager and the parties
hereto, including the retiring Trustee or the retiring Note Administrator, as
the case may be, and the successor Trustee or Note Administrator so appointed
shall, forthwith upon its acceptance of such appointment, become the successor
Trustee or Note Administrator, as applicable, and supersede any successor
Trustee or Note Administrator proposed by the Issuer and the Co-Issuer. If no
successor Trustee or Note Administrator shall have been so appointed by the
Issuer and the Co-Issuer or a Majority of the Controlling Class and shall have
accepted appointment in the manner hereinafter provided, subject to Section
5.15, the outgoing Trustee or Note Administrator, as applicable, may petition
any court of competent jurisdiction for the appointment of a successor Trustee
or Note Administrator at the expense of the Issuer.


(f)The Issuer and the Co-Issuer shall give prompt notice of each resignation and
each removal of the Trustee or Note Administrator and each appointment of a
successor Trustee or Note Administrator by mailing written notice of such event
by first class mail, postage



prepaid, to the Rating Agencies, the Preferred Share Paying Agent, the
Collateral Manager, the parties hereto, and to the Holders of the Notes as their
names and addresses appear in the Notes Register. Each notice shall include the
name of the successor Trustee or Note Administrator, as the case may be, and the
address of its respective Corporate Trust Office. If the Issuer or the Co-
Issuer fail to mail such notice within ten days after acceptance of appointment
by the successor Trustee or Note Administrator, the successor Trustee or Note
Administrator shall cause such notice to be given at the expense of the Issuer
or the Co-Issuer, as the case may be.


(g)The resignation or removal of the Note Administrator in any capacity in which
it is serving hereunder, including Note Administrator, Paying Agent,
Authenticating Agent, Calculation Agent, Transfer Agent, Custodian, Securities
Intermediary, Backup Advancing Agent and Notes Registrar, shall be deemed a
resignation or removal, as applicable, in each of the other capacities in which
it serves.


Section 6.10 Acceptance of Appointment by Successor. Every successor Trustee or
Note Administrator appointed hereunder shall execute, acknowledge and deliver to
the Collateral Manager, the Servicer, and the parties hereto including the
retiring Trustee or the retiring Note Administrator, as the case may be, an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee or the retiring
Note Administrator shall become effective and such successor Trustee or Note
Administrator, without any further act, deed or conveyance, shall become vested
with all the rights, powers, trusts, duties and obligations of the retiring
Trustee or Note Administrator, as the case may be; but, on request of the Issuer
and the Co-Issuer or a Majority of the Controlling Class, the Collateral Manager
or the successor Trustee or Note Administrator, such retiring Trustee or Note
Administrator shall, upon payment of its fees, indemnities and other amounts
then unpaid, execute and deliver an instrument transferring to such successor
Trustee or Note Administrator all the rights, powers and trusts of the retiring
Trustee or Note Administrator, as the case may be, and shall duly assign,
transfer and deliver to such successor Trustee or Note Administrator all
property and amounts held by such retiring Trustee or Note Administrator
hereunder, subject nevertheless to its lien, if any, provided for in Section
6.7(d). Upon request of any such successor Trustee or Note Administrator, the
Issuer and the Co-Issuer shall execute any and all instruments for more fully
and certainly vesting in and confirming to such successor Trustee or Note
Administrator all such rights, powers and trusts.


No successor Trustee or successor Note Administrator shall accept its
appointment unless (a) at the time of such acceptance such successor shall be
qualified and eligible under this Article 6, (b) such successor shall have a
long-term unsecured debt rating satisfying the requirements set forth in Section
6.8, and (c) the Rating Agency Condition is satisfied.


Section 6.11 Merger, Conversion, Consolidation or Succession to Business of
Trustee and Note Administrator. Any Person into which the Trustee, the Custodian
or the Note Administrator may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee, the Custodian or the Note Administrator,
shall be a party, or Person succeeding to all or substantially all of the
corporate trust business of the Trustee, the Custodian or the Note
Administrator, shall be the successor of the Trustee, the Custodian or the Note
Administrator, as applicable, hereunder; provided that with respect to the
Trustee, such Person shall be otherwise qualified and eligible under this
Article 6,



without the execution or filing of any paper or any further act on the part of
any of the parties hereto. In case any of the Notes have been authenticated, but
not delivered, by the Note Administrator then in office, any successor by
merger, conversion or consolidation to such authenticating Note Administrator
may adopt such authentication and deliver the Notes so authenticated with the
same effect as if such successor Note Administrator had itself authenticated
such Notes.


Section 6.12 Co-Trustees and Separate Trustee. At any time or times, including
for the purpose of meeting the legal requirements of any jurisdiction in which
any part of the Collateral may at the time be located, for enforcement actions,
or where a conflict of interest exists, the Issuer, the Co-Issuer and the
Trustee shall have power to appoint, one or more Persons to act as co-trustee
jointly with the Trustee of all or any part of the Collateral, with the power to
file such proofs of claim and take such other actions pursuant to Section 5.6
herein and to make such claims and enforce such rights of action on behalf of
the Holders of the Notes as such Holders themselves may have the right to do,
subject to the other provisions of this Section 6.12.


Each of the Issuer and the Co-Issuer shall join with the Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint a co-trustee. If the Issuer and the Co-Issuer do not both
join in such appointment within 15 days after the receipt by them of a request
to do so, the Trustee shall have power to make such appointment on its own.


Should any written instrument from the Issuer or the Co-Issuer be required by
any co-trustee, so appointed, more fully confirming to such co-trustee such
property, title, right or power, any and all such instruments shall, on request,
be executed, acknowledged and delivered by the Issuer or the Co-Issuer, as the
case may be. The Issuer agrees to pay (but only from and to the extent of the
Collateral) to the extent funds are available therefor under the Priority of
Payments, for any reasonable fees and expenses in connection with such
appointment.


Every co-trustee, shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:


(a)all rights, powers, duties and obligations hereunder in respect of the
custody of securities, Cash and other personal property held by, or required to
be deposited or pledged with, the Trustee hereunder, shall be exercised solely
by the Trustee;


(b)the rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by the appointment of a
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co-trustee jointly in the case of the
appointment of a co-trustee as shall be provided in the instrument appointing
such co-trustee, except to the extent that under any law of any jurisdiction in
which any particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by a co-trustee;


(c)the Trustee at any time, by an instrument in writing executed by it, with the
concurrence of the Issuer and the Co-Issuer evidenced by an Issuer Order, may
accept the



resignation of, or remove, any co-trustee appointed under this Section 6.12, and
in case an Event of Default has occurred and is continuing, the Trustee shall
have the power to accept the resignation of, or remove, any such co-trustee
without the concurrence of the Issuer or the Co- Issuer. A successor to any
co-trustee so resigned or removed may be appointed in the manner provided in
this Section 6.12;


(d)no co-trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee hereunder, and any co-trustee hereunder shall be
entitled to all the privileges, rights and immunities under Article 6 hereof, as
if it were named the Trustee hereunder; and


(e)any Act of Securityholders delivered to the Trustee shall be deemed to have
been delivered to each co-trustee.


Section 6.13 Direction to enter into the Servicing Agreement and Other
Documents. The Issuer hereby directs the Trustee and the Note Administrator to
enter into each of the applicable Transaction Documents to which it is a party
and the Future Funding Agreement and the Future Funding Account Control
Agreement. Each of the Trustee and the Note Administrator shall be entitled to
the same rights, protections, immunities and indemnities afforded to each herein
in connection with any matter contained in such documents.


Section 6.14 Representations and Warranties of the Trustee. The Trustee
represents and warrants for the benefit of the other parties to this Indenture
and the parties to the Servicing Agreement that:


(a)the Trustee is a national banking association with trust powers, duly and
validly existing under the laws of the United States of America, with corporate
power and authority to execute, deliver and perform its obligations under this
Indenture and the Servicing Agreement, and is duly eligible and qualified to act
as Trustee under this Indenture and the Servicing Agreement;


(b)this Indenture and the Servicing Agreement have each been duly authorized,
executed and delivered by the Trustee and each constitutes the valid and binding
obligation of the Trustee, enforceable against it in accordance with its terms
except (i) as limited by bankruptcy, fraudulent conveyance, fraudulent transfer,
insolvency, reorganization, liquidation, receivership, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and by general equitable principles, regardless of whether considered in a
proceeding in equity or at law, and (ii) that the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought;


(c)neither the execution, delivery and performance of this Indenture or the
Servicing Agreement, nor the consummation of the transactions contemplated by
this Indenture or the Servicing Agreement, (i) is prohibited by, or requires the
Trustee to obtain any consent, authorization, approval or registration under,
any law, statute, rule, regulation, or any judgment, order, writ, injunction or
decree that is binding upon the Trustee or any of its properties or Collateral
or (ii) will violate the provisions of the Governing Documents of the Trustee;
and



(d)there are no proceedings pending or, to the best knowledge of the Trustee,
threatened against the Trustee before any Federal, state or other governmental
agency, authority, administrator or regulatory body, arbitrator, court or other
tribunal, foreign or domestic, which could have a material adverse effect on the
Collateral or the performance by the Trustee of its obligations under this
Indenture or the Servicing Agreement.


Section 6.15 Representations and Warranties of the Note Administrator. The Note
Administrator represents and warrants for the benefit of the other parties to
this Indenture and the parties to the Servicing Agreement that:


(a)the Note Administrator is a national banking association with trust powers,
duly and validly existing under the laws of the United States of America, with
corporate power and authority to execute, deliver and perform its obligations
under this Indenture and the Servicing Agreement, and is duly eligible and
qualified to act as Note Administrator under this Indenture and the Servicing
Agreement;


(b)this Indenture and the Servicing Agreement have each been duly authorized,
executed and delivered by the Note Administrator and each constitutes the valid
and binding obligation of the Note Administrator, enforceable against it in
accordance with its terms except
(i) as limited by bankruptcy, fraudulent conveyance, fraudulent transfer,
insolvency, reorganization, liquidation, receivership, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and by general equitable principles, regardless of whether considered in a
proceeding in equity or at law, and (ii) that the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought;


(c)neither the execution, delivery and performance of this Indenture of the
Servicing Agreement, nor the consummation of the transactions contemplated by
this Indenture or the Servicing Agreement, (i) is prohibited by, or requires the
Note Administrator to obtain any consent, authorization, approval or
registration under, any law, statute, rule, regulation, or any judgment, order,
writ, injunction or decree that is binding upon the Note Administrator or any of
its properties or Collateral or (ii) will violate the provisions of the
Governing Documents of the Note Administrator; and


(d)there are no proceedings pending or, to the best knowledge of the Note
Administrator, threatened against the Note Administrator before any Federal,
state or other governmental agency, authority, administrator or regulatory body,
arbitrator, court or other tribunal, foreign or domestic, which could have a
material adverse effect on the Collateral or the performance by the Note
Administrator of its obligations under this Indenture or the Servicing
Agreement.


Section 6.16 Requests for Consents. In the event that the Trustee and Note
Administrator receives written notice of any offer or any request for a waiver,
consent, amendment or other modification with respect to any Mortgage Asset
(before or after any default) or in the event any action is required to be taken
in respect to an Asset Document, the Note Administrator shall promptly forward
such notice to the Issuer, the Servicer and the Special Servicer. The Special



Servicer shall take such action as required under the Servicing Agreement as
described in Section 10.10(f) of this Indenture.


Section 6.17 Withholding. (a) If any amount is required to be deducted or
withheld from any payment to any Noteholder or payee, such amount shall reduce
the amount otherwise distributable to such Noteholder or payee. The Note
Administrator is hereby authorized to withhold or deduct from amounts otherwise
distributable to any Noteholder or payee sufficient funds for the payment of any
tax that is legally required to be withheld or deducted (but such authorization
shall not prevent the Note Administrator from contesting any such tax in
appropriate proceedings and legally withholding payment of such tax, pending the
outcome of such proceedings). The amount of any withholding tax imposed with
respect to any Noteholder or payee shall be treated as Cash distributed to such
Noteholder or payee at the time it is deducted or withheld by the Issuer or the
Note Administrator, as applicable, and remitted to the appropriate taxing
authority. If there is a possibility that withholding tax is payable with
respect to a distribution, the Note Administrator may in its sole discretion
withhold such amounts in accordance with this Section 6.17. The Issuer and the
Co-Issuer agree to timely provide to the Trustee accurate and complete copies of
all documentation received from Noteholders or payee pursuant to Sections 2.7(d)
and 2.11(c) of this Indenture. Solely with respect to FATCA compliance and
reporting, nothing herein shall impose an obligation on the part of the Note
Administrator to determine the amount of any tax or withholding obligation on
the part of the Issuer or in respect of the Notes.


(b) For the avoidance of doubt, the Note Administrator shall reasonably
cooperate with Issuer, at Issuer’s direction and expense, to permit Issuer to
fulfill its obligations under FATCA (including Cayman FATCA legislation);
provided that the Note Administrator shall have no independent obligation to
cause or maintain Issuer’s compliance with FATCA and shall have no liability for
any withholding on payments to Issuer as a result of Issuer’s failure to achieve
or maintain FATCA compliance.


ARTICLE VII COVENANTS
Section 7.1 Payment of Principal and Interest. The Issuer and the Co-Issuer,
with respect to the Offered Notes, or the Issuer, with respect to the Class E
Notes and the Class F Notes, shall duly and punctually pay the principal of and
interest on each Class of Notes in accordance with the terms of this Indenture.
Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Noteholder of interest and/or principal shall be
considered as having been paid by the Issuer and the Co-Issuer, with respect to
the Offered Notes and by the Issuer, with respect to the Class E Notes, the
Class F Notes and the Preferred Shares for all purposes of this Indenture.


The Note Administrator shall, unless prevented from doing so for reasons beyond
its reasonable control, give notice to each Securityholder of any such
withholding requirement no later than ten days prior to the related Payment Date
from which amounts are required (as directed by the Issuer (or the Collateral
Manager on its behalf) to be withheld; provided that, despite the



failure of the Note Administrator to give such notice, amounts withheld pursuant
to applicable tax laws shall be considered as having been paid by the Issuer and
the Co-Issuer, as provided above.


Section 7.2 Maintenance of Office or Agency. The Co-Issuers, with respect to the
Offered Notes, and the Issuer, with respect to the Class E Notes and the Class F
Notes, hereby appoint the Note Administrator as a Paying Agent for the payment
of principal of and interest on the Notes and where Notes may be surrendered for
registration of transfer or exchange and the Issuer hereby appoints Corporation
Service Company in New York, New York, as its agent where notices and demands to
or upon the Co-Issuer in respect of the Offered Notes or this Indenture, or the
Issuer in respect of the Notes or this Indenture, may be served.


The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that the Issuer will maintain in the Borough
of Manhattan, The City of New York, an office or agency where notices and
demands to or upon the Issuer in respect of the Notes and this Indenture may be
served, and, subject to any laws or regulations applicable thereto, an office or
agency outside of the United States where Notes may be presented and surrendered
for payment; provided, further, that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Notes to withholding tax. The Issuer
shall give prompt written notice to the Trustee, the Note Administrator, the
Rating Agencies and the Noteholders of the appointment or termination of any
such agent and of the location and any change in the location of any such office
or agency.


If at any time the Issuer shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee and the Note Administrator with the
address thereof, presentations and surrenders may be made (subject to the
limitations described in the preceding paragraph) at and notices and demands may
be served on the Issuer and Co-Issuer and Notes may be presented and surrendered
for payment to the appropriate Paying Agent at its main office and the Issuer
and the Co-Issuer hereby appoint the same as their agent to receive such
respective presentations, surrenders, notices and demands.


Section 7.3 Amounts for Note Payments to be Held in Trust. (a) All payments of
amounts due and payable with respect to any Notes that are to be made from
amounts withdrawn from the Payment Account shall be made, with respect to the
Offered Notes, on behalf of the Issuer and the Co-Issuer, or, with respect to
the Class E Notes and the Class F Notes, on behalf of the Issuer by the Note
Administrator or a Paying Agent (in each case, from and to the extent of
available funds in the Payment Account and subject to the Priority of Payments)
with respect to payments on the Notes.


When the Paying Agent is not also the Notes Registrar, the Issuer and the
Co-Issuer, with respect to the Offered Notes, or the Issuer, with respect to the
Class E Notes and the Class F Notes, shall furnish, or cause the Notes Registrar
to furnish, no later than the fifth calendar day after each Record Date a list,
if necessary, in such form as such Paying Agent may reasonably request, of the
names and addresses of the Holders of Notes and of the certificate numbers of
individual Notes held by each such Holder together with wiring instructions,
contact information, and such other information reasonably required by the
paying agent.



Whenever the Paying Agent is not also the Note Administrator, the Issuer, the
Co- Issuer and such Paying Agent shall, on or before the Business Day next
preceding each Payment Date or Redemption Date, as the case may be, direct the
Note Administrator to deposit on such Payment Date with such Paying Agent, if
necessary, an aggregate sum sufficient to pay the amounts then becoming due
pursuant to the terms of this Indenture (to the extent funds are then available
for such purpose in the Payment Account, and subject to the Priority of
Payments), such sum to be held for the benefit of the Persons entitled thereto
and (unless such Paying Agent is the Note Administrator) the Issuer and the
Co-Issuer shall promptly notify the Note Administrator of its action or failure
so to act. Any amounts deposited with a Paying Agent (other than the Note
Administrator) in excess of an amount sufficient to pay the amounts then
becoming due on the Notes with respect to which such deposit was made shall be
paid over by such Paying Agent to the Note Administrator for application in
accordance with Article 11. Any such Paying Agent shall be deemed to agree by
assuming such role not to cause the filing of a petition in bankruptcy against
the Issuer, the Co-Issuer or any Permitted Subsidiary for the nonpayment to the
Paying Agent of any amounts payable thereto until at least one year and one day
(or, if longer, the applicable preference period then in effect) after the
payment in full of all Notes issued under this Indenture.


The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order of the Issuer and
Issuer Order of the Co-Issuer and at the sole cost and expense (including such
Paying Agent’s fee) of the Issuer and the Co-Issuer, with written notice thereof
to the Note Administrator; provided, however, that so long as any Class of the
Notes are rated by a Rating Agency and with respect to any additional or
successor Paying Agent for the Notes, either (i) such Paying Agent has a
long-term unsecured debt rating of “Aa3” or higher by Moody’s and a short-term
debt rating of “P-1” by Moody’s or (ii) each of the Rating Agencies confirms
that employing such Paying Agent shall not adversely affect the then-current
ratings of the Notes. In the event that such successor Paying Agent ceases to
have a long-term debt rating of “Aa3” or higher by Moody’s and a short-term debt
rating of at least “P- 1” by Moody’s, the Issuer and the Co-Issuer shall
promptly remove such Paying Agent and appoint a successor Paying Agent. The
Issuer and the Co-Issuer shall not appoint any Paying Agent that is not, at the
time of such appointment, a depository institution or trust company subject to
supervision and examination by federal and/or state and/or national banking
authorities. The Issuer and the Co-Issuer shall cause the Paying Agent other
than the Note Administrator to execute and deliver to the Note Administrator an
instrument in which such Paying Agent shall agree with the Note Administrator
(and if the Note Administrator acts as Paying Agent, it hereby so agrees),
subject to the provisions of this Section 7.3, that such Paying Agent will:


(i)allocate all sums received for payment to the Holders of Notes in accordance
with the terms of this Indenture;


(ii)hold all sums held by it for the payment of amounts due with respect to the
Notes for the benefit of the Persons entitled thereto until such sums shall be
paid to such Persons or otherwise disposed of as herein provided and pay such
sums to such Persons as herein provided;


(iii)if such Paying Agent is not the Note Administrator, immediately resign as a
Paying Agent and forthwith pay to the Note Administrator all sums held by it for
the



payment of Notes if at any time it ceases to satisfy the standards set forth
above required to be met by a Paying Agent at the time of its appointment;


(iv)if such Paying Agent is not the Note Administrator, immediately give the
Note Administrator notice of any Default by the Issuer or the Co-Issuer (or any
other obligor upon the Notes) in the making of any payment required to be made;
and


(v)if such Paying Agent is not the Note Administrator at any time during the
continuance of any such Default, upon the written request of the Note
Administrator, forthwith pay to the Note Administrator all sums so held by such
Paying Agent.


The Issuer or the Co-Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Issuer Order direct the Paying Agent to pay, to the Note Administrator all
sums held by the Issuer or the Co-Issuer or held by the Paying Agent for payment
of the Notes, such sums to be held by the Note Administrator in trust for the
same Noteholders as those upon which such sums were held by the Issuer, the Co-
Issuer or the Paying Agent; and, upon such payment by the Paying Agent to the
Note Administrator, the Paying Agent shall be released from all further
liability with respect to such amounts.


Except as otherwise required by applicable law, any amounts deposited with the
Note Administrator in trust or deposited with the Paying Agent for the payment
of the principal of or interest on any Note and remaining unclaimed for two
years after such principal or interest has become due and payable shall be paid
to the Issuer on request; and the Holder of such Note shall thereafter, as an
unsecured general creditor, look only to the Issuer for payment of such amounts
and all liability of the Note Administrator or the Paying Agent with respect to
such amounts (but only to the extent of the amounts so paid to the Issuer or the
Co-Issuer, as applicable) shall thereupon cease. The Note Administrator or the
Paying Agent, before being required to make any such release of payment, may,
but shall not be required to, adopt and employ, at the expense of the Issuer or
the Co-Issuer, as the case may be, any reasonable means of notification of such
release of payment, including, but not limited to, mailing notice of such
release to Holders whose Notes have been called but have not been surrendered
for redemption or whose right to or interest in amounts due and payable but not
claimed is determinable from the records of the Paying Agent, at the last
address of record of each such Holder.


Section 7.4 Existence of the Issuer and the Co-Issuer. (a) So long as any Note
is Outstanding, the Issuer shall, to the maximum extent permitted by applicable
law, maintain in full force and effect its existence and rights as an exempted
company incorporated with limited liability under the laws of the Cayman Islands
and shall obtain and preserve its qualification to do business as a foreign
limited liability company in each jurisdiction in which such qualifications are
or shall be necessary to protect the validity and enforceability of this
Indenture, the Notes or any of the Collateral; provided that the Issuer shall be
entitled to change its jurisdiction of registration from the Cayman Islands to
any other jurisdiction reasonably selected by the Issuer so long as (i) such
change is not disadvantageous in any material respect to the Holders of the
Notes or the Preferred Shares, (ii) it delivers written notice of such change to
the Note Administrator for delivery to the Holders of the Notes or Preferred
Shares, the Preferred Share Paying Agent and the Rating Agencies and (iii) on or
prior to the fifteenth (15th) Business Day following delivery of



such notice by the Note Administrator to the Noteholders, the Note Administrator
shall not have received written notice from a Majority of the Controlling Class
or a Majority of Preferred Shareholders objecting to such change. So long as any
Rated Notes are Outstanding, the Issuer will maintain at all times at least one
director who is Independent of the Collateral Manager and its Affiliates.


(b)So long as any Note is Outstanding, the Co-Issuer shall maintain in full
force and effect its existence and rights as a limited liability company
organized under the laws of Delaware and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualifications are or shall be necessary to protect
the validity and enforceability of this Indenture or the Notes; provided,
however, that the Co-Issuer shall be entitled to change its jurisdiction of
formation from Delaware to any other jurisdiction reasonably selected by the
Co-Issuer so long as (i) such change is not disadvantageous in any material
respect to the Holders of the Notes, (ii) it delivers written notice of such
change to the Note Administrator for delivery to the Holders of the Notes and
the Rating Agencies and (iii) on or prior to the fifteenth (15th) Business Day
following such delivery of such notice by the Note Administrator to the
Noteholders, the Note Administrator shall not have received written notice from
a Majority of the Controlling Class objecting to such change. So long as any
Rated Notes are Outstanding, the Co-Issuer will maintain at all times at least
one director who is Independent of the Collateral Manager and its Affiliates.


(c)So long as any Note is Outstanding, the Issuer shall ensure that all
corporate or other formalities regarding its existence are followed (including
correcting any known misunderstanding regarding its separate existence). So long
as any Note is Outstanding, the Issuer shall not take any action or conduct its
affairs in a manner that is likely to result in its separate existence being
ignored or its Collateral and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency proceeding.
So long as any Note is Outstanding, the Issuer shall maintain and implement
administrative and operating procedures reasonably necessary in the performance
of the Issuer’s obligations hereunder, and the Issuer shall at all times keep
and maintain, or cause to be kept and maintained, separate books, records,
accounts and other information customarily maintained for the performance of the
Issuer’s obligations hereunder. Without limiting the foregoing, so long as any
Note is Outstanding, (i) the Issuer shall (A) pay its own liabilities only out
of its own funds and (B) use separate stationery, invoices and checks, (C) hold
itself out and identify itself as a separate and distinct entity under its own
name; (D) not commingle its assets with assets of any other Person; (E) hold
title to its assets in its own name; (F) maintain separate financial statements,
showing its assets and liabilities separate and apart from those of any other
Person and not have its assets listed on any financial statement of any other
Person; provided, however, that the Issuer’s assets may be included in a
consolidated financial statement of its Affiliate; provided that (1) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of the Issuer from such Affiliate and to indicate that the Issuer’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliate or any other Person and (2) such assets shall also be listed
on the Issuer’s own balance sheet; (G) not guarantee any obligation of any
Person, including any Affiliate or become obligated for the debts of any other
Person or hold out its credit or assets as being available to satisfy the
obligations of others; (H) allocate fairly and reasonably any overhead expenses,
including for shared office space; (I) not have its obligations guaranteed by
any Affiliate;
(J) not pledge its assets to secure the obligations of any other Person; (K)
correct any known



misunderstanding regarding its separate identity; (L) maintain adequate capital
in light of its contemplated business purpose, transactions and liabilities; (M)
not acquire any securities of any Affiliate of the Issuer; and (N) not own any
asset or property other than property arising out of the actions permitted to be
performed under the Transaction Documents; and (ii) the Issuer shall not
(A)have any subsidiaries (other than a Permitted Subsidiary and, in the case of
the Issuer, the Co- Issuer); (B) engage, directly or indirectly, in any business
other than the actions required or permitted to be performed under the
Transaction Documents; (C) engage in any transaction with any shareholder that
is not permitted under the terms of the Servicing Agreement; (D) pay dividends
other than in accordance with the terms of this Indenture, its Governing
Documents and the Preferred Share Paying Agency Agreement; (E) conduct business
under an assumed name (i.e., no “DBAs”); (F) incur, create or assume any
indebtedness other than as expressly permitted under the Transaction Documents;
(G) enter into any contract or agreement with any of its Affiliates, except upon
terms and conditions that are commercially reasonable and substantially similar
to those available in arm’s-length transactions; provided that the foregoing
shall not prohibit the Issuer from entering into the transactions contemplated
by the Company Administration Agreement with the Company Administrator, the
Preferred Share Paying Agency Agreement with the Share Registrar and any other
agreement contemplated or permitted by the Servicing Agreement or this
Indenture; (H) make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any Person, except that the Issuer
may invest in those investments permitted under the Transaction Documents and
may make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; and (I) to the fullest extent
permitted by law, engage in any dissolution, liquidation, consolidation, merger,
asset sale or transfer of ownership interests other than such activities as are
expressly permitted pursuant to any provision of the Transaction Documents.


(d)So long as any Note is Outstanding, the Co-Issuer shall ensure that all
limited liability company or other formalities regarding its existence are
followed, as well as correcting any known misunderstanding regarding its
separate existence. The Co-Issuer shall not take any action or conduct its
affairs in a manner, that is likely to result in its separate existence being
ignored or its Collateral and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency proceeding.
The Co-Issuer shall maintain and implement administrative and operating
procedures reasonably necessary in the performance of the Co-Issuer’s
obligations hereunder, and the Co-Issuer shall at all times keep and maintain,
or cause to be kept and maintained, books, records, accounts and other
information customarily maintained for the performance of the Co-Issuer’s
obligations hereunder. Without limiting the foregoing, the Co-Issuer shall not
(A) have any subsidiaries, (B) have any employees (other than its managers), (C)
join in any transaction with any member that is not permitted under the terms of
the Servicing Agreement or this Indenture, (D) pay dividends other than in
accordance with the terms of this Indenture, (E) commingle its funds or
Collateral with those of any other Person, or (F) enter into any contract or
agreement with any of its Affiliates, except upon terms and conditions that are
commercially reasonable and substantially similar to those available in
arm’s-length transactions with an unrelated party.


Section 7.5 Protection of Collateral. (a) The Note Administrator, at the expense
of the Issuer and pursuant to any Opinion of Counsel received pursuant to
Section 7.5(d) shall execute and deliver all such Financing Statements,
continuation statements, instruments of further



assurance and other instruments, and shall take such other action as may be
necessary or advisable or desirable to secure the rights and remedies of the
Holders and to:


(i)Grant more effectively all or any portion of the Collateral;


(ii)maintain or preserve the lien (and the priority thereof) of this Indenture
or to carry out more effectively the purposes hereof;


(iii)perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations);


(iv)instruct the Special Servicer with respect to enforcement on any of the
Mortgage Assets or enforce on any other instruments or property included in the
Collateral;


(v)instruct the Special Servicer to preserve and defend title to the Mortgage
Assets and preserve and defend title to the other Collateral and the rights of
the Trustee, the Holders of the Notes in the Collateral against the claims of
all persons and parties; and


(vi)pursuant to Sections 11.1(a)(i)(1) and 11.1(a)(ii)(1), pay or cause to be
paid any and all taxes levied or assessed upon all or any part of the
Collateral.


The Issuer hereby designates the Note Administrator as its agent and
attorney-in- fact to execute any Financing Statement, continuation statement or
other instrument required pursuant to this Section 7.5. The Note Administrator
agrees that it will from time to time execute and cause such Financing
Statements and continuation statements to be filed (it being understood that the
Note Administrator shall be entitled to rely upon an Opinion of Counsel
described in Section 7.5(d), at the expense of the Issuer, as to the need to
file such Financing Statements and continuation statements, the dates by which
such filings are required to be made and the jurisdictions in which such filings
are required to be made).


(b)Neither the Trustee nor the Note Administrator shall (except in accordance
with Section 10.12(a), (b) or (c) and except for payments, deliveries and
distributions otherwise expressly permitted under this Indenture) cause or
permit the Custodial Account or the Custodian to be located in a different
jurisdiction from the jurisdiction in which the Custodian was located on the
Closing Date, unless the Trustee or the Note Administrator, as applicable, shall
have first received an Opinion of Counsel to the effect that the lien and
security interest created by this Indenture with respect to such property will
continue to be maintained after giving effect to such action or actions.


(c)The Issuer shall (i) pay or cause to be paid taxes, if any, levied on account
of the beneficial ownership by the Issuer of any Collateral that secure the
Notes and timely file all tax returns and information statements as required,
(ii) take all actions necessary or advisable to prevent the Issuer from becoming
subject to any withholding or other taxes or assessments and to allow the Issuer
to comply with FATCA, and (iii) if required to prevent the withholding or
imposition of United States income tax, deliver or cause to be delivered a
United States IRS Form W-9 (or the applicable IRS Form W-8, if appropriate) or
successor applicable form, to each borrower, counterparty or paying agent with
respect to (as applicable) an item included in the



Collateral at the time such item is purchased or entered into and thereafter
prior to the expiration or obsolescence of such form.


(d)For so long as the Notes are Outstanding, on or about February 2023 and every
55 months thereafter, the Issuer (or the Collateral Manager on its behalf) shall
deliver to the Trustee and the Note Administrator, for the benefit of the
Trustee, the Collateral Manager, the Note Administrator and the Rating Agencies,
at the expense of the Issuer, an Opinion of Counsel stating what is required, in
the opinion of such counsel, as of the date of such opinion, to maintain the
lien and security interest created by this Indenture with respect to the
Collateral, and confirming the matters set forth in the Opinion of Counsel,
furnished pursuant to Section 3.1(d), with regard to the perfection and priority
of such security interest (and such Opinion of Counsel may likewise be subject
to qualifications and assumptions similar to those set forth in the Opinion of
Counsel delivered pursuant to Section 3.1(d)).


Section 7.6 Notice of Any Amendments. Each of the Issuer and the Co-Issuer shall
give notice to the 17g-5 Information Provider of, and satisfy the Rating Agency
Condition with respect to, any amendments to its Governing Documents.


Section 7.7 Performance of Obligations. (a) Each of the Issuer and the Co-
Issuer shall not take any action, and will use commercially reasonable efforts
not to permit any action to be taken by others, that would release any Person
from any of such Person’s covenants or obligations under any Instrument included
in the Collateral, except in the case of enforcement action taken with respect
to any Defaulted Mortgage Asset in accordance with the provisions hereof and as
otherwise required hereby.


(b)The Issuer or the Co-Issuer may, with the prior written consent of the
Majority of the Notes (or if there are no Notes Outstanding, a Majority of
Preferred Shareholders), contract with other Persons, including the Servicer,
the Special Servicer, the Note Administrator, the Collateral Manager or the
Trustee, for the performance of actions and obligations to be performed by the
Issuer or the Co-Issuer, as the case may be, hereunder by such Persons and the
performance of the actions and other obligations with respect to the Collateral
of the nature set forth in this Indenture. Notwithstanding any such arrangement,
the Issuer or the Co-Issuer, as the case may be, shall remain primarily liable
with respect thereto. In the event of such contract, the performance of such
actions and obligations by such Persons shall be deemed to be performance of
such actions and obligations by the Issuer or the Co-Issuer; and the Issuer or
the Co-Issuer shall punctually perform, and use commercially reasonable efforts
to cause the Servicer, the Special Servicer, the Collateral Manager or such
other Person to perform, all of their obligations and agreements contained in
this Indenture or such other agreement.


(c)Unless the Rating Agency Condition is satisfied with respect thereto, the
Issuer shall maintain the Servicing Agreement in full force and effect so long
as any Notes remain Outstanding and shall not terminate the Servicing Agreement
with respect to any Mortgage Asset except upon the sale or other liquidation of
such Mortgage Asset in accordance with the terms and conditions of this
Indenture.



(d)If the Co-Issuers receive a notice from the Rating Agencies stating that they
are not in compliance with Rule 17g-5, the Co-Issuers shall take such action as
mutually agreed between the Co-Issuers and the Rating Agencies in order to
comply with Rule 17g-5.


Section 7.8    Negative Covenants. (a) The Issuer and the Co-Issuer shall not:


(i)sell, assign, participate, transfer, exchange or otherwise dispose of, or
pledge, mortgage, hypothecate or otherwise encumber (or permit such to occur or
suffer such to exist), any part of the Collateral, except as otherwise expressly
permitted by this Indenture or the Servicing Agreement;


(ii)claim any credit on, make any deduction from, or dispute the enforceability
of, the payment of the principal or interest payable in respect of the Notes
(other than amounts required to be paid, deducted or withheld in accordance with
any applicable law or regulation of any governmental authority) or assert any
claim against any present or future Noteholder by reason of the payment of any
taxes levied or assessed upon any part of the Collateral;


(iii)(A) incur or assume or guarantee any indebtedness, other than the Notes and
this Indenture and the transactions contemplated hereby; (B) issue any
additional class of securities, other than the Notes, the Preferred Shares, the
ordinary shares of the Issuer and the limited liability company membership
interests of the Co-Issuer; or (C) issue any additional shares of stock, other
than the ordinary shares of the Issuer and the Preferred Shares;


(iv)(A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture or the
Notes, except as may be expressly permitted hereby; (B) permit any lien, charge,
adverse claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden the Collateral or any part thereof, any interest therein or the proceeds
thereof, except as may be expressly permitted hereby; or (C) take any action
that would permit the lien of this Indenture not to constitute a valid first
priority security interest in the Collateral, except as may be expressly
permitted hereby;


(v)
amend the Servicing Agreement, except pursuant to the terms thereof;



(vi)amend the Preferred Share Paying Agency Agreement, except pursuant to the
terms thereof;


(vii)to the maximum extent permitted by applicable law, dissolve or liquidate in
whole or in part, except as permitted hereunder;


(viii)make or incur any capital expenditures, except as reasonably required to
perform its functions in accordance with the terms of this Indenture and, in the
case of the Issuer, the Preferred Share Paying Agency Agreement;



(ix)become liable in any way, whether directly or by assignment or as a
guarantor or other surety, for the obligations of the lessee under any lease,
hire any employees or pay any dividends to its shareholders, except with respect
to the Preferred Shares in accordance with the Priority of Payments;


(x)maintain any bank accounts other than the Accounts and any bank account in
the Cayman Islands in which (inter alia) the proceeds of the Issuer’s issued
share capital and the transaction fees paid to the Issuer for agreeing to issue
the Securities will be kept;


(xi)conduct business under an assumed name, or change its name without first
delivering at least 30 days’ prior written notice to the Trustee, the Note
Administrator, the Noteholders and the Rating Agencies and an Opinion of Counsel
to the effect that such name change will not adversely affect the security
interest hereunder of the Trustee or the Secured Parties;


(xii)take any action that would result in it failing to qualify as a Qualified
REIT Subsidiary of HCFT REIT or a Subsequent REIT for federal income tax
purposes (including, but not limited to, an election to treat the Issuer as a
“taxable REIT subsidiary,” as defined in Section 856(l) of the Code), unless (A)
based on an Opinion of Counsel of Cadwalader, Wickersham & Taft LLP or another
nationally-recognized tax counsel experienced in such matters, the Issuer will
be treated as a Qualified REIT Subsidiary or
(B)based on an Opinion of Counsel of Cadwalader, Wickersham & Taft LLP or
another nationally-recognized tax counsel experienced in such matters, the
Issuer will be treated as a foreign corporation that is not engaged in a trade
or business in the United States for U.S. federal income tax purposes or other
disregarded entity of a REIT other than HCFT REIT or such Subsequent REIT, as
applicable;


(xiii)except for any agreements involving the purchase and sale of Mortgage
Assets having customary purchase or sale terms and documented with customary
loan trading documentation, enter into any agreements unless such agreements
contain “non-petition” and “limited recourse” provisions; or


(xiv)amend their respective organizational documents without satisfaction of the
Rating Agency Condition in connection therewith.


(b)Neither the Issuer nor the Trustee shall sell, transfer, exchange or
otherwise dispose of Collateral, or enter into or engage in any business with
respect to any part of the Collateral, except as expressly permitted or required
by this Indenture or the Servicing Agreement.


(c)The Co-Issuer shall not invest any of its Collateral in “securities” (as such
term is defined in the Investment Company Act) and shall keep all of the
Co-Issuer’s Collateral in Cash.


(d)For so long as any of the Notes are Outstanding, the Co-Issuer shall not
issue any limited liability company membership interests of the Co-Issuer to any
Person other than the Issuer or a wholly-owned subsidiary of the Issuer.



(e)The Issuer shall not enter into any material new agreements (other than any
Mortgage Asset Purchase Agreement or other agreement contemplated by this
Indenture or the Collateral Management Agreement) (including, without
limitation, in connection with the sale of Collateral by the Issuer) without the
prior written consent of the Holders of at least a Majority of the Notes (or if
there are no Notes Outstanding, a Majority of Preferred Shareholders) and shall
provide notice of all new agreements (other than any Mortgage Asset Purchase
Agreement or other agreement specifically contemplated by this Indenture or the
Collateral Management Agreement) to the Holders of the Notes. The foregoing
notwithstanding, the Issuer may agree to any material new agreements; provided
that (i) the Issuer (or the Collateral Manager on its behalf) determines that
such new agreements would not, upon becoming effective, adversely affect the
rights or interests of any Class or Classes of Noteholders and (ii) subject to
satisfaction of the Rating Agency Condition.


(f)As long as any Note is Outstanding, the Advancing Agent shall cause Hunt
Holder to not transfer (whether by means of actual transfer or a transfer of
beneficial ownership for U.S. federal income tax purposes), pledge or
hypothecate any retained or repurchased Notes, the Preferred Shares or ordinary
shares of the Issuer to any other Person (except to an Affiliate that is
wholly-owned by HCFT REIT or a Subsequent REIT and is disregarded as a separate
entity for
U.S. federal income tax purposes of the REIT that is treated as owning such
securities for U.S. federal income tax purposes immediately prior to such
transfer, pledge, or hypothecation) unless the Issuer receives a No Entity-Level
Tax Opinion or has previously received a No Trade or Business Opinion.


(g)Any financing arrangement pursuant to Section 7.8(f) shall prohibit any
further transfer (whether by means of actual transfer or a transfer of
beneficial ownership for U.S. federal income tax purposes) of the Retained
Securities and ordinary shares of the Issuer, including a transfer in connection
with any exercise of remedies under such financing unless the Issuer receives a
No Entity-Level Tax Opinion.


Section 7.9 Statement as to Compliance. On or before January 31, in each
calendar year, commencing in 2019 or immediately if there has been a Default in
the fulfillment of an obligation under this Indenture, the Issuer shall deliver
to the Trustee, the Note Administrator and the 17g-5 Information Provider an
Officer’s Certificate given on behalf of the Issuer and without personal
liability stating, as to each signer thereof, that, since the date of the last
certificate or, in the case of the first certificate, the Closing Date, to the
best of the knowledge, information and belief of such Officer, the Issuer has
fulfilled all of its obligations under this Indenture or, if there has been a
Default in the fulfillment of any such obligation, specifying each such Default
known to them and the nature and status thereof.


Section 7.10 Issuer and Co-Issuer May Consolidate or Merge Only on Certain
Terms. (a) The Issuer shall not consolidate or merge with or into any other
Person or transfer or convey all or substantially all of its Collateral to any
Person, unless permitted by the Governing Documents and Cayman Islands law and
unless:


(i)the Issuer shall be the surviving entity, or the Person (if other than the
Issuer) formed by such consolidation or into which the Issuer is merged or to
which all or substantially all of the Collateral of the Issuer are transferred
shall be an entity organized



and existing under the laws of the Cayman Islands or such other jurisdiction
approved by a Majority of each and every Class of the Notes (each voting as a
separate Class), and a Majority of Preferred Shareholders; provided that no such
approval shall be required in connection with any such transaction undertaken
solely to effect a change in the jurisdiction of registration pursuant to
Section 7.4 hereof; and provided, further, that the surviving entity shall
expressly assume, by an indenture supplemental hereto, executed and delivered to
the Trustee, the Note Administrator, and each Noteholder, the due and punctual
payment of the principal of and interest on all Notes and other amounts payable
hereunder and under the Servicing Agreement and the performance and observance
of every covenant of this Indenture and the Servicing Agreement on the part of
the Issuer to be performed or observed, all as provided herein;


(ii)
the Rating Agency Condition shall be satisfied;



(iii)if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Issuer with respect to its Affiliates and (B) not to consolidate or merge with
or into any other Person or transfer or convey all or substantially all of the
Collateral or all or substantially all of its Collateral to any other Person
except in accordance with the provisions of this Section 7.10, unless in
connection with a sale of the Collateral pursuant to Article 5, Article 9 or
Article 12;


(iv)if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
delivered to the Trustee, the Note Administrator, the Servicer, the Special
Servicer, the Collateral Manager and the Rating Agencies an Officer’s
Certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and in good standing in the jurisdiction in which
such Person is organized; that such Person has sufficient power and authority to
assume the obligations set forth in Section 7.10(a)(i) above and to execute and
deliver an indenture supplemental hereto for the purpose of assuming such
obligations; that such Person has duly authorized the execution, delivery and
performance of an indenture supplemental hereto for the purpose of assuming such
obligations and that such supplemental indenture is a valid, legal and binding
obligation of such Person, enforceable in accordance with its terms, subject
only to bankruptcy, reorganization, insolvency, moratorium and other laws
affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); that, immediately following the event which
causes such Person to become the successor to the Issuer, (A) such Person has
good and marketable title, free and clear of any lien, security interest or
charge, other than the lien and security interest of this Indenture, to the
Collateral securing, in the case of a consolidation or merger of the Issuer, all
of the Notes or, in the case of any transfer or conveyance of the Collateral
securing any of the Notes, such Notes, (B) the Trustee continues to have a valid
perfected first priority security interest in the Collateral securing, in the
case of a consolidation or merger of the



Issuer, all of the Notes, or, in the case of any transfer or conveyance of the
Collateral securing any of the Notes, such Notes and (C) such other matters as
the Trustee, the Note Administrator, the Servicer, the Special Servicer, the
Collateral Manager or any Noteholder may reasonably require;


(v)immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;


(vi)the Issuer shall have delivered to the Trustee, the Note Administrator, the
Preferred Share Paying Agent and each Noteholder, an Officer’s Certificate and
an Opinion of Counsel each stating that such consolidation, merger, transfer or
conveyance and such supplemental indenture comply with this Article 7 and that
all conditions precedent in this Article 7 provided for relating to such
transaction have been complied with;


(vii)the Issuer has received an opinion from Cadwalader, Wickersham & Taft LLP
or an opinion of other nationally recognized U.S. tax counsel experienced in
such matters that the Issuer or the Person referred to in clause (a) either will
(a) be treated as a Qualified REIT Subsidiary or (b) be treated as a foreign
corporation not engaged in a U.S. trade or business or otherwise not subject to
U.S. federal income tax on a net income tax basis;


(viii)the Issuer has received an opinion from Cadwalader, Wickersham & Taft LLP
or an opinion of other nationally recognized U.S. tax counsel experienced in
such matters that such action will not adversely affect the tax treatment of the
Noteholders as described in the Offering Memorandum under the heading “Certain
U.S. Federal Income Tax Considerations” to any material extent; and


(ix)after giving effect to such transaction, the Issuer shall not be required to
register as an investment company under the Investment Company Act.


(b) The Co-Issuer shall not consolidate or merge with or into any other Person
or transfer or convey all or substantially all of its Collateral to any Person,
unless no Notes remain Outstanding or:


(i)the Co-Issuer shall be the surviving entity, or the Person (if other than the
Co-Issuer) formed by such consolidation or into which the Co-Issuer is merged or
to which all or substantially all of the Collateral of the Co-Issuer are
transferred shall be a company organized and existing under the laws of Delaware
or such other jurisdiction approved by a Majority of the Controlling Class;
provided that no such approval shall be required in connection with any such
transaction undertaken solely to effect a change in the jurisdiction of
formation pursuant to Section 7.4; and provided, further, that the surviving
entity shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, the Note Administrator, and each Noteholder, the due
and punctual payment of the principal of and interest on all Notes and the
performance and observance of every covenant of this Indenture on the part of
the Co-Issuer to be performed or observed, all as provided herein;


(ii)
the Rating Agency Condition has been satisfied;




(iii)if the Co-Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Co-Issuer with respect to its Affiliates and (B) not to consolidate or merge
with or into any other Person or transfer or convey all or substantially all of
its Collateral to any other Person except in accordance with the provisions of
this Section 7.10;


(iv)if the Co-Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
delivered to the Trustee, the Note Administrator and the Rating Agencies an
Officer’s Certificate and an Opinion of Counsel each stating that such Person is
duly organized, validly existing and in good standing in the jurisdiction in
which such Person is organized; that such Person has sufficient power and
authority to assume the obligations set forth in Section 7.10(b)(i) above and to
execute and deliver an indenture supplemental hereto for the purpose of assuming
such obligations; that such Person has duly authorized the execution, delivery
and performance of an indenture supplemental hereto for the purpose of assuming
such obligations and that such supplemental indenture is a valid, legal and
binding obligation of such Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); such other matters as the Trustee, the Note
Administrator or any Noteholder may reasonably require;


(v)immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.


(vi)the Co-Issuer shall have delivered to the Trustee, the Note Administrator,
the Preferred Share Paying Agent and each Noteholder an Officer’s Certificate
and an Opinion of Counsel each stating that such consolidation, merger, transfer
or conveyance and such supplemental indenture comply with this Article 7 and
that all conditions precedent in this Article 7 provided for relating to such
transaction have been complied with and that no adverse tax consequences will
result therefrom to the Holders of the Notes or the Preferred Shareholders; and


(vii)after giving effect to such transaction, the Co-Issuer shall not be
required to register as an investment company under the Investment Company Act.


Section 7.11 Successor Substituted. Upon any consolidation or merger, or
transfer or conveyance of all or substantially all of the Collateral of the
Issuer or the Co-Issuer, in accordance with Section 7.10 hereof, the Person
formed by or surviving such consolidation or merger (if other than the Issuer or
the Co-Issuer), or the Person to which such consolidation, merger, transfer or
conveyance is made, shall succeed to, and be substituted for, and may exercise
every right and power of, the Issuer or the Co-Issuer, as the case may be, under
this Indenture with the same effect as if such Person had been named as the
Issuer or the Co-Issuer, as the case may



be, herein. In the event of any such consolidation, merger, transfer or
conveyance, the Person named as the “Issuer” or the “Co-Issuer” in the first
paragraph of this Indenture or any successor which shall theretofore have become
such in the manner prescribed in this Article 7 may be dissolved, wound-up and
liquidated at any time thereafter, and such Person thereafter shall be released
from its liabilities as obligor and maker on all the Notes and from its
obligations under this Indenture.


Section 7.12    No Other Business. The Issuer shall not engage in any business
or activity other than issuing and selling the Notes pursuant to this Indenture
and any supplements thereto, issuing its ordinary shares and issuing and selling
the Preferred Shares in accordance with its Governing Documents, and acquiring,
owning, holding, disposing of and pledging the Collateral in connection with the
Notes and such other activities which are necessary, suitable or convenient to
accomplish the foregoing or are incidental thereto or connected therewith. The
Co- Issuer shall not engage in any business or activity other than issuing and
selling the Notes pursuant to this Indenture and any supplements thereto and
such other activities which are necessary, suitable or convenient to accomplish
the foregoing or are incidental thereto or connected therewith.


Section 7.13 Reporting. At any time when the Issuer and/or the Co-Issuer is not
subject to Section 13 or 15(d) of the Exchange Act and is not exempt from
reporting pursuant to Rule 12g3-2(b) under the Exchange Act, upon the request of
a Holder or beneficial owner of a Note, the Issuer and/or the Co-Issuer shall
promptly furnish or cause to be furnished “Rule 144A Information” (as defined
below) to such Holder or beneficial owner, to a prospective purchaser of such
Note designated by such Holder or beneficial owner or to the Note Administrator
for delivery to such Holder or beneficial owner or a prospective purchaser
designated by such Holder or beneficial owner, as the case may be, in order to
permit compliance by such Holder or beneficial owner with Rule 144A under the
Securities Act in connection with the resale of such Note by such Holder or
beneficial owner. “Rule 144A Information” shall be such information as is
specified pursuant to Rule 144A(d)(4) under the Securities Act (or any successor
provision thereto). The Note Administrator shall reasonably cooperate with the
Issuer and/or the Co-Issuer in mailing or otherwise distributing (at the
Issuer’s expense) to such Noteholders or prospective purchasers, at and pursuant
to the Issuer’s and/or the Co-Issuer’s written direction the foregoing materials
prepared by or on behalf of the Issuer and/or the Co-Issuer; provided, however,
that the Note Administrator shall be entitled to prepare and affix thereto or
enclose therewith reasonable disclaimers to the effect that such Rule 144A
Information was not assembled by the Note Administrator, that the Note
Administrator has not reviewed or verified the accuracy thereof, and that it
makes no representation as to such accuracy or as to the sufficiency of such
information under the requirements of Rule 144A or for any other purpose.


Section 7.14 Calculation Agent. (a)    The Issuer and the Co-Issuer hereby agree
that for so long as any Notes remain Outstanding there shall at all times be an
agent appointed to calculate LIBOR in respect of each Interest Accrual Period in
accordance with the terms of Schedule B attached hereto (the “Calculation
Agent”). The Issuer and the Co-Issuer initially have appointed the Note
Administrator as Calculation Agent for purposes of determining LIBOR for each
Interest Accrual Period. The Calculation Agent may be removed by the Issuer at
any time. The Calculation Agent may resign at any time by giving written notice
thereof to the Issuer, the Co-Issuer, the Collateral Manager, the Noteholders
and the Rating Agencies. If the Calculation Agent is unable or unwilling to act
as such or is removed by the Issuer in respect of any Interest



Accrual Period, the Issuer and the Co-Issuer shall promptly appoint as a
replacement Calculation Agent a leading bank which is engaged in transactions in
Eurodollar deposits in the international Eurodollar market and which does not
control or is not controlled by or under common control with the Issuer or its
Affiliates. The Calculation Agent may not resign its duties without a successor
having been duly appointed. If no successor Calculation Agent shall have been
appointed within 30 days after giving of a notice of resignation, the resigning
Calculation Agent or a Majority of the Notes, on behalf of himself and all
others similarly situated, may petition a court of competent jurisdiction for
the appointment of a successor Calculation Agent.


(b)    The Calculation Agent shall be required to agree that, as soon as
practicable after 11:00 a.m. (London time) on each LIBOR Determination Date (as
defined in Schedule B attached hereto), but in no event later than 11:00 a.m.
(New York time) on the London Banking Day immediately following each LIBOR
Determination Date, the Calculation Agent shall calculate LIBOR (or in the event
that the Notes accrue interest at a rate based on the Federal Funds Rate or an
alternative base rate, the Federal Funds Rate or such alternative base rate, as
applicable) for the next Interest Accrual Period and will communicate such
information to the Note Administrator, who shall include such calculation on the
next Monthly Report following such LIBOR Determination Date. The Calculation
Agent shall notify the Issuer, the Co-Issuer and the Collateral Manager before
5:00 p.m. (New York time) on each LIBOR Determination Date if it has not
determined and is not in the process of determining LIBOR and the Interest
Distribution Amounts for each Class of Notes, together with the reasons
therefor. The determination of the Note Interest Rates and the related Interest
Distribution Amounts, respectively, by the Calculation Agent shall, absent
manifest error, be final and binding on all parties. The Calculation Agent,
shall have no (i) responsibility or liability for the selection of an
alternative rate as a successor or replacement benchmark to LIBOR and shall be
entitled to rely upon any designation of such a rate by the Collateral Manager
and (ii) liability for any failure or delay in performing its duties hereunder
as a result of the unavailability of a “LIBOR” rate as described in the
definition thereof.


Section 7.15 REIT Status. (a) HCFT REIT and any Subsequent REIT shall not take
any action that results in the Issuer failing to qualify as a Qualified REIT
Subsidiary of HCFT REIT or a Subsequent REIT, as applicable, for federal income
tax purposes, unless (A) based on an Opinion of Counsel, the Issuer will be
treated as a Qualified REIT Subsidiary of a REIT other than HCFT REIT or a
Subsequent REIT, as applicable, (B) based on an Opinion of Counsel, the Issuer
will be treated as a foreign corporation that is not engaged in a trade or
business in the United States for U.S. federal income tax purposes.


(b)Without limiting the generality of this Section 7.15, if the Issuer is no
longer a Qualified REIT Subsidiary, prior to the time that:


(i)any Mortgage Asset would cause the Issuer to be treated as engaged in a trade
or business in the United States or to become subject to U.S. federal tax on a
net income basis;


(ii)the Issuer would acquire or receive any asset in connection with a workout
or restructuring of a Mortgage Asset that could cause the Issuer to be treated
as engaged in a trade or business in the United States or to become subject to
U.S. federal tax on a net income basis;



(iii)the Issuer would acquire the real property underlying any Mortgage Asset
pursuant to a foreclosure or deed-in-lieu of foreclosure; or


(iv)any Mortgage Loan that is a Mortgage Asset or an Underlying Whole Loan is
modified in such a manner that could cause the Issuer to be treated as engaged
in a trade or business in the United States or to become subject to U.S. federal
tax on a net income basis,


the Issuer will either (x) organize one or more Permitted Subsidiaries and
contribute the subject property to such Permitted Subsidiary, (y) contribute
such Mortgage Asset to an existing Permitted Subsidiary, or (z) sell such
Mortgage Asset in accordance with Section 12.1.


(c)At the direction of 100% of the Preferred Shareholders (including any party
that will become the beneficial owner of 100% of the Preferred Shares because of
a default under any financing arrangement for which the Preferred Shares are
security), the Issuer may operate as a foreign corporation that is not engaged
in a trade or business in the United States for U.S. federal income tax
purposes; provided that (i) the Issuer receives a No Entity-Level Tax Opinion;
(ii) this Indenture and the Servicing Agreement, as applicable, are amended or
supplemented (A) to adopt written tax guidelines governing the Issuer’s
origination, acquisition, disposition and modification of Mortgage Loans
designed to prevent the Issuer from being treated as engaged in a trade or
business in the United States for U.S. federal income tax purposes, (B) to form
one or more “grantor trusts” to the hold Mortgage Loans and (C) to implement any
other provisions deemed necessary (as determined by the tax counsel providing
the opinion) to prevent the Issuer from being treated as a foreign corporation
engaged in a trade or business in the United States for U.S. federal income tax
purposes or otherwise becoming subject to U.S. federal withholding tax or U.S.
federal income tax on a net income basis; (iii) the Preferred Shareholder shall
pay the administrative and other costs related to the Issuer converting from a
Qualified REIT Subsidiary to operating as a foreign corporation, including the
costs of any opinions and amendments; and (iv) the Preferred Shareholder agrees
to pay any ongoing expenses related to the Issuer’s status as a foreign
corporation not engaged in a trade or business in the United States for U.S.
federal income tax purposes, including but not limited to U.S. federal income
tax filings required by the Issuer, the “grantor trusts” or any taxable
subsidiaries or required under FATCA.


Section 7.16 Permitted Subsidiaries. Notwithstanding any other provision of this
Indenture, the Collateral Manager on behalf of the Issuer shall, following
delivery of an Issuer Order to the parties hereto, be permitted to sell or
transfer to a Permitted Subsidiary at any time any Sensitive Asset for
consideration consisting entirely of the Equity Interests of such Permitted
Subsidiary (or for an increase in the value of Equity Interests already owned).
Such Issuer Order shall certify that the sale of a Sensitive Asset is being made
in accordance with satisfaction of all requirements of this Indenture. The
Custodian shall, upon receipt of a Request for Release with respect to a
Sensitive Asset, release such Sensitive Asset and shall deliver such Sensitive
Asset as specified in such Request for Release. The following provisions shall
apply to all Sensitive Asset and Permitted Subsidiaries:


(a)For all purposes under this Indenture, any Sensitive Asset transferred to a
Permitted Subsidiary shall be treated as if it were an asset owned directly by
the Issuer.



(b)Any distribution of Cash by a Permitted Subsidiary to the Issuer shall be
characterized as Interest Proceeds or Principal Proceeds to the same extent that
such Cash would have been characterized as Interest Proceeds or Principal
Proceeds if received directly by the Issuer and each Permitted Subsidiary shall
cause all proceeds of and collections on each Sensitive Asset owned by such
Permitted Subsidiary to be deposited into the Payment Account.


(c)To the extent applicable, the Issuer shall form one or more Securities
Accounts with the Securities Intermediary for the benefit of each Permitted
Subsidiary and shall, to the extent applicable, cause Sensitive Asset to be
credited to such Securities Accounts.


(d)Notwithstanding the complete and absolute transfer of a Sensitive Asset to a
Permitted Subsidiary, the ownership interests of the Issuer in a Permitted
Subsidiary or any property distributed to the Issuer by a Permitted Subsidiary
shall be treated as a continuation of its ownership of the Sensitive Asset that
was transferred to such Permitted Subsidiary (and shall be treated as having the
same characteristics as such Sensitive Asset).


(e)If the Special Servicer on behalf of the Trustee, or any other authorized
party takes any action under this Indenture to sell, liquidate or dispose of all
or substantially all of the Collateral, the Issuer (or the Collateral Manager on
its behalf) shall cause each Permitted Subsidiary to sell each Sensitive Asset
and all other Collateral held by such Permitted Subsidiary and distribute the
proceeds of such sale, net of any amounts necessary to satisfy any related
expenses and tax liabilities, to the Issuer in exchange for the Equity Interest
in such Permitted Subsidiary held by the Issuer.


Section 7.17 Repurchase Requests. If the Issuer, the Trustee, the Note
Administrator, the Collateral Manager, the Servicer or the Special Servicer
receives any request or demand that a Mortgage Asset be repurchased or replaced
arising from any Material Breach of a representation or warranty made with
respect to such Mortgage Asset or any Material Document Defect (any such request
or demand, a “Repurchase Request”) or a withdrawal of a Repurchase Request from
any Person other than the Servicer or Special Servicer, then the Collateral
Manager (on behalf of the Issuer), the Trustee or the Note Administrator, as
applicable, shall promptly forward such notice of such Repurchase Request or
withdrawal of a Repurchase Request, as the case may be, to the Servicer (if
related to a performing Mortgage Loan) or Special Servicer, and include the
following statement in the related correspondence: “This is a “[Repurchase
Request]/[withdrawal of a Repurchase Request]” under Section 3.19 of the
Servicing Agreement relating to Hunt CRE 2018-FL2, Ltd., requiring action from
you as the “Repurchase Request Recipient” thereunder.” Upon receipt of such
Repurchase Request or withdrawal of a Repurchase Request by the Collateral
Manager, the Servicer or Special Servicer pursuant to the prior sentence, the
Servicer or the Special Servicer, as applicable, shall be deemed to be the
Repurchase Request Recipient in respect of such Repurchase Request or withdrawal
of a Repurchase Request, as the case may be, and shall be responsible for
complying with the procedures set forth in Section 3.19 of the Servicing
Agreement with respect to such Repurchase Request.


Section 7.18 Purchase of Ramp-Up Mortgage Assets and Funded FF Companion
Participations. (a) The Issuer (or the Collateral Manager on behalf of the
Issuer) shall, prior to the Ramp-Up Completion Date, use commercially reasonable
efforts to apply amounts on deposit in the Unused Proceeds Account to purchase
Ramp-Up Mortgage Assets in accordance with



Section 10.4(d) (which shall be, and hereby are, Granted to the Trustee pursuant
to the Granting Clause of this Indenture) for inclusion in the Collateral upon
receipt by the Trustee of an Issuer Order or trade confirmation executed by the
Issuer (or the Collateral Manager on behalf of the Issuer) with respect thereto
directing the Trustee to pay out the amount specified therein against delivery
of the Ramp-Up Mortgage Assets specified therein and a certificate of an
Authorized Officer of the Issuer (or the Collateral Manager) (which
certification shall be deemed to be made upon delivery of a trade confirmation
or Issuer Order), dated as of the trade date, and delivered to the Trustee on or
prior to the date of such purchase and Grant, to the effect that after giving
effect to such purchase and Grant of the Ramp-Up Mortgage Assets, the
Eligibility Criteria are met with respect to the Ramp-Up Mortgage Assets
purchased. Any Ramp-Up Mortgage Asset acquired during the Ramp-Up Acquisition
Period shall satisfy the applicable Eligibility Criteria and may be acquired so
long as no Event of Default shall have occurred and be continuing.


(b) During the Reinvestment Period (and up to 60 days thereafter to the extent
necessary to acquire Reinvestment Mortgage Assets pursuant to binding
commitments entered into during the Reinvestment Period using Principal Proceeds
received during or after the Reinvestment Period), the Issuer (or the Collateral
Manager on behalf of the Issuer) may apply amounts on deposit in the Funded FF
Companion Participation Acquisition Account to purchase Funded FF Companion
Participations (or to fund Funded FF Companion Participations that will be
simultaneously acquired) in accordance with Section 10.6(d) (which shall be, and
hereby are, Granted to the Trustee pursuant to the Granting Clause of this
Indenture) for inclusion in the Collateral upon receipt by the Trustee of an
Issuer Order or trade confirmation executed by the Issuer (or the Collateral
Manager on behalf of the Issuer) with respect thereto directing the Trustee to
pay out the amount specified therein against delivery of the Funded FF Companion
Participations specified therein and a certificate of an Authorized Officer of
the Issuer (or the Collateral Manager) (which certification shall be deemed to
be made upon delivery of a trade confirmation or Issuer Order), dated as of the
trade date, and delivered to the Trustee on or prior to the date of such
purchase and Grant, to the effect that after giving effect to such purchase and
Grant of the Funded FF Companion Participations, the Reinvestment Criteria and
the Eligibility Criteria are met with respect to the Funded FF Companion
Participations purchased.


Section 7.19 Ramp-Up Completion Date Actions. (a) The Issuer (or the Collateral
Manager on behalf of the Issuer) shall cause to be delivered to the Trustee,
Note Administrator and the Rating Agencies on the Ramp-Up Completion Date an
amended Schedule A listing all Mortgage Assets granted to the Trustee pursuant
to Section 7.18 on or before the Ramp-Up Completion Date and included in the
Collateral on the Ramp-Up Completion Date, which schedule shall supersede any
prior Schedule A delivered to the Trustee.


(b) Within 30 Business Days after the Ramp-Up Completion Date, the Issuer shall
provide, or (at the Issuer’s expense) cause the Collateral Manager to provide,
to the Rating Agencies and the Trustee, the following documents: (A) a report of
the Note Administrator, based on information provided by the Collateral Manager
(x) confirming the name of the borrower, the unpaid Principal Balance, coupon
and maturity date with respect to each Ramp-Up Mortgage Asset owned by the
Issuer as of the Ramp-Up Completion Date, and (y) confirming that, as of the
Ramp- Up Completion Date, the Note Protection Tests were satisfied (the “Ramp-Up
Completion Date Report”) and (B) an unqualified certificate of the Collateral
Manager on behalf of the Issuer
(x)
certifying as to the satisfaction of the items set forth in clause (A) above,
and the receipt of an




accountants’ report specifying the agreed-upon procedures performed, on the
items set forth in the Ramp-Up Completion Date Report and (y) certifying that
each Ramp-Up Mortgage Asset satisfied all of the Eligibility Criteria applicable
to Ramp-Up Mortgage Assets. If, within such 30 Business Day period (1) the
Issuer fails to provide the items described in foregoing clauses (A) and (B), or
(2)the Moody’s Ramp-Up Condition is not satisfied or KBRA does not provide a No
Downgrade Confirmation with respect to the Closing Date ratings for any Class of
Notes on or before the later of the 30th Business Day after the Ramp-Up
Completion Date and the 10th Business Day following the receipt by KBRA of the
items described in the foregoing clauses (A) and (B), a “Rating Confirmation
Failure” shall occur; provided that at any time when Hunt Holder, or an
Affiliate that is wholly-owned by HCFT REIT or a Subsequent REIT and is a
disregarded entity for U.S. federal income tax purposes of such REIT, holds 100%
of the Preferred Shares, it may contribute additional Cash, Eligible Investments
and/or Mortgage Assets to the Issuer in accordance with Section 12.2(c) of this
Indenture, for purposes of avoiding a Rating Confirmation Failure. For the
avoidance of doubt, the Collateral Manager’s certificate described in the
foregoing clause (B) shall not include the Accountants’ Report.


Section 7.20 Servicing of Mortgage Loans and Control of Servicing Decisions. The
Mortgage Loans that are Mortgage Assets or Underlying Whole Loans will be
serviced by the Servicer or, with respect to Specially Serviced Mortgage Loans,
the Special Servicer, in each case pursuant to the Servicing Agreement, subject
to the consultation, consent and direction rights of the Collateral Manager, as
set forth in the Servicing Agreement, subject to those conditions, restrictions
or termination events expressly provided therein. Nothing in this Indenture
shall be interpreted to limit in any respect the rights of the Collateral
Manager under the Servicing Agreement and none of the Issuer, Co-Issuer, Note
Administrator and Trustee shall take any action under the Indenture inconsistent
with the Collateral Manager’s rights set forth under the Servicing Agreement.


Section 7.21 ABS Due Diligence Services. If any of the parties to this Indenture
receives a Form ABS Due Diligence-15E from any party in connection with any
third-party due diligence services such party may have provided with respect to
the Mortgage Assets (any such party, a “Due Diligence Service Provider”), such
receiving party shall promptly forward such Form ABS Due Diligence-15E to the
17g-5 Information Provider for posting on the 17g-5 Website. The 17g-5
Information Provider shall post on the 17g-5 Website any Form ABS Due
Diligence-15E it receives directly from a Due Diligence Service Provider or from
another party to this Indenture, promptly upon receipt thereof.


ARTICLE VIII SUPPLEMENTAL INDENTURES
Section 8.1    Supplemental Indentures Without Consent of Securityholders.


(a)    Without the consent of the Holders of any Notes or any Preferred
Shareholders, and without satisfaction of the Rating Agency Condition, the
Issuer, the Co-Issuer, when authorized by Board Resolutions of the Co-Issuers,
the Trustee and the Note Administrator, at any time and from time to time
subject to the requirement provided below in this Section 8.1,



may enter into one or more indentures supplemental hereto, in form satisfactory
to the parties thereto, for any of the following purposes:


(i)evidence the succession of any Person to the Issuer or the Co-Issuer and the
assumption by any such successor of the covenants of the Issuer or the
Co-Issuer, as applicable, herein and in the Notes;


(ii)add to the covenants of the Issuer, the Co-Issuer, the Note Administrator or
the Trustee for the benefit of the Holders of the Notes or the Preferred Shares
or to surrender any right or power herein conferred upon the Issuer or the
Co-Issuer, as applicable;


(iii)convey, transfer, assign, mortgage or pledge any property to or with the
Trustee, or add to the conditions, limitations or restrictions on the authorized
amount, terms and purposes of the issue, authentication and delivery of the
Notes;


(iv)evidence and provide for the acceptance of appointment hereunder of a
successor Trustee or a successor Note Administrator and to add to or change any
of the provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one Trustee, pursuant to the
requirements of Sections 6.9, 6.10 and
6.12 hereof;


(v)correct or amplify the description of any property at any time subject to the
lien of this Indenture, or to better assure, convey and confirm unto the Trustee
any property subject or required to be subject to the lien of this Indenture
(including, without limitation, any and all actions necessary or desirable as a
result of changes in law or regulations) or to subject any additional property
to the lien of this Indenture;


(vi)modify the restrictions on and procedures for resales and other transfers of
Notes to reflect any changes in applicable law or regulation (or the
interpretation thereof) or to enable the Issuer and the Co-Issuer to rely upon
any exemption or exclusion from registration under the Securities Act, the
Exchange Act or the Investment Company Act (including, without limitation, (A)
to prevent any Class of Notes from being considered an “ownership interest”
under the Section 619 of Dodd-Frank (such statutory provision together with such
implementing regulations, the “Volcker Rule”) or (B) to prevent the Issuer or
the Co-Issuer from being considered a “covered fund” under the Volcker Rule) or
to remove restrictions on resale and transfer to the extent not required
thereunder;


(vii)accommodate the issuance, if any, of Notes in global or book-entry form
through the facilities of DTC or otherwise;


(viii)take any action commercially reasonably necessary or advisable as required
for the Issuer to comply with the requirements of FATCA (or the Cayman FATCA
Legislation); or to prevent the Issuer from failing to qualify as a Qualified
REIT Subsidiary or other disregarded entity of a REIT for U.S. federal income
tax purposes or from otherwise being treated as a foreign corporation engaged in
a trade or business in the United States for federal income tax purposes, or to
prevent the Issuer, the Holders of the Notes, the Holders of the Preferred
Shares or the Trustee from being subject to withholding or



other taxes, fees or assessments or from otherwise being subject to U.S.
federal, state, local or foreign income or franchise tax on a net income tax
basis;


(ix)amend or supplement any provision of this Indenture to the extent necessary
to maintain the then-current ratings assigned to the Notes;


(x)accommodate the settlement of the Notes in book-entry form through the
facilities of DTC, Euroclear or Clearstream, Luxembourg or otherwise;


(xi)authorize the appointment of any listing agent, transfer agent, paying agent
or additional registrar for any Class of Notes required or advisable in
connection with the listing of any Class of Notes on any stock exchange, and
otherwise to amend this Indenture to incorporate any changes required or
requested by any governmental authority, stock exchange authority, listing
agent, transfer agent, paying agent or additional registrar for any Class of
Notes in connection therewith;


(xii)
evidence changes to applicable laws and regulations;



(xiii)to modify, eliminate or add to any of the provisions of this Indenture in
the event the Credit Risk Retention Rules or any other regulations applicable to
the risk retention requirements for this securitization transaction are amended
or repealed, in order to modify or eliminate the risk retention requirements in
the event of such amendment or repeal; provided that the Trustee has received an
opinion of counsel to the effect the action is consistent with and will not
cause a violation of the Credit Risk Retention Rules;


(xiv)
reduce the minimum denominations required for transfer of the Notes;



(xv)modify the provisions of this Indenture with respect to reimbursement of
Nonrecoverable Interest Advances if (a) the Collateral Manager determines that
the commercial mortgage securitization industry standard for such provisions has
changed, in order to conform to such industry standard and (b) such modification
does not adversely affect the status of Issuer for federal income tax purposes,
as evidenced by an Opinion of Counsel;


(xvi)modify the procedures set forth in this Indenture relating to compliance
with Rule 17g-5 of the Exchange Act; provided that the change would not
materially increase the obligations of the Collateral Manager, the Note
Administrator, Trustee, any paying agent, the Servicer or the Special Servicer
(in each case, without such party’s consent) and would not adversely affect in
any material respect the interests of any Noteholder or Holder of the Preferred
Shares; provided, further, that the Collateral Manager must provide a copy of
any such amendment to the 17g-5 Information Provider for posting to the Rule
17g-5 Website and provide notice of any such amendment to the Rating Agencies;


(xvii)at the direction of 100% of the holders of the Preferred Shares (including
any party that shall become the beneficial owner of 100% of the Preferred Shares
because of a default under any financing arrangement for which the Preferred
Shares are security), modify the provisions of this Indenture to adopt
restrictions provided by tax counsel in order to prevent the Issuer from being
treated as a foreign corporation that is engaged in a



trade or business in the United States for U.S. federal income tax purposes or
otherwise become subject to U.S. federal withholding tax or U.S. federal income
tax on a net income basis; and


(xviii)make any change to any other provisions with respect to matters or
questions arising under this Indenture; provided that the party requesting the
supplemental indenture represents that it believes the required action will not
adversely affect in any material respect the interests of any Noteholder not
consenting thereto, as evidenced by
(A) an Opinion of Counsel or (B) an Officer’s Certificate of the Collateral
Manager.


Neither the Trustee nor the Note Administrator shall enter into any such
supplemental indenture unless the Trustee and the Note Administrator have
received, in addition to such other requirements under the Indenture, a No Trade
or Business Opinion.


The Note Administrator and Trustee are each hereby authorized to join in the
execution of any such supplemental indenture and to make any further appropriate
agreements and stipulations which may be therein contained, but the Note
Administrator and Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Note Administrator’s or Trustee’s own
rights, duties, liabilities or immunities under this Indenture or otherwise,
except to the extent required by law.


(b)    Notwithstanding Section 8.1(a) or any other provision of this Indenture,
without prior notice to, and without the consent of the Holders of any Notes or
any Preferred Shareholders,


(i)the Issuer, the Co-Issuer, when authorized by Board Resolutions of the Co-
Issuers, the Trustee and the Note Administrator, may enter into one or more
indentures supplemental hereto, in form satisfactory to the Trustee and the Note
Administrator, for any of the following purposes:


(1)    conform this Indenture to the provisions described in the Offering
Memorandum (or any supplement thereto);


(2)    to correct any defect or ambiguity in this Indenture in order to address
any manifest error, omission or mistake in any provision of this Indenture; and


(3)
to conform this Indenture to any Rating Agency Test Modification.



(ii)in the event LIBOR is eliminated or substantially completely phased out as
an available benchmark for computing interest on debt obligations in the
marketplace, at the direction of the Collateral Manager, the Issuer and the
Co-Issuer shall, and the Trustee may, also enter into a supplemental indenture
to provide for the Notes of each Class to bear interest based on an alternative
base rate other than LIBOR (and other than the Federal Funds Rate) from and
after a Payment Date specified in such supplemental indenture and to make other
amendments to effectuate such change (including any applicable spread
adjustments on the Notes); provided that such supplemental indenture shall
become effective only if (i) the Rating Agency Condition has been satisfied with
respect thereto



and (ii) unless the alternative base rate is the Designated Successor Benchmark
Rate, such supplemental indenture has been approved by a Majority of each Class
of outstanding Notes, following delivery to each Noteholder of not less than 60
days prior notice of such supplemental indenture. For purposes of the foregoing,
absence of objection by 50% or more in outstanding principal amount of any Class
of Notes for a period of 60 days following delivery to it of such prior notice
shall be deemed, for all purposes of the Indenture, to constitute consent by a
Majority of such Class of Noteholders, and neither the Trustee nor the Note
Administrator will be liable for entering into any such supplemental indenture
without the affirmative consent of a Majority of each Class of Noteholders.
“Designated Successor Benchmark Rate” means an industry benchmark rate that the
Collateral Manager certifies to the Trustee is comparable to LIBOR and generally
accepted in the financial markets as the sole or predominant replacement
benchmark to LIBOR.


Section 8.2 Supplemental Indentures with Consent of Securityholders. Except as
set forth below, the Note Administrator, the Trustee and the Co-Issuers may
enter into one or more indentures supplemental hereto to add any provisions to,
or change in any manner or eliminate any of the provisions of, this Indenture or
modify in any manner the rights of the Holders of any Class of Notes or the
Preferred Shares under this Indenture only (x) with the written consent of the
Holders of at least Majority of each Class of Notes materially and adversely
affected thereby (excluding any Notes owned by the Collateral Manager or any of
its Affiliates) and the Holder of the Preferred Shares if materially and
adversely affected thereby, by Act of said Securityholders delivered to the
Trustee, the Note Administrator and the Co-Issuers, and (y) subject to
satisfaction of the Rating Agency Condition, notice of which may be in
electronic form. The Note Administrator shall provide (x) fifteen (15) Business
Days’ notice of such change to the Holders of each Class of Notes and the Holder
of the Preferred Shares, requesting notification by such Noteholders and Holders
of the Preferred Shares if any such Noteholders or Holders of the Preferred
Shares would be materially and adversely affected by the proposed supplemental
indenture and (y) following such initial fifteen (15) Business Day period, the
Note Administrator shall provide an additional fifteen (15) Business Days’
notice to any holder of Notes or Preferred Shares that did not respond to the
initial notice. Unless the Note Administrator is notified (after giving such
initial fifteen (15) Business Days’ notice and a second fifteen (15) Business
Days’ notice, as applicable) by Holders of at least a Majority (excluding any
Notes held by the Collateral Manager or its Affiliates or by any accounts
managed by them) of the Notes of any Class that such Class of Notes or a
Majority of Preferred Shareholders will be materially and adversely affected by
the proposed supplemental indenture (and upon receipt of an Officer’s
Certificate of the Collateral Manager), the interests of such Class and the
interests of the Preferred Shares will be deemed not to be materially and
adversely affected by such proposed supplemental indenture and the Trustee will
be permitted to enter into such supplemental indenture. Such determinations
shall be conclusive and binding on all present and future Noteholders. The
consent of the Holders of the Preferred Shares shall be binding on all present
and future Holders of the Preferred Shares.


Without the consent of (x) all of the Holders of each Outstanding Class of Notes
materially adversely affected and (y) all of the Holders of the Preferred Shares
materially adversely affected thereby, no supplemental indenture may:


(a)change the Stated Maturity Date of the principal of or the due date of any
installment of interest on any Note, reduce the principal amount thereof or the
Note Interest Rate



thereon or the Redemption Price with respect to any Note, change the date of any
scheduled distribution on the Preferred Shares, or the Redemption Price with
respect thereto, change the earliest date on which any Note may be redeemed at
the option of the Issuer, change the provisions of this Indenture that apply
proceeds of any Collateral to the payment of principal of or interest on Notes
or of distributions to the Preferred Share Paying Agent for the payment of
distributions in respect of the Preferred Shares or change any place where, or
the coin or currency in which, any Note or the principal thereof or interest
thereon is payable, or impair the right to institute suit for the enforcement of
any such payment on or after the Stated Maturity Date thereof (or, in the case
of redemption, on or after the applicable Redemption Date);


(b)reduce the percentage of the Aggregate Outstanding Amount of Notes of each
Class or the Notional Amount of Preferred Shares whose Holders’ consent is
required for the authorization of any such supplemental indenture or for any
waiver of compliance with certain provisions of this Indenture or certain
Defaults hereunder or their consequences provided for in this Indenture;






this Indenture;
(c)

impair or adversely affect the Collateral except as otherwise permitted in



(d)
permit the creation of any lien ranking prior to or on a parity with the lien




of this Indenture with respect to any part of the Collateral or terminate such
lien on any property at any time subject hereto or deprive the Holder of any
Note of the security afforded by the lien of this Indenture;


(e)reduce the percentage of the Aggregate Outstanding Amount of Notes of each
Class whose Holders’ consent is required to request the Trustee to preserve the
Collateral or rescind any election to preserve the Collateral pursuant to
Section 5.5 or to sell or liquidate the Collateral pursuant to Section 5.4 or
5.5 hereof;


(f)modify any of the provisions of this Section 8.2, except to increase any
percentage of Outstanding Notes whose holders’ consent is required for any such
action or to provide that other provisions of this Indenture cannot be modified
or waived without the consent of the Holder of each Outstanding Note affected
thereby;


(g)modify the definition of the term “Outstanding” or the provisions of Section
11.1(a) or Section 13.1 hereof;


(h)modify any of the provisions of this Indenture in such a manner as to affect
the calculation of the amount of any payment of interest on or principal of any
Note on any Payment Date or of distributions to the Preferred Share Paying Agent
for the payment of distributions in respect of the Preferred Shares on any
Payment Date (or any other date) or to affect the rights of the Holders of
Securities to the benefit of any provisions for the redemption of such
Securities contained herein;


(i)reduce the permitted minimum denominations of the Notes below the minimum
denomination necessary to maintain an exemption from the registration
requirements of the Securities Act or the Investment Company Act; or



(j)modify any provisions regarding non- recourse or non-petition covenants with
respect to the Issuer and the Co-Issuer.


The Trustee and Note Administrator shall be entitled to rely upon an Officer’s
Certificate of the Issuer (or the Collateral Manager on its behalf) in
determining whether or not the Holders of Securities would be materially or
adversely affected by such change (after giving notice of such change to the
Holders of Securities). Such determination shall be conclusive and binding on
all present and future Holders of Securities. Neither the Trustee nor the Note
Administrator shall be liable for any such determination made in good faith.


Section 8.3 Execution of Supplemental Indentures. In executing or accepting the
additional trusts created by any supplemental indenture permitted by this
Article 8 or the modifications thereby of the trusts created by this Indenture,
the Note Administrator and Trustee shall be entitled to receive, and shall be
fully protected in relying upon, an Opinion of Counsel stating that the
execution of such supplemental indenture is authorized or permitted by this
Indenture and that all conditions precedent thereto have been satisfied (which
Opinion of Counsel may rely upon an Officer’s Certificate as to whether or not
the Noteholders would be materially and adversely affected by such supplemental
indenture). The Note Administrator and Trustee may, but shall not be obligated
to, enter into any such supplemental indenture which affects its own rights,
duties or immunities under this Indenture or otherwise.


The Servicer and Special Servicer will be bound to follow any amendment or
supplement to this Indenture of which it has received written notice at least
ten (10) Business Days prior to the execution and delivery of such amendment or
supplement; provided, however, that with respect to any amendment or supplement
to this Indenture which may, in the judgment of the Servicer or Special Servicer
adversely affect the Servicer or Special Servicer, the Servicer or Special
Servicer, as applicable, shall not be bound (and the Issuer agrees that it will
not permit any such amendment to become effective) unless the Servicer or
Special Servicer, as applicable, gives written consent to the Note
Administrator, the Trustee and the Issuer to such amendment. The Issuer, the
Trustee and the Note Administrator shall give written notice to the Servicer and
Special Servicer of any amendment made to this Indenture pursuant to its terms.
In addition, the Servicer or Special Servicer’s written consent shall be
required prior to any amendment to this Indenture by which it is adversely
affected.


The Collateral Manager will be bound to follow any amendment or supplement to
this Indenture of which it has received written notice at least ten (10)
Business Days prior to the execution and delivery of such amendment or
supplement; provided, however, that with respect to any amendment or supplement
to this Indenture which may, in the judgment of the Collateral Manager adversely
affect the Collateral Manager, the Collateral Manager, as applicable, shall not
be bound (and the Issuer agrees that it will not permit any such amendment to
become effective) unless the Collateral Manager, as applicable, gives written
consent to the Note Administrator, the Trustee and the Issuer to such amendment.
The Issuer, the Trustee and the Note Administrator shall give written notice to
the Collateral Manager of any amendment made to this Indenture pursuant to its
terms. In addition, the Collateral Manager’s written consent shall be required
prior to any amendment to this Indenture by which it is adversely affected.



At the cost of the Issuer, the Note Administrator shall provide to each
Noteholder, each holder of Preferred Shares and, for so long as any Class of
Notes shall remain Outstanding and is rated, the Note Administrator shall
provide to the 17g-5 Information Provider and the Rating Agencies a copy of any
proposed supplemental indenture at least fifteen (15) Business Days prior to the
execution thereof by the Note Administrator, and following execution shall
provide to the 17g-5 Information Provider and the Rating Agencies a copy of the
executed supplemental indenture.


The Trustee shall not enter into any such supplemental indenture (i) if such
action would adversely affect the tax treatment of the Holders of the Notes as
described in the Offering Memorandum under the heading “Certain U.S. Federal
Income Tax Considerations” to any material extent or otherwise cause any of the
statements described in the Offering Memorandum under the heading “Certain U.S.
Federal Income Tax Considerations” to be inaccurate or incorrect to any material
extent, and (ii) unless the Trustee and the Note Administrator has received a No
Entity-Level Tax Opinion. The Trustee and the Note Administrator shall be
entitled to rely upon
(i) the receipt of notice from the Rating Agencies or the Requesting Party,
which may be in electronic form, that the Rating Agency Condition has been
satisfied and (ii) receipt of an Opinion of Counsel forwarded to the Trustee and
Note Administrator certifying that, following provision of notice of such
supplemental indenture to the Noteholders and holders of the Preferred Shares,
that the Holders of Securities would not be materially and adversely affected by
such supplemental indenture. Such determination shall be conclusive and binding
on all present and future Holders of Securities. Neither the Trustee nor the
Note Administrator shall be liable for any such determination made in good faith
and in reliance upon such Opinion of Counsel, as the case may be.


It shall not be necessary for any Act of Securityholders under this Section 8.3
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such Act shall approve the substance thereof.


Promptly after the execution by the Issuer, the Co-Issuer, the Note
Administrator and the Trustee of any supplemental indenture pursuant to this
Section 8.3, the Note Administrator, at the expense of the Issuer, shall mail to
the Securityholders, the Preferred Share Paying Agent, the Servicer, the Special
Servicer and, so long as the Notes are Outstanding and so rated, the Rating
Agencies a copy thereof based on an outstanding rating. Any failure of the
Trustee and the Note Administrator to publish or mail such notice, or any defect
therein, shall not, however, in any way impair or affect the validity of any
such supplemental indenture.


Section 8.4 Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article 8, this Indenture shall be modified in
accordance therewith, such supplemental indenture shall form a part of this
Indenture for all purposes and every Holder of Notes theretofore and thereafter
authenticated and delivered hereunder, and every Holder of Preferred Shares,
shall be bound thereby.


Section 8.5 Reference in Notes to Supplemental Indentures. Notes authenticated
and delivered after the execution of any supplemental indenture pursuant to this
Article 8 may, and if required by the Note Administrator shall, bear a notice in
form approved by the Note Administrator as to any matter provided for in such
supplemental indenture. If the Issuer



and the Co-Issuer, with respect to the Offered Notes, or the Issuer, with
respect to the Class E Notes and the Class F Notes, shall so determine, new
Notes, so modified as to conform in the opinion of the Note Administrator and
the Issuer and the Co-Issuer to any such supplemental indenture, may be prepared
and executed by the Issuer and the Co-Issuer and authenticated and delivered by
the Note Administrator in exchange for Outstanding Notes. Notwithstanding the
foregoing, any Note authenticated and delivered hereunder shall be subject to
the terms and provisions of this Indenture, and any supplemental indenture.


ARTICLE IX


REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES


Section 9.1 Clean-up Call; Tax Redemption; Optional Redemption; and Auction Call
Redemption. (a) The Notes may be redeemed by the Issuer and, as applicable, the
Co-Issuer, and the Preferred Shares may be redeemed by the Issuer, at the option
of and at the direction of the Collateral Manager (such redemption, a “Clean-up
Call”), in whole but not in part, at a price equal to the applicable Redemption
Prices on any Payment Date on or after the Payment Date on which the Aggregate
Outstanding Amount of the Offered Notes has been reduced to 10% or less of the
Aggregate Outstanding Amount of the Offered Notes on the Closing Date; provided
that the funds available to be used for such Clean-up Call will be sufficient to
pay the Total Redemption Price.


(b)The Notes and the Preferred Shares shall be redeemable by the Issuer and the
Co-Issuer, as applicable, in whole but not in part, at a price equal to the
applicable Redemption Prices, at the written direction of a Majority of
Preferred Shareholders delivered to the Issuer, the Note Administrator and the
Preferred Share Paying Agent, on the Payment Date following the occurrence of a
Tax Event if the Tax Materiality Condition is satisfied at a price equal to the
applicable Redemption Prices (such redemption, a “Tax Redemption”); provided
that the funds available to be used for such Tax Redemption will be sufficient
to pay the Total Redemption Price. Upon the receipt of such written direction of
a Tax Redemption, the Note Administrator shall provide written notice thereof to
the Securityholders and the Rating Agencies.


(c)The Notes and the Preferred Shares shall be redeemable by the Issuer and the
Co-Issuer, as applicable, in whole but not in part, at a price equal to the
applicable Redemption Prices, on any Payment Date after the end of the Non-call
Period, at the written direction of a Majority of the Preferred Shareholders to
the Issuer, the Note Administrator and the Trustee (such redemption, an
“Optional Redemption”); provided, however, that the funds available to be used
for such Optional Redemption will be sufficient to pay the Total Redemption
Price. Notwithstanding anything herein to the contrary, the Issuer shall not
sell any Mortgage Asset to any Affiliate other than Hunt Holder in connection
with an Optional Redemption.


Notwithstanding anything herein to the contrary in this Indenture, in the case
of an Optional Redemption, if the holder of the Preferred Shares and/or one or
more affiliates thereof own 100% of one or more of the most junior Classes of
Notes, such holder(s) may elect to exchange such Notes and the Preferred Shares
for all of the remaining Mortgage Assets and other assets of the Issuer, in lieu
of the Issuer paying such Holder(s) the Redemption Price for such Securities.



(d)The Notes and the Preferred Shares shall be redeemable by the Issuer and
Co-Issuer, as applicable, in whole but not in part, at a price equal to the
applicable Redemption Prices, on any Payment Date occurring in January, April,
July or October in each year, from and after the Payment Date occurring in
August 2026, upon the occurrence of a Successful Auction and pursuant to the
procedures set forth in the Servicing Agreement (such redemption, an “Auction
Call Redemption”). An Auction Call Redemption may only occur on a Payment Date
in January, April, July or October in accordance with the requirements set forth
in the Servicing Agreement.


(e)The election by the Collateral Manager to redeem the Notes pursuant to a
Clean-up Call shall be evidenced by an Officer’s Certificate from the Collateral
Manager directing the Note Administrator to pay to the Paying Agent the
Redemption Price of all of the Notes to be redeemed from funds in the Payment
Account in accordance with the Priority of Payments. In connection with a Tax
Redemption, the occurrence of a Tax Event and satisfaction of the Tax
Materiality Condition and the election by a Majority of Preferred Shareholders
to redeem the Notes pursuant to a Tax Redemption shall be evidenced by an
Officer’s Certificate from the Collateral Manager certifying that such
conditions for a Tax Redemption have occurred. The election by a Majority of
Preferred Shareholders to redeem the Notes pursuant to an Optional Redemption
shall be evidenced by an Officer’s Certificate from the Collateral Manager
certifying that the conditions for an Optional Redemption have occurred.


(f)A redemption pursuant to Section 9.1(a), 9.1(b) or 9.1(c) shall not occur
unless (i) (A) at least three (3) Business Days before the scheduled Redemption
Date, the Collateral Manager shall have furnished to the Trustee and the Note
Administrator evidence (in a form reasonably satisfactory to the Trustee and the
Note Administrator) that the Collateral Manager, on behalf of the Issuer, has
entered into a binding agreement or agreements with one or more financial
institutions whose long-term unsecured debt obligations (other than such
obligations whose rating is based on the credit of a Person other than such
institution) have a credit rating from Moody’s and at least equal to the highest
rating of any Notes then Outstanding or whose short-term unsecured debt
obligations have a credit rating of “P-1” or higher by Moody’s (as long as the
term of such agreement is ninety (90) days or less), to sell (directly or by
participation or other arrangement) all or part of the Collateral not later than
the Business Day immediately preceding the scheduled Redemption Date, (B) at
least three (3) Business Days before the scheduled Redemption Date, the Rating
Agency Condition has been satisfied with respect to the applicable method of
redemption, (C) at least three (3) Business Days before the scheduled Redemption
Date, the Collateral Manager shall have furnished to the Trustee and the Note
Administrator evidence (in a form reasonably satisfactory to the Trustee and the
Note Administrator) that the Collateral Manager, on behalf of the Issuer, has
entered into a binding agreement or agreements with Hunt Holder to sell
(directly or by participation or other arrangement) all or part of the
Collateral not later than the scheduled Redemption Date, or (D) at least three
(3) Business Days prior to the scheduled Redemption Date, HCMT (or an Affiliate
or agent thereof) has priced but not yet closed another securitization
transaction, and (ii) the related Sale Proceeds pursuant to clause (i)(A) or
clause (i)(C), or the net proceeds pursuant to clause (i)(D), as applicable, (in
immediately available funds), together with all other available funds (including
proceeds from the sale of the Mortgage Assets, Eligible Investments maturing on
or prior to the scheduled Redemption Date, all amounts in the Accounts and
available Cash), shall be an aggregate amount sufficient to pay all amounts,
payments, fees and expenses in accordance with the Priority of Payments due and
owing on such Redemption Date.



Section 9.2 Notice of Redemption. (a) In connection with a Clean-up Call
pursuant to Section 9.1(a), a Tax Redemption pursuant to Section 9.1(b), an
Optional Redemption pursuant to Section 9.1(c), or an Auction Call Redemption
pursuant to Section 9.1(d), the Note Administrator shall set the applicable
Record Date ten (10) Business Days prior to the proposed Redemption Date. The
Note Administrator shall deliver to the Rating Agencies any notice received by
it from the Issuer or the Special Servicer of such proposed Redemption Date, the
applicable Record Date, the principal amount of Notes to be redeemed on such
Redemption Date and the Redemption Price of such Notes in accordance with
Section 9.1. The Redemption Price shall be determined no earlier than sixty (60)
days prior to the proposed Redemption Date.


(b) Any such notice of an Optional Redemption, Clean-up Call or Tax Redemption
may be withdrawn by the Issuer and the Co-Issuer at the direction of the
Collateral Manager up to the Business Day prior to the scheduled Redemption Date
by written notice to the Note Administrator, the Trustee, the Preferred Share
Paying Agent, the Servicer, the Special Servicer and each Holder of Notes to be
redeemed, and the Collateral Manager (only if the Collateral Manager is unable
to deliver the sale agreement or agreements or certifications referred to in
Section 9.1(e), as the case may be). The failure of any Optional Redemption,
Clean-up Call or Tax Redemption that is withdrawn in accordance with this
Indenture shall not constitute an Event of Default.


Section 9.3 Notice of Redemption or Maturity. Notice of redemption (or a
withdrawal thereof) or Clean-up Call pursuant to Section 9.1 or the Maturity of
any Notes shall be given by first class mail, postage prepaid, mailed not less
than ten (10) Business Days (or one (1) Business Day (or promptly thereafter
upon receipt of written notice, if later) where the notice of an Optional
Redemption, a Clean-up Call or a Tax Redemption is withdrawn pursuant to Section
9.2(b)) prior to the applicable Redemption Date or Maturity, to the Trustee, the
Servicer, the Special Servicer, the Preferred Share Paying Agent, the Rating
Agencies, and each Holder of Securities to be redeemed, at its address in the
Notes Register.


All notices of redemption shall state:


(a)the applicable Redemption Date;


(b)
the applicable Redemption Price;



(c)that all the Notes are being paid in full and that interest on the Notes
shall cease to accrue on the Redemption Date specified in the notice; and


(d)the place or places where such Notes to be redeemed in whole are to be
surrendered for payment of the Redemption Price which shall be the office or
agency of the Paying Agent as provided in Section 7.2.


Notice of redemption shall be given by the Issuer and Co-Issuer, or at their
request, by the Note Administrator in their names, and at the expense of the
Issuer. Failure to give notice of redemption, or any defect therein, to any
Holder of any Note shall not impair or affect the validity of the redemption of
any other Notes.



Section 9.4 Notes Payable on Redemption Date. Notice of redemption having been
given as aforesaid, the Notes to be redeemed shall, on the Redemption Date,
become due and payable at the Redemption Price therein specified, and from and
after the Redemption Date (unless the Issuer shall Default in the payment of the
Redemption Price and accrued interest thereon) the Notes shall cease to bear
interest on the Redemption Date. Upon final payment on a Note to be redeemed,
the Holder shall present and surrender such Note at the place specified in the
notice of redemption on or prior to such Redemption Date; provided, however,
that if there is delivered to the Issuer, the Co-Issuer, the Note Administrator
and the Trustee such security or indemnity as may be required by them to hold
each of them harmless and an undertaking thereafter to surrender such Note,
then, in the absence of notice to the Issuer, the Note Administrator and the
Trustee that the applicable Note has been acquired by a bona fide purchaser,
such final payment shall be made without presentation or surrender. Payments of
interest on Notes of a Class to be so redeemed whose Maturity is on or prior to
the Redemption Date shall be payable to the Holders of such Notes, or one or
more predecessor Notes, registered as such at the close of business on the
relevant Record Date according to the terms and provisions of Section 2.7(g).


If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Note Interest Rate for each successive
Interest Accrual Period the Note remains Outstanding.


Section 9.5 Mandatory Redemption. On any Payment Date on which the Note
Protection Tests are not satisfied as of the related Determination Date, the
Offered Notes shall be redeemed (a “Mandatory Redemption”), from Interest
Proceeds as set forth in Section 11.1(a)(i)(10) and, to the extent necessary
after application of Interest Proceeds, Principal Proceeds pursuant to Section
11.1(a)(ii)(1), in an amount necessary, and only to the extent necessary, for
the Note Protection Tests to be satisfied. On or promptly after such Mandatory
Redemption, the Issuer shall certify or cause to be certified to the Rating
Agencies, the Note Administrator and the Trustee whether the Note Protection
Tests have been satisfied.


ARTICLE X


ACCOUNTS, ACCOUNTINGS AND RELEASES


Section 10.1 Collection of Amounts; Custodial Account. (a) Except as otherwise
expressly provided herein, the Note Administrator may demand payment or delivery
of, and shall receive and collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all amounts and other
property payable to or receivable by the Note Administrator pursuant to this
Indenture, including all payments due on the Collateral in accordance with the
terms and conditions of such Collateral. The Note Administrator shall segregate
and hold all such amounts and property received by it in an Eligible Account in
trust for the Secured Parties, and shall apply such amounts as provided in this
Indenture. Any Indenture Account may include any number of subaccounts deemed
necessary or appropriate by the Trustee for convenience in administering such
account.



(b) The Note Administrator shall credit all Mortgage Assets and Eligible
Investments to an Eligible Account in the name of the Issuer for the benefit of
the Secured Parties designated as the “Custodial Account.”


Section 10.2 Reinvestment Account. (a) The Note Administrator shall, on or prior
to the Closing Date, establish a single, segregated trust account which shall be
designated as the “Reinvestment Account,” which shall be held in trust in the
name of the Note Administrator for the benefit of the Secured Parties and over
which the Note Administrator shall have exclusive control and the sole right of
withdrawal; provided, however, that the Note Administrator shall only withdraw
such amounts as directed by the Issuer or the Collateral Manager on behalf of
the Issuer. All amounts credited to the Reinvestment Account pursuant to Section
11.1(a)(ii) of this Indenture, Section 3.03(a)(viii) or 3.03(d)(vii) of the
Servicing Agreement or otherwise shall be held by the Note Administrator as part
of the Collateral and shall be applied to the purposes herein provided.


(b)The Note Administrator agrees to give the Issuer and the Collateral Manager
prompt notice if it becomes aware that the Reinvestment Account or any funds on
deposit therein, or otherwise to the credit of the Reinvestment Account, becomes
subject to any writ, order, judgment, warrant of attachment, execution or
similar process. The Issuer shall have no legal, equitable or beneficial
interest in the Reinvestment Account other than in accordance with the Priority
of Payments. The Reinvestment Account shall remain at all times an Eligible
Account.


(c)The Collateral Manager, on behalf of the Issuer, may direct the Note
Administrator to, and upon such direction the Note Administrator shall, invest
all funds in the Reinvestment Account in Eligible Investments designated by the
Collateral Manager. All interest and other income from such investments shall be
deposited in the Reinvestment Account, any gain realized from such investments
shall be credited to the Reinvestment Account, and any loss resulting from such
investments shall be charged to the Reinvestment Account. The Note Administrator
shall not in any way be held liable (except as a result of negligence, willful
misconduct or bad faith) by reason of any insufficiency of such Reinvestment
Account resulting from any loss relating to any such investment, except with
respect to investments in obligations of the Note Administrator or any Affiliate
thereof. If the Note Administrator does not receive written investment
instructions from an Authorized Officer of the Collateral Manager, funds in the
Reinvestment Account shall be invested in accordance with clause (v) of the
definition of “Eligible Investment”.


(d)Amounts in the Reinvestment Account shall remain in the Reinvestment Account
(or invested in Eligible Investments) until the earlier of (i) the time the
Collateral Manager instructs the Note Administrator in writing to transfer any
such amounts (or related Eligible Investments) to the Payment Account, (ii) the
time the Collateral Manager notifies the Note Administrator in writing that such
amounts (or related Eligible Investments) are to be applied to the acquisition
of Reinvestment Mortgage Assets in accordance with Section 12.2(a) and (iii) the
later of (x) the first Business Day after the last day of the Reinvestment
Period and (y) if after the last day of the Reinvestment Period, the last
settlement date within 60 days of the last day of the Reinvestment Period with
respect to the last Reinvestment Mortgage Asset that the Issuer has entered into
an irrevocable commitment to purchase. Upon receipt of notice pursuant to clause
(i) above and on the date described in clause (iii) above, the Note
Administrator shall transfer the



applicable amounts (or related Eligible Investments) to the Payment Account, in
each case for application on the next Payment Date pursuant to Section
11.1(a)(ii) as Principal Proceeds.


(e)During the Reinvestment Period (and up to 60 days thereafter to the extent
necessary to acquire Reinvestment Mortgage Assets pursuant to binding
commitments entered into during the Reinvestment Period using Principal Proceeds
received during or after the Reinvestment Period), the Collateral Manager on
behalf of the Issuer may by notice to the Note Administrator direct the Note
Administrator to, and upon receipt of such notice the Note Administrator shall,
reinvest amounts (and related Eligible Investments) credited to the Reinvestment
Account in Mortgage Loans and Participations selected by the Collateral Manager
as permitted under and in accordance with the requirements of Article 12 and
such notice. The Note Administrator shall be entitled to conclusively rely on
such notice and shall not be required to make any determination as to whether
any loans or participations satisfy the Eligibility Criteria or the Reinvestment
Criteria.


Section 10.3 Payment Account. (a) The Note Administrator shall, on or prior to
the Closing Date, establish a single, segregated trust account which shall be
designated as the “Payment Account,” which shall be held in trust in the name of
the Note Administrator for the benefit of the Secured Parties and over which the
Note Administrator shall have exclusive control and the sole right of
withdrawal. All funds received by the Note Administrator from the Servicer on
each Remittance Date shall be credited to the Payment Account. Any and all funds
at any time on deposit in, or otherwise to the credit of, the Payment Account
shall be held in trust by the Note Administrator, on behalf of the Trustee for
the benefit of the Secured Parties. Except as provided in Sections 11.1 and
11.2, the only permitted withdrawal from or application of funds on deposit in,
or otherwise to the credit of, the Payment Account shall be (i) to pay the
interest on and the principal of the Notes and make other payments in respect of
the Notes in accordance with their terms and the provisions of this Indenture,
(ii) to deposit into the Preferred Share Distribution Account for distributions
to the Preferred Shareholders, (iii) upon Issuer Order, to pay other amounts
specified therein, and (iv) otherwise to pay amounts payable pursuant to and in
accordance with the terms of this Indenture, each in accordance with the
Priority of Payments.


(b) The Note Administrator agrees to give the Issuer and the Collateral Manager
prompt notice if it becomes aware that the Payment Account or any funds on
deposit therein, or otherwise to the credit of the Payment Account, becomes
subject to any writ, order, judgment, warrant of attachment, execution or
similar process. The Issuer shall have no legal, equitable or beneficial
interest in the Payment Account other than in accordance with the Priority of
Payments. The Payment Account shall remain at all times an Eligible Account.


Section 10.4 Unused Proceeds Account. (a) The Note Administrator shall, on or
prior to the Closing Date, establish a single, segregated trust account which
shall be designated as the “Unused Proceeds Account” which shall be held in
trust in the name of the Note Administrator for the benefit of the Secured
Parties, into which the amount specified in Section 3.2(f) shall be deposited.
All amounts credited from time to time to the Unused Proceeds Account pursuant
to this Indenture shall be held by the Note Administrator as part of the
Collateral and shall be applied to the purposes herein provided.


(b)The Note Administrator agrees to give the Issuer immediate notice if it
becomes aware that the Unused Proceeds Account or any funds on deposit therein,
or otherwise to



the credit of the Unused Proceeds Account, becomes subject to any writ, order,
judgment, warrant of attachment, execution or similar process. The Unused
Proceeds Account shall remain at all times with the Note Administrator or a
financial institution having a long-term debt rating of at least “Aa3” by
Moody’s or a short-term debt rating of at least “P-1” by Moody’s.


(c)Amounts remaining in the Unused Proceeds Account at the end of the Ramp-Up
Acquisition Period will be transferred to the Payment Account and applied as
Principal Proceeds on the first Payment Date after the Ramp-Up Completion Date
in accordance with the Priority of Payments.


(d)During the Ramp-Up Acquisition Period, the Issuer (or the Collateral Manager
on behalf of the Issuer) may by Issuer Order or trade confirmation direct the
Note Administrator to, and upon receipt of such Issuer Order or trade
confirmation the Note Administrator shall, apply amounts on deposit in the
Unused Proceeds Account to acquire Ramp- Up Mortgage Assets selected by the
Collateral Manager as permitted under and in accordance with the requirements of
Section 7.18(a) and such Issuer Order or trade confirmation.


(e)To the extent not applied pursuant to Section 7.18(a), the Collateral
Manager, on behalf of the Issuer, may direct the Note Administrator to, and upon
such direction the Note Administrator shall, invest all funds in the Unused
Proceeds Account in Eligible Investments designated by the Collateral Manager.
All interest and other income from such investments shall be deposited in the
Unused Proceeds Account, any gain realized from such investments shall be
credited to the Unused Proceeds Account, and any loss resulting from such
investments shall be charged to the Unused Proceeds Account. The Note
Administrator shall not in any way be held liable (except as a result of
negligence, willful misconduct or bad faith) by reason of any insufficiency of
the Unused Proceeds Account resulting from any loss relating to any such
investment, except with respect to investments in obligations of the Note
Administrator or any Affiliate thereof. If the Note Administrator does not
receive investment instructions from an Authorized Officer of the Collateral
Manager, funds received in the Unused Proceeds Account shall be invested in
accordance with clause (v) of the definition of “Eligible Investment”.


Section 10.5 Expense Reserve Account. (a) The Note Administrator shall, on or
prior to the Closing Date, establish a single, segregated trust account
designated as the “Expense Reserve Account,” which shall be held in trust in the
name of the Note Administrator for the benefit of the Secured Parties and over
which the Note Administrator shall have exclusive control and the sole right of
withdrawal. The only permitted withdrawal from or application of funds on
deposit in, or otherwise standing to the credit of, the Expense Reserve Account
shall be to pay (on any day other than a Payment Date), accrued and unpaid
Company Administrative Expenses (other than accrued and unpaid expenses and
indemnities payable to the Collateral Manager under the Collateral Management
Agreement); provided that the Note Administrator shall be entitled (but not
required) without liability on its part, to refrain from making any such payment
of a Company Administrative Expense on any day other than a Payment Date if, in
its reasonable determination, taking into account the Priority of Payments, the
payment of such amounts is likely to leave insufficient funds available to pay
in full each of the items payable prior thereto in the Priority of Payments on
the next succeeding Payment Date. Amounts credited to the Expense Reserve
Account may be applied on or prior to the Determination Date preceding the first
Payment Date to pay amounts due in connection with the offering of the Notes. On
or after the first Payment



Date, any amount remaining in the Expense Reserve Account may, at the election
of the Collateral Manager, be designated as Interest Proceeds. On the date on
which all or substantially all of the Issuer’s assets have been sold or
otherwise disposed of, the Issuer by Issuer Order executed by an Authorized
Officer of the Collateral Manager shall direct the Note Administrator to, and
upon receipt of such Issuer Order, the Note Administrator shall, transfer all
amounts on deposit in the Expense Reserve Account to the Payment Account for
application pursuant to Section 11.1(a)(i) as Interest Proceeds.


(b)On each Payment Date, the Collateral Manager may designate Interest Proceeds
(in an amount not to exceed U.S.$100,000 on such Payment Date) after application
of amounts payable pursuant to clauses (1) through (9) of Section 11.1(a)(i) for
deposit into the Expense Reserve Account.


(c)The Note Administrator shall give the Issuer and the Collateral Manager
prompt notice if it becomes aware that the Expense Reserve Account or any funds
on deposit therein, or otherwise to the credit of the Expense Reserve Account,
becomes subject to any writ, order, judgment, warrant of attachment, execution
or similar process. The Issuer shall have no legal, equitable or beneficial
interest in the Expense Reserve Account other than in accordance with the
Priority of Payments. The Expense Reserve Account shall remain at all times an
Eligible Account.


(d)The Collateral Manager, on behalf of the Issuer, may direct the Note
Administrator to, and upon such direction the Note Administrator shall, invest
all funds in the Expense Reserve Account in Eligible Investments designated by
the Collateral Manager. All interest and other income from such investments
shall be deposited in the Expense Reserve Account, any gain realized from such
investments shall be credited to the Expense Reserve Account, and any loss
resulting from such investments shall be charged to the Expense Reserve Account.
The Note Administrator shall not in any way be held liable (except as a result
of negligence, willful misconduct or bad faith) by reason of any insufficiency
of such Expense Reserve Account resulting from any loss relating to any such
investment, except with respect to investments in obligations of the Note
Administrator or any Affiliate thereof. If the Note Administrator does not
receive written investment instructions from an Authorized Officer of the
Collateral Manager, funds in the Expense Reserve Account shall be invested in
accordance with clause (v) of the definition of “Eligible Investment”.


Section 10.6 Funded FF Companion Participation Acquisition Account. (a) The Note
Administrator shall, on or prior to the Closing Date, establish a single,
segregated trust account which shall be designated as the “Funded FF Companion
Participation Acquisition Account” which shall be held in trust in the name of
the Note Administrator for the benefit of the Secured Parties, into which the
amount specified in Section 3.2(g) shall be deposited. All amounts credited from
time to time to the Funded FF Companion Participation Acquisition Account
pursuant to this Indenture shall be held by the Note Administrator as part of
the Collateral and shall be applied to the purposes herein provided.


(b)The Note Administrator agrees to give the Issuer immediate notice if it
becomes aware that the Funded FF Companion Participation Acquisition Account or
any funds on deposit therein, or otherwise to the credit of the Funded FF
Companion Participation Acquisition



Account, becomes subject to any writ, order, judgment, warrant of attachment,
execution or similar process. The Funded FF Companion Participation Acquisition
Account shall remain at all times with the Note Administrator or a financial
institution having a long-term debt rating of at least “Aa3” by Moody’s or a
short-term debt rating of at least “P-1” by Moody’s.


(c)Amounts in the Funded FF Companion Participation Acquisition Account shall
remain in the Funded FF Companion Participation Acquisition Account (or invested
in Eligible Investments) until the earlier of (i) the time the Collateral
Manager instructs the Issuer and the Note Administrator in writing to transfer
any such amounts (or related Eligible Investments) to the Payment Account and
(ii) the time the Collateral Manager notifies the Note Administrator in writing
that such amounts (or related Eligible Investments) are to be applied to the
acquisition of Funded FF Companion Participations in accordance with Section
7.18(b) and
(iii) the later of (x) the first Business Day after the last day of the
Reinvestment Period and (y) if after the last day of the Reinvestment Period,
the last settlement date within 60 days of the last day of the Reinvestment
Period with respect to the last Reinvestment Mortgage Asset that the Issuer has
entered into an irrevocable commitment to purchase. Upon receipt of notice
pursuant to clause (i) above and on the date described in clause (iii) above,
the Note Administrator shall transfer the applicable amounts (or related
Eligible Investments) to the Payment Account, in each case for application on
the next Payment Date pursuant to Section 11.1(a)(ii) as Principal Proceeds.


(d)During the Reinvestment Period (and up to 60 days thereafter to the extent
necessary to acquire Reinvestment Mortgage Assets pursuant to binding
commitments entered into during the Reinvestment Period using Principal Proceeds
received during or after the Reinvestment Period), the Issuer (or the Collateral
Manager on behalf of the Issuer) may from time to time by Issuer Order or trade
confirmation direct the Note Administrator to, and upon receipt of such Issuer
Order or trade confirmation the Note Administrator shall, apply amounts on
deposit in the Funded FF Companion Participation Acquisition Account to acquire
Funded FF Companion Participations selected by the Collateral Manager as
permitted under and in accordance with the requirements of Section 7.18(b) and
such Issuer Order or trade confirmation.


(e)To the extent not applied pursuant to Section 7.18(b), the Collateral
Manager, on behalf of the Issuer, may direct the Note Administrator to, and upon
such direction the Note Administrator shall, invest all funds in the Funded FF
Companion Participation Acquisition Account in Eligible Investments designated
by the Collateral Manager. All interest and other income from such investments
shall be deposited in the Funded FF Companion Participation Acquisition Account,
any gain realized from such investments shall be credited to the Funded FF
Companion Participation Acquisition Account, and any loss resulting from such
investments shall be charged to the Funded FF Companion Participation
Acquisition Account. The Note Administrator shall not in any way be held liable
(except as a result of negligence, willful misconduct or bad faith) by reason of
any insufficiency of the Funded FF Companion Participation Acquisition Account
resulting from any loss relating to any such investment, except with respect to
investments in obligations of the Note Administrator or any Affiliate thereof.
If the Note Administrator does not receive investment instructions from an
Authorized Officer of the Collateral Manager, funds received in the Funded FF
Companion Participation Acquisition Account shall be invested in accordance with
clause (v) of the definition of “Eligible Investment”.



Section 10.7 Interest Advances. (a) With respect to each Payment Date for which
the sum of Interest Proceeds and, if applicable, Principal Proceeds, collected
during the related Due Period and remitted to the Note Administrator that are
available to pay interest on the Offered Notes, are insufficient to remit the
interest due and payable with respect to the Offered Notes on such Payment Date
as a result of interest shortfalls on the Mortgage Assets (or the application of
interest received on the Mortgage Assets to pay certain expenses in accordance
with the terms of the Servicing Agreement) (the amount of such insufficiency, an
“Interest Shortfall”), the Note Administrator shall provide the Advancing Agent
with email notice of such Interest Shortfall no later than the close of business
on the second (2nd) Business Day preceding such Payment Date, at the following
address: Hunt CRE 2018-FL2 Advances, LLC, c/o Hunt Companies Finance Trust,
Inc., 230 Park Avenue South, 19th Floor, New York, New York 10169, Attention:
James Flynn, email: james.flynn@huntcompanies.com with a copy to
paul.donnelly@huntcompanies.com, or such other email address as provided by the
Advancing Agent to the Note Administrator. The Note Administrator shall provide
the Advancing Agent with additional email notice, prior to any funding of an
Interest Advance by the Advancing Agent, of any additional interest remittances
received by the Note Administrator after delivery of such initial notice that
reduces such Interest Shortfall. No later than 10:00 a.m. (New York time) on the
Business Day preceding the related Payment Date, the Advancing Agent shall
advance the difference between such amounts (each such advance, an “Interest
Advance”) by deposit of an amount equal to such Interest Advance in the Payment
Account, subject to a determination of recoverability by the Advancing Agent as
described in Section 10.7(b), and subject in all events to a maximum limit in
respect of any Payment Date equal to the lesser of (i) the aggregate of such
Interest Shortfalls that would otherwise occur on the Offered Notes on such
Payment Date and
(ii) the aggregate of the interest payments not received in respect of Mortgage
Assets with respect to such Payment Date (including, for such purpose, interest
payments received on the Mortgage Assets but applied to pay certain expenses in
accordance with the terms of the Servicing Agreement).


Notwithstanding the foregoing, in no circumstance will the Advancing Agent be
required to make an Interest Advance in respect of a Mortgage Asset to the
extent that the aggregate outstanding amount of all unreimbursed Interest
Advances would exceed the Aggregate Outstanding Amount of the Offered Notes. In
addition, in no event will the Advancing Agent or Backup Advancing Agent be
required to advance any payments in respect of principal of any Mortgage Asset.
Any Interest Advance made by the Advancing Agent with respect to a Payment Date
that is in excess of the actual Interest Shortfall for such Payment Date shall
be refunded to the Advancing Agent by the Note Administrator on the related
Payment Date (or, if such Interest Advance is made prior to final determination
by the Note Administrator of such Interest Shortfall, on the Business Day of
such final determination).


The Advancing Agent shall provide the Note Administrator written notice of a
determination by the Advancing Agent that a proposed Interest Advance would
constitute a Nonrecoverable Interest Advance no later than 10:00 a.m. (New York
time) on the Business Day preceding the related Payment Date. If the Advancing
Agent shall fail to make any required Interest Advance by 10:00 a.m. (New York
time) on the Business Day preceding the Payment Date upon which distributions
are to be made pursuant to Section 11.1(a)(i), the Note Administrator shall
remove the Advancing Agent in its capacity as advancing agent hereunder as
required under Section 17.5(d) and the Backup Advancing Agent shall be required
to make such Interest Advance



no later than 11:00 a.m. (New York time) on the Payment Date, subject to a
determination of recoverability by the Backup Advancing Agent as described in
Section 10.7(b). Based upon available information at the time, the Backup
Advancing Agent or the Advancing Agent or the Collateral Manager, as applicable,
will provide fifteen (15) days prior notice to the Rating Agencies if recovery
of a Nonrecoverable Interest Advance would result in an Interest Shortfall on
the next succeeding Payment Date. No later than the close of business on the
Determination Date related to a Payment Date on which the recovery of a
Nonrecoverable Interest Advance would result in an Interest Shortfall, the
Special Servicer will provide the Rating Agencies notice of such recovery.


(b)Notwithstanding anything herein to the contrary, neither the Advancing Agent
nor the Backup Advancing Agent, as applicable, shall be required to make any
Interest Advance unless such Person determines, in its sole discretion,
exercised in good faith that such Interest Advance, or such proposed Interest
Advance, plus interest expected to accrue thereon at the Reimbursement Rate,
will not be a Nonrecoverable Interest Advance. In determining whether any
proposed Interest Advance will be, or whether any Interest Advance previously
made is, a Nonrecoverable Interest Advance, the Advancing Agent or the Backup
Advancing Agent, as applicable, will take into account:


(i)amounts that may be realized on each Mortgaged Property in its “as is” or
then-current condition and occupancy;


(ii)the potential length of time before such Interest Advance may be reimbursed
and the resulting degree of uncertainty with respect to such reimbursement; and


(iii)the possibility and effects of future adverse changes with respect to the
Mortgaged Properties, and


(iv)the fact that Interest Advances are intended to provide liquidity only and
not credit support to the Holders of the Notes.


For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Interest Advance, an Interest
Advance will be deemed to be nonrecoverable if the Advancing Agent or the Backup
Advancing Agent, as applicable, determines that future Interest Proceeds and
Principal Proceeds may be ultimately insufficient to fully reimburse such
Interest Advance, plus interest thereon at the Reimbursement Rate within a
reasonable period of time. The Backup Advancing Agent will be entitled to
conclusively rely on any affirmative determination by the Advancing Agent that
an Interest Advance would have been a Nonrecoverable Interest Advance. Absent
bad faith, the determination by the Advancing Agent or the Backup Advancing
Agent, as applicable, as to the nonrecoverability of any Interest Advance shall
be conclusive and binding on the Holders of the Offered Notes.


(c)Each of the Advancing Agent and the Backup Advancing Agent may recover any
previously unreimbursed Interest Advance made by it (including any
Nonrecoverable Interest Advance), together with interest thereon, first, from
Interest Proceeds and second (to the extent that there are insufficient Interest
Proceeds for such reimbursement), from Principal Proceeds to the extent that
such reimbursement would not trigger an additional Interest Shortfall;



provided that if at any time an Interest Advance is determined to be a
Nonrecoverable Interest Advance, the Advancing Agent or the Backup Advancing
Agent shall be entitled to recover all outstanding Interest Advances from the
Collection Account pursuant to the Servicing Agreement on any Business Day
during any Interest Accrual Period prior to the related Determination Date. The
Advancing Agent shall be permitted (but not obligated) to defer or otherwise
structure the timing of recoveries of Nonrecoverable Interest Advances in such
manner as the Advancing Agent determines is in the best interest of the Holders
of the Notes, as a collective whole, which may include being reimbursed for
Nonrecoverable Interest Advances in installments.


(d)The Advancing Agent and the Backup Advancing Agent will each be entitled with
respect to any Interest Advance made by it (including Nonrecoverable Interest
Advances) to interest accrued on the amount of such Interest Advance for so long
as it is outstanding at the Reimbursement Rate.


(e)The obligations of the Advancing Agent and the Backup Advancing Agent to make
Interest Advances in respect of the Offered Notes will continue through the
Stated Maturity Date, unless the Offered Notes are previously redeemed or repaid
in full.


(f)In no event will the Advancing Agent, in its capacity as such hereunder, or
the Note Administrator, in its capacity as Backup Advancing Agent hereunder, be
required to advance any amounts in respect of payments of principal of any
Mortgage Asset or any Class of Notes.


(g)In consideration of the performance of its obligations hereunder, the
Advancing Agent shall be entitled to receive, at the times set forth herein and
subject to the Priority of Payments, to the extent funds are available therefor,
the Advancing Agent Fee. For so long as Hunt Advances (or any of subsidiary of
HCFT REIT or a Subsequent REIT, as applicable) (i) is the Advancing Agent and
(ii) any subsidiary of such REIT owns all of the Preferred Shares, Hunt Advances
hereby agrees, on behalf of itself and the other Affiliates of such REIT, to
waive its rights to receive the Advancing Agent Fee and any Reimbursement
Interest. If the Advancing Agent fails to make an Interest Advance required by
this Indenture with respect to a Payment Date,
(x)the Advancing Agent shall be in default of its obligations under this
Indenture, (y) the Backup Advancing Agent shall be required to make such
Interest Advance and shall be entitled to receive, in consideration thereof, the
Advancing Agent Fee in accordance with the Priority of Payments and (z) the Note
Administrator will be required to, terminate the Advancing Agent and use
commercially reasonable efforts for up to 90 days following such termination to
replace the Advancing Agent with a successor advancing agent that satisfies the
requirements set forth in this Indenture. If the Advancing Agent is terminated
for failing to make an Interest Advance hereunder (as provided in Section
17.5(d)) (or for failing to make a Servicing Advance under the Servicing
Agreement) that the Advancing Agent did not determine to be nonrecoverable, any
applicable subsequent successor advancing agent will be entitled to receive the
Advancing Agent Fee (plus Reimbursement Interest on any Interest Advance made by
the applicable subsequent successor advancing agent).


(h)The determination by the Advancing Agent or the Backup Advancing Agent (in
its capacity as successor Advancing Agent), as applicable, (i) that it has made
a Nonrecoverable Interest Advance (together with Reimbursement Interest thereon)
or (ii) that any proposed Interest



Advance, if made, would constitute a Nonrecoverable Interest Advance, shall be
evidenced by an Officer’s Certificate delivered promptly to the Trustee, the
Note Administrator, the Issuer and the Rating Agencies, setting forth the basis
for such determination; provided that failure to give such notice, or any defect
therein, shall not impair or affect the validity of, or the Advancing Agent or
the Backup Advancing Agent, entitlement to reimbursement with respect to, any
Interest Advance.


Section 10.8 Reports by Parties. The Note Administrator shall supply, in a
timely fashion, to the Issuer, the Trustee, the Special Servicer, the Servicer
and the Collateral Manager any information regularly maintained by the Note
Administrator that the Issuer, the Trustee, the Special Servicer, the Servicer
or the Collateral Manager may from time to time request in writing with respect
to the Collateral or the Indenture Accounts and provide any other information
reasonably available to the Note Administrator by reason of its acting as Note
Administrator hereunder and required to be provided by Section 10.9 or to permit
the Collateral Manager to perform its obligations under the Collateral
Management Agreement. Each of the Issuer, the Servicer, and the Special Servicer
shall promptly forward to the Collateral Manager, the Trustee and the Note
Administrator any information in their possession or reasonably available to
them concerning any of the Collateral that the Trustee or the Note Administrator
reasonably may request or that reasonably may be necessary to enable the Note
Administrator to prepare any report or to enable the Trustee or the Note
Administrator to perform any duty or function on its part to be performed under
the terms of this Indenture.
Section 10.9 Reports; Accountings. (a) Based on the CREFC® Loan Periodic Update
File prepared by the Servicer and delivered by the Servicer to the Note
Administrator no later than 2:00 p.m. (Eastern Time) on the 2nd Business Day
prior to each Payment Date, the Note Administrator shall prepare and make
available on its website initially located at https://www.ctslink.com, on each
Payment Date to Privileged Persons, a report substantially in the form of
Exhibit O hereto (the “Monthly Report”), setting forth the following
information:


(i)the amount of the distribution of principal and interest on such Payment Date
to the Noteholders and any reduction of the Aggregate Outstanding Amount of the
Notes;


(ii)    the aggregate amount of compensation paid to the Note Administrator, the
Trustee and servicing compensation paid to the Servicer during the related Due
Period;


(iii)    the Aggregate Outstanding Portfolio Balance outstanding immediately
before and immediately after the Payment Date;


(iv)    the number, Aggregate Outstanding Portfolio Balance, weighted average
remaining term to maturity and weighted average interest rate of the Mortgage
Assets as of the end of the related Due Period;


(v)
the number and aggregate principal balance of Mortgage Assets that are

(A)delinquent 30-59 days, (B) delinquent 60-89 days, (C) delinquent 90 days or
more and
(D) current but Specially Serviced Mortgage Loans or in foreclosure but not an
REO Property;



(vi)    the value of any REO Property owned by the Issuer or any Permitted
Subsidiary as of the end of the related Due Period, on an individual Mortgage
Asset basis, based on the most recent appraisal or valuation;


(vii)    the amount of Interest Proceeds and Principal Proceeds received in the
related Due Period;


(viii)    the amount of any Interest Advances made by the Advancing Agent or the
Backup Advancing Agent, as applicable;


(ix)    the payments due pursuant to the Priority of Payments with respect to
each clause thereof;


(x)    the number and related principal balances of any Mortgage Assets that
have been (or are related to Mortgage Loans that have been) extended or modified
during the related Due Period on an individual Mortgage Asset basis;


(xi)    the amount of any remaining unpaid Interest Shortfalls as of the close
of business on the Payment Date;


(xii)    a listing of each Mortgage Asset that was the subject of a principal
prepayment during the related collection period and the amount of principal
prepayment occurring;


(xiii)    the aggregate unpaid principal balance of the Mortgage Assets
outstanding as of the close of business on the related Determination Date;


(xiv)    with respect to any Mortgage Asset as to which a liquidation occurred
during the related Due Period (other than through a payment in full), (A) the
number thereof and (B) the aggregate of all liquidation proceeds which are
included in the Payment Account and other amounts received in connection with
the liquidation (separately identifying the portion thereof allocable to
distributions of the Notes);


(xv)    with respect to any REO Property owned by the Issuer or any Permitted
Subsidiary thereof, as to which the Special Servicer determined that all
payments or recoveries with respect to the related property have been ultimately
recovered during the related collection period, (A) the related Mortgage Asset
and (B) the aggregate of all liquidation proceeds and other amounts received in
connection with that determination (separately identifying the portion thereof
allocable to distributions on the Securities);


(xvi)    the amount on deposit in each of the Expense Reserve Account, the
Unused Proceeds Account and the Funded FF Companion Participation Acquisition
Account;


(xvii)    the aggregate amount of interest on monthly debt service advances in
respect of the Mortgage Assets paid to the Advancing Agent and/or the Backup
Advancing Agent since the prior Payment Date;



(xviii)    a listing of each modification, extension or waiver made with respect
to each Mortgage Asset;


(xix)    an itemized listing of any Special Servicing Fees received from the
Special Servicer or any of its affiliates during the related Due Period;


(xx)    the amount of any dividends or other distributions to the Preferred
Shares on the Payment Date;


(xxi)
the Net Outstanding Portfolio Balance; and



(xxii)    the calculation of the Note Protection Tests for the related
Determination Date.


(b)The Note Administrator will post on the Note Administrator’s Website, any
report received from the Servicer or Special Servicer detailing any breach of
the representations and warranties with respect to any Mortgage Asset by the
Seller or any of its affiliates and the steps taken by the Seller or any of its
affiliates to cure such breach; a listing of any breach of the representations
and warranties with respect to any Mortgage Asset by the Seller or any of its
affiliates and the steps taken by the Seller or any of its affiliates to cure
such breach.


(c)All information made available on the Note Administrator’s Website will be
restricted and the Note Administrator will only provide access to such reports
to Privileged Persons in accordance with this Indenture. In connection with
providing access to its website, the Note Administrator may require registration
and the acceptance of a disclaimer.


(d)Not more than five (5) Business Days after receiving an Issuer Request
requesting information regarding an Auction Call Redemption, a Clean-up Call, a
Tax Redemption, or an Optional Redemption as of a proposed Redemption Date, the
Note Administrator shall, subject to its timely receipt of the necessary
information to the extent not in its possession, compute the following
information and provide such information in a statement (the “Redemption Date
Statement”) delivered to the Preferred Shareholder, the Collateral Manager and
the Preferred Share Paying Agent:


(i)the Aggregate Outstanding Amount of the Notes of the Class or Classes to be
redeemed as of such Redemption Date;


(ii)the amount of accrued interest due on such Notes as of the last day of the
Due Period immediately preceding such Redemption Date;


(iii)
the Redemption Price;



(iv)the sum of all amounts due and unpaid under Section 11.1(a) (other than
amounts payable on the Notes being redeemed or to the Noteholders thereof); and


(v)the amounts in the Collection Account and the Indenture Accounts (other than
the Preferred Share Distribution Account) and available for application to the
redemption of such Notes.



(e)No later than 60 days after the end of each calendar quarter, beginning with
the calendar quarter ending on September 30, 2018, the Issuer shall deliver to
the Note Administrator a report containing a Mortgage Asset Summary in a form
provided by the Collateral Manager, for all Mortgage Assets in the pool.


(f)The Note Administrator shall in no event have any liability for the actions
or omissions of the Servicer or the Special Servicer, and shall have no
liability for any inaccuracy or error in a Monthly Report prepared by it that
results from or is caused by inaccurate, untimely or incomplete information or
data received by it from the Issuer, the Servicer or the Special Servicer. The
Note Administrator shall not be liable for any failure to perform or delay in
performing its specified duties hereunder which results from or is caused by a
failure or delay on the part of the Servicer, the Special Servicer or other
Person in furnishing necessary, timely and accurate information to the Note
Administrator. It is expressly understood and agreed that the application and
performance by the Note Administrator of its obligation to prepare the Monthly
Report shall, with respect to information relating to the Mortgage Assets, be
based upon, and in reliance upon, data and information provided to it by the
Servicer and the Special Servicer. The Note Administrator shall be permitted to
rely upon data and information provided to it by the Servicer and the Special
Servicer, and nothing herein shall impose or imply any duty or obligation on the
part of the Note Administrator to verify, investigate or audit any such
information or data, or to determine or monitor on an independent basis whether
any obligor is in default or in compliance with the documents governing the
related Mortgage Asset.


Section 10.10 Release of Mortgage Assets; Release of Collateral. (a) If no Event
of Default has occurred and is continuing and subject to Article 12 hereof, the
Issuer (or the Collateral Manager on its behalf) may direct the Trustee to
release a Pledged Mortgage Asset from the lien of this Indenture, by Issuer
Order delivered to the Trustee and the Custodian at least (2) Business Days
prior to the settlement date for any sale of a Pledged Mortgage Asset, which
Issuer Order shall be accompanied by a certification of the Collateral Manager
(i) that the Pledged Mortgage Asset has been sold pursuant to and in compliance
with Article 12 or (ii) in the case of a redemption pursuant to Section 9.1,
that the Pledged Mortgage Asset has been sold in compliance with Section 9.1(f),
and, upon receipt of a Request for Release of such Mortgage Asset from the
Collateral Manager, the Servicer or the Special Servicer, the Custodian shall
deliver any such Pledged Mortgage Asset, if in physical form, duly endorsed to
the broker or purchaser designated in such Issuer Order or to the Issuer if so
requested in the Issuer Order, or, if such Pledged Mortgage Asset is represented
by a Security Entitlement, cause an appropriate transfer thereof to be made, in
each case against receipt of the sales price therefor as set forth in such
Issuer Order. If requested, the Custodian may deliver any such Pledged Mortgage
Asset in physical form for examination (prior to receipt of the sales proceeds)
in accordance with street delivery custom. The Custodian shall (i) deliver any
agreements and other documents in its possession relating to such Pledged
Mortgage Asset and (ii) the Trustee, if applicable, duly assign each such
agreement and other document, in each case, to the broker or purchaser
designated in such Issuer Order or to the Issuer if so requested in the Issuer
Order.


(b)The Issuer (or the Collateral Manager on behalf of the Issuer) may deliver to
the Trustee and Custodian at least three (3) Business Days prior to the date set
for redemption or payment in full of a Pledged Mortgage Asset, an Issuer Order
certifying that such Pledged Mortgage Asset is being paid in full. Thereafter,
the Collateral Manager, the Servicer or the



Special Servicer, by delivery of a Request for Release, may direct the Custodian
to deliver such Pledged Mortgage Asset and the related Mortgage Asset File
therefor on or before the date set for redemption or payment, to the Collateral
Manager, the Servicer or the Special Servicer for redemption against receipt of
the applicable redemption price or payment in full thereof.


(c)With respect to any Mortgage Asset subject to a workout or restructuring, the
Issuer (or the Collateral Manager on behalf of the Issuer) may, by Issuer Order
delivered to the Trustee and Custodian at least two (2) Business Days prior to
the date set for an exchange, tender or sale, certify that a Mortgage Asset is
subject to a workout or restructuring and setting forth in reasonable detail the
procedure for response thereto. Thereafter, the Collateral Manager, the Servicer
or the Special Servicer may, in accordance with the terms of, and subject to any
required consent and consultation obligations set forth in the Servicing
Agreement, direct the Custodian, by delivery to the Custodian of a Request for
Release, to deliver any Collateral to the Collateral Manager, the Servicer or
the Special Servicer in accordance with such Request for Release.


(d)The Special Servicer shall remit to the Servicer for deposit into the
Collection Account any proceeds received by it from the disposition of a Pledged
Mortgage Asset and treat such proceeds as Principal Proceeds, for remittance by
the Servicer to the Note Administrator on the first Remittance Date occurring
thereafter. None of the Trustee, the Note Administrator or the Securities
Intermediary shall be responsible for any loss resulting from delivery or
transfer of any such proceeds prior to receipt of payment in accordance
herewith.


(e)The Trustee shall, upon receipt of an Issuer Order declaring that there are
no Notes Outstanding and all obligations of the Issuer hereunder have been
satisfied, release the Collateral from the lien of this Indenture.


(f)Upon receiving actual notice of any offer or any request for a waiver,
consent, amendment or other modification with respect to any Mortgage Asset, or
in the event any action is required to be taken in respect to an Asset Document,
the Special Servicer on behalf of the Issuer will promptly notify the Collateral
Manager and the Servicer of such request, and the Special Servicer shall grant
any waiver or consent, and enter into any amendment or other modification
pursuant to the Servicing Agreement in accordance with the Servicing Standard.
In the case of any modification or amendment that results in the release of the
related Mortgage Asset, notwithstanding anything to the contrary in Section
5.5(a), the Custodian, upon receipt of a Request for Release, shall release the
related Mortgage Asset File upon the written instruction of the Servicer or the
Special Servicer, as applicable.


Section 10.11 Reports by Independent Accountants.


(a)On or about the Closing Date, the Issuer shall appoint a firm of Independent
certified public accountants of recognized national reputation for purposes of
preparing and delivering the reports or certificates of such accountants
required by this Indenture. The Collateral Manager, on behalf of the Issuer,
shall have the right to remove such firm or any successor firm. Upon any
resignation by or removal of such firm, the Collateral Manager, on behalf of the
Issuer, shall promptly appoint, by Issuer Order delivered to the Trustee, a
successor thereto that shall also be a firm of Independent certified public
accountants of recognized national reputation.



Section 10.12 Information Available Electronically. (a) The Note Administrator
shall make available to any Privileged Person the following items (in each case,
as applicable, to the extent received by it) by means of the Note
Administrator’s Website the following items (to the extent such items were
prepared by or delivered to the Note Administrator in electronic format):


(i)the following documents, which will initially be available under a category
or heading designated “deal documents”:


(1)    the final Offering Memorandum related to the Notes offered thereunder;


(2)
this Indenture, and any schedules, exhibits and supplements thereto;



(3)
the CREFC® Loan Setup file;



(4)
the Issuer memorandum and articles of incorporation;



(5)    the Servicing Agreement, any schedules, exhibits and supplements thereto;


(6)    the Preferred Share Paying Agency Agreement, and any schedules, exhibits
and supplements thereto;


(ii)the following documents will initially be available under a tab or heading
designated “periodic reports”:


(1)    the Monthly Reports prepared by the Note Administrator pursuant to
Section 10.9(a); and


(2)    certain information and reports specified in the Servicing Agreement
(including the collection of reports specified by CRE Finance Council or any
successor organization reasonably acceptable to the Note Administrator and the
Servicer) known as the “CREFC® Investor Reporting Package” relating to the
Mortgage Assets to the extent that the Note Administrator receives such
information and reports from the Servicer from time to time;


(iii)the following documents, which will initially be available under a tab or
heading designated “additional documents”:


(1)    inspection reports delivered to the Note Administrator under the terms of
the Servicing Agreement;


(2)    appraisals delivered to the Note Administrator under the terms of the
Servicing Agreement; and



(3)    upon direction of the Issuer, any reports or such other information that,
from time to time, the Issuer or the Special Servicer provides to the Note
Administrator to be made available on the Note Administrator’s Website;


(iv)the following documents, which will initially be available under a tab or
heading designated “special notices”:


(1)    notice of final payment on the Notes delivered to the Note Administrator
pursuant to Section 2.7(e);


(2)
notice of termination of the Servicer or the Special Servicer;



(3)    notice of a Servicer Termination Event (with respect to the Servicer or
the Special Servicer, as applicable), each as defined in the Servicing Agreement
and delivered to the Note Administrator under the terms of the Servicing
Agreement;


(4)    notice of the resignation of any party to the Indenture and notice of the
acceptance of appointment of a replacement for any such party, to the extent
such notice is prepared or received by the Note Administrator;


(5)    officer’s certificates supporting the determination that any Interest
Advance was (or, if made, would be) a Nonrecoverable Interest Advance delivered
to the Note Administrator pursuant to Section 10.7(b);


(6)    any direction received by the Note Administrator from the Collateral
Manager for the termination of the Special Servicer during any period when such
Person is entitled to make such a direction, and any direction of a Majority of
the Notes to terminate the Special Servicer;


(7)    any direction received by the Note Administrator from a Majority of the
Controlling Class or a Supermajority of the Notes for the termination of the
Note Administrator or the Trustee pursuant to Section 6.9(c); and


(8)    any notice or documents provided to the Note Administrator by the
Collateral Manager or the Servicer directing the Note Administrator to post to
the “special notices” tab;


(v)The following notices provided by Hunt Holder or the Collateral Manager to
the Note Administrator, if any, which will initially be available under a tab or
heading designated “risk retention special notices”:


(1)    any changes to the fair values set forth in the “U.S. Credit Risk
Retention” section of the Offering Memorandum between the date of the Offering
Memorandum and the Closing Date;



(2)    any material differences between the valuation methodology or any of the
key inputs and assumptions that were used in calculating the fair value or range
of fair values prior to the pricing of the Notes and the Closing Date;


(3)    any noncompliance by the Securitization Sponsor with the Credit Risk
Retention Rules;


the Note Administrator shall, in addition to posting the applicable notices on
the “risk retention special notices” tab, provide email notifications to any
Privileged Person (other than market data providers) that has registered to
receive access to the Note Administrator’s website that a notice has been posted
to the “risk retention special notices” tab;


(vi)
the “Investor Q&A Forum” pursuant to Section 10.13; and



(vii)solely to Noteholders and holders of any Preferred Shares, the “Investor
Registry” pursuant to Section 10.13.


(b)Privileged Persons who execute Exhibit P-2 shall only be entitled to access
the Monthly Report, and shall not have access to any other information on the
Note Administrator’s Website.


(c)The Note Administrator’s Website shall initially be located at
https://www.ctslink.com. The foregoing information shall be made available by
the Note Administrator on the Note Administrator’s Website promptly following
receipt. The Note Administrator may change the titles of the tabs and headings
on portions of its website, and may re-arrange the files as it deems proper. The
Note Administrator shall have no obligation or duty to verify, confirm or
otherwise determine whether the information being delivered is accurate,
complete, conforms to the transaction, or otherwise is or is not anything other
than what it purports to be. In the event that any such information is delivered
or posted in error, the Note Administrator may remove it from the Note
Administrator’s Website. The Note Administrator has not obtained and shall not
be deemed to have obtained actual knowledge of any information posted to the
Note Administrator’s Website to the extent such information was not produced by
the Note Administrator. In connection with providing access to the Note
Administrator’s Website, the Note Administrator may require registration and the
acceptance of a disclaimer. The Note Administrator shall not be liable for the
dissemination of information in accordance with the terms of this Indenture,
makes no representations or warranties as to the accuracy or completeness of
such information being made available, and assumes no responsibility for such
information. Assistance in using the Note Administrator’s Website can be
obtained by calling (866) 846-4526 or via email at
ctslink.customerservice@wellsfargo.com.


Section 10.13 Investor Q&A Forum; Investor Registry. (a) The Note Administrator
shall make the “Investor Q&A Forum” available to Privileged Persons and
prospective purchasers of Notes by means of the Note Administrator’s Website,
where Noteholders (including beneficial owners of Notes) may (i) submit
inquiries to the Note Administrator relating to the Monthly Reports, and submit
inquiries to the Collateral Manager, the Servicer or the Special Servicer (each,
a “Q&A Respondent”) relating to any servicing reports prepared by that party,
the Mortgage Assets, or the properties related thereto (each, an “Inquiry”



and collectively, “Inquiries”), and (ii) view Inquiries that have been
previously submitted and answered, together with the answers thereto. Upon
receipt of an Inquiry for a Q&A Respondent, the Note Administrator shall forward
the Inquiry to the applicable Q&A Respondent, in each case via email within a
commercially reasonable period of time following receipt thereof. Following
receipt of an Inquiry, the Note Administrator and the applicable Q&A Respondent,
unless such party determines not to answer such Inquiry as provided below, shall
reply to the Inquiry, which reply of the applicable Q&A Respondent shall be by
email to the Note Administrator. The Note Administrator shall post (within a
commercially reasonable period of time following preparation or receipt of such
answer, as the case may be) such Inquiry and the related answer to the Note
Administrator’s Website. If the Note Administrator or the applicable Q&A
Respondent determines, in its respective sole discretion, that (i) any Inquiry
is not of a type described above,
(ii)answering any Inquiry would not be in the best interests of the Issuer or
the Noteholders,
(iii)answering any Inquiry would be in violation of applicable law, the Asset
Documents, this Indenture or the Servicing Agreement, (iv) answering any Inquiry
would materially increase the duties of, or result in significant additional
cost or expense to, the Note Administrator, the Servicer or the Special
Servicer, as applicable or (v) answering any such inquiry would reasonably be
expected to result in the waiver of an attorney client privilege or the
disclosure of attorney work product, or is otherwise not advisable to answer, it
shall not be required to answer such Inquiry and shall promptly notify the Note
Administrator of such determination. The Note Administrator shall notify the
Person who submitted such Inquiry in the event that the Inquiry shall not be
answered in accordance with the terms of this Indenture. Any notice by the Note
Administrator to the Person who submitted an Inquiry that shall not be answered
shall include the following statement: “Because the Indenture and the Servicing
Agreement provides that the Note Administrator, Servicer and Special Servicer
shall not answer an Inquiry if it determines, in its respective sole discretion,
that (i) any Inquiry is beyond the scope of the topics described in the
Indenture, (ii) answering any Inquiry would not be in the best interests of the
Issuer and/or the Noteholders, (iii) answering any Inquiry would be in violation
of applicable law or the Asset Documents, this Indenture or the Servicing
Agreement, (iv) answering any Inquiry would materially increase the duties of,
or result in significant additional cost or expense to, the Trustee, the
Servicer or the Special Servicer, as applicable, or (v) answering any such
inquiry would reasonably be expected to result in the waiver of an attorney
client privilege or the disclosure of attorney work product, or is otherwise not
advisable to answer, no inference shall be drawn from the fact that the Trustee,
the Servicer or the Special Servicer has declined to answer the Inquiry.”
Answers posted on the Investor Q&A Forum shall be attributable only to the
respondent, and shall not be deemed to be answers from any of the Issuer, the
Co-Issuer, the Collateral Manager, the Placement Agents or any of their
respective Affiliates. None of the Placement Agents, the Issuer, the Co-Issuer,
the Seller, the Collateral Manager, the Advancing Agent, the Future Funding
Holders, Hunt Holder, the Servicer, the Special Servicer, the Note Administrator
or the Trustee, or any of their respective Affiliates shall certify to any of
the information posted in the Investor Q&A Forum and no such party shall have
any responsibility or liability for the content of any such information. The
Note Administrator shall not be required to post to the Note Administrator’s
Website any Inquiry or answer thereto that the Note Administrator determines, in
its sole discretion, is administrative or ministerial in nature. The Investor
Q&A Forum shall not reflect questions, answers and other communications that are
not submitted via the Note Administrator’s Website. Additionally, the Note
Administrator may require acceptance of a waiver and disclaimer for access to
the Investor Q&A Forum.



(b)The Note Administrator shall make available to any Noteholder or holder of
Preferred Shares and any beneficial owner of a Note, the Investor Registry. The
“Investor Registry” shall be a voluntary service available on the Note
Administrator’s Website, where Noteholders and beneficial owners of Notes can
register and thereafter obtain information with respect to any other Noteholder
or beneficial owner that has so registered. Any Person registering to use the
Investor Registry shall be required to certify that (i) it is a Noteholder or a
beneficial owner of a Note or holder of the Preferred Shares and (ii) it grants
authorization to the Note Administrator to make its name and contact information
available on the Investor Registry for at least 45 days from the date of such
certification to other registered Noteholders and registered beneficial owners
or Notes. Such Person shall then be asked to enter certain mandatory fields such
as the individual’s name, the company name and email address, as well as certain
optional fields such as address, and phone number. If any Noteholder or
beneficial owner of a Note notifies the Note Administrator that it wishes to be
removed from the Investor Registry (which notice may not be within forty-five
(45) days of its registration), the Note Administrator shall promptly remove it
from the Investor Registry. The Note Administrator shall not be responsible for
verifying or validating any information submitted on the Investor Registry, or
for monitoring or otherwise maintaining the accuracy of any information thereon.
The Note Administrator may require acceptance of a waiver and disclaimer for
access to the Investor Registry.


(c)Certain information concerning the Collateral and the Notes, including the
Monthly Reports, CREFC® Reports and supplemental notices, shall be provided by
the Note Administrator to certain market data providers upon receipt by the Note
Administrator from such persons of a certification in the form of Exhibit M
hereto, which certification may be submitted electronically via the Note
Administrator’s Website. The Issuer hereby authorizes the provision of such
information to Bloomberg, L.P., Trepp, LLC, Intex Solutions, Inc., CMBS.com,
Inc., Markit, LLC, Interactive Data Corporation, Thomson Reuters Corporation and
PricingDirect Inc.


(d)The 17g-5 Information Provider will make the “Rating Agency Q&A Forum and
Servicer Document Request Tool” available to NRSROs via the 17g-5 Information
Providers Website, where NRSROs may (i) submit inquiries to the Note
Administrator relating to the Monthly Report, (ii) submit inquiries to the
Servicer, the Special Servicer or the Collateral Manager relating to servicing
reports, or the Collateral, except to the extent already obtained,
(iii)submit requests for loan-level reports and information, and (iv) view
previously submitted inquiries and related answers or reports, as the case may
be. The Trustee, the Note Administrator, the Servicer, the Special Servicer or
the Collateral Manager, as applicable, will be required to answer each inquiry,
unless it determines that (a) answering the inquiry would be in violation of
applicable law, the Servicing Standard, the Indenture, the Servicing Agreement
or the applicable loan documents, (b) answering the inquiry would or is
reasonably expected to result in a waiver of an attorney-client privilege or the
disclosure of attorney work product, or (c) answering the inquiry would
materially increase the duties of, or result in significant additional cost or
expense to, such party, and the performance of such additional duty or the
payment of such additional cost or expense is beyond the scope of its duties
under the Indenture or the Servicing Agreement, as applicable. In the event that
any of the Trustee, the Note Administrator, the Servicer, the Special Servicer
or the Collateral Manager declines to answer an inquiry, it shall promptly email
the 17g-5 Information Provider with the basis of such declination. The 17g-5
Information Provider will be required to post the inquiries and the related
answers (or reports, as applicable) on the Rating Agency Q&A Forum and Servicer
Document Request Tool promptly upon receipt, or in the event



that an inquiry is unanswered, the inquiry and the basis for which it was
unanswered. The Rating Agency Q&A Forum and Servicer Document Request Tool may
not reflect questions, answers, or other communications which are not submitted
through the 17g-5 Website. Answers and information posted on the Rating Agency
Q&A Forum and Servicer Document Request Tool will be attributable only to the
respondent, and will not be deemed to be answers from any other Person. No such
other Person will have any responsibility or liability for, and will not be
deemed to have knowledge of, the content of any such information.


Section 10.14 Certain Procedures. (a) For so long as the Notes may be
transferred only in accordance with Rule 144A, the Issuer (or the Collateral
Manager on its behalf) will ensure that any Bloomberg screen containing
information about the Rule 144A Global Notes includes the following (or similar)
language:


(i)    the “Note Box” on the bottom of the “Security Display” page describing
the Rule 144A Global Notes will state: “Iss’d Under 144A/3c7”;


(ii)    the “Security Display” page will have the flashing red indicator “See
Other Available Information”; and


(iii)    the indicator will link to the “Additional Security Information” page,
which will state that the Offered Notes “are being offered in reliance on the
exemption from registration under Rule 144A of the Securities Act to persons who
are both (i) qualified institutional buyers (as defined in Rule 144A under the
Securities Act) and (ii) qualified purchasers (as defined under Section 3(c)(7)
under the Investment Company Act of 1940).


(b) For so long as the Rule 144A Global Securities are registered in the name of
DTC or its nominee, the Issuer (or the Collateral Manager on behalf of the
Issuer) will instruct DTC to take these or similar steps with respect to the
Rule 144A Global Securities:


(i)the DTC 20-character security descriptor and 48-character additional
descriptor will indicate with marker “3c7” that sales are limited to (i) QIBs
and (ii) Qualified Purchasers;


(ii)where the DTC deliver order ticket sent to purchasers by DTC after
settlement is physical, it will have the 20-character security descriptor
printed on it, and where the DTC deliver order ticket is electronic, it will
have a “3c7” indicator and a related user manual for participants, which will
contain a description of the relevant restriction; and


(iii)DTC will send an “Important Notice” outlining the 3(c)(7) restrictions
applicable to the Rule 144A Global Securities to all DTC participants in
connection with the initial offering of the Offered Notes by the Co-Issuers.



ARTICLE XI APPLICATION OF FUNDS
Section 11.1    Disbursements    of    Amounts    from    Payment    Account.
(a)Notwithstanding any other provision in this Indenture, but subject to the
other subsections of this Section 11.1 hereof, on each Payment Date, the Note
Administrator shall disburse amounts transferred to the Payment Account in
accordance with the following priorities (the “Priority of Payments”):


(i)    Interest Proceeds. On each Payment Date that is not a Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes due to the occurrence and continuation of an Event of Default, Interest
Proceeds with respect to the related Due Period shall be distributed in the
following order of priority:


(1)    to the payment of taxes and filing fees (including any registered office
and government fees) owed by the Issuer or the Co-Issuer, if any;


(2)    (a) first, to the extent not previously reimbursed, to the Backup
Advancing Agent and the Advancing Agent, in that order, the aggregate amount of
any Nonrecoverable Interest Advances due and payable to such party; (b) second,
to Advancing Agent (or the Backup Advancing Agent if the Advancing Agent has
failed to make any Interest Advance required to be made by the Advancing Agent
pursuant to the terms hereof), the Advancing Agent Fee and any previously due
but unpaid Advancing Agent Fee (with respect to amounts owed to the Advancing
Agent, unless waived by the Advancing Agent) (provided that the Advancing Agent
or Backup Advancing Agent, as applicable, has not failed to make any Interest
Advance required to be made in respect of any Payment Date pursuant to this
Indenture); and (c) third, to the Advancing Agent and the Backup Advancing
Agent, to the extent due and payable to such party, Reimbursement Interest and
reimbursement of any outstanding Interest Advances not to exceed, in each case,
the amount that would result in an Interest Shortfall with respect to such
Payment Date;


(3)    (a) first, pro rata, based on their entitlement, to the payment to the
Note Administrator and the Trustee of the accrued and unpaid fees in respect of
their services equal to, in the aggregate, U.S.$5,000 per month, (b) second, to
the payment of other accrued and unpaid Company Administrative Expenses of the
Note Administrator, the Trustee, the Custodian, the Paying Agent and the
Preferred Share Paying Agent, the aggregate of all such amounts reimbursed in
this clause
(b)not to exceed U.S.$150,000 per Expense Year and (c) third, to the payment of
any other accrued and unpaid Company Administrative Expenses, the aggregate of
all such amounts in this clause (c) per Expense Year (including such amounts
paid since the previous Payment Date from the Expense Reserve Account) not to
exceed the greater of (i) 0.10% per annum of the Aggregate Outstanding Portfolio
Balance and (ii) U.S.$125,000 per annum;



(1)    to the payment of the Collateral Manager Fee and any previously due but
unpaid Collateral Manager Fee (if not waived by the Collateral Manager);


(2)    to the payment of the Class A Interest Distribution Amount plus any Class
A Defaulted Interest Amount;


(3)
to the payment of the Class A-S Interest Distribution Amount plus

any Class A-S Defaulted Interest Amount;


(4)    to the payment of the Class B Interest Distribution Amount plus any Class
B Defaulted Interest Amount;


(5)    to the payment of the Class C Interest Distribution Amount plus any Class
C Defaulted Interest Amount;


(6)    to the payment of the Class D Interest Distribution Amount plus any Class
D Defaulted Interest Amount;


(7)    if either of the Note Protection Tests is not satisfied as of the
Determination Date relating to such Payment Date, to the payment of, (i) first,
principal on the Class A Notes, (ii) second, principal on the Class A-S Notes,
(iii) third, principal on the Class B Notes, (iv) fourth, principal on the Class
C Notes and (v) fifth, principal on the Class D Notes, in each case to the
extent necessary to cause each of the Note Protection Tests to be satisfied or,
if sooner, until the Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes and the Class D Notes have been paid in full;


(8)    on each Payment Date following the occurrence of a Rating Confirmation
Failure, to the payment of principal of each Class of Notes, (i) first, to the
Class A Notes, (ii) second, to the Class A-S Notes, (iii) third, to the Class B
Notes, (iv) fourth, to the Class C Notes, (v) fifth, to the Class D Notes, (vi)
sixth, to the Class E Notes and (vii) seventh, to the Class F Notes, in each
case until each rating assigned on the Closing Date to each Class of Notes has
been reinstated or such Class of Notes has been paid in full;


(9)    to the payment of the Class E Interest Distribution Amount plus any Class
E Defaulted Interest Amount;


(10)    to the payment of the Class E Deferred Interest (in reduction of the
Aggregate Outstanding Amount of the Class E Notes);


(11)    to the payment of the Class F Interest Distribution Amount plus any
Class F Defaulted Interest Amount;


(12)    to the payment of the Class F Deferred Interest (in reduction of the
Aggregate Outstanding Amount of the Class F Notes);



(13)    to the payment of any Company Administrative Expenses not paid pursuant
to clause (3) above in the order specified therein;


(14)    upon direction of the Collateral Manager, for deposit into the Expense
Reserve Account in an amount not to exceed U.S.$100,000 in respect of such
Payment Date; and


(15)    any remaining Interest Proceeds to be released from the lien of this
Indenture and paid (upon standing order of the Issuer) to the Preferred Share
Paying Agent for deposit into the Preferred Share Distribution Account for
distribution to the Holder of the Preferred Shares subject to and in accordance
with the provisions of the Preferred Share Paying Agency Agreement.


(ii)Principal Proceeds. On each Payment Date that is not a Redemption Date, the
Stated Maturity Date or a Payment Date following an acceleration of the Notes
due to the occurrence and continuation of an Event of Default, Principal
Proceeds with respect to the related Due Period shall be distributed in the
following order of priority:


(1)
to the payment of the amounts referred to in clauses (1) through

(10)of Section 11.1(a)(i) in the same order of priority specified therein,
without giving effect to any limitations on amounts payable set forth therein,
but only to the extent not paid in full thereunder;


(2)    on the Payment Date following the Ramp-Up Completion Date, to the payment
of principal, in an amount equal to all amounts transferred from the Unused
Proceeds Account as of the Ramp-Up Completion Date (i) first, to the Class A
Notes, (ii) second, to the Class A-S Notes, (iii) third, to the Class B Notes,
(iv) fourth, to the Class C Notes and (v) fifth, to the Class D Notes, in each
case until such Class of Notes has been paid in full;


(3)    on each Payment Date following the occurrence of a Rating Confirmation
Failure, to the extent that application of Interest Proceeds pursuant to clause
(11) of Section 11.1(a)(i) is insufficient to cause the ratings assigned to each
Class of Notes to be reinstated or to cause any affected Class to be paid in
full, to the payment of principal (i) first, to the Class A Notes, (ii) second,
to the Class A- S Notes, (iii) third, to the Class B Notes, (iv) fourth, to the
Class C Notes, (v) fifth, to the Class D Notes, (vi) sixth, to the Class E Notes
and (vii) seventh, to the Class F Notes, in each case until each rating assigned
on the Closing Date to such Class of Notes has been reinstated or such Class of
Notes has been paid in full;


(4)    during the Reinvestment Period, so long as the Issuer is permitted to
purchase Reinvestment Mortgage Assets under Section 12.2, at the direction of
the Collateral Manager, the amount (which amount may, for the avoidance of
doubt, be comprised of Principal Proceeds described in clause (3) of the
definition thereof) designated by the Collateral Manager during the related
Interest Accrual Period to be deposited into the Reinvestment Account to be held
for reinvestment in Reinvestment Mortgage Assets or, pursuant to written
direction of the Collateral



Manager (on behalf of the Issuer) to be applied to pay the purchase price of
Reinvestment Mortgage Assets (it being understood that the Collateral Manager
will be deemed to have directed the reinvestment of all Principal Proceeds until
such time as it has provided the Note Administrator with a notice to the
contrary);


(5)    to the payment of principal of the Class A Notes until the Class A Notes
have been paid in full;


(6)    to the payment of principal of the Class A-S Notes until the Class A- S
Notes have been paid in full;


(7)    to the payment of principal of the Class B Notes until the Class B Notes
have been paid in full;


(8)    to the payment of principal of the Class C Notes until the Class C Notes
have been paid in full; and


(9)    to the payment of principal of the Class D Notes until the Class D Notes
have been paid in full;


(10)    to the payment of the Class E Interest Distribution Amount plus any
Class E Defaulted Interest Amount, to the extent not paid pursuant to clause
(12) of Section 11.1(a)(i) above;


(11)    to the payment of principal of the Class E Notes (including any Class E
Deferred Interest) until the Class E Notes have been paid in full;


(12)    to the payment of the Class F Interest Distribution Amount plus any
Class F Defaulted Interest Amount, to the extent not paid pursuant to clause
(14) of Section 11.1(a)(i) above;


(13)    to the payment of principal of the Class F Notes (including any Class F
Deferred Interest) until the Class F Notes have been paid in full;


(14)    any remaining Principal Proceeds to be released from the lien of this
Indenture and paid (upon standing order of the Issuer) to the Preferred Share
Paying Agent for deposit into the Preferred Share Distribution Account for
distribution to the Holders of the Preferred Shares subject to and in accordance
with the provisions of the Preferred Share Paying Agency Agreement.


(iii)Redemption Dates and Payment Dates During Events of Default. On any
Redemption Date, the Stated Maturity Date or a Payment Date following an
acceleration of the Notes due to the occurrence and continuation of an Event of
Default, Interest Proceeds and Principal Proceeds with respect to the related
Due Period will be distributed in the following order of priority:



(1)
to the payment of the amounts referred to in clauses (1) through

(4)of Section 11.1(a)(i) in the same order of priority specified therein, but
without giving effect to any limitations on amounts payable set forth therein;


(2)    to the payment of any out-of-pocket fees and expenses of the Issuer, the
Note Administrator, Custodian and Trustee (including legal fees and expenses)
incurred in connection with an acceleration of the Notes following an Event of
Default, including in connection with sale and liquidation of any of the
Collateral in connection therewith, to the extent not previously paid or
withheld;


(3)    to the payment of the Class A Interest Distribution Amount plus any Class
A Defaulted Interest Amount;


(4)
to the payment in full of principal of the Class A Notes;



(5)
to the payment of the Class A-S Interest Distribution Amount plus

any Class A-S Defaulted Interest Amount;


(6)
to the payment in full of principal of the Class A-S Notes;



(7)    to the payment of the Class B Interest Distribution Amount plus any Class
B Defaulted Interest Amount;


(8)
to the payment in full of principal of the Class B Notes;



(9)    to the payment of the Class C Interest Distribution Amount plus any Class
C Defaulted Interest Amount;


(10)
to the payment in full of principal of the Class C Notes;



(11)    to the payment of the Class D Interest Distribution Amount plus any
Class D Defaulted Interest Amount;


(12)
to the payment in full of principal of the Class D Notes;



(13)    to the payment of the Class E Interest Distribution Amount plus any
Class E Defaulted Interest Amount;


(14)    to the payment in full of principal of the Class E Notes (including any
Class E Deferred Interest);


(15)    to the payment of the Class F Interest Distribution Amount plus any
Class F Defaulted Interest Amount;


(16)    to the payment in full of principal of the Class F Notes (including any
Class F Deferred Interest); and


(17)    any remaining Interest Proceeds and Principal Proceeds to be released
from the lien of the Indenture and paid (upon standing order of the Issuer)



to the Preferred Share Paying Agent for deposit into the Preferred Share
Distribution Account for distribution to the Holder of the Preferred Shares
subject to and in accordance with the provisions of the Preferred Share Paying
Agency Agreement.


(b)On or before the Business Day prior to each Payment Date, the Issuer shall,
pursuant to Section 10.3, remit or cause to be remitted to the Note
Administrator for deposit in the Payment Account an amount of Cash sufficient to
pay the amounts described in Section 11.1(a) required to be paid on such Payment
Date.


(c)If on any Payment Date the amount available in the Payment Account from
amounts received in the related Due Period are insufficient to make the full
amount of the disbursements required by any clause of Section 11.1(a)(i),
Section 11.1(a)(ii) or Section 11.1(a)(iii), such payments will be made to
Noteholders of each applicable Class, as to each such clause, ratably in
accordance with the respective amounts of such disbursements then due and
payable to the extent funds are available therefor.


(d)In connection with any required payment by the Issuer to the Servicer or the
Special Servicer pursuant to the Servicing Agreement of any amount scheduled to
be paid from time to time between Payment Dates from amounts received with
respect to the Mortgage Assets, the Servicer or the Special Servicer, as
applicable, shall be entitled to retain or withdraw such amounts from the
Collection Account and the Participated Mortgage Loan Collection Account
pursuant to the terms of the Servicing Agreement.


Section 11.2 Securities Accounts. All amounts held by, or deposited with the
Note Administrator in the Reinvestment Account, Custodial Account, Unused
Proceeds Account, Funded FF Companion Participation Acquisition Account and
Expense Reserve Account pursuant to the provisions of this Indenture shall be
invested in Eligible Investments as directed in writing by the Collateral
Manager on behalf of the Issuer and credited to the Reinvestment Account,
Custodial Account, Unused Proceeds Account, Funded FF Companion Participation
Acquisition Account or Expense Reserve Account, as the case may be. Absent such
direction, funds in the foregoing accounts shall be held uninvested. All amounts
held by or deposited with the Note Administrator in the Payment Account shall be
held uninvested. Any amounts not invested in Eligible Investments as herein
provided, shall be credited to one or more securities accounts established and
maintained pursuant to the Securities Account Control Agreement at the Corporate
Trust Office of the Note Administrator, or at another financial institution
whose long-term rating is at least equal to “A2” by Moody’s (or, in each case,
such lower rating as the applicable Rating Agency shall approve) and agrees to
act as a Securities Intermediary on behalf of the Note Administrator on behalf
of the Secured Parties pursuant to an account control agreement in form and
substance similar to the Securities Account Control Agreement.



ARTICLE XII


SALE OF MORTGAGE ASSETS; REINVESTMENT MORTGAGE ASSETS; FUTURE FUNDING AGREEMENT


Section 12.1 Sales of Mortgage Assets. (a) Except as otherwise expressly
permitted or required by this Indenture, the Issuer shall not sell or otherwise
dispose of any Mortgage Asset. The Collateral Manager, on behalf of the Issuer,
acting pursuant to the Collateral Management Agreement may direct the Trustee in
writing to sell at any time:


(i)any Defaulted Mortgage Asset; and


(ii)any Credit Risk Mortgage Asset, unless (x) either of the Note Protection
Tests were not satisfied as of the immediately preceding Determination Date and
have not been cured as of the proposed sale date or (y) the Trustee, upon
written direction of a Majority of the Controlling Class, has provided written
notice to the Collateral Manager that no further sales of Credit Risk Mortgage
Assets shall be permitted.


The Trustee shall sell any Mortgage Asset in any sale permitted pursuant to this
Section 12.1(a), as directed by the Collateral Manager. Promptly after any sale
pursuant to this Section 12.1(a), the Collateral Manager shall notify the 17g-5
Information Provider of the Mortgage Asset sold and the sale price and shall
provide such other information relating to such sale as may be reasonably
requested by the Rating Agencies.


(b)In addition, with respect to any Defaulted Mortgage Asset or Credit Risk
Mortgage Asset permitted to be sold pursuant to Section 12.1(a), such Defaulted
Mortgage Asset or Credit Risk Mortgage Asset may be sold by the Issuer at the
direction of the Collateral Manager:


(i)to an entity, other than the Collateral Manager, HCMT or an Affiliate of
either or any account managed by the Collateral Manager;


(ii)to the Collateral Manager, HCMT or an Affiliate of either or any account
managed by the Collateral Manager at a cash purchase price that is (x) with
respect to any Defaulted Mortgage Asset, purchasing such Defaulted Mortgage
Asset from the Issuer for a cash purchase price that is equal to or greater than
the Principal Balance thereof plus all accrued and unpaid interest thereon or
(y) with respect to any Credit Risk Mortgage Asset, following disclosure to, and
approval by, the Advisory Committee, purchasing such Credit Risk Mortgage Asset
from the Issuer for a cash purchase price that is equal to the greater of (I)
the Principal Balance thereof plus all accrued and unpaid interest thereon and
(II) the fair market value thereof (any purchase described in this clause (b), a
“Credit Risk/Defaulted Mortgage Asset Cash Purchase”).


The Issuer shall not sell or otherwise dispose of any Mortgage Asset for the
primary purpose of recognizing gains or decreasing losses resulting from market
value changes.


(c)A Defaulted Mortgage Asset or Credit Risk Mortgage Asset may be disposed of
at any time, following disclosure to, and approval by, the Advisory Committee,
by the Collateral Manager directing the Issuer to exchange such Defaulted
Mortgage Asset or Credit Risk



Mortgage Asset for (1) a substitute Mortgage Loan or Participation owned by the
Collateral Manager, HCMT or an Affiliate of either, or any account managed by
the Collateral Manager, that satisfies the Eligibility Criteria (such Mortgage
Asset, an “Exchange Mortgage Asset”) or (2) a combination of an Exchange
Mortgage Asset and cash (such exchange for a Defaulted Mortgage Asset, a
“Defaulted Mortgage Asset Exchange” and such exchange for a Credit Risk Mortgage
Asset, a “Credit Risk Mortgage Asset Exchange”); provided that:


(i)with respect to any Defaulted Mortgage Asset Exchange, the sum of (1) the
Principal Balance of such Exchange Mortgage Asset plus all accrued and unpaid
interest thereon plus (2) the cash amount (if any) to be paid to the Issuer by
the Collateral Manager, HCMT or an Affiliate of either, or any account managed
by the Collateral Manager, in connection with such exchange, is equal to or
greater than the sum of the Principal Balance of the Defaulted Mortgage Asset
sought to be exchanged plus all accrued and unpaid interest thereon; and


(ii)with respect to any Credit Risk Mortgage Asset Exchange, the sum of (1) the
Principal Balance of such Exchange Mortgage Asset plus all accrued and unpaid
interest thereon plus (2) the cash amount (if any) to be paid to the Issuer by
the Collateral Manager, HCMT or an Affiliate of either, or any account managed
by the Collateral Manager, in connection with such exchange, is equal to the
greater of (A) the sum of the Principal Balance of the Credit Risk Mortgage
Asset sought to be exchanged plus all accrued and unpaid interest thereon and
(B) the fair market value of such Credit Risk Mortgage Asset.


In addition to the above, at all times the Majority of the Preferred Shares
shall have the right to purchase (1) any Defaulted Mortgage Asset for a purchase
price equal to the Par Purchase Price and (2) following disclosure to, and
approval by, the Advisory Committee, any Credit Risk Mortgage Asset for a
purchase price equal to the greater of (x) the Par Purchase Price and (y) the
fair market value thereof.


(d)After the Issuer has notified the Trustee of an Optional Redemption, a
Clean-Up Call, an Auction Call Redemption or a Tax Redemption in accordance with
Section 9.3, the Collateral Manager, on behalf of the Issuer, and acting
pursuant to the Collateral Management Agreement, may at any time direct the
Trustee in writing by Issuer Order to sell, and the Trustee shall sell in the
manner directed by the Majority of Preferred Shareholders in writing, any
Mortgage Asset without regard to the foregoing limitations in Section 12.1(a);
provided that:


(i)the Sale Proceeds therefrom must be used to pay certain expenses and redeem
all of the Notes in whole but not in part pursuant to Section 9.1, and upon any
such sale the Trustee shall release the lien on such Mortgage Asset pursuant to
Section 10.10 and the Custodian shall upon receipt of a Request for Release,
release the related Mortgage Asset File;


(ii)the Issuer may not direct the Trustee to sell (and the Trustee shall not be
required to release) a Mortgage Asset pursuant to this Section 12.1(b) unless:



(1)    the Collateral Manager shall deliver to the Trustee binding agreements or
certificates evidencing to the Trustee that, the Sale Proceeds from the sale of
one or more of the Mortgage Assets and all Cash and proceeds from Eligible
Investments will be at least equal to the Total Redemption Price; and


(2)    the Independent accountants appointed by the Issuer pursuant to Section
10.11 shall recalculate the calculations made in clause (1) above and prepare an
agreed-upon procedures report; and


(iii)in connection with an Optional Redemption, an Auction Call Redemption, a
Clean-up Call, or a Tax Redemption, all the Mortgage Assets to be sold pursuant
to this Section 12.1(c) must be sold in accordance with the requirements set
forth in Section 9.1(f).


(e)In the event that any Notes remain Outstanding as of the Payment Date
occurring six months prior to the Stated Maturity Date of the Notes, the
Collateral Manager will be required to determine whether the proceeds expected
to be received on the Mortgage Assets prior to the Stated Maturity Date of the
Notes will be sufficient to pay in full the principal amount of (and accrued
interest on) the Notes on the Stated Maturity Date. If the Collateral Manager
determines, in its sole discretion, that such proceeds will not be sufficient to
pay the outstanding principal amount of and accrued interest on the Notes on the
Stated Maturity Date of the Notes, the Issuer will, at the direction of the
Collateral Manager, be obligated to liquidate the portion of Mortgage Assets
sufficient to pay the remaining principal amount of and interest on the Notes on
or before the Stated Maturity Date. The Mortgage Assets to be liquidated by the
Issuer will be selected by the Collateral Manager.


(f)Notwithstanding anything herein to the contrary, the Collateral Manager on
behalf of the Issuer shall be permitted to sell to a Permitted Subsidiary any
Sensitive Asset for consideration consisting of Equity Interests in such
Permitted Subsidiary (or an increase in the value of Equity Interests already
owned).


(g)Under no circumstances shall the Trustee in its individual capacity be
required to acquire any Mortgage Assets or any property related thereto.


(h)Any Mortgage Asset sold pursuant to this Section 12.1 shall be released from
the lien of this Indenture.


Section 12.2 Reinvestment Mortgage Assets. (a) Except as provided in Section
12.3(c), during the Reinvestment Period (or within 60 days after the end of the
Reinvestment Period with respect to reinvestments made pursuant to binding
commitments to purchase entered into during the Reinvestment Period), amounts
(or Eligible Investments) credited to the Reinvestment Account may, but are not
required to, be reinvested in Reinvestment Mortgage Assets (which shall be, and
hereby are upon acquisition by the Issuer, Granted to the Trustee pursuant to
the Granting Clause of this Indenture) that satisfy the applicable Eligibility
Criteria and the following additional criteria (the “Reinvestment Criteria”), as
evidenced by an Officer’s Certificate of the Collateral Manager on behalf of the
Issuer delivered to the Trustee, delivered as of the date of the commitment to
purchase such Reinvestment Mortgage Assets:



(i)for commitments to purchase made after the Ramp-Up Acquisition Period, the
Note Protection Tests are satisfied; and


(ii)    for commitments to purchase made at any time, no Event of Default has
occurred and is continuing.


(b)Notwithstanding the foregoing provisions, (i) Cash on deposit in the
Reinvestment Account may be invested in Eligible Investments pending investment
in Reinvestment Mortgage Assets and (ii) if an Event of Default shall have
occurred and be continuing, no Reinvestment Mortgage Asset may be acquired
unless it was the subject of a commitment entered into by the Issuer prior to
the occurrence of such Event of Default.


(c)Notwithstanding the foregoing provisions, at any time when Hunt Holder or an
Affiliate that is wholly-owned by HCFT REIT or a Subsequent REIT and is a
disregarded entity for U.S. federal income tax purposes of such REIT holds 100%
of the Preferred Shares, it may contribute additional Cash, Eligible Investments
and/or Mortgage Assets to the Issuer so long as, in the case of Mortgage Assets,
any such Mortgage Assets satisfy the Eligibility Criteria at the time of such
contribution, including, but not limited to, for purposes of effecting any cure
rights reserved for the holder of the Participations, pursuant to and in
accordance with the terms of the related Participation Agreement. Cash or
Eligible Investments contributed to the Issuer by Hunt Holder (during the
Reinvestment Period) shall be credited to the Reinvestment Account (unless Hunt
Holder directs otherwise) and may be reinvested by the Issuer in Reinvestment
Mortgage Assets so long as no Event of Default has occurred and is continuing.


Section 12.3    Conditions Applicable to all Transactions Involving Sale or
Grant.
(a)Any transaction effected after the Closing Date under this Article 12 or
Section 10.12 shall be conducted in accordance with the requirements of the
Collateral Management Agreement; provided that (1) the Collateral Manager shall
not direct the Trustee to acquire any Mortgage Asset for inclusion in the
Collateral from the Collateral Manager or any of its Affiliates as principal or
to sell any Mortgage Asset from the Collateral to the Collateral Manager or any
of its Affiliates as principal unless the transaction is effected in accordance
with the Collateral Management Agreement and (2) the Collateral Manager shall
not direct the Trustee to acquire any Mortgage Asset for inclusion in the
Collateral from any account or portfolio for which the Collateral Manager serves
as investment adviser or direct the Trustee to sell any Mortgage Asset to any
account or portfolio for which the Collateral Manager serves as investment
adviser unless such transactions comply with the Collateral Management Agreement
and Section 206(3) of the Advisers Act. The Trustee shall have no responsibility
to oversee compliance with this clause by the other parties.


(b)Upon any Grant pursuant to this Article 12, all of the Issuer’s right, title
and interest to the Mortgage Asset or Securities shall be Granted to the Trustee
pursuant to this Indenture, such Mortgage Asset or Securities shall be
registered in the name of the Trustee, and, if applicable, the Trustee (or the
Custodian on its behalf) shall receive such Pledged Mortgage Asset or
Securities. The Trustee also shall receive, not later than the date of delivery
of any Mortgage Asset delivered after the Closing Date, an Officer’s Certificate
of the Collateral Manager certifying that, as of the date of such Grant, such
Grant complies with the applicable conditions of and is permitted by this
Article 12 (and setting forth, to the extent appropriate, calculations in
reasonable detail necessary to determine such compliance).



(c)Notwithstanding anything contained in this Article 12 to the contrary, the
Issuer shall, subject to this Section 12.3(c), have the right to effect any
transaction which has been consented to by the Holders of Notes evidencing 100%
of the Aggregate Outstanding Amount of each and every Class of Notes (or if
there are no Notes Outstanding, 100% of the Preferred Shares).


Section 12.4 Modifications to Note Protection Tests. In the event that (1)
Moody’s modifies the definitions or calculations relating to any of the Moody’s
specific Eligibility Criteria or (2) any Rating Agency modifies the definitions
or calculations relating to either of the Note Protection Tests (each, a “Rating
Agency Test Modification”), in any case in order to correspond with published
changes in the guidelines, methodology or standards established by such Rating
Agency, the Issuer may, but is under no obligation solely as a result of this
Section
12.4 to, incorporate corresponding changes into this Indenture by an amendment
or supplement hereto without the consent of the Holders of the Notes (except as
provided below) (but with written notice to the Noteholders) or the Preferred
Shares if (x) in the case of a modification of any of the Moody’s specific
Eligibility Criteria, the Rating Agency Condition is satisfied with respect to
Moody’s, (y) in the case of a modification of a Note Protection Test, the Rating
Agency Condition is satisfied with respect to each Rating Agency then rating any
Class of Notes and (z) written notice of such modification is delivered by the
Collateral Manager to the Trustee and the Holders of the Notes and Preferred
Shares (which notice may be included in the next regularly scheduled report to
Noteholders). Any such Rating Agency Test Modification shall be effected without
execution of a supplemental indenture; provided, however, that such amendment
shall be (i) evidenced by a written instrument executed and delivered by each of
the Co-Issuers and the Collateral Manager and delivered to the Trustee, and (ii)
accompanied by delivery by the Issuer to the Trustee of an Officer’s Certificate
of the Issuer (or the Collateral Manager on behalf of the Issuer) certifying
that such amendment has been made pursuant to and in compliance with this
Section 12.4.


Section 12.5 Future Funding Agreement. (a) The Note Administrator and the
Trustee, on behalf of the Noteholders and the Holders of the Preferred Shares,
are hereby directed by the Issuer to (i) enter into the Future Funding Agreement
and the Future Funding Account Control Agreement, pursuant to which HCMT will
agree to pledge certain collateral described therein, and such funds will be
available to satisfy the obligations of Hunt Finance Company, HCMT and their
respective Affiliates to fund future advances under the Participation Agreements
and (ii) administer the rights of the Note Administrator and the secured party,
as applicable, under the Future Funding Agreement and the Future Funding Account
Control Agreement. In the event an Access Termination Notice (as defined in the
Future Funding Agreement) has been sent by the Note Administrator to the related
account bank and for so long as such Access Termination Notice is not withdrawn
by the Note Administrator, the Note Administrator shall direct the use of funds
on deposit in the Future Funding Reserve Account in accordance with written
instructions delivered pursuant to the terms of the Future Funding Agreement.
Neither the Trustee nor the Note Administrator shall have any obligation to
ensure that the Seller is depositing or causing to be deposited all amounts into
the Future Funding Reserve Account that are required to be deposited therein
pursuant to the Future Funding Agreement.


(b) The 17g-5 Information Provider shall promptly post to the 17g-5 Website
pursuant to Section 14.13(d) of this Indenture, any certification with respect
to the Future Funding Holder that is delivered to it in accordance with the
Future Funding Agreement.



ARTICLE XIII NOTEHOLDERS’ RELATIONS
Section 13.1 Subordination. (a) Anything in this Indenture or the Notes to the
contrary notwithstanding, the Issuer and the Holders agree, for the benefit of
the Holders of the Class A Notes, that the rights of the Holders of the Class
A-S Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes and Class
F Notes shall be subordinate and junior to the Class A Notes to the extent and
in the manner set forth in Article 11 of this Indenture; provided that on each
Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class A Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class A Notes consent, other than
in Cash, before any further payment or distribution is made on account of any
other Class of Notes, to the extent and in the manner provided in Section
11.1(a)(iii).


(b)Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class A-S
Notes, that the rights of the Holders of the Class B Notes, Class C Notes, Class
D Notes, Class E Notes and Class F Notes shall be subordinate and junior to the
Class A-S Notes to the extent and in the manner set forth in Article 11 of this
Indenture; provided that on each Redemption Date and each Payment Date as a
result of the occurrence and continuation of the acceleration of the Notes
following the occurrence of an Event of Default, all accrued and unpaid interest
on and outstanding principal on the Class A-S Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class A-S Notes consent, other than in Cash, before any further payment or
distribution is made on account of any of the Class B Notes, Class C Notes,
Class D Notes, Class E Notes and Class F Notes to the extent and in the manner
provided in Section 11.1(a)(iii).


(c)Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class B
Notes, that the rights of the Holders of the Class C Notes, Class D Notes, Class
E Notes and Class F Notes shall be subordinate and junior to the Class B Notes
to the extent and in the manner set forth in Article 11 of this Indenture;
provided that on each Redemption Date and each Payment Date as a result of the
occurrence and continuation of the acceleration of the Notes following the
occurrence of an Event of Default, all accrued and unpaid interest on and
outstanding principal on the Class B Notes shall be paid pursuant to Section
11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the Class B
Notes consent, other than in Cash, before any further payment or distribution is
made on account of any of the Class C Notes, Class D Notes, Class E Notes and
Class F Notes to the extent and in the manner provided in Section 11.1(a)(iii).


(d)Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class C
Notes, that the rights of the Holders of the Class D Notes, Class E Notes and
Class F Notes shall be subordinate and junior to the Class C Notes to the extent
and in the manner set forth in Article 11 of this Indenture; provided that on
each Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class C Notes shall be paid



pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent 100% of
Holders of the Class C Notes consent, other than in Cash, before any further
payment or distribution is made on account of any of the Class D Notes, Class E
Notes and Class F Notes to the extent and in the manner provided in Section
11.1(a)(iii).


(e)Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class D
Notes, that the rights of the Holders of the Class E Notes and Class F Notes
shall be subordinate and junior to the Class D Notes to the extent and in the
manner set forth in Article 11 of this Indenture; provided that on each
Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class D Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class D Notes consent, other than
in Cash, before any further payment or distribution is made on account of any of
the Class E Notes and Class F Notes to the extent and in the manner provided in
Section 11.1(a)(iii).


(f)Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class E
Notes, that the rights of the Holders of the Class F Notes shall be subordinate
and junior to the Class E Notes to the extent and in the manner set forth in
Article 11 of this Indenture; provided that on each Redemption Date and each
Payment Date as a result of the occurrence and continuation of the acceleration
of the Notes following the occurrence of an Event of Default, all accrued and
unpaid interest on and outstanding principal on the Class E Notes shall be paid
pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent 100% of
Holders of the Class E Notes consent, other than in Cash, before any further
payment or distribution is made on account of any of the Class F Notes to the
extent and in the manner provided in Section 11.1(a)(iii).


(g)In the event that notwithstanding the provisions of this Indenture, any
Holders of any Class of Notes shall have received any payment or distribution in
respect of such Class contrary to the provisions of this Indenture, then, unless
and until all accrued and unpaid interest on and outstanding principal of all
more senior Classes of Notes have been paid in full in accordance with this
Indenture, such payment or distribution shall be received and held in trust for
the benefit of, and shall forthwith be paid over and delivered to, the Note
Administrator, which shall pay and deliver the same to the Holders of the more
senior Classes of Notes in accordance with this Indenture.


(h)Each Holder of any Class of Notes agrees with the Note Administrator on
behalf of the Secured Parties that such Holder shall not demand, accept, or
receive any payment or distribution in respect of such Notes in violation of the
provisions of this Indenture including Section 11.1(a) and this Section 13.1;
provided, however, that after all accrued and unpaid interest on, and principal
of, each Class of Notes senior to such Class have been paid in full, the Holders
of such Class of Notes shall be fully subrogated to the rights of the Holders of
each Class of Notes senior thereto. Nothing in this Section 13.1 shall affect
the obligation of the Issuer to pay Holders of such Class of Notes any amounts
due and payable hereunder.


(i)The Holders of each Class of Notes are deemed to agree, for the benefit of
all Holders of the Notes, not to institute against, or join any other person in
instituting against, the



Issuer, the Co-Issuer or any Permitted Subsidiary, any petition for bankruptcy,
reorganization, arrangement, moratorium, liquidation or similar proceedings
under the laws of any jurisdiction before one year and one day or, if longer,
the applicable preference period then in effect, have elapsed since the final
payments to the Holders of the Notes.


Section 13.2 Standard of Conduct. In exercising any of its or their voting
rights, rights to direct and consent or any other rights as a Securityholder
under this Indenture, a Securityholder or Securityholders shall not have any
obligation or duty to any Person or to consider or take into account the
interests of any Person and shall not be liable to any Person for any action
taken by it or them or at its or their direction or any failure by it or them to
act or to direct that an action be taken, without regard to whether such action
or inaction benefits or adversely affects any Securityholder, the Issuer, or any
other Person, except for any liability to which such Securityholder may be
subject to the extent the same results from such Securityholder’s taking or
directing an action, or failing to take or direct an action, in bad faith or in
violation of the express terms of this Indenture.


ARTICLE XIV MISCELLANEOUS
Section 14.1 Form of Documents Delivered to the Trustee and Note
Administrator. In any case where several matters are required to be certified
by, or covered by an opinion of, any specified Person, it is not necessary that
all such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.


Any certificate or opinion of an Authorized Officer of the Issuer or the
Co-Issuer may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous. Any such
certificate of an Authorized Officer of the Issuer or the Co-Issuer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, the Issuer, the Co-Issuer, the
Collateral Manager or any other Person, stating that the information with
respect to such factual matters is in the possession of the Issuer, the
Co-Issuer, the Collateral Manager or such other Person, unless such Authorized
Officer of the Issuer or the Co-Issuer or such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous. Any Opinion of Counsel also may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
Authorized Officer of the Issuer or the Co-Issuer, or the Servicer on behalf of
the Issuer, certifying as to the factual matters that form a basis for such
Opinion of Counsel and stating that the information with respect to such matters
is in the possession of the Issuer or the Co-Issuer or the Collateral Manager on
behalf of the Issuer, unless such counsel knows that the certificate or opinion
or representations with respect to such matters are erroneous.



Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.


Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee or the Note Administrator at the request or
direction of the Issuer or the Co-Issuer, then notwithstanding that the
satisfaction of such condition is a condition precedent to the Issuer’s or the
Co-Issuer’s rights to make such request or direction, the Trustee or the Note
Administrator shall be protected in acting in accordance with such request or
direction if it does not have knowledge of the occurrence and continuation of
such Default or Event of Default as provided in Section 6.1(g).


Section 14.2 Acts of Securityholders. (a) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Securityholders may be embodied in and evidenced by one or
more instruments of substantially similar tenor signed by such Securityholders
in person or by an agent duly appointed in writing; and, except as herein
otherwise expressly provided, such action shall become effective when such
instrument or instruments are delivered to the Trustee and the Note
Administrator, and, where it is hereby expressly required, to the Issuer and/or
the Co-Issuer. Such instrument or instruments (and the action or actions
embodied therein and evidenced thereby) are herein sometimes referred to as the
“Act” of the Securityholders signing such instrument or instruments. Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Indenture and conclusive in favor of the
Trustee, the Note Administrator, the Issuer and the Co-Issuer, if made in the
manner provided in this Section 14.2.


(b)The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee or the Note Administrator
deems sufficient.


(c)The principal amount and registered numbers of Notes held by any Person, and
the date of his holding the same, shall be proved by the Notes Register. The
Notional Amount and registered numbers of the Preferred Shares held by any
Person, and the date of his holding the same, shall be proved by the register of
members maintained with respect to the Preferred Shares. Notwithstanding the
foregoing, the Trustee and Note Administrator may conclusively rely on an
Investor Certification to determine ownership of any Notes.


(d)Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Securityholder shall bind such Securityholder (and any
transferee thereof) of such Security and of every Security issued upon the
registration thereof or in exchange therefor or in lieu thereof, in respect of
anything done, omitted or suffered to be done by the Trustee, the Note
Administrator, the Preferred Share Paying Agent, the Share Registrar, the Issuer
or the Co-Issuer in reliance thereon, whether or not notation of such action is
made upon such Security.


Section 14.3 Notices, etc., to the Trustee, the Note Administrator, the Issuer,
the Co-Issuer, the Advancing Agent, the Servicer, the Special Servicer, the
Preferred Share Paying Agent, the Placement Agents, the Collateral Manager and
the Rating Agencies. Any request,



demand, authorization, direction, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:


(a)the Trustee by any Securityholder or by the Note Administrator, the
Collateral Manager, the Issuer or the Co-Issuer shall be sufficient for every
purpose hereunder if made, given, furnished or filed in writing to and mailed,
by certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile in legible form,
to the Trustee addressed to it at the Corporate Trust Office, e-mail:
trustadministrationgroup@wellsfargo.com with a copy to
cts.cmbs.bond.admin@wellsfargo.com, or at any other address previously furnished
in writing to the parties hereto and the Servicing Agreement, and to the
Securityholders;


(b)the Note Administrator by the Trustee, the Collateral Manager or by any
Securityholder shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Note Administrator addressed to it at the Corporate Trust
Office, e-mail: trustadministrationgroup@wellsfargo.com with a copy to
cts.cmbs.bond.admin@wellsfargo.com, or at any other address previously furnished
in writing to the parties hereto and the Servicing Agreement, and to the
Securityholders.


(c)the Issuer by the Trustee, the Collateral Manager, the Note Administrator or
by any Securityholder shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Issuer addressed to it at Hunt CRE 2018-FL2,
Ltd., c/o Walkers Fiduciary Limited, Cayman Corporate Centre, 27 Hospital Road
George Town Grand Cayman, KY1-9008, Cayman Islands, Attention: The Directors,
email: fiduciary@walkersglobal.com, Facsimile number: +1 345 949 7886, with
copies to Hunt CRE 2018-FL2, Ltd. c/o Hunt Investment Management, LLC, 230 Park
Avenue South, 19th Floor, New York, New York 10169, Attention: James Flynn,
email: james.flynn@huntcompanies.com and paul.donnelly@huntcompanies.com;
Cadwalader, Wickersham & Taft LLP, 200 Liberty Street, New York, New York 10281,
Attention: Jeffrey Rotblat, or at any other address previously furnished in
writing to the Trustee and the Note Administrator by the Issuer, with a copy to
the Special Servicer.


(d)the Co-Issuer by the Trustee, the Collateral Manager, the Note Administrator
or by any Securityholder shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Co-Issuer addressed to it at Hunt CRE
2018-FL2, LLC, c/o Hunt Investment Management LLC, 230 Park Avenue, New York,
New York 10169, Attention:    James Flynn, email: james.flynn@huntcompanies.com,
and paul.donnelly@huntcompanies.com with a copy to Hunt CRE 2018-FL2, Ltd., 230
Park Avenue, 19th Floor, New York, New York 10169, Attention: James Flynn,
email: james.flynn@huntcompanies.com and paul.donnelly@huntcompanies.com, or at
any other address previously furnished in writing to the Trustee and the Note
Administrator by the Co-Issuer, with a copy to the Special Servicer at its
address set forth below;



(e)the Advancing Agent by the Trustee, the Collateral Manager, the Note
Administrator or the Issuer or the Co-Issuer shall be sufficient for every
purpose hereunder (unless otherwise herein expressly provided) if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form, to the Advancing Agent addressed to it
at Hunt CRE 2018-FL2 Advances, LLC, c/o Hunt Companies Finance Trust, Inc., 230
Park Avenue South, 19th Floor, New York, New York 10169, Attention: James Flynn,
email: james.flynn@huntcompanies.com and paul.donnelly@huntcompanies.com, with
copies to Cadwalader, Wickersham & Taft LLP, 200 Liberty Street, New York, New
York 10281, Attention: Jeffrey Rotblat, or at any other address previously
furnished in writing to the Trustee, the Note Administrator and the Co-Issuers,
with a copy to the Special Servicer at its address set forth below.


(f)the Preferred Share Paying Agent shall be sufficient for every purpose
hereunder if made, given, furnished or filed in writing to and mailed, by
certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile in legible form,
to the Preferred Share Paying Agent addressed to it at its Corporate Trust
Office or at any other address previously furnished in writing by the Preferred
Share Paying Agent;


(g)the Servicer by the Issuer, the Collateral Manager, the Note Administrator,
the Co-Issuer or the Trustee shall be sufficient for every purpose hereunder if
in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Servicer
addressed to it at KeyBank National Association, 11501 Outlook Street, Suite
300, Overland Park, Kansas 66211, Attention: Todd Reynolds, email:
todd_reynolds@keybank.com, with a copy to Polsinelli, 900 West 48th Place, Suite
900, Kansas City, Missouri 64112, Attention: Kraig Kohring, email:
kkohring@polsinelli.com, or at any other address previously furnished in writing
to the Issuer, the Co-Issuer, the Note Administrator and the Trustee;


(h)the Special Servicer by the Issuer, the Co-Issuer, the Collateral Manager,
the Note Administrator, or the Trustee shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Special Servicer addressed to it at Hunt Servicing Company, LLC, 2525 McKinnon
Street, Suite 300, Dallas, Texas, Attention: Jeff Dodson, email:
jeff.dodson@huntcompanies.com and Attention: Mustafa N. Haque, email:
mustafa.haque@huntcompanies.com; with copies to; Cadwalader, Wickersham & Taft
LLP, 200 Liberty Street, New York, New York 10281, Attention: Jeffrey Rotblat,
or at any other address previously furnished in writing to the Issuer, the
Co-Issuer, the Note Administrator and the Trustee;


(i)the Rating Agencies, by the Issuer, the Co-Issuer, the Collateral Manager,
the Servicer, the Note Administrator or the Trustee shall be sufficient for
every purpose hereunder (unless otherwise herein expressly provided) if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Rating
Agencies addressed to them at (i) Moody’s Investor Services, Inc., 7 World Trade
Center, 250 Greenwich Street, New York, New York 10007, Attention: CRE CDO
Surveillance, (or by electronic mail at moodys_cre_cdo_monitoring@moodys.com)
and (ii) Kroll Bond Rating Agency, Inc., 845 Third Avenue, New York, New York
10022, Attention: CMBS Surveillance



(or by electronic mail at cmbssurveillance@kbra.com), or such other address that
any Rating Agency shall designate in the future; provided that any request,
demand, authorization, direction, order, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with the Rating Agencies (“17g-5
Information”) shall be given in accordance with, and subject to, the provisions
of Section 14.13 hereof;


(j)JPMS, as a Placement Agent, by the Issuer, the Co-Issuer, the Collateral
Manager, the Note Administrator, the Trustee or the Servicer shall be sufficient
for every purpose hereunder if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form to J.P. Morgan Securities LLC, 383 Madison Avenue, 8th Floor, New
York, New York 10179, Attention: SPG Syndicate, e-mail: ABS_Synd@jpmorgan.com
with copies to J.P. Morgan Securities LLC, 383 Madison Avenue, 32nd Floor, New
York, New York 10179, Attention: Bianca A. Russo, Esq., email:
US_CMBS_Notice@jpmorgan.com, or at any other address furnished in writing to the
Issuer, the Note Administrator and the Trustee;


1. Wells Fargo Securities, LLC, as a Placement Agent, by the Issuer, the Co-
Issuer, the Collateral Manager, the Note Administrator, the Trustee or the
Servicer shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form to 375 Park Avenue, 2nd Floor J0127-023,
Attention: Darren Esser, email: Darren.Esser@wellsfargo.com, with copies to
Clifford Chance US LLP, 31 West 52nd Street, New York, New York 10019,
Attention: Steven
T. Kolyer, email: steven.kolyer@cliffordchance.com, or at any other address
furnished in writing to the Issuer, the Co-Issuer, the Note Administrator and
the Trustee;


(k)the Collateral Manager shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Collateral
Manager addressed to it at Hunt Investment Management, LLC, 230 Park Avenue
South, 19th Floor, New York, New York 10169, Attention: James Flynn, email:
james.flynn@huntcompanies.com and paul.donnelly@huntcompanies.com, with copies
to Cadwalader, Wickersham & Taft LLP, 200 Liberty Street, New York, New York
10281, Attention: Jeffrey Rotblat, or at any other address furnished in writing
to the Issuer, the Co-Issuer, the Note Administrator and the Trustee; and


(l)the Note Administrator, shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid hand delivered, sent by
overnight courier service or by facsimile in legible form to the Corporate Trust
Office of the Note Administrator.


Section 14.4 Notices to Noteholders; Waiver. Except as otherwise expressly
provided herein, where this Indenture or the Servicing Agreement provides for
notice to Holders of Notes of any event,


(a)such notice shall be sufficiently given to Holders of Notes if in writing and
mailed, first class postage prepaid, to each Holder of a Note affected by such
event, at the address of such Holder as it appears in the Notes Register, not
earlier than the earliest date and not later than the latest date, prescribed
for the giving of such notice;



(b)
such notice shall be in the English language; and



(c)all reports or notices to Preferred Shareholders shall be sufficiently given
if provided in writing and mailed, first class postage prepaid, to the Preferred
Share Paying Agent.


The Note Administrator shall deliver to the Holders of the Notes any information
or notice in its possession, requested to be so delivered by at least 25% of the
Holders of any Class of Notes.


Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Note shall affect the sufficiency of such notice
with respect to other Holders of Notes. In case by reason of the suspension of
regular mail service or by reason of any other cause, it shall be impracticable
to give such notice by mail, then such notification to Holders of Notes shall be
made with the approval of the Note Administrator and shall constitute sufficient
notification to such Holders of Notes for every purpose hereunder.


Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee and with the
Note Administrator, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.


In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee and the Note Administrator
shall be deemed to be a sufficient giving of such notice.


Section 14.5 Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.


Section 14.6 Successors and Assigns. All covenants and agreements in this
Indenture by the Issuer and the Co-Issuer shall bind their respective successors
and assigns, whether so expressed or not.


Section 14.7 Severability. In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.


Section 14.8 Benefits of Indenture. Nothing in this Indenture or in the
Securities, expressed or implied, shall give to any Person, other than (i) the
parties hereto and their successors hereunder and (ii) the Servicer, the Special
Servicer, the Collateral Manager, the Preferred Shareholders, the Preferred
Share Paying Agent, the Share Registrar and the Noteholders (each of whom shall
be an express third party beneficiary hereunder), any benefit or any legal or
equitable right, remedy or claim under this Indenture.



Section 14.9    Governing Law; Waiver of Jury Trial. THIS INDENTURE AND EACH
NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES.


THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THIS INDENTURE OR THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 14.10 Submission to Jurisdiction. Each of the Issuer and the Co-Issuer
hereby irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan in The City of New
York in any action or proceeding arising out of or relating to the Notes or this
Indenture, and each of the Issuer and the Co-Issuer hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York State or federal court. Each of the Issuer and the
Co-Issuer hereby irrevocably waives, to the fullest extent that they may legally
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding. Each of the Issuer and the Co-Issuer irrevocably consents to the
service of any and all process in any action or proceeding by the mailing or
delivery of copies of such process to it at the office of the Issuer’s and the
Co-Issuer’s agent set forth in Section 7.2. Each of the Issuer and the Co-Issuer
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.


Section 14.11 Counterparts. This instrument may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Indenture in
Portable Document Format (PDF) or by facsimile transmission shall be as
effective as delivery of a manually executed original counterpart to this
Indenture.


Section 14.12 Liability of Co-Issuers. Notwithstanding any other terms of this
Indenture, the Notes or any other agreement entered into between, inter alios,
the Issuer and the Co-Issuer or otherwise, neither the Issuer nor the Co-Issuer
shall have any liability whatsoever to the Co-Issuer or the Issuer,
respectively, under this Indenture, the Notes, any such agreement or otherwise
and, without prejudice to the generality of the foregoing, neither the Issuer
nor the Co- Issuer shall be entitled to take any steps to enforce, or bring any
action or proceeding, in respect of this Indenture, the Notes, any such
agreement or otherwise against the other Co-Issuer or the Issuer, respectively.
In particular, neither the Issuer nor the Co-Issuer shall be entitled to
petition or take any other steps for the winding up or bankruptcy of the
Co-Issuer or the Issuer, respectively or shall have any claim in respect of any
Collateral of the Co-Issuer or the Issuer, respectively.


Section 14.13 17g-5 Information. (a) The Co-Issuers shall comply with their
obligations under Rule 17g-5 promulgated under the Exchange Act (“Rule 17g-5”),
by their or their agent’s posting on the 17g-5 Website, no later than the time
such information is provided to the Rating Agencies, all information that the
Issuer or other parties on its behalf, including the Trustee, the Note
Administrator, the Servicer and the Special Servicer, provide to the Rating



Agencies for the purposes of determining the initial credit rating of the Notes
or undertaking credit rating surveillance of the Notes (the “17g-5
Information”); provided that no party other than the Issuer, the Trustee, the
Note Administrator, the Servicer or the Special Servicer may provide information
to the Rating Agencies on the Issuer’s behalf without the prior written consent
of the Special Servicer. At all times while any Notes are rated by any Rating
Agency or any other NRSRO, the Issuer shall engage a third party to post 17g-5
Information to the 17g-5 Website. The Issuer hereby engages the Note
Administrator (in such capacity, the “17g-5 Information Provider”), to post
17g-5 Information it receives from the Issuer, the Trustee, the Note
Administrator, the Servicer or the Special Servicer to the 17g-5 Website in
accordance with this Section 14.13, and the Note Administrator hereby accepts
such engagement.


(b)Any information required to be delivered to the 17g-5 Information Provider by
any party under this Indenture or the Servicing Agreement shall be delivered to
it via electronic mail at 17g5informationprovider@wellsfargo.com, specifically
with a subject reference of “17g-5
– Hunt CRE 2018-FL2, Ltd.” and an identification of the type of information
being provided in the body of such electronic mail, or via any alternative
electronic mail address following notice to the parties hereto or any other
delivery method established or approved by the 17g-5 Information Provider.


(c)The 17g-5 Information Provider shall make available, solely to NRSROs, the
following items to the extent such items are delivered to it via email at
17g5informationprovider@wellsfargo.com, specifically with a subject reference of
“17g-5 – Hunt CRE 2018-FL2, Ltd.” and an identification of the type of
information being provided in the body of the email, or via any alternate email
address following notice to the parties hereto or any other delivery method
established or approved by the 17g-5 Information Provider if or as may be
necessary or beneficial; provided that such information is not locked or
corrupted and is otherwise received in a readable and uploadable format:


(i)any statements as to compliance and related Officer’s Certificates delivered
under Section 7.9;


(ii)any information requested by the Issuer or the Rating Agencies (it being
understood the 17g-5 Information Provider shall not disclose on the Note
Administrator’s Website which Rating Agencies requested such information as
provided in Section 14.13);


(iii)any notice to the Rating Agencies relating to the Special Servicer’s
determination to take action without satisfaction of the Rating Agency
Condition;


(iv)any requests for satisfaction of the Rating Agency Condition that are
delivered to the 17g-5 Information Provider pursuant to Section 14.14;


(v)any summary of oral communications with the Rating Agencies that are
delivered to the 17g-5 Information Provider pursuant to Section 14.13(c);
provided that the summary of such oral communications shall not disclose which
Rating Agencies the communication was with;


(vi)any amendment or proposed supplemental indenture to this Indenture pursuant
to Section 8.3; and



(vii)the “Rating Agency Q&A Forum and Servicer Document Request Tool” pursuant
to Section 10.13(d).


The foregoing information shall be made available by the 17g-5 Information
Provider on the 17g-5 Website or such other website as the Issuer may notify the
parties hereto in writing.


(d)Information shall be posted on the same Business Day of receipt; provided
that such information is received by 12:00 p.m. (Eastern Time) or, if received
after 12:00 p.m., on the next Business Day. The 17g-5 Information Provider shall
have no obligation or duty to verify, confirm or otherwise determine whether the
information being delivered is accurate, complete, conforms to the transaction,
or otherwise is or is not anything other than what it purports to be. In the
event that any information is delivered or posted in error, the 17g-5
Information Provider may remove it from the website. The 17g-5 Information
Provider (and the Trustee) has not obtained and shall not be deemed to have
obtained actual knowledge of any information posted to the 17g-5 Website to the
extent such information was not produced by it. Access will be provided by the
17g-5 Information Provider to NRSROs upon receipt of an NRSRO Certification in
the form of Exhibit M hereto (which certification may be submitted
electronically via the 17g-5 Website).


(e)Upon request of the Issuer or a Rating Agency, the 17g-5 Information Provider
shall post on the 17g-5 Website any additional information requested by the
Issuer or such Rating Agency to the extent such information is delivered to the
17g-5 Information Provider electronically in accordance with this Section 14.13.
In no event shall the 17g-5 Information Provider disclose on the 17g-5 Website
the Rating Agency or NRSRO that requested such additional information.


(f)The 17g-5 Information Provider shall provide a mechanism to notify each
Person that has signed-up for access to the 17g-5 Website in respect of the
transaction governed by this Indenture each time an additional document is
posted to the 17g-5 Website.


(g)Any other information required to be delivered to the Rating Agencies
pursuant to this Indenture shall be furnished to the Rating Agencies only after
the earlier of
(x) receipt of confirmation (which may be by email) from the 17g-5 Information
Provider that such information has been posted to the 17g-5 Website and (y) two
(2) Business Days after such information has been delivered to the 17g-5
Information Provider in accordance with this Section 14.13.


(h)Notwithstanding anything to the contrary in this Indenture, a breach of this
Section 14.13 shall not constitute a Default or Event of Default.


(i)If any of the parties to this Indenture receives a Form ABS Due Diligence-15E
from any party in connection with any third-party due diligence services such
party may have provided with respect to the Mortgage Assets (“Due Diligence
Service Provider”), such receiving party shall promptly forward such Form ABS
Due Diligence-15E to the 17g-5 Information Provider for posting on the 17g-5
Website. The 17g-5 Information Provider shall post on the 17g-5 Website any Form
ABS Due Diligence-15E it receives directly from a Due Diligence Service Provider
or from another party to this Indenture, promptly upon receipt thereof.



Section 14.14 Rating Agency Condition. Any request for satisfaction of the
Rating Agency Condition made by a Requesting Party pursuant to this Indenture,
shall be made in writing, which writing shall contain a cover page indicating
the nature of the request for satisfaction of the Rating Agency Condition, and
shall contain all back-up material necessary for the Rating Agencies to process
such request. Such written request for satisfaction of the Rating Agency
Condition shall be provided in electronic format to the 17g-5 Information
Provider in accordance with Section 14.13 hereof and after receiving actual
knowledge of such posting (which may be in the form of an automatic email
notification of posting delivered by the 17g-5 Website to such party), the
Requesting Party shall send the request for satisfaction of such Rating Agency
Condition to in accordance with the instructions for notices set forth in
Section 14.3 hereof.


Section 14.15 Patriot Act Compliance. In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Applicable Law”), the Trustee and Note
Administrator may be required to obtain, verify and record certain information
relating to individuals and entities which maintain a business relationship with
the Trustee or Note Administrator, as the case may be. Accordingly, each of the
parties agrees to provide to the Trustee and the Note Administrator, upon its
request from time to time, such identifying information and documentation as may
be available for such party in order to enable the Trustee and the Note
Administrator, as applicable, to comply with Applicable Law. The Issuer and
Company Administrator are subject to laws in the Cayman Islands, which impose
similar obligations to the Applicable Laws, including with regard to verifying
the identity and source of funds of investors.


ARTICLE XV


ASSIGNMENT OF THE MORTGAGE ASSET PURCHASE AGREEMENTS


Section 15.1 Assignment of Mortgage Asset Purchase Agreement. (a) The Issuer, in
furtherance of the covenants of this Indenture and as security for the Notes and
amounts payable to the Secured Parties hereunder and the performance and
observance of the provisions hereof, hereby collaterally assigns, transfers,
conveys and sets over to the Trustee, for the benefit of the Noteholders (and to
be exercised on behalf of the Issuer by persons responsible therefor pursuant to
this Indenture and the Servicing Agreement), all of the Issuer’s estate, right,
title and interest in, to and under the Mortgage Asset Purchase Agreement (now
or hereafter entered into) (an “Article 15 Agreement”), including, without
limitation, (i) the right to give all notices, consents and releases thereunder,
(ii) the right to give all notices of termination and to take any legal action
upon the breach of an obligation of the Seller or Collateral Manager thereunder,
including the commencement, conduct and consummation of proceedings at law or in
equity,
(iii)the right to receive all notices, accountings, consents, releases and
statements thereunder and
(iv)the right to do any and all other things whatsoever that the Issuer is or
may be entitled to do thereunder; provided, however, that the Issuer reserves
for itself a license to exercise all of the Issuer’s rights pursuant to the
Article 15 Agreement without notice to or the consent of the Trustee or any
other party hereto (except as otherwise expressly required by this Indenture,
including, without limitation, as set forth in Section 15.1(f)) which license
shall be and is hereby deemed to



be automatically revoked upon the occurrence of an Event of Default hereunder
until such time, if any, that such Event of Default is cured or waived.


(b)The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of each of the Article 15
Agreement, nor shall any of the obligations contained in each of the Article 15
Agreement be imposed on the Trustee.


(c)Upon the retirement of the Notes and the release of the Collateral from the
lien of this Indenture, this assignment and all rights herein assigned to the
Trustee for the benefit of the Noteholders shall cease and terminate and all the
estate, right, title and interest of the Trustee in, to and under each of the
Article 15 Agreement shall revert to the Issuer and no further instrument or act
shall be necessary to evidence such termination and reversion.


(d)The Issuer represents that it has not executed any assignment of the Article
15 Agreement other than this collateral assignment.


(e)The Issuer agrees that this assignment is irrevocable, and that it shall not
take any action which is inconsistent with this assignment or make any other
assignment inconsistent herewith. The Issuer shall, from time to time upon the
request of the Trustee, execute all instruments of further assurance and all
such supplemental instruments with respect to this assignment as the Trustee may
specify.


(f)The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Seller in the Mortgage Asset Purchase Agreement and the
Collateral Manager in the Collateral Management Agreement, as applicable, to the
following:


(i)the Seller consents to the provisions of this collateral assignment and
agrees to perform any provisions of this Indenture made expressly applicable to
the Seller pursuant to the applicable Article 15 Agreement;


(ii)the Seller acknowledges that the Issuer is collaterally assigning all of its
right, title and interest in, to and under the Mortgage Asset Purchase Agreement
to the Trustee for the benefit of the Noteholders, and the Seller agrees that
all of the representations, covenants and agreements made by the Seller in the
Article 15 Agreement are also for the benefit of, and enforceable by, the
Trustee and the Noteholders;


(iii)the Seller shall deliver to the Trustee duplicate original copies of all
notices, statements, communications and instruments delivered or required to be
delivered to the Issuer pursuant to the applicable Article 15 Agreement;


(iv)none of the Issuer or the Seller shall enter into any agreement amending,
modifying or terminating the applicable Article 15 Agreement, (other than in
respect of an amendment or modification to cure any inconsistency, ambiguity or
manifest error) or selecting or consenting to a successor without notifying the
Rating Agencies and without the prior written consent and written confirmation
of the Rating Agencies that such amendment, modification or termination will not
cause its then-current ratings of the Notes to be downgraded or withdrawn;



(v)except as otherwise set forth herein and therein (including, without
limitation, pursuant to Section 12 of the Collateral Management Agreement), the
Collateral Manager shall continue to serve as Collateral Manager under the
Collateral Management Agreement, notwithstanding that the Collateral Manager
shall not have received amounts due it under the Collateral Management Agreement
because sufficient funds were not then available hereunder to pay such amounts
pursuant to the Priority of Payments. The Collateral Manager agrees not to cause
the filing of a petition in bankruptcy against the Issuer for the nonpayment of
the fees or other amounts payable to the Collateral Manager under the Collateral
Management Agreement until the payment in full of all Notes issued under this
Indenture and the expiration of a period equal to the applicable preference
period under the Bankruptcy Code plus ten days following such payment; and


(vi)the Collateral Manager irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan in
The City of New York in any action or proceeding arising out of or relating to
the Notes or this Indenture, and the Collateral Manager irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such New York State or federal court. The Collateral Manager irrevocably
waives, to the fullest extent it may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. The
Collateral Manager irrevocably consents to the service of any and all process in
any action or Proceeding by the mailing by certified mail, return receipt
requested, or delivery requiring signature and proof of delivery of copies of
such initial process to it at Hunt Investment Management, LLC, 230 Park Avenue
South, 19th Floor, New York, New York 10169, Attention: James Flynn, with copies
to Cadwalader, Wickersham & Taft LLP, 200 Liberty Street, New York, New York
10281, Attention: Jeffrey Rotblat. The Collateral Manager agrees that a final
and non-appealable judgment by a court of competent jurisdiction in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


ARTICLE XVI


CURE RIGHTS; PURCHASE RIGHTS


Section 16.1    [Reserved]


Section 16.2 Mortgage Asset Purchase Agreements. Following the Closing Date,
unless a Mortgage Asset Purchase Agreement is necessary to comply with the
provisions of this Indenture, the Issuer may acquire Mortgage Assets in
accordance with customary settlement procedures in the relevant markets. In any
event, the Issuer (or the Collateral Manager on behalf of the Issuer) shall
obtain from any seller of a Mortgage Asset, all Asset Documents with respect to
each Mortgage Asset that govern, directly or indirectly, the rights and
obligations of the owner of the Mortgage Asset with respect to the Mortgage
Asset and any certificate evidencing the Mortgage Asset.


Section 16.3 Representations and Warranties Related to Ramp-Up Mortgage Assets,
Funded FF Companion Participations and Reinvestment Mortgage Assets. (a) Upon
the



acquisition of any Ramp-Up Mortgage Asset, Funded FF Companion Participation or
Reinvestment Mortgage Asset by the Issuer, the related seller shall be required
to make representations and warranties substantially in the form attached as
Exhibit B to the Mortgage Asset Purchase Agreement.


(b)The representations and warranties in Section 16.3(a) with respect to the
acquisition of any Ramp-Up Mortgage Asset, Funded FF Companion Participation or
Reinvestment Mortgage Asset may be subject to any modification, limitation or
qualification that the Collateral Manager determines to be reasonably acceptable
in accordance with the Collateral Management Standard; provided that the
Collateral Manager will provide the Rating Agencies with a report attached to
each Monthly Report identifying each such affected representation or warranty
and the modification, exception, limitation or qualification received with
respect to the acquisition of any Ramp-Up Mortgage Asset, Funded FF Companion
Participation or Reinvestment Mortgage Asset during the period covered by the
Monthly Report, which report may contain explanations by the Collateral Manager
as to its determinations.


(c)The Issuer (or the Collateral Manager on behalf of the Issuer) shall obtain a
covenant from the Person making any representation or warranty to the Issuer
pursuant to Section 16.3(a) that such Person shall repurchase the related
Mortgage Asset if any such representation or warranty is breached (but only
after the expiration of any permitted cure periods and failure to cure such
breach). The purchase price for any Mortgage Asset repurchased shall be a price
equal to the sum of the following (in each case, without duplication) as of the
date of such repurchase: (i) the then outstanding Principal Balance of such
Mortgage Asset, discounted based on the percentage amount of any discount that
was applied when such Mortgage Asset was purchased by the Issuer, plus (ii)
accrued and unpaid interest on such Mortgage Asset, plus (iii) any unreimbursed
advances made under the Indenture or the Servicing Agreement on the Mortgage
Asset, plus (iv) accrued and unpaid interest on advances made under the
Indenture or the Servicing Agreement on the Mortgage Asset, plus (v) any
reasonable costs and expenses (including, but not limited to, the cost of any
enforcement action, incurred by the Issuer or the Trustee in connection with any
such repurchase), plus (vi) any Liquidation Fee payable to the Special Servicer
in connection with a repurchase of the Mortgage Asset by the Seller.


Section 16.4 Operating Advisor. If the Issuer, as holder of a Participation has
the right pursuant to the related Asset Documents to appoint the operating
advisor, directing holder or Person serving a similar function under the Asset
Documents, each of the Issuer, the Trustee and the Collateral Manager shall take
such actions as are reasonably necessary to appoint the Collateral Manager to
such position.


Section 16.5 Purchase Right; Holder of a Majority of the Preferred Shares. If
the Issuer, as holder of an Owned Participation, has the right pursuant to the
related Asset Documents to purchase any other interest in the same Underlying
Whole Loan as the Participation (an “Other Tranche”), the Issuer shall, if
directed by the Majority of the Preferred Shares, exercise such right, if the
Collateral Manager determines, in accordance with the Collateral Management
Standard, that the exercise of the option would be in the best interest of the
Noteholders, but shall not exercise such right if the Collateral Manager
determines otherwise. The Collateral Manager shall deliver to the Trustee an
Officer’s Certificate certifying such determination, accompanied by an Act of
the Majority of the Preferred Shares directing the Issuer to exercise such
right. In connection with the



purchase of any such Other Tranche(s), the Issuer shall assign to the Majority
of the Preferred Shares or its designee all of its right, title and interest in
such Other Tranche(s) in exchange for a purchase price (such price and any other
associated expense of such exercise to be paid by the Majority of the Preferred
Shares) of the Other Tranche(s) (or, if the Asset Documents permit, the Issuer
may assign the purchase right to the Majority of the Preferred Shares or its
designee; otherwise the Majority of the Preferred Shares or its designee shall
fund the purchase by the Issuer, which shall then assign the Other Tranche(s) to
the Majority of the Preferred Shares or its designee), which amount shall be
delivered by such Holder or its designee from its own funds to or upon the
instruction of the Collateral Manager in accordance with terms of the Asset
Documents related to the acquisition of such Other Tranche(s). The Issuer shall
execute and deliver at the direction of such Majority of the Preferred Shares
such instruments of transfer or assignment prepared by such Holder, in each case
without recourse, as shall be necessary to transfer title to such Majority of
Preferred Shares or its designee of the Other Tranche(s) and the Trustee shall
have no responsibility with regard to such Other Tranche(s). Notwithstanding
anything to the contrary herein, any Other Tranche purchased hereunder by the
Issuer shall not be subject to the Grant to the Trustee under the Granting
Clauses.


ARTICLE XVII ADVANCING AGENT
Section 17.1 Liability of the Advancing Agent. The Advancing Agent shall be
liable in accordance herewith only to the extent of the obligations specifically
imposed upon and undertaken by the Advancing Agent.


Section 17.2 Merger or Consolidation of the Advancing Agent. (a) The Advancing
Agent will keep in full effect its existence, rights and franchises as a
corporation under the laws of the jurisdiction in which it was formed, and will
obtain and preserve its qualification to do business as a foreign corporation in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Indenture to perform its duties
under this Indenture.


(b) Any Person into which the Advancing Agent may be merged or consolidated, or
any corporation resulting from any merger or consolidation to which the
Advancing Agent shall be a party, or any Person succeeding to the business of
the Advancing Agent shall be the successor of the Advancing Agent, hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding (it
being understood and agreed by the parties hereto that the consummation of any
such transaction by the Advancing Agent shall have no effect on the Backup
Advancing Agent’s obligations under Section 10.7, which obligations shall
continue pursuant to the terms of Section 10.7).


Section 17.3 Limitation on Liability of the Advancing Agent and Others. None of
the Advancing Agent or any of its affiliates, directors, officers, employees or
agents shall be under any liability for any action taken or for refraining from
the taking of any action in good faith pursuant to this Indenture, or for errors
in judgment; provided, however, that this provision shall not protect the
Advancing Agent against liability to the Issuer or Noteholders for any breach of



warranties or representations made herein or any liability which would otherwise
be imposed by reason of willful misfeasance, bad faith or negligence in the
performance of duties or by reason of negligent disregard of obligations and
duties hereunder. The Advancing Agent and any director, officer, employee or
agent of the Advancing Agent may rely in good faith on any document of any kind
prima facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Advancing Agent and any director, officer, employee or
agent of the Advancing Agent shall be indemnified by the Issuer pursuant to the
priorities set forth in Section 11.1(a) and held harmless against any loss,
liability or expense incurred in connection with any legal action relating to
this Indenture or the Notes, other than any loss, liability or expense (i)
specifically required to be borne by the Advancing Agent pursuant to the terms
hereof or otherwise incidental to the performance of obligations and duties
hereunder (except as any such loss, liability or expense shall be otherwise
reimbursable pursuant to this Indenture); or (ii) incurred by reason of any
breach of a representation, warranty or covenant made herein, any misfeasance,
bad faith or negligence by the Advancing Agent in the performance of or
negligent disregard of, obligations or duties hereunder or any violation of any
state or federal securities law.


Section 17.4 Representations and Warranties of the Advancing Agent. The
Advancing Agent represents and warrants that:


(a)the Advancing Agent (i) has been duly organized, is validly existing and is
in good standing under the laws of the State of Delaware, (ii) has full power
and authority to own the Advancing Agent’s Collateral and to transact the
business in which it is currently engaged, and
(iii) is duly qualified and in good standing under the laws of each jurisdiction
where the Advancing Agent’s ownership or lease of property or the conduct of the
Advancing Agent’s business requires, or the performance of this Indenture would
require, such qualification, except for failures to be so qualified that would
not in the aggregate have a material adverse effect on the business, operations,
Collateral or financial condition of the Advancing Agent or the ability of the
Advancing Agent to perform its obligations under, or on the validity or
enforceability of, the provisions of this Indenture applicable to the Advancing
Agent;


(b)the Advancing Agent has full power and authority to execute, deliver and
perform this Indenture; this Indenture has been duly authorized, executed and
delivered by the Advancing Agent and constitutes a legal, valid and binding
agreement of the Advancing Agent, enforceable against it in accordance with the
terms hereof, except that the enforceability hereof may be subject to (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights and (ii) general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law);


(c)neither the execution and delivery of this Indenture nor the performance by
the Advancing Agent of its duties hereunder conflicts with or will violate or
result in a breach or violation of any of the terms or provisions of, or
constitutes a default under: (i) the Articles of Incorporation and bylaws of the
Advancing Agent, (ii) the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement or other evidence of indebtedness or other
agreement, obligation, condition, covenant or instrument to which the Advancing
Agent is a party or is bound,
(iii) any law, decree, order, rule or regulation applicable to the Advancing
Agent of any court or regulatory, administrative or governmental agency, body or
authority or arbitrator having jurisdiction over the Advancing Agent or its
properties, and which would have, in the case of any



of (i), (ii) or (iii) of this Section 17.4(c), either individually or in the
aggregate, a material adverse effect on the business, operations, Collateral or
financial condition of the Advancing Agent or the ability of the Advancing Agent
to perform its obligations under this Indenture;


(d)no litigation is pending or, to the best of the Advancing Agent’s knowledge,
threatened, against the Advancing Agent that would materially and adversely
affect the execution, delivery or enforceability of this Indenture or the
ability of the Advancing Agent to perform any of its obligations under this
Indenture in accordance with the terms hereof; and


(e)no consent, approval, authorization or order of or declaration or filing with
any government, governmental instrumentality or court or other Person is
required for the performance by the Advancing Agent of its duties hereunder,
except such as have been duly made or obtained.


Section 17.5 Resignation and Removal; Appointment of Successor. (a) No
resignation or removal of the Advancing Agent and no appointment of a successor
Advancing Agent pursuant to this Article 17 shall become effective until the
acceptance of appointment by the successor Advancing Agent under Section 17.6.


(b)The Advancing Agent may, subject to Section 17.5(a), resign at any time by
giving written notice thereof to the Issuer, the Co-Issuer, the Collateral
Manager, the Note Administrator, the Trustee, the Servicer, the Noteholders and
the Rating Agencies.


(c)The Advancing Agent may be removed at any time by Act of Supermajority of the
Preferred Shares upon written notice delivered to the Trustee and to the Issuer
and the Co- Issuer.


(d)If the Advancing Agent fails to make a required Interest Advance and it has
not determined such Interest Advance to be a Nonrecoverable Interest Advance,
the Note Administrator shall terminate such Advancing Agent and replace such
Advancing Agent with a successor Advancing Agent, subject to the satisfaction of
the Rating Agency Condition. Following the termination of the Advancing Agent,
the Backup Advancing Agent will be required to make Interest Advances until a
successor advancing agent is appointed.


(e)Subject to Section 17.5(d), if the Advancing Agent shall resign or be
removed, upon receiving such notice of resignation or removal, the Issuer and
the Co-Issuer shall promptly appoint a successor advancing agent by written
instrument, in duplicate, executed by an Authorized Officer of the Issuer and an
Authorized Officer of the Co-Issuer, one copy of which shall be delivered to the
Advancing Agent so resigning and one copy to the successor Advancing Agent,
together with a copy to each Noteholder, the Collateral Manager, the Trustee,
the Note Administrator, the Servicer and the Special Servicer; provided that
such successor Advancing Agent shall be appointed only subject to satisfaction
of the Rating Agency Condition, upon the written consent of a Majority of
Preferred Shareholders. If no successor Advancing Agent shall have been
appointed and an instrument of acceptance by a successor Advancing Agent shall
not have been delivered to the Advancing Agent within 30 days after the giving
of such notice of resignation, the resigning Advancing Agent, the Trustee, the
Note Administrator, or any Preferred



Shareholder, on behalf of himself and all others similarly situated, may
petition any court of competent jurisdiction for the appointment of a successor
Advancing Agent.


(f)The Issuer and the Co-Issuer shall give prompt notice of each resignation and
each removal of the Advancing Agent and each appointment of a successor
Advancing Agent by mailing written notice of such event by first class mail,
postage prepaid, to the Rating Agencies, the Trustee, the Note Administrator,
and to the Holders of the Notes as their names and addresses appear in the Notes
Register.


Section 17.6    Acceptance of Appointment by Successor Advancing Agent.
(a)Every successor Advancing Agent appointed hereunder shall execute,
acknowledge and deliver to the Issuer, the Co-Issuer, the Collateral Manager,
the Servicer, the Special Servicer, the Trustee, the Note Administrator, and the
retiring Advancing Agent an instrument accepting such appointment hereunder and
under the Servicing Agreement. Upon delivery of the required instruments, the
resignation or removal of the retiring Advancing Agent shall become effective
and such successor Advancing Agent, without any further act, deed or conveyance,
shall become vested with all the rights, powers, trusts, duties and obligations
of the retiring Advancing Agent hereunder and under the Servicing Agreement.


(b)No appointment of a successor Advancing Agent shall become effective unless
(1) the Rating Agency Condition has been satisfied with respect to the
appointment of such successor Advancing Agent and (2) such successor has a
long-term unsecured debt rating of at least “A2” by Moody’s, and whose
short-term unsecured debt rating is at least “P-1” from Moody’s.


Section 17.7 Removal and Replacement of Backup Advancing Agent. The Note
Administrator shall replace any such successor Advancing Agent (excluding the
Note Administrator in its capacity as Backup Advancing Agent) upon receiving
notice that such successor Advancing Agent’s long-term unsecured debt rating at
any time becomes lower than “A2” by Moody’s, and whose short-term unsecured debt
rating becomes lower than “P-1” by Moody’s, with a successor Advancing Agent
that has a long-term unsecured debt rating of at least “A2” by Moody’s, and
whose short-term unsecured debt rating is at least “P-1” from Moody’s.



IN WITNESS WHEREOF, the patties hereto have executed and delivered this
Indenture as of the day and year first above written.

--------------------------------------------------------------------------------



HUNT CRE 2018-FL2, LTD., as Issuer






huntcre2018fl2indentu_image1.jpg [huntcre2018fl2indentu_image1.jpg]By:_ _ _
----\,-----'""7,Lf-L-    -    -    -    -    -    -    -    -    ­
Name:    huntcre2018fl2indentu_image2.jpg [huntcre2018fl2indentu_image2.jpg]
Title:        Director





HUNT CRE 2018-FL2, LLC, as Co-Issuer






huntcre2018fl2indentu_image3.gif [huntcre2018fl2indentu_image3.gif]By:_ _ _ _ _
-r- --+==-1'---'"''-V---.+.-----,------------=-..,-:--­
Name: Title:





HUNT CRE 2018-FL2 ADVANCES, LLC, as
Advancing Agent
By:Nrune:    (!}-
Title:    t\"-e._ -,JQ"'















WELLS FARGO BANK, NATIONAL ASSOCIATION,

--------------------------------------------------------------------------------

as Note Administrator


By:p)llJ}y0
Nelson
Title:    Assistant Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION,

--------------------------------------------------------------------------------

as Trustee


By:
fl/A11 J Name:    m    ice P!sident Title:

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Custodian
By:NJ2U..






. l    Vice Pres1m:1n1

--------------------------------------------------------------------------------

T 1t e:



SCHEDULE A MORTGAGE ASSET SCHEDULE


Mortgage Asset    Mortgage Asset Type
 
The Woods at Countryside    Pari Passu Participation
Woodland Ridge Apartments    Pari Passu Participation 7970 Grand        Whole
Loan
Legacy Crossing Apartments    Pari Passu Participation
Azalea Hill    Pari Passu Participation
365 West Passaic    Pari Passu Participation
Arbor Place Apartments    Pari Passu Participation
1033 West Van Buren    Pari Passu Participation
Penbrook Club    Pari Passu Participation
Regency Park Apartments    Pari Passu Participation West Campus
Lofts        Whole Loan
Park Terrace Apartments    Pari Passu Participation Beacon Hill
Apartments        Whole Loan
CHI St. Vincent    Pari Passu Participation
Las Vegas Self Storage    Pari Passu Participation
5009 Ashland Avenue    Pari Passu Participation
The Truxton    Pari Passu Participation
Westport Apartments    Pari Passu Participation
The Linc    Pari Passu Participation
The Crescent    Pari Passu Participation



SCHEDULE B


LIBOR


Calculation of LIBOR


For purposes of calculating the London interbank offered rate (“LIBOR”), the
Issuer and the Co-Issuer will initially appoint the Note Administrator as
calculation agent. LIBOR with respect to any Interest Accrual Period will be
determined by the Calculation Agent in accordance with the following provisions:
(a)On the second London Banking Day preceding the first Business Day of an
Interest Accrual Period (each such day, a “LIBOR Determination Date”), LIBOR
(other than for the initial Interest Accrual Period) will equal the rate, as
obtained by the Calculation Agent, for deposits in U.S. Dollars for a period of
one month, which appears on the Reuters Page LIBOR01 (or such other page that
may replace that page on such service for the purpose of displaying comparable
rates) as reported by Bloomberg Financial Markets Commodities News as of 11:00
a.m., London time, on the LIBOR Determination Date. “London Banking Day” means
any day on which commercial banks are open for general business (including
dealings in foreign exchange and foreign currency deposits) in London, England.
(b)If, on any LIBOR Determination Date, such rate does not appear on Reuters
Screen LIBOR01 as of 11:00 a.m. (London time), the Calculation Agent will
determine LIBOR on the basis of the rates at which deposits in U.S. Dollars are
offered by Reference Banks at approximately 11:00 a.m. (London time) on the
LIBOR Determination Date to prime banks in the London interbank market for a
period of one month commencing on the LIBOR Determination Date and in a
representative amount of $1,000. The Calculation Agent will request the
principal London office of each of the Reference Banks to provide a quotation of
its rate. If at least two such quotations are provided, the rate for that LIBOR
Determination Date will be the arithmetic mean of the quotations. If fewer than
two quotations are provided as requested, the rate for that LIBOR Determination
Date will be determined on the basis of the rates quoted by three major banks in
New York City, selected by the Calculation Agent, at approximately 11:00 a.m.
(New York City time) on the LIBOR Determination Date for loans in U.S. Dollars
to leading European banks for a period of one month commencing on the LIBOR
Determination Date and in a representative amount of $1,000, and if at least two
such quotations are provided, the rate for LIBOR will be the arithmetic mean of
the quotations. As used herein, “Reference Banks” means four major banks in the
London interbank market selected by the Calculation Agent and approved by the
Collateral Manager.
(c)In respect of the initial Interest Accrual Period, LIBOR will be determined
on the second London Banking Day preceding the Closing Date.
(d)
Notwithstanding the foregoing, in no event will LIBOR be less than zero.



In making the above calculations, (A) all percentages resulting from the
calculation (other than the calculation determined pursuant to clause (c) above)
will be rounded, if necessary, to the nearest one hundred thousandth of a
percentage point (0.00001%) and (B) all percentages



determined pursuant to clause (c) above will be rounded, if necessary, in
accordance with the method set forth in (A), but to the same degree of accuracy
as the two rates used to make the determination (except that such percentages
will not be rounded to a lower degree of accuracy than the nearest one
thousandth of a percentage point (0.001%)).


The Calculation Agent may be removed by the Issuer at any time. If the
Calculation Agent is unable or unwilling to act as such or is removed by the
Issuer, or if the Calculation Agent fails to determine LIBOR or the Interest
Distribution Amount for any Class of Notes for any Interest Accrual Period, the
Issuer will promptly appoint as a replacement Calculation Agent a leading bank
which is engaged in transactions in Eurodollar deposits in the international
Eurodollar market and which does not control or is not controlled by or under
common control with the Issuer or its affiliates. The Calculation Agent may not
resign its duties without a successor having been duly appointed.


Pursuant to the Asset Documents for the Closing Date Mortgage Loans, if the
lender determines that, for any reason, LIBOR is not in effect or available, the
related Mortgage Loans will bear interest at a rate based on the Federal Funds
Rate instead of LIBOR. In the event the Servicer makes such a determination with
respect to the Closing Date Mortgage Loans, then the Class A Rate, the Class A-S
Rate, the Class B Rate, the Class C Rate, the Class D Rate, the Class E Rate and
the Class F Rate for such Payment Date will be the Federal Funds Rate plus the
Federal Funds Rate Spread for the applicable Class of Notes.



SCHEDULE C


LIST OF AUTHORIZED OFFICERS OF COLLATERAL MANAGER
Name    Title


Tom Duda
President
James Flynn
EVP
Michael Larsen
CFO
Precilla Torres
EVP
Paul Donnelly
EVP/General Counsel
Mustafa Haque
Assistant General Counsel
 
 
 
 
 
 
 
 
 
 




EXHIBIT A-1


FORM OF CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2028 [REGULATION S] [RULE
144A] GLOBAL NOTE


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (2) A
“QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND
(B)IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE
WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE



TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS
APPLICABLE.


ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).


THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.


PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.


[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S) AT ANY TIME. IN ADDITION, AN INTEREST IN THIS NOTE MAY
BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM, LUXEMBOURG AT ANY TIME.]1







































--------------------------------------------------------------------------------

1 For Regulation S Global Note.


HUNT CRE 2018-FL2, LTD. HUNT CRE 2018-FL2, LLC
CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2028 No. [Reg. S][144A]-     








Up to



CUSIP No. [G46487AA5]2 [445579AA3]3    U.S.$145,350,000 ISIN: [USG46487AA54]4
[US445579AA30]5
COMMON CODE: [184774127]6 [184774135]7
Each of HUNT CRE 2018-FL2, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and HUNT CRE 2018-FL2, LLC, a Delaware limited
liability company (the “Co-Issuer”) for value received, hereby promises to pay
to CEDE & CO. or its registered assigns
(a)    upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of up to ONE
HUNDRED FORTY-FIVE MILLION THREE HUNDRED FIFTY THOUSAND United States Dollars
(U.S.$145,350,000), or such other principal sum as is equal to the aggregate
principal amount of the Class A Notes identified from time to time on the
records of the Note Administrator and Schedule A hereto as being represented by
this [Rule 144A] [Regulation S] Global Note, on the Payment Date occurring in
August 2028 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class A Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on September 17, 2018, and thereafter monthly on each Payment
Date (as defined in the Indenture). Interest on the Class A Notes shall accrue
at the Class A Rate and shall be computed on the basis of the actual number of
days in the related Interest Accrual Period divided by 360. The interest so
payable on any Payment Date will, as provided in the Indenture, be paid to the
Person in whose name this Note (or one or more predecessor Notes) is registered
at the close of business on the Record Date for such interest.


The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Loan Obligations and other
Assets pledged by the Issuer as security for the Notes under the Indenture, and
in the event the Loan Obligations and such other Assets are insufficient to
satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.


The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the



--------------------------------------------------------------------------------

2 For Regulation S Global Note.
3 For Rule 144A Global Note.
4 For Regulation S Global Note.
5 For Rule 144A Global Note.
6 For Regulation S Global Note.
7 For Rule 144A Global Note.



Class E Notes, the Class F Notes and the Preferred Shares. So long as any Class
A Notes are Outstanding, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class F Notes and the Preferred
Shares will receive payments only in accordance with the Priority of Payments.
The principal of this Note shall be due and payable no later than the Stated
Maturity Date unless the unpaid principal of such Note becomes due and payable
at an earlier date by declaration of acceleration, call for redemption or
otherwise.


Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.


Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.


Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.


The Holder of this Note shall be treated as the owner hereof for all purposes.


Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.


Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.


This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class A Notes”),
limited in aggregate principal amount to U.S.$145,350,000 issued under an
indenture dated as of August 20, 2018 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Hunt CRE 2018-FL2 Advances, LLC, as advancing agent, Wells Fargo
Bank, National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), Wells Fargo
Bank, National Association, as note administrator, and Wells Fargo Bank,
National Association, as custodian. Also authorized under the Indenture are (a)
up to U.S.$14,250,000 Class A-S Second Priority Secured Floating Rate Notes Due
2028 (the “Class A-S Notes”), (b) up to U.S.$17,812,000 Class B Third Priority
Secured Floating Rate Notes Due 2028 (the “Class B



Notes”), (c) up to U.S.$17,100,000 Class C Fourth Priority Secured Floating Rate
Notes Due 2028 (the “Class C Notes”), (d) up to U.S.$24,937,000 Class D Fifth
Priority Secured Floating Rate Notes Due 2028 (the “Class D Notes”), (e) up to
U.S.$9,618,000 Class E Sixth Priority Floating Rate Notes Due 2028 (the “Class E
Notes”) and (f) up to U.S.$12,825,000 Class F Seventh Priority Floating Rate
Notes Due 2028 (the “Class F Notes”, and together with the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes and the
Class E Notes, the “Notes”).


Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer's memorandum and
articles of association as part of its issued share capital.


Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.


Payments of principal of the Class A Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.


Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.


Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Notes has been
reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on the
Closing Date; provided that the funds available to be used for such redemption
will be sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that that the funds available to be used for such Tax Redemption will be
sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.


Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).



Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of the most recent
Measurement Date the Notes shall be redeemed in accordance with the Priority of
Payments set forth in the Indenture, only, and to the extent necessary, to cause
each of the Note Protection Tests to be satisfied.


If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.


At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(e), 5.1(h) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.


The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.
The Notes are issuable in minimum denominations of U.S.$[250,000]8[100,000]9 and
integral multiples of $500 in excess thereof.


The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.


The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.


Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.


In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C)such Holder or beneficial owner has consulted with its own legal, regulatory,
tax, business, investment, financial, accounting and other advisers to the
extent it has deemed necessary, and it



--------------------------------------------------------------------------------

8 For Regulation S Global Note.
9 For Rule 144A Global Note.



has made its own investment decisions (including decisions regarding the
suitability of any transaction pursuant to the Indenture) based upon its own
judgment and upon any advice from such advisers as it has deemed necessary and
not upon any view expressed by the Issuer, the Co-Issuer, the Placement Agents,
the Collateral Manager, the Note Administrator, the Trustee, or any of their
respective affiliates.


Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) it is not and
will not be, and is not acting on behalf of or using any assets of any person
that is or will become, an “employee benefit plan” (as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
subject to the fiduciary responsibility provisions of Title I of ERISA, a “plan”
(as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”)) that is subject to Section 4975 of the Code or any other
employee benefit plan which is subject to any federal, state, local or other law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of any such employee benefit plan's or plan's
investment in the entity or otherwise (any of the foregoing, a “Plan”), or
(B)(i) if the funds being used to pay the purchase price for such Notes include
plan assets of any Plan, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, will not constitute or result
in a non-exempt violation of Similar Law, and (ii) if the Transferee is a Plan
subject to Section 406 of ERISA or Section 4975 of the Code (A) none of the
Issuer, the Co-Issuer, the Note Administrator, the Trustee, the Placement
Agents, the Collateral Manager, the Servicer or the Special Servicer or any of
their respective affiliates (the “Transaction Parties”), has provided any
investment recommendation or investment advice on which it, or any fiduciary or
other person investing the assets of the Plan (a “Plan Fiduciary”), has relied
in connection with its decision to invest in the Notes, and they are not
otherwise acting as a fiduciary, as defined in Section 3(21) of ERISA or Section
4975(e)(3) of the Code, to the Plan or the Plan Fiduciary in connection with the
Plan’s acquisition of such Notes; and (B) the Plan Fiduciary is exercising its
own independent judgment in evaluating the transaction.


Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.


No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.


No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.



This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.


THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.


AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.



IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.


Dated as of August 20, 2018


HUNT CRE 2018-FL2, LTD., as Issuer




By:     
Name: Title:




HUNT CRE 2018-FL2, LLC, as Co-Issuer




By:     
Name: Title:



CERTIFICATE OF AUTHENTICATION


This is one of the Notes referred to in the within-mentioned Indenture.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator




By:     
Authenticating Agent



ASSIGNMENT FORM


For value received     


hereby sell, assign and transfer unto





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Please insert social security or
other identifying number of assignee


Please print or type name
and address, including zip code, of assignee:





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



the within Note and does hereby irrevocably constitute and appoint      Attorney
to transfer the Note on the books of the Issuer with full power of substitution
in the premises.


Date:
Your Signature:      (Sign exactly as your name appears on this Note)




SCHEDULE A EXCHANGES IN GLOBAL NOTES
This Note shall be issued in the original principal balance of
U.S.$[145,350,000]10[0]11 on the
Closing Date. The following exchanges of a part of this [Rule 144A][Regulation
S] Global Note have been made:














Date of Exchange


Amount of Decrease in Principal Amount of this Global
    Note    


Amount of Increase in Principal Amount of this Global
    Note    


Principal Amount of this Global Note following such decrease (or
    increase)    

Signature of authorized officer of Note Administrator or securities
    Custodian    















































































10 Rule 144A Global Note.
11 Regulation S Global Note.



EXHIBIT A-2


FORM OF CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2028 DEFINITIVE NOTE


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (2) A
“QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND
(B)IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE
NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.










No. IAI-     

HUNT CRE 2018-FL2, LTD. HUNT CRE 2018-FL2, LLC


CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2028



CUSIP No. [445579AB1]    U.S.$[_]
ISIN: [US445579AB13]


Each of HUNT CRE 2018-FL2, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and HUNT CRE 2018-FL2, LLC, a Delaware limited
liability company (the “Co-Issuer”) for value received, hereby promises to pay
to [     ] or its registered assigns
(a)    upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of [ ] United
States Dollars (U.S.$[ ]) on the Payment Date occurring in August 2028 (the
“Stated Maturity Date”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class A Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
September 17, 2018, and thereafter monthly on each Payment Date (as defined in
the Indenture). Interest on the Class A Notes shall accrue at the Class A Rate
and shall be computed on the basis of the actual number of days in the related
Interest Accrual Period divided by 360. The interest so payable on any Payment
Date will, as provided in the Indenture, be paid to the Person in whose name
this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.


The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Loan Obligations and other
Assets pledged by the Issuer as security for the Notes under the Indenture, and
in the event the Loan Obligations and such other Assets are insufficient to
satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.


The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class F Notes and the Preferred
Shares. So long as any Class A Notes are Outstanding, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes and the Preferred Shares will receive payments only in accordance
with the Priority of Payments. The principal of this Note shall be due and
payable no later than the Stated Maturity Date unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise.


Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a



Dollar check drawn on a bank in the United States, or by a Dollar check mailed
to the Holder at its address in the Notes Register, as provided in the
Indenture.


Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.


Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.


The Holder of this Note shall be treated as the owner hereof for all purposes.


Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.


Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.


This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class A Notes”),
limited in aggregate principal amount to U.S.$145,350,000 issued under an
indenture dated as of August 20, 2018 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Hunt CRE 2018-FL2 Advances, LLC, as advancing agent, Wells Fargo
Bank, National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), Wells Fargo
Bank, National Association, as note administrator, and Wells Fargo Bank,
National Association, as custodian. Also authorized under the Indenture are (a)
up to U.S.$14,250,000 Class A-S Second Priority Secured Floating Rate Notes Due
2028 (the “Class A-S Notes”), (b) up to U.S.$17,812,000 Class B Third Priority
Secured Floating Rate Notes Due 2028 (the “Class B Notes”), (c) up to
U.S.$17,100,000 Class C Fourth Priority Secured Floating Rate Notes Due 2028
(the “Class C Notes”), (d) up to U.S.$24,937,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2028 (the “Class D Notes”), (e) up to U.S.$9,618,000
Class E Sixth Priority Floating Rate Notes Due 2028 (the “Class E Notes”) and
(f) up to U.S.$12,825,000 Class F Seventh Priority Floating Rate Notes Due 2028
(the “Class F Notes”, and together with the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes,
the “Notes”).


Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer's memorandum and
articles of association as part of its issued share capital.



Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.


Payments of principal of the Class A Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.


Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.


Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Notes has been
reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on the
Closing Date; provided that the funds available to be used for such redemption
will be sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that that the funds available to be used for such Tax Redemption will be
sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.


Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).


Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of the most recent
Measurement Date the Notes shall be redeemed in accordance with the Priority of
Payments set forth in the Indenture, only, and to the extent necessary, to cause
each of the Note Protection Tests to be satisfied.


If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.


At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(e), 5.1(h) or 5.1(i) of the



Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.


The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.


The Notes are issuable in minimum denominations of U.S.$250,000 and integral
multiples of $500 in excess thereof.


The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.


The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.


Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.


In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C)such Holder or beneficial owner has consulted with its own legal, regulatory,
tax, business, investment, financial, accounting and other advisers to the
extent it has deemed necessary, and it has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.


Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) it is not and
will not be, and is not acting on behalf of or using any assets of any person
that is or will become, an “employee benefit plan” (as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
subject to the fiduciary responsibility provisions of Title I of ERISA, a “plan”
(as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”)) that is subject to Section 4975 of the Code or any other
employee benefit plan which is subject to any federal, state, local or other law
that is substantially similar to Section 406 of ERISA or Section 4975 of



the Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of any such employee benefit plan's or plan's
investment in the entity or otherwise (any of the foregoing, a “Plan”), or
(B)(i) if the funds being used to pay the purchase price for such Notes include
plan assets of any Plan, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, a non-exempt violation of
Similar Law, and (ii) if the Transferee is a Plan subject to Section 406 of
ERISA or Section 4975 of the Code (A) none of the Issuer, the Co-Issuer, the
Note Administrator, the Trustee, the Placement Agents, the Collateral Manager,
the Servicer or the Special Servicer or any of their respective affiliates (the
“Transaction Parties”), has provided any investment recommendation or investment
advice on which it, or any fiduciary or other person investing the assets of the
Plan (a “Plan Fiduciary”), has relied in connection with its decision to invest
in the Notes, and they are not otherwise acting as a fiduciary, as defined in
Section 3(21) of ERISA or Section 4975(e)(3) of the Code, to the Plan or the
Plan Fiduciary in connection with the Plan’s acquisition of such Notes; and (B)
the Plan Fiduciary is exercising its own independent judgment in evaluating the
transaction.


Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.


No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.


No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.


This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.


THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.


AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE



PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.



IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.


Dated as of August 20, 2018


HUNT CRE 2018-FL2, LTD., as Issuer




By:     
Name: Title:




HUNT CRE 2018-FL2, LLC, as Co-Issuer




By:     
Name: Title:



CERTIFICATE OF AUTHENTICATION


This is one of the Notes referred to in the within-mentioned Indenture.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator




By:     
Authenticating Agent



ASSIGNMENT FORM


For value received     


hereby sell, assign and transfer unto





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Please insert social security or
other identifying number of assignee


Please print or type name
and address, including zip code, of assignee:





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



the within Note and does hereby irrevocably constitute and appoint      Attorney
to transfer the Note on the books of the Issuer with full power of substitution
in the premises.


Date:
Your Signature:      (Sign exactly as your name appears on this Note)




EXHIBIT B-1


FORM OF CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2028
[REGULATION S] [RULE 144A] GLOBAL NOTE


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (2) A
“QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND
(B)IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE
WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH



GLOBAL NOTE VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.


ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).


THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.


PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.


[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S) AT ANY TIME. IN ADDITION, AN INTEREST IN THIS NOTE MAY
BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM, LUXEMBOURG AT ANY TIME.]1





































--------------------------------------------------------------------------------

1 For Regulation S Global Note.


HUNT CRE 2018-FL2, LTD. HUNT CRE 2018-FL2, LLC
CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2028 No. [Reg. S][144A]
-     








Up to



CUSIP No. [G46487AB3]2 [445579AC9]3    U.S.$14,250,000 ISIN: [USG46487AB38]4
[US445579AC95]5
COMMON CODE: [184774119]6 [184774143]7
Each of HUNT CRE 2018-FL2, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and HUNT CRE 2018-FL2, LLC, a Delaware limited
liability company (the “Co-Issuer”) for value received, hereby promises to pay
to CEDE & CO. or its registered assigns
(a)    upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of up to
FOURTEEN MILLION TWO HUNDRED FIFTY THOUSAND United States Dollars
(U.S.$14,250,000), or such other principal sum as is equal to the aggregate
principal amount of the Class A-S Notes identified from time to time on the
records of the Note Administrator and Schedule A hereto as being represented by
this [Rule 144A] [Regulation S] Global Note, on the Payment Date occurring in
August 2028 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class A-S Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on September 17, 2018, and thereafter monthly on each Payment
Date (as defined in the Indenture). Interest on the Class A-S Notes shall accrue
at the Class A-S Rate and shall be computed on the basis of the actual number of
days in the related Interest Accrual Period divided by 360. The interest so
payable on any Payment Date will, as provided in the Indenture, be paid to the
Person in whose name this Note (or one or more predecessor Notes) is registered
at the close of business on the Record Date for such interest.


The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Loan Obligations and other
Assets pledged by the Issuer as security for the Notes under the Indenture, and
in the event the Loan Obligations and such other Assets are insufficient to
satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.


The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class B Notes, the Class C Notes, the Class D Notes,
the Class E Notes, the Class



--------------------------------------------------------------------------------

2 For Regulation S Global Note.
3 For Rule 144A Global Note.
4 For Regulation S Global Note.
5 For Rule 144A Global Note.
6 For Regulation S Global Note.
7 For Rule 144A Global Note.



F Notes and the Preferred Shares. Except as set forth in the Indenture, the
payment of principal of this Note is subordinate to the payments of principal of
and interest on the Class A Notes and no payments of principal on the Class A-S
Notes will be made until the Class A Notes are paid in full. The principal of
this Note shall be due and payable no later than the Stated Maturity Date unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise; provided,
however, that, except as set forth in the Indenture, the payment of principal of
this Note may only occur after principal on the Class A Notes has been paid in
full and is subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes and other amounts in
accordance with the Priority of Payments, all in accordance with the Indenture.


Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.


Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.


Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.


The Holder of this Note shall be treated as the owner hereof for all purposes.


Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.


Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.


This Note is one of a duly authorized issue of Class A-S Second Priority Secured
Floating Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class A-S
Notes”), limited in aggregate principal amount to U.S.$14,250,000 issued under
an indenture dated as of August 20, 2018 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Hunt CRE 2018-FL2 Advances, LLC, as advancing agent,
Wells Fargo Bank, National Association, as trustee (in such capacity and
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank,



National Association, as note administrator, and Wells Fargo Bank, National
Association, as custodian. Also authorized under the Indenture are (a) up to
U.S.$145,350,000 Class A Senior Secured Floating Rate Notes Due 2028 (the “Class
A Notes”), (b) up to U.S.$17,812,000 Class B Third Priority Secured Floating
Rate Notes Due 2028 (the “Class B Notes”), (c) up to U.S.$17,100,000 Class C
Fourth Priority Secured Floating Rate Notes Due 2028 (the “Class C Notes”), (d)
up to U.S.$24,937,000 Class D Fifth Priority Secured Floating Rate Notes Due
2028 (the “Class D Notes”), (e) up to U.S.$9,618,000 Class E Sixth Priority
Floating Rate Notes Due 2028 and (f) up to U.S.$12,825,000 Class F Seventh
Priority Floating Rate Notes Due 2028 (the “Class F Notes”, and together with
the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes and the Class E Notes, the “Notes”).


Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer's memorandum and
articles of association as part of its issued share capital.


Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.


Payments of principal of the Class A-S Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.


Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.


Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Notes has been
reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on the
Closing Date; provided that the funds available to be used for such redemption
will be sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that that the funds available to be used for such Tax Redemption will be
sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.



Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).


Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of the most recent
Measurement Date the Notes shall be redeemed in accordance with the Priority of
Payments set forth in the Indenture, only, and to the extent necessary, to cause
each of the Note Protection Tests to be satisfied.


If an Event of Default shall occur and be continuing, the Class A-S Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.


At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(e), 5.1(h) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.


The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.
The Notes are issuable in minimum denominations of U.S.$[250,000]8[100,000]9 and
integral multiples of $500 in excess thereof.


The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.


The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.


Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.


In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their



--------------------------------------------------------------------------------

8 For Regulation S Global Note.
9 For Rule 144A Global Note.



respective affiliates, other than any statements in the final offering
memorandum relating to such Notes and any representations expressly set forth in
a written agreement with such party; and
(C)such Holder or beneficial owner has consulted with its own legal, regulatory,
tax, business, investment, financial, accounting and other advisers to the
extent it has deemed necessary, and it has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.


Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) it is not and
will not be, and is not acting on behalf of or using any assets of any person
that is or will become, an “employee benefit plan” (as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
subject to the fiduciary responsibility provisions of Title I of ERISA, a “plan”
(as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”)) that is subject to Section 4975 of the Code or any other
employee benefit plan which is subject to any federal, state, local or other law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of any such employee benefit plan’s or plan’s
investment in the entity or otherwise (any of the foregoing, a “Plan”), or
(B)(i) if the funds being used to pay the purchase price for such Notes include
plan assets of any Plan, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, a non-exempt violation of
Similar Law, and (ii) if the Transferee is a Plan subject to Section 406 of
ERISA or Section 4975 of the Code (A) none of the Issuer, the Co-Issuer, the
Note Administrator, the Trustee, the Placement Agents, the Collateral Manager,
the Servicer or the Special Servicer or any of their respective affiliates (the
“Transaction Parties”), has provided any investment recommendation or investment
advice on which it, or any fiduciary or other person investing the assets of the
Plan (a “Plan Fiduciary”), has relied in connection with its decision to invest
in the Notes, and they are not otherwise acting as a fiduciary, as defined in
Section 3(21) of ERISA or Section 4975(e)(3) of the Code, to the Plan or the
Plan Fiduciary in connection with the Plan’s acquisition of such Notes; and (B)
the Plan Fiduciary is exercising its own independent judgment in evaluating the
transaction.


Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.


No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.


No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or



otherwise. The assertion or employment of any right or remedy hereunder or under
the Indenture, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.


This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.


THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.


AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.



IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.


Dated as of August 20, 2018


HUNT CRE 2018-FL2, LTD., as Issuer




By:     
Name: Title:




HUNT CRE 2018-FL2, LLC, as Co-Issuer




By:     
Name: Title:



CERTIFICATE OF AUTHENTICATION


This is one of the Notes referred to in the within-mentioned Indenture.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator




By:     
Authenticating Agent



ASSIGNMENT FORM


For value received     


hereby sell, assign and transfer unto





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Please insert social security or
other identifying number of assignee


Please print or type name
and address, including zip code, of assignee:





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



the within Note and does hereby irrevocably constitute and appoint      Attorney
to transfer the Note on the books of the Issuer with full power of substitution
in the premises.


Date:
Your Signature:      (Sign exactly as your name appears on this Note)




SCHEDULE A EXCHANGES IN GLOBAL NOTES
This Note shall be issued in the original principal balance of
U.S.$[14,250,000]10[0]11 on the
Closing Date. The following exchanges of a part of this [Rule 144A][Regulation
S] Global Note have been made:














Date of Exchange


Amount of Decrease in Principal Amount of this Global
    Note    


Amount of Increase in Principal Amount of this Global
    Note    


Principal Amount of this Global Note following such decrease (or
    increase)    

Signature of authorized officer of Note Administrator or securities
    Custodian    















































































10 Rule 144A Global Note.
11 Regulation S Global Note.



EXHIBIT B-2


FORM OF CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2028 DEFINITIVE
NOTE


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (2) A
“QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND
(B)IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE
NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.



HUNT CRE 2018-FL2, LTD. HUNT CRE 2018-FL2, LLC
CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2028 No. IAI -     
CUSIP No. [445579AD7]    U.S.$[_]
ISIN: [US445579AD78]


Each of HUNT CRE 2018-FL2, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and HUNT CRE 2018-FL2, LLC, a Delaware limited
liability company (the “Co-Issuer”) for value received, hereby promises to pay
to [     ] or its registered assigns
(a)    upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of [ ] United
States Dollars (U.S.$[ ]) on the Payment Date occurring in August 2028 (the
“Stated Maturity Date”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class A-S Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
September 17, 2018, and thereafter monthly on each Payment Date (as defined in
the Indenture). Interest on the Class A-S Notes shall accrue at the Class A-S
Rate and shall be computed on the basis of the actual number of days in the
related Interest Accrual Period divided by 360. The interest so payable on any
Payment Date will, as provided in the Indenture, be paid to the Person in whose
name this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.


The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Loan Obligations and other
Assets pledged by the Issuer as security for the Notes under the Indenture, and
in the event the Loan Obligations and such other Assets are insufficient to
satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.


The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class B Notes, the Class C Notes, the Class D Notes,
the Class E Notes, the Class F Notes and the Preferred Shares. Except as set
forth in the Indenture, the payment of principal of this Note is subordinate to
the payments of principal of and interest on the Class A Notes and no payments
of principal on the Class A-S Notes will be made until the Class A Notes are
paid in full. The principal of this Note shall be due and payable no later than
the Stated Maturity Date unless the unpaid principal of such Note becomes due
and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise; provided, however, that, except as set forth in the
Indenture, the payment of principal of this Note may only occur after principal
on the Class A Notes has been paid in full and is subordinated to the payment on
each Payment Date of the principal and interest due and payable on the Class A
Notes and other amounts in accordance with the Priority of Payments, all in
accordance with the Indenture.


Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or



regulations applicable thereto, by wire transfer in immediately available funds
to a Dollar account maintained by the Holder or its nominee; provided that the
Holder has provided wiring instructions to the Trustee on or before the related
Record Date or, if wire transfer cannot be effected, by a Dollar check drawn on
a bank in the United States, or by a Dollar check mailed to the Holder at its
address in the Notes Register, as provided in the Indenture.


Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.


Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.


The Holder of this Note shall be treated as the owner hereof for all purposes.


Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.


Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.


This Note is one of a duly authorized issue of Class A-S Secured Floating Rate
Notes Due 2028, of the Issuer and the Co-Issuer (the “Class A-S Notes”), limited
in aggregate principal amount to U.S.$14,250,000 issued under an indenture dated
as of August 20, 2018 (the “Indenture”) by and among the Issuer, the Co-Issuer,
Hunt CRE 2018-FL2 Advances, LLC, as advancing agent, Wells Fargo Bank, National
Association, as trustee (in such capacity and together with any successor
trustee permitted under the Indenture, the “Trustee”), Wells Fargo Bank,
National Association, as note administrator, and Wells Fargo Bank, National
Association, as custodian. Also authorized under the Indenture are (a)
U.S.$145,350,000 Class A Senior Secured Floating Rate Notes Due 2028 (the “Class
A Notes”), (b) U.S.$17,812,000 Class B Third Priority Secured Floating Rate
Notes Due 2028 (the “Class B Notes”), (c) U.S.$17,100,000 Class C Fourth
Priority Secured Floating Rate Notes Due 2028 (the “Class C Notes”), (d)
U.S.$24,937,000 Class D Fifth Priority Secured Floating Rate Notes Due 2028 (the
“Class D Notes”), (e) U.S.$9,618,000 Class E Sixth Priority Floating Rate Notes
Due 2028 (the “Class E Notes”) and (f) U.S.$12,825,000 Class F Seventh Priority
Floating Rate Notes Due 2028, (the “Class F Notes”, and together with the Class
A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes, the Class D
Notes and the Class E Notes, the “Notes”).



Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer's memorandum and
articles of association as part of its issued share capital.


Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.


Payments of principal of the Class A-S Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.


Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.


Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Notes has been
reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on the
Closing Date; provided that the funds available to be used for such redemption
will be sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that that the funds available to be used for such Tax Redemption will be
sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.


Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).


Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of the most recent
Measurement Date the Notes shall be redeemed in accordance with the Priority of
Payments set forth in the Indenture, only, and to the extent necessary, to cause
each of the Note Protection Tests to be satisfied.


If an Event of Default shall occur and be continuing, the Class A-S Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.



At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(e), 5.1(h) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.


The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.


The Notes are issuable in minimum denominations of U.S.$250,000 and integral
multiples of $500 in excess thereof.


The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.


The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.


Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.


In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C)such Holder or beneficial owner has consulted with its own legal, regulatory,
tax, business, investment, financial, accounting and other advisers to the
extent it has deemed necessary, and it has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.


Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) it is not and
will not be, and is not acting on behalf of or using any assets of any person
that is or will become, an “employee benefit plan” (as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))



subject to the fiduciary responsibility provisions of Title I of ERISA, a “plan”
(as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”)) that is subject to Section 4975 of the Code or any other
employee benefit plan which is subject to any federal, state, local or other law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of any such employee benefit plan's or plan's
investment in the entity or otherwise (any of the foregoing, a “Plan”), or
(B)(i) if the funds being used to pay the purchase price for such Notes include
plan assets of any Plan, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, a non-exempt violation of
Similar Law, and (ii) if the Transferee is a Plan subject to Section 406 of
ERISA or Section 4975 of the Code (A) none of the Issuer, the Co-Issuer, the
Note Administrator, the Trustee, the Placement Agents, the Collateral Manager,
the Servicer or the Special Servicer or any of their respective affiliates (the
“Transaction Parties”), has provided any investment recommendation or investment
advice on which it, or any fiduciary or other person investing the assets of the
Plan (a “Plan Fiduciary”), has relied in connection with its decision to invest
in the Notes, and they are not otherwise acting as a fiduciary, as defined in
Section 3(21) of ERISA or Section 4975(e)(3) of the Code, to the Plan or the
Plan Fiduciary in connection with the Plan’s acquisition of such Notes; and (B)
the Plan Fiduciary is exercising its own independent judgment in evaluating the
transaction.


Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.


No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.


No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.


This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.


THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.



AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.



IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.


Dated as of August 20, 2018


HUNT CRE 2018-FL2, LTD., as Issuer




By:     
Name: Title:




HUNT CRE 2018-FL2, LLC, as Co-Issuer




By:     
Name: Title:



CERTIFICATE OF AUTHENTICATION


This is one of the Notes referred to in the within-mentioned Indenture.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator




By:     
Authenticating Agent



ASSIGNMENT FORM


For value received     


hereby sell, assign and transfer unto





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Please insert social security or
other identifying number of assignee


Please print or type name
and address, including zip code, of assignee:





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



the within Note and does hereby irrevocably constitute and appoint      Attorney
to transfer the Note on the books of the Issuer with full power of substitution
in the premises.


Date:
Your Signature:      (Sign exactly as your name appears on this Note)




EXHIBIT C-1


FORM OF CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2028 [REGULATION
S] [RULE 144A] GLOBAL NOTE


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (2) A
“QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND
(B)IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE
WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE



TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS
APPLICABLE.


ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).


THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.


PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.


[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S) AT ANY TIME. IN ADDITION, AN INTEREST IN THIS NOTE MAY
BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM, LUXEMBOURG AT ANY TIME.]1







































--------------------------------------------------------------------------------

1 For Regulation S Global Note.


HUNT CRE 2018-FL2, LTD. HUNT CRE 2018-FL2, LLC
CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2028 No. [Reg. S][144A] -
    








Up to



CUSIP No. [G46487AC1]2 [445579AE5]3    U.S.$17,812,000 ISIN: [USG46487AC11]4
[US445579AE51]5
COMMON CODE: [184774097]6 [184774089]7
Each of HUNT CRE 2018-FL2, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and HUNT CRE 2018-FL2, LLC, a Delaware limited
liability company (the “Co-Issuer”) for value received, hereby promises to pay
to CEDE & CO. or its registered assigns
(a)    upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of up to
SEVENTEEN MILLION EIGHT HUNDRED TWELVE THOUSAND United States Dollars
(U.S.$17,812,000), or such other principal sum as is equal to the aggregate
principal amount of the Class B Notes identified from time to time on the
records of the Note Administrator and Schedule A hereto as being represented by
this [Rule 144A] [Regulation S] Global Note, on the Payment Date occurring in
August 2028 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class B Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on September 17, 2018, and thereafter monthly on each Payment
Date (as defined in the Indenture). Interest on the Class B Notes shall accrue
at the Class B Rate and shall be computed on the basis of the actual number of
days in the related Interest Accrual Period divided by 360. The interest so
payable on any Payment Date will, as provided in the Indenture, be paid to the
Person in whose name this Note (or one or more predecessor Notes) is registered
at the close of business on the Record Date for such interest.


The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Loan Obligations and other
Assets pledged by the Issuer as security for the Notes under the Indenture, and
in the event the Loan Obligations and such other Assets are insufficient to
satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.


The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class C Notes, the Class D Notes, the Class E Notes,
the Class F Notes and the Preferred Shares. Except as set forth in the
Indenture, the payment of principal of this Note is



--------------------------------------------------------------------------------

2 For Regulation S Global Note.
3 For Rule 144A Global Note.
4 For Regulation S Global Note.
5 For Rule 144A Global Note.
6 For Regulation S Global Note.
7 For Rule 144A Global Note.



subordinate to the payments of principal of and interest on the Class A Notes
and the Class A-S Notes and no payments of principal on the Class B Notes will
be made until the Class A Notes and the Class A-S Notes are paid in full. The
principal of this Note shall be due and payable no later than the Stated
Maturity Date unless the unpaid principal of such Note becomes due and payable
at an earlier date by declaration of acceleration, call for redemption or
otherwise; provided, however, that, except as set forth in the Indenture, the
payment of principal of this Note may only occur after principal on the Class A
Notes and the Class A-S Notes has been paid in full and is subordinated to the
payment on each Payment Date of the principal and interest due and payable on
the Class A Notes and the Class A-S Notes and other amounts in accordance with
the Priority of Payments, all in accordance with the Indenture.


Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.


Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.


Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.


The Holder of this Note shall be treated as the owner hereof for all purposes.


Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.


Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.


This Note is one of a duly authorized issue of Class B Third Priority Secured
Floating Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class B
Notes”), limited in aggregate principal amount to U.S.$17,812,000 issued under
an indenture dated as of August 20, 2018 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Hunt CRE 2018-FL2 Advances, LLC, as advancing agent,
Wells Fargo Bank, National Association, as trustee (in such capacity and
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank,



National Association, as note administrator, and Wells Fargo Bank, National
Association, as custodian. Also authorized under the Indenture are (a) up to
U.S.$145,350,000 Class A Senior Secured Floating Rate Notes Due 2028 (the “Class
A Notes”), (b) up to U.S.$14,250,000 Class A- S Second Priority Secured Floating
Rate Notes Due 2028 (the “Class A-S Notes”), (c) up to U.S.$17,100,000 Class C
Fourth Priority Secured Floating Rate Notes Due 2028 (the “Class C Notes”), (d)
up to U.S.$24,937,000 Class D Fifth Priority Secured Floating Rate Notes Due
2028 (the “Class D Notes”), (e) up to U.S.$9,618,000 Class E Sixth Priority
Floating Rate Notes Due 2028 (the “Class E Notes”) and (f) up to U.S.$12,825,000
Class F Seventh Priority Floating Rate Notes Due 2028 (the “Class F Notes” and
together with the Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes, the Class D Notes and the Class E Notes, the “Notes”).


Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer's memorandum and
articles of association as part of its issued share capital.


Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.


Payments of principal of the Class B Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.


Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.


Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Notes has been
reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on the
Closing Date; provided that the funds available to be used for such redemption
will be sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that that the funds available to be used for such Tax Redemption will be
sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.



Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).


Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of the most recent
Measurement Date the Notes shall be redeemed in accordance with the Priority of
Payments set forth in the Indenture, only, and to the extent necessary, to cause
each of the Note Protection Tests to be satisfied.


If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.


At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(e), 5.1(h) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.


The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.
The Notes are issuable in minimum denominations of U.S.$[250,000]8[100,000]9 and
integral multiples of $500 in excess thereof.


The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.


The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.


Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.


In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their



--------------------------------------------------------------------------------

8 For Regulation S Global Note.
9 For Rule 144A Global Note.



respective affiliates, other than any statements in the final offering
memorandum relating to such Notes and any representations expressly set forth in
a written agreement with such party; and
(C)such Holder or beneficial owner has consulted with its own legal, regulatory,
tax, business, investment, financial, accounting and other advisers to the
extent it has deemed necessary, and it has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.


Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) it is not and
will not be, and is not acting on behalf of or using any assets of any person
that is or will become, an “employee benefit plan” (as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
subject to the fiduciary responsibility provisions of Title I of ERISA, a “plan”
(as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”)) that is subject to Section 4975 of the Code or any other
employee benefit plan which is subject to any federal, state, local or other law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of any such employee benefit plan’s or plan’s
investment in the entity or otherwise (any of the foregoing, a “Plan”), or
(B)(i) if the funds being used to pay the purchase price for such Notes include
plan assets of any Plan, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, a non-exempt violation of
Similar Law, and (ii) if the Transferee is a Plan subject to Section 406 of
ERISA or Section 4975 of the Code (A) none of the Issuer, the Co-Issuer, the
Note Administrator, the Trustee, the Placement Agents, the Collateral Manager,
the Servicer or the Special Servicer or any of their respective affiliates (the
“Transaction Parties”), has provided any investment recommendation or investment
advice on which it, or any fiduciary or other person investing the assets of the
Plan (a “Plan Fiduciary”), has relied in connection with its decision to invest
in the Notes, and they are not otherwise acting as a fiduciary, as defined in
Section 3(21) of ERISA or Section 4975(e)(3) of the Code, to the Plan or the
Plan Fiduciary in connection with the Plan’s acquisition of such Notes; and (B)
the Plan Fiduciary is exercising its own independent judgment in evaluating the
transaction.


Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.


No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.


No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or



otherwise. The assertion or employment of any right or remedy hereunder or under
the Indenture, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.


This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.


THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.


AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.



IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.


Dated as of August 20, 2018


HUNT CRE 2018-FL2, LTD., as Issuer




By:     
Name: Title:




HUNT CRE 2018-FL2, LLC, as Co-Issuer




By:     
Name: Title:



CERTIFICATE OF AUTHENTICATION


This is one of the Notes referred to in the within-mentioned Indenture.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator




By:     
Authenticating Agent



ASSIGNMENT FORM


For value received     


hereby sell, assign and transfer unto





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Please insert social security or
other identifying number of assignee


Please print or type name
and address, including zip code, of assignee:





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



the within Note and does hereby irrevocably constitute and appoint      Attorney
to transfer the Note on the books of the Issuer with full power of substitution
in the premises.


Date:
Your Signature:      (Sign exactly as your name appears on this Note)




SCHEDULE A EXCHANGES IN GLOBAL NOTES
This Note shall be issued in the original principal balance of
U.S.$[17,812,000]10[0]11 on the Closing Date. The following exchanges of a part
of this [Rule 144A][Regulation S] Global Note have been made:














Date of Exchange


Amount of Decrease in Principal Amount of this Global
    Note    


Amount of Increase in Principal Amount of this Global
    Note    


Principal Amount of this Global Note following such decrease (or
    increase)    

Signature of authorized officer of Note Administrator or securities
    Custodian    

















































































10 Rule 144A Global Note
11 Regulation S Global Note.



EXHIBIT C-2


FORM OF CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2028 DEFINITIVE
NOTE


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (2) A
“QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND
(B)IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE
NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.












No. IAI -     

HUNT CRE 2018-FL2, LTD. HUNT CRE 2018-FL2, LLC


CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2028



CUSIP No. [445579AF2]    U.S.$[ ]
ISIN: [US445579AF27]


Each of HUNT CRE 2018-FL2, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and HUNT CRE 2018-FL2, LLC, a Delaware limited
liability company (the “Co-Issuer”) for value received, hereby promises to pay
to [     ] or its registered assigns
(a)    upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of [ ] United
States Dollars (U.S.$[ ]) on the Payment Date occurring in August 2028 (the
“Stated Maturity Date”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class B Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
September 17, 2018, and thereafter monthly on each Payment Date (as defined in
the Indenture). Interest on the Class B Notes shall accrue at the Class B Rate
and shall be computed on the basis of the actual number of days in the related
Interest Accrual Period divided by 360. The interest so payable on any Payment
Date will, as provided in the Indenture, be paid to the Person in whose name
this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.


The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Loan Obligations and other
Assets pledged by the Issuer as security for the Notes under the Indenture, and
in the event the Loan Obligations and such other Assets are insufficient to
satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.


The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Class C Notes, the Class D Notes, the Class E Notes,
the Class F Notes and the Preferred Shares. Except as set forth in the
Indenture, the payment of principal of this Note is subordinate to the payments
of principal of and interest on the Class A Notes and the Class A-S Notes and no
payments of principal on the Class B Notes will be made until the Class A Notes
and the Class A-S Notes are paid in full. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise; provided, however, that,
except as set forth in the Indenture, the payment of principal of this Note may
only occur after principal on the Class A Notes and the Class A-S Notes has been
paid in full and is subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A Notes and the Class A-S
Notes and other amounts in accordance with the Priority of Payments, all in
accordance with the Indenture.



Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.


Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.


Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.


The Holder of this Note shall be treated as the owner hereof for all purposes.


Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.


Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.


This Note is one of a duly authorized issue of Class B Third Priority Secured
Floating Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class B
Notes”), limited in aggregate principal amount to U.S.$17,812,000 issued under
an indenture dated as of August 20, 2018 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Hunt CRE 2018-FL2 Advances, LLC, as advancing agent,
Wells Fargo Bank, National Association, as trustee (in such capacity and
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator, and
Wells Fargo Bank, National Association, as custodian. Also authorized under the
Indenture are (a) U.S.$145,350,000 Class A Senior Secured Floating Rate Notes
Due 2028 (the “Class A Notes”), (b) U.S.$14,250,000 Class A-S Second Priority
Secured Floating Rate Notes Due 2028 (the “Class A-S Notes”), (c)
U.S.$17,100,000 Class C Fourth Priority Secured Floating Rate Notes Due 2028
(the “Class C Notes”), (d) U.S.$24,937,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2028 (the “Class D Notes”), (e) U.S.$9,618,000 Class E
Sixth Priority Floating Rate Notes Due 2028 (the “Class E Notes”) and (f)
U.S.$12,825,000 Class F Seventh Priority Floating Rate Notes (the “Class F
Notes” and together with the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes and the Class E Notes, the “Notes”).



Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer's memorandum and
articles of association as part of its issued share capital.


Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.


Payments of principal of the Class B Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.


Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.


Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Notes has been
reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on the
Closing Date; provided that the funds available to be used for such redemption
will be sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that that the funds available to be used for such Tax Redemption will be
sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.


Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).


Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of the most recent
Measurement Date the Notes shall be redeemed in accordance with the Priority of
Payments set forth in the Indenture, only, and to the extent necessary, to cause
each of the Note Protection Tests to be satisfied.


If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.



At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(e), 5.1(h) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.


The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.


The Notes are issuable in minimum denominations of U.S.$250,000 and integral
multiples of $500 in excess thereof.


The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.


The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.


Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.


In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C)such Holder or beneficial owner has consulted with its own legal, regulatory,
tax, business, investment, financial, accounting and other advisers to the
extent it has deemed necessary, and it has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.


Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) it is not and
will not be, and is not acting on behalf of or using any assets of any person
that is or will become, an “employee benefit plan” (as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))



subject to the fiduciary responsibility provisions of Title I of ERISA, a “plan”
(as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”)) that is subject to Section 4975 of the Code or any other
employee benefit plan which is subject to any federal, state, local or other law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of any such employee benefit plan's or plan's
investment in the entity or otherwise (any of the foregoing, a “Plan”), or
(B)(i) if the funds being used to pay the purchase price for such Notes include
plan assets of any Plan, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, a non-exempt violation of
Similar Law, and (ii) if the Transferee is a Plan subject to Section 406 of
ERISA or Section 4975 of the Code (A) none of the Issuer, the Co-Issuer, the
Note Administrator, the Trustee, the Placement Agents, the Collateral Manager,
the Servicer or the Special Servicer or any of their respective affiliates (the
“Transaction Parties”), has provided any investment recommendation or investment
advice on which it, or any fiduciary or other person investing the assets of the
Plan (a “Plan Fiduciary”), has relied in connection with its decision to invest
in the Notes, and they are not otherwise acting as a fiduciary, as defined in
Section 3(21) of ERISA or Section 4975(e)(3) of the Code, to the Plan or the
Plan Fiduciary in connection with the Plan’s acquisition of such Notes; and (B)
the Plan Fiduciary is exercising its own independent judgment in evaluating the
transaction.


Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.


No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.


No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.


This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.


THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.



AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.



IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.


Dated as of August 20, 2018


HUNT CRE 2018-FL2, LTD., as Issuer




By:     
Name: Title:




HUNT CRE 2018-FL2, LLC, as Co-Issuer




By:     
Name: Title:



CERTIFICATE OF AUTHENTICATION


This is one of the Notes referred to in the within-mentioned Indenture.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator


By:     
Authenticating Agent



ASSIGNMENT FORM


For value received     


hereby sell, assign and transfer unto





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Please insert social security or
other identifying number of assignee


Please print or type name
and address, including zip code, of assignee:





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



the within Note and does hereby irrevocably constitute and appoint      Attorney
to transfer the Note on the books of the Issuer with full power of substitution
in the premises.


Date:
Your Signature:      (Sign exactly as your name appears on this Note)




EXHIBIT D-1


FORM OF CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028 [REGULATION
S] [RULE 144A] GLOBAL NOTE


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (2) A
“QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND
(B)IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE
WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE



TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS
APPLICABLE.


ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).


THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.


PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.


[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S) AT ANY TIME. IN ADDITION, AN INTEREST IN THIS NOTE MAY
BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM, LUXEMBOURG AT ANY TIME.]1







































--------------------------------------------------------------------------------

1 For Regulation S Global Note.


HUNT CRE 2018-FL2, LTD. HUNT CRE 2018-FL2, LLC
CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028 No. [Reg. S][144A] -
    








Up to



CUSIP No. [G46487AD9]2 [445579AG0]3    U.S.$17,100,000 ISIN: [USG46487AD93]4
[US445579AG00]5
COMMON CODE: [184774054]6 [184774062]7
Each of HUNT CRE 2018-FL2, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and HUNT CRE 2018-FL2, LLC, a Delaware limited
liability company (the “Co-Issuer”) for value received, hereby promises to pay
to CEDE & CO. or its registered assigns
(a)    upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of up to
SEVENTEEN MILLION ONE HUNDRED THOUSAND United States Dollars (U.S.$17,100,000),
or such other principal sum as is equal to the aggregate principal amount of the
Class C Notes identified from time to time on the records of the Note
Administrator and Schedule A hereto as being represented by this [Rule 144A]
[Regulation S] Global Note, on the Payment Date occurring in August 2028 (the
“Stated Maturity Date”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class C Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
September 17, 2018, and thereafter monthly on each Payment Date (as defined in
the Indenture). Interest on the Class C Notes shall accrue at the Class C Rate
and shall be computed on the basis of the actual number of days in the related
Interest Accrual Period divided by 360. The interest so payable on any Payment
Date will, as provided in the Indenture, be paid to the Person in whose name
this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.


The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Loan Obligations and other
Assets pledged by the Issuer as security for the Notes under the Indenture, and
in the event the Loan Obligations and such other Assets are insufficient to
satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.


The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the D Notes, the E Notes, the F Notes and the Preferred
Shares. Except as set forth in the Indenture, the payment of principal of this
Note is subordinate to the payments of principal of



--------------------------------------------------------------------------------

2 For Regulation S Global Note.
3 For Rule 144A Global Note.
4 For Regulation S Global Note.
5 For Rule 144A Global Note.
6 For Regulation S Global Note.
7 For Rule 144A Global Note.



and interest on the Class A Notes, the Class A-S Notes and the Class B Notes and
no payments of principal on the Class C Notes will be made until the Class A
Notes, the Class A-S Notes and the Class B Notes are paid in full. The principal
of this Note shall be due and payable no later than the Stated Maturity Date
unless the unpaid principal of such Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise; provided,
however, that, except as set forth in the Indenture, the payment of principal of
this Note may only occur after principal on the Class A Notes, the Class A-S
Notes and the Class B Notes has been paid in full and is subordinated to the
payment on each Payment Date of the principal and interest due and payable on
the Class A Notes, the Class A-S Notes and the Class B Notes and other amounts
in accordance with the Priority of Payments, all in accordance with the
Indenture.


Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.


Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.


Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.


The Holder of this Note shall be treated as the owner hereof for all purposes.


Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.


Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.


This Note is one of a duly authorized issue of Class C Fourth Priority Secured
Floating Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class C
Notes”), limited in aggregate principal amount to U.S.$17,100,000 issued under
an indenture dated as of August 20, 2018 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Hunt CRE 2018-FL2 Advances, LLC, as advancing agent,
Wells Fargo Bank, National Association, as trustee (in such capacity and
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank,



National Association, as note administrator, and Wells Fargo Bank, National
Association, as custodian. Also authorized under the Indenture are (a) up to
U.S.$145,350,000 Class A Senior Secured Floating Rate Notes Due 2028 (the “Class
A Notes”), (b) up to U.S.$14,250,000 Class A- S Second Priority Secured Floating
Rate Notes Due 2028 (the “Class A-S Notes”), (c) up to U.S.$17,812,000 Class B
Third Priority Secured Floating Rate Notes Due 2028 (the “Class B Notes”), (d)
up to U.S.$24,937,000 Class D Fifth Priority Secured Floating Rate Notes Due
2028 (the “Class D Notes”), (e) up to U.S.$9,618,000 Class E Sixth Priority
Floating Rate Notes Due 2028 (the “Class E Notes”) and (f) up to U.S.$12,825,000
Class F Seventh Priority Floating Rate Notes Due 2028 (the “Class F Notes” and
together with the Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes, the Class D Notes and the Class E Notes, the “Notes”).


Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer's memorandum and
articles of association as part of its issued share capital.


Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.


Payments of principal of the Class C Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.


Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.


Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Notes has been
reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on the
Closing Date; provided that the funds available to be used for such redemption
will be sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that that the funds available to be used for such Tax Redemption will be
sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.



Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).


Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of the most recent
Measurement Date the Notes shall be redeemed in accordance with the Priority of
Payments set forth in the Indenture, only, and to the extent necessary, to cause
each of the Note Protection Tests to be satisfied.


If an Event of Default shall occur and be continuing, the Class C Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.


At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(e), 5.1(h) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.


The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.
The Notes are issuable in minimum denominations of U.S.$[250,000]8[100,000]9 and
integral multiples of $500 in excess thereof.


The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.


The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.


Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.


In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their



--------------------------------------------------------------------------------

8 For Regulation S Global Note.
9 For Rule 144A Global Note.



respective affiliates, other than any statements in the final offering
memorandum relating to such Notes and any representations expressly set forth in
a written agreement with such party; and
(C)such Holder or beneficial owner has consulted with its own legal, regulatory,
tax, business, investment, financial, accounting and other advisers to the
extent it has deemed necessary, and it has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.


Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) it is not and
will not be, and is not acting on behalf of or using any assets of any person
that is or will become, an “employee benefit plan” (as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
subject to the fiduciary responsibility provisions of Title I of ERISA, a “plan”
(as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”)) that is subject to Section 4975 of the Code or any other
employee benefit plan which is subject to any federal, state, local or other law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of any such employee benefit plan's or plan's
investment in the entity or otherwise (any of the foregoing, a “Plan”), or
(B)(i) if the funds being used to pay the purchase price for such Notes include
plan assets of any Plan, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, a non-exempt violation of
Similar Law, and (ii) if the Transferee is a Plan subject to Section 406 of
ERISA or Section 4975 of the Code (A) none of the Issuer, the Co-Issuer, the
Note Administrator, the Trustee, the Placement Agents, the Collateral Manager,
the Servicer or the Special Servicer or any of their respective affiliates (the
“Transaction Parties”), has provided any investment recommendation or investment
advice on which it, or any fiduciary or other person investing the assets of the
Plan (a “Plan Fiduciary”), has relied in connection with its decision to invest
in the Notes, and they are not otherwise acting as a fiduciary, as defined in
Section 3(21) of ERISA or Section 4975(e)(3) of the Code, to the Plan or the
Plan Fiduciary in connection with the Plan’s acquisition of such Notes; and (B)
the Plan Fiduciary is exercising its own independent judgment in evaluating the
transaction.


Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.


No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.


No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or



otherwise. The assertion or employment of any right or remedy hereunder or under
the Indenture, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.


This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.


THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.


AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.



IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.


Dated as of August 20, 2018


HUNT CRE 2018-FL2, LTD., as Issuer




By:     
Name: Title:




HUNT CRE 2018-FL2, LLC, as Co-Issuer




By:     
Name: Title:



CERTIFICATE OF AUTHENTICATION


This is one of the Notes referred to in the within-mentioned Indenture.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator




By:     
Authenticating Agent



ASSIGNMENT FORM


For value received     


hereby sell, assign and transfer unto





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Please insert social security or
other identifying number of assignee


Please print or type name
and address, including zip code, of assignee:





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



the within Note and does hereby irrevocably constitute and appoint      Attorney
to transfer the Note on the books of the Issuer with full power of substitution
in the premises.


Date:
Your Signature:      (Sign exactly as your name appears on this Note)




SCHEDULE A EXCHANGES IN GLOBAL NOTES
This Note shall be issued in the original principal balance of
U.S.$[17,100,000]10[0]11 on the Closing Date. The following exchanges of a part
of this [Rule 144A][Regulation S] Global Note have been made:














Date of Exchange


Amount of Decrease in Principal Amount of this Global
    Note    


Amount of Increase in Principal Amount of this Global
    Note    


Principal Amount of this Global Note following such decrease (or
    increase)    

Signature of authorized officer of Note Administrator or securities
    Custodian    

















































































10 Rule 144A Global Note
11 Regulation S Global Note.



EXHIBIT D-2


FORM OF CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028 DEFINITIVE
NOTE


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (2) A
“QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND
(B)IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE
NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.












No. IAI -     

HUNT CRE 2018-FL2, LTD. HUNT CRE 2018-FL2, LLC


CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028



CUSIP No. [445579AH8]    U.S.$[_]
ISIN: [US445579AH82]


Each of HUNT CRE 2018-FL2, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and HUNT CRE 2018-FL2, LLC, a Delaware limited
liability company (the “Co-Issuer”) for value received, hereby promises to pay
to [     ] or its registered assigns
(a)    upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of [_] United
States Dollars (U.S.$[_]) on the Payment Date occurring in August 2028 (the
“Stated Maturity Date”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class C Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
September 17, 2018, and thereafter monthly on each Payment Date (as defined in
the Indenture). Interest on the Class C Notes shall accrue at the Class C Rate
and shall be computed on the basis of the actual number of days in the related
Interest Accrual Period divided by 360. The interest so payable on any Payment
Date will, as provided in the Indenture, be paid to the Person in whose name
this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.


The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Loan Obligations and other
Assets pledged by the Issuer as security for the Notes under the Indenture, and
in the event the Loan Obligations and such other Assets are insufficient to
satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.


The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the D Notes, the E Notes, the F Notes and the Preferred
Shares. Except as set forth in the Indenture, the payment of principal of this
Note is subordinate to the payments of principal of and interest on the Class A
Notes, the Class A-S Notes and the Class B Notes and no payments of principal on
the Class C Notes will be made until the Class A Notes, the Class A-S Notes and
the Class B Notes are paid in full. The principal of this Note shall be due and
payable no later than the Stated Maturity Date unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise; provided, however, that, except
as set forth in the Indenture, the payment of principal of this Note may only
occur after principal on the Class A Notes, the Class A-S Notes and the Class B
has been paid in full and is subordinated to the payment on each Payment Date of
the principal and interest due and payable on the Class A Notes, the Class A-S
Notes and the Class B Notes and other amounts in accordance with the Priority of
Payments, all in accordance with the Indenture.



Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.


Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.


Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.


The Holder of this Note shall be treated as the owner hereof for all purposes.


Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.


Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.


This Note is one of a duly authorized issue of Class C Fourth Priority Secured
Floating Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class C
Notes”), limited in aggregate principal amount to U.S.$17,100,000 issued under
an indenture dated as of August 20, 2018 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Hunt CRE 2018-FL2 Advances, LLC, as advancing agent,
Wells Fargo Bank, National Association, as trustee (in such capacity and
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator, and
Wells Fargo Bank, National Association, as custodian. Also authorized under the
Indenture are (a) U.S.$145,350,000 Class A Senior Secured Floating Rate Notes
Due 2028 (the “Class A Notes”), (b) U.S.$14,250,000 Class A-S Second Priority
Secured Floating Rate Notes Due 2028 (the “Class A-S Notes”), (c)
U.S.$17,812,000 Class B Third Priority Secured Floating Rate Notes Due 2028 (the
“Class B Notes”), (d) U.S.$24,937,000 Class D Fifth Priority Secured Floating
Rate Notes Due 2028 (the “Class D Notes”), (e) U.S.$9,618,000 Class E Sixth
Priority Floating Rate Notes Due 2028 (the “Class E Notes”) and (f)
U.S.$12,825,000 Class F Seventh Priority Floating Rate Notes (the “Class F
Notes” and together with the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes and the Class E Notes, the “Notes”).



Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer's memorandum and
articles of association as part of its issued share capital.


Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.


Payments of principal of the Class C Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.


Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.


Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Notes has been
reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on the
Closing Date; provided that the funds available to be used for such redemption
will be sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that that the funds available to be used for such Tax Redemption will be
sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.


Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).


Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of the most recent
Measurement Date the Notes shall be redeemed in accordance with the Priority of
Payments set forth in the Indenture, only, and to the extent necessary, to cause
each of the Note Protection Tests to be satisfied.


If an Event of Default shall occur and be continuing, the Class C Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.



At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(e), 5.1(h) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.


The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.


The Notes are issuable in minimum denominations of U.S.$250,000 and integral
multiples of $500 in excess thereof.


The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.


The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.


Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.


In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C)such Holder or beneficial owner has consulted with its own legal, regulatory,
tax, business, investment, financial, accounting and other advisers to the
extent it has deemed necessary, and it has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.


Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) it is not and
will not be, and is not acting on behalf of or using any assets of any person
that is or will become, an “employee benefit plan” (as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))



subject to the fiduciary responsibility provisions of Title I of ERISA, a “plan”
(as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”)) that is subject to Section 4975 of the Code or any other
employee benefit plan which is subject to any federal, state, local or other law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of any such employee benefit plan's or plan's
investment in the entity or otherwise (any of the foregoing, a “Plan”), or
(B)(i) if the funds being used to pay the purchase price for such Notes include
plan assets of any Plan, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, a non-exempt violation of
Similar Law, and (ii) if the Transferee is a Plan subject to Section 406 of
ERISA or Section 4975 of the Code (A) none of the Issuer, the Co-Issuer, the
Note Administrator, the Trustee, the Placement Agents, the Collateral Manager,
the Servicer or the Special Servicer or any of their respective affiliates (the
“Transaction Parties”), has provided any investment recommendation or investment
advice on which it, or any fiduciary or other person investing the assets of the
Plan (a “Plan Fiduciary”), has relied in connection with its decision to invest
in the Notes, and they are not otherwise acting as a fiduciary, as defined in
Section 3(21) of ERISA or Section 4975(e)(3) of the Code, to the Plan or the
Plan Fiduciary in connection with the Plan’s acquisition of such Notes; and (B)
the Plan Fiduciary is exercising its own independent judgment in evaluating the
transaction.


Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.


No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.


No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.


This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.


THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.



AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.



IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.


Dated as of August 20, 2018


HUNT CRE 2018-FL2, LTD., as Issuer




By:     
Name: Title:




HUNT CRE 2018-FL2, LLC, as Co-Issuer




By:     
Name: Title:



CERTIFICATE OF AUTHENTICATION


This is one of the Notes referred to in the within-mentioned Indenture.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator


By:     
Authenticating Agent



ASSIGNMENT FORM


For value received     


hereby sell, assign and transfer unto





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Please insert social security or
other identifying number of assignee


Please print or type name
and address, including zip code, of assignee:





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



the within Note and does hereby irrevocably constitute and appoint      Attorney
to transfer the Note on the books of the Issuer with full power of substitution
in the premises.


Date:
Your Signature:      (Sign exactly as your name appears on this Note)




EXHIBIT E-1


FORM OF CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028 [REGULATION
S] [RULE 144A] GLOBAL NOTE


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (2) A
“QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND
(B)IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE
WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE



TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS
APPLICABLE.


ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).


THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.


PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.


[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S) AT ANY TIME. IN ADDITION, AN INTEREST IN THIS NOTE MAY
BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM, LUXEMBOURG AT ANY TIME.]1







































--------------------------------------------------------------------------------

1 For Regulation S Global Note.


HUNT CRE 2018-FL2, LTD. HUNT CRE 2018-FL2, LLC
CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028 No. [Reg. S][144A] -
    








Up to



CUSIP No. [G46487AE7]2 [445579AJ4]3    U.S.$24,937,000 ISIN: [USG46487AE76]4
[US445579AJ49]5
COMMON CODE: [184774038]6 [184774046]7
Each of HUNT CRE 2018-FL2, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and HUNT CRE 2018-FL2, LLC, a Delaware limited
liability company (the “Co-Issuer”) for value received, hereby promises to pay
to CEDE & CO. or its registered assigns
(a)    upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of up to
TWENTY-FOUR MILLION NINE HUNDRED THIRTY-SEVEN THOUSAND United States Dollars
(U.S.$24,937,000), or such other principal sum as is equal to the aggregate
principal amount of the Class D Notes identified from time to time on the
records of the Note Administrator and Schedule A hereto as being represented by
this [Rule 144A] [Regulation S] Global Note, on the Payment Date occurring in
August 2028 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class D Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on September 17, 2018, and thereafter monthly on each Payment
Date (as defined in the Indenture). Interest on the Class D Notes shall accrue
at the Class D Rate and shall be computed on the basis of the actual number of
days in the related Interest Accrual Period divided by 360. The interest so
payable on any Payment Date will, as provided in the Indenture, be paid to the
Person in whose name this Note (or one or more predecessor Notes) is registered
at the close of business on the Record Date for such interest.


The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Loan Obligations and other
Assets pledged by the Issuer as security for the Notes under the Indenture, and
in the event the Loan Obligations and such other Assets are insufficient to
satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.


The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the E Notes, the F Notes and the Preferred Shares. Except
as set forth in the Indenture,



--------------------------------------------------------------------------------

2 For Regulation S Global Note.
3 For Rule 144A Global Note.
4 For Regulation S Global Note.
5 For Rule 144A Global Note.
6 For Regulation S Global Note.
7 For Rule 144A Global Note.



the payment of principal of this Note is subordinate to the payments of
principal of and interest on the Class A Notes, the Class A-S Notes, the Class B
Notes and the Class C Notes and no payments of principal on the Class D Notes
will be made until the Class A Notes, the Class A-S Notes, the Class B Notes and
the Class C Notes are paid in full. The principal of this Note shall be due and
payable no later than the Stated Maturity Date unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise; provided, however, that, except
as set forth in the Indenture, the payment of principal of this Note may only
occur after principal on the Class A Notes, the Class A-S Notes, the Class B
Notes and the Class C Notes has been paid in full and is subordinated to the
payment on each Payment Date of the principal and interest due and payable on
the Class A Notes, the Class A-S Notes, the Class B Notes and the Class C Notes
and other amounts in accordance with the Priority of Payments, all in accordance
with the Indenture.


Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.


Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.


Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.


The Holder of this Note shall be treated as the owner hereof for all purposes.


Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.


Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.


This Note is one of a duly authorized issue of Class D Fifth Priority Secured
Floating Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class D
Notes”), limited in aggregate principal amount to U.S.$24,937,000 issued under
an indenture dated as of August 20, 2018 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Hunt CRE 2018-FL2 Advances, LLC, as



advancing agent, Wells Fargo Bank, National Association, as trustee (in such
capacity and together with any successor trustee permitted under the Indenture,
the “Trustee”), Wells Fargo Bank, National Association, as note administrator,
and Wells Fargo Bank, National Association, as custodian. Also authorized under
the Indenture are (a) up to U.S.$145,350,000 Class A Senior Secured Floating
Rate Notes Due 2028 (the “Class A Notes”), (b) up to U.S.$14,250,000 Class A- S
Second Priority Secured Floating Rate Notes Due 2028 (the “Class A-S Notes”),
(c) up to U.S.$17,812,000 Class B Third Priority Secured Floating Rate Notes Due
2028 (the “Class B Notes”), (d) up to U.S.$17,100,000 Class C Fourth Priority
Secured Floating Rate Notes Due 2028 (the “Class C Notes”), (e) up to
U.S.$9,618,000 Class E Sixth Priority Floating Rate Notes Due 2028 (the “Class E
Notes”) and (f) up to U.S.$12,825,000 Class F Seventh Priority Floating Rate
Notes Due 2028 (the “Class F Notes” and together with the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes and the
Class E Notes, the “Notes”).


Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer's memorandum and
articles of association as part of its issued share capital.


Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.


Payments of principal of the Class D Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.


Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.


Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Notes has been
reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on the
Closing Date; provided that the funds available to be used for such redemption
will be sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that that the funds available to be used for such Tax Redemption will be
sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable



Redemption Prices for the Securities on any Payment Date after the end of the
Non-Call Period at the direction in writing of the Majority of Preferred
Shareholders.


Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).


Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of the most recent
Measurement Date the Notes shall be redeemed in accordance with the Priority of
Payments set forth in the Indenture, only, and to the extent necessary, to cause
each of the Note Protection Tests to be satisfied.


If an Event of Default shall occur and be continuing, the Class D Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.


At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(e), 5.1(h) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.


The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.
The Notes are issuable in minimum denominations of U.S.$[250,000]8[100,000]9 and
integral multiples of $500 in excess thereof.


The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.


The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.


Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.


In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial



--------------------------------------------------------------------------------

8 For Regulation S Global Note.
9 For Rule 144A Global Note.



owner is not relying (for purposes of making any investment decision or
otherwise) upon any written or oral advice, counsel or representations of the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the
Servicer, the Note Administrator, the Trustee, or any of their respective
affiliates, other than any statements in the final offering memorandum relating
to such Notes and any representations expressly set forth in a written agreement
with such party; and
(C)such Holder or beneficial owner has consulted with its own legal, regulatory,
tax, business, investment, financial, accounting and other advisers to the
extent it has deemed necessary, and it has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.


Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) it is not and
will not be, and is not acting on behalf of or using any assets of any person
that is or will become, an “employee benefit plan” (as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
subject to the fiduciary responsibility provisions of Title I of ERISA, a “plan”
(as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”)) that is subject to Section 4975 of the Code or any other
employee benefit plan which is subject to any federal, state, local or other law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of any such employee benefit plan's or plan's
investment in the entity or otherwise (any of the foregoing, a “Plan”), or
(B)(i) if the funds being used to pay the purchase price for such Notes include
plan assets of any Plan, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, a non-exempt violation of
Similar Law, and (ii) if the Transferee is a Plan subject to Section 406 of
ERISA or Section 4975 of the Code (A) none of the Issuer, the Co-Issuer, the
Note Administrator, the Trustee, the Placement Agents, the Collateral Manager,
the Servicer or the Special Servicer or any of their respective affiliates (the
“Transaction Parties”), has provided any investment recommendation or investment
advice on which it, or any fiduciary or other person investing the assets of the
Plan (a “Plan Fiduciary”), has relied in connection with its decision to invest
in the Notes, and they are not otherwise acting as a fiduciary, as defined in
Section 3(21) of ERISA or Section 4975(e)(3) of the Code, to the Plan or the
Plan Fiduciary in connection with the Plan’s acquisition of such Notes; and (B)
the Plan Fiduciary is exercising its own independent judgment in evaluating the
transaction.


Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.


No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.



No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.


This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.


THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.


AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.



IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.


Dated as of August 20, 2018


HUNT CRE 2018-FL2, LTD., as Issuer




By:     
Name: Title:




HUNT CRE 2018-FL2, LLC, as Co-Issuer




By:     
Name: Title:



CERTIFICATE OF AUTHENTICATION


This is one of the Notes referred to in the within-mentioned Indenture.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator




By:     
Authenticating Agent



ASSIGNMENT FORM


For value received     


hereby sell, assign and transfer unto





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Please insert social security or
other identifying number of assignee


Please print or type name
and address, including zip code, of assignee:





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



the within Note and does hereby irrevocably constitute and appoint      Attorney
to transfer the Note on the books of the Issuer with full power of substitution
in the premises.


Date:
Your Signature:      (Sign exactly as your name appears on this Note)




SCHEDULE A EXCHANGES IN GLOBAL NOTES
This Note shall be issued in the original principal balance of U.S.$[
24,937,000]10[0]11 on the Closing Date. The following exchanges of a part of
this [Rule 144A][Regulation S] Global Note have been made:














Date of Exchange


Amount of Decrease in Principal Amount of this Global
    Note    


Amount of Increase in Principal Amount of this Global
    Note    


Principal Amount of this Global Note following such decrease (or
    increase)    

Signature of authorized officer of Note Administrator or securities
    Custodian    

















































































10 Rule 144A Global Note
11 Regulation S Global Note.



EXHIBIT E-2


FORM OF CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028 DEFINITIVE
NOTE


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (2) A
“QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND
(B)IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE
NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.












No. IAI -     

HUNT CRE 2018-FL2, LTD. HUNT CRE 2018-FL2, LLC


CLASS D FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2028



CUSIP No. [445579AK1]    U.S.$[_]
ISIN: [US445579AK12]


Each of HUNT CRE 2018-FL2, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and HUNT CRE 2018-FL2, LLC, a Delaware limited
liability company (the “Co-Issuer”) for value received, hereby promises to pay
to [     ] or its registered assigns
(a)    upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of [_] United
States Dollars (U.S.$[_]) on the Payment Date occurring in August 2028 (the
“Stated Maturity Date”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class D Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
September 17, 2018, and thereafter monthly on each Payment Date (as defined in
the Indenture). Interest on the Class D Notes shall accrue at the Class D Rate
and shall be computed on the basis of the actual number of days in the related
Interest Accrual Period divided by 360. The interest so payable on any Payment
Date will, as provided in the Indenture, be paid to the Person in whose name
this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.


The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Loan Obligations and other
Assets pledged by the Issuer as security for the Notes under the Indenture, and
in the event the Loan Obligations and such other Assets are insufficient to
satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.


The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the E Notes, the F Notes and the Preferred Shares. Except
as set forth in the Indenture, the payment of principal of this Note is
subordinate to the payments of principal of and interest on the Class A Notes,
the Class A-S Notes, the Class B Notes and the Class C Notes and no payments of
principal on the Class D Notes will be made until the Class A Notes, the Class
A-S Notes, the Class B Notes and the Class C Notes are paid in full. The
principal of this Note shall be due and payable no later than the Stated
Maturity Date unless the unpaid principal of such Note becomes due and payable
at an earlier date by declaration of acceleration, call for redemption or
otherwise; provided, however, that, except as set forth in the Indenture, the
payment of principal of this Note may only occur after principal on the Class A
Notes, the Class A-S Notes, the Class B Notes and the Class C Notes have been
paid in full and is subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A Notes, the Class A-S
Notes, the Class B Notes and the Class C Notes, and other amounts in accordance
with the Priority of Payments, all in accordance with the Indenture.



Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.


Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.


Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.


The Holder of this Note shall be treated as the owner hereof for all purposes.


Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.


Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.


This Note is one of a duly authorized issue of Class D Fifth Priority Secured
Floating Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class D
Notes”), limited in aggregate principal amount to U.S.$24,937,000 issued under
an indenture dated as of August 20, 2018 (the “Indenture”) by and among the
Issuer, the Co-Issuer, Hunt CRE 2018-FL2 Advances, LLC, as advancing agent,
Wells Fargo Bank, National Association, as trustee (in such capacity and
together with any successor trustee permitted under the Indenture, the
“Trustee”), Wells Fargo Bank, National Association, as note administrator, and
Wells Fargo Bank, National Association, as custodian. Also authorized under the
Indenture are (a) U.S.$145,350,000 Class A Senior Secured Floating Rate Notes
Due 2028 (the “Class A Notes”), (b) U.S.$14,250,000 Class A-S Second Priority
Secured Floating Rate Notes Due 2028 (the “Class A-S Notes”), (c)
U.S.$17,812,000 Class B Third Priority Secured Floating Rate Notes Due 2028 (the
“Class B Notes”), (d) U.S.$17,100,000 Class C Fourth Priority Secured Floating
Rate Notes Due 2028 (the “Class C Notes”), (e) U.S.$9,618,000 Class E Sixth
Priority Floating Rate Notes Due 2028 (the “Class E Notes”) and (f)
U.S.$12,825,000 Class F Seventh Priority Floating Rate Notes (the “Class F
Notes” and together with the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes and the Class E Notes, the “Notes”).



Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer's memorandum and
articles of association as part of its issued share capital.


Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.


Payments of principal of the Class D Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.


Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.


Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Notes has been
reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on the
Closing Date; provided that the funds available to be used for such redemption
will be sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that that the funds available to be used for such Tax Redemption will be
sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.


Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).


Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of the most recent
Measurement Date the Notes shall be redeemed in accordance with the Priority of
Payments set forth in the Indenture, only, and to the extent necessary, to cause
each of the Note Protection Tests to be satisfied.


If an Event of Default shall occur and be continuing, the Class D Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.



At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(e), 5.1(h) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.


The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.


The Notes are issuable in minimum denominations of U.S.$250,000 and integral
multiples of $500 in excess thereof.


The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.


The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.


Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.


In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C)such Holder or beneficial owner has consulted with its own legal, regulatory,
tax, business, investment, financial, accounting and other advisers to the
extent it has deemed necessary, and it has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.


Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that either (A) it is not and
will not be, and is not acting on behalf of or using any assets of any person
that is or will become, an “employee benefit plan” (as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))



subject to the fiduciary responsibility provisions of Title I of ERISA, a “plan”
(as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”)) that is subject to Section 4975 of the Code or any other
employee benefit plan which is subject to any federal, state, local or other law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of any such employee benefit plan's or plan's
investment in the entity or otherwise (any of the foregoing, a “Plan”), or
(B)(i) if the funds being used to pay the purchase price for such Notes include
plan assets of any Plan, its acquisition, holding and disposition of the
Transferred Notes do not and will not constitute or give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or in the case of any Plan subject to Similar Law, a non-exempt violation of
Similar Law, and (ii) if the Transferee is a Plan subject to Section 406 of
ERISA or Section 4975 of the Code (A) none of the Issuer, the Co-Issuer, the
Note Administrator, the Trustee, the Placement Agents, the Collateral Manager,
the Servicer or the Special Servicer or any of their respective affiliates (the
“Transaction Parties”), has provided any investment recommendation or investment
advice on which it, or any fiduciary or other person investing the assets of the
Plan (a “Plan Fiduciary”), has relied in connection with its decision to invest
in the Notes, and they are not otherwise acting as a fiduciary, as defined in
Section 3(21) of ERISA or Section 4975(e)(3) of the Code, to the Plan or the
Plan Fiduciary in connection with the Plan’s acquisition of such Notes; and (B)
the Plan Fiduciary is exercising its own independent judgment in evaluating the
transaction.


Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.


No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.


No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.


This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.


THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.



AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.



IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.


Dated as of August 20, 2018


HUNT CRE 2018-FL2, LTD., as Issuer




By:     
Name: Title:




HUNT CRE 2018-FL2, LLC, as Co-Issuer




By:     
Name: Title:



CERTIFICATE OF AUTHENTICATION


This is one of the Notes referred to in the within-mentioned Indenture.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator


By:     
Authenticating Agent



ASSIGNMENT FORM


For value received     


hereby sell, assign and transfer unto





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Please insert social security or
other identifying number of assignee


Please print or type name
and address, including zip code, of assignee:





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



the within Note and does hereby irrevocably constitute and appoint      Attorney
to transfer the Note on the books of the Issuer with full power of substitution
in the premises.


Date:
Your Signature:      (Sign exactly as your name appears on this Note)




EXHIBIT F-1


FORM OF CLASS E SIXTH PRIORITY FLOATING RATE NOTE DUE 2028 [REGULATION S] [RULE
144A] GLOBAL NOTE


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (2) A
“QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND
(B)IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE
WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE



TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS
APPLICABLE.


ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).


THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.


PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.


[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S) AT ANY TIME. IN ADDITION, AN INTEREST IN THIS NOTE MAY
BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM, LUXEMBOURG AT ANY TIME.]1







































--------------------------------------------------------------------------------

1 For Regulation S Global Note.


HUNT CRE 2018-FL2, LTD. HUNT CRE 2018-FL2, LLC
CLASS E SIXTH PRIORITY FLOATING RATE NOTE DUE 2028 No. [Reg. S][144A] -     








Up to



CUSIP No. [G46488AA3]2 [445581AA9]3    U.S.$9,618,000 ISIN: [USG46488AA38]4
[US445581AA93]5
Each of HUNT CRE 2018-FL2, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and HUNT CRE 2018-FL2, LLC, a Delaware limited
liability company (the “Co-Issuer”) for value received, hereby promises to pay
to CEDE & CO. or its registered assigns
(a)    upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of up to NINE
MILLION SIX HUNDRED EIGHTEEN THOUSAND United States Dollars (U.S.$9,618,000), or
such other principal sum as is equal to the aggregate principal amount of the
Class E Notes identified from time to time on the records of the Note
Administrator and Schedule A hereto as being represented by this [Rule 144A]
[Regulation S] Global Note, on the Payment Date occurring in August 2028 (the
“Stated Maturity Date”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class E Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
September 17, 2018, and thereafter monthly on each Payment Date (as defined in
the Indenture). Interest on the Class E Notes shall accrue at the Class E Rate
and shall be computed on the basis of the actual number of days in the related
Interest Accrual Period divided by 360. The interest so payable on any Payment
Date will, as provided in the Indenture, be paid to the Person in whose name
this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.


The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Loan Obligations and other
Assets pledged by the Issuer as security for the Notes under the Indenture, and
in the event the Loan Obligations and such other Assets are insufficient to
satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.


The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the F Notes and the Preferred Shares. Except as set forth
in the Indenture, the payment of principal of this Note is subordinate to the
payments of principal of and interest on the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes and the Class D Notes and no payments of
principal on the Class E Notes will be made until the Class A Notes, the Class
A-S Notes, the Class B Notes, the Class C Notes and the Class D Notes are paid
in full. The principal



--------------------------------------------------------------------------------

2 For Regulation S Global Note.
3 For Rule 144A Global Note.
4 For Regulation S Global Note.
5 For Rule 144A Global Note.



of this Note shall be due and payable no later than the Stated Maturity Date
unless the unpaid principal of such Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise; provided,
however, that, except as set forth in the Indenture, the payment of principal of
this Note may only occur after principal on the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes and the Class D Notes has been paid
in full and is subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes and the Class D Notes and other amounts in
accordance with the Priority of Payments, all in accordance with the Indenture.


Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.


Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.


Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.


The Holder of this Note shall be treated as the owner hereof for all purposes.


Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.


Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.


This Note is one of a duly authorized issue of Class E Sixth Priority Floating
Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class E Notes”),
limited in aggregate principal amount to U.S.$9,618,000 issued under an
indenture dated as of August 20, 2018 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Hunt CRE 2018-FL2 Advances, LLC, as advancing agent, Wells Fargo
Bank, National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), Wells Fargo
Bank, National Association, as note administrator, and Wells Fargo Bank,
National Association, as custodian.



Also authorized under the Indenture are (a) up to U.S.$145,350,000 Class A
Senior Secured Floating Rate Notes Due 2028 (the “Class A Notes”), (b) up to
U.S.$14,250,000 Class A-S Second Priority Secured Floating Rate Notes Due 2028
(the “Class A-S Notes”), (c) up to U.S.$17,812,000 Class B Third Priority
Secured Floating Rate Notes Due 2028 (the “Class B Notes”), (d) up to
U.S.$17,100,000 Class C Fourth Priority Secured Floating Rate Notes Due 2028
(the “Class C Notes”), (e) up to U.S.$24,937,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2028 (the “Class D Notes”) and (f) up to U.S.$12,825,000
Class F Seventh Priority Floating Rate Notes Due 2028 (the “Class F Notes” and
together with the Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes, the Class D Notes and the Class E Notes, the “Notes”).


Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer's memorandum and
articles of association as part of its issued share capital.


Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.


Payments of principal of the Class E Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.


Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.


Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Notes has been
reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on the
Closing Date; provided that the funds available to be used for such redemption
will be sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that that the funds available to be used for such Tax Redemption will be
sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.



Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).


Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of the most recent
Measurement Date the Notes shall be redeemed in accordance with the Priority of
Payments set forth in the Indenture, only, and to the extent necessary, to cause
each of the Note Protection Tests to be satisfied.


If an Event of Default shall occur and be continuing, the Class E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.


At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(e), 5.1(h) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.


The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.
The Notes are issuable in minimum denominations of U.S.$[250,000]6[100,000]7 and
integral multiples of $500 in excess thereof.


The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.


The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.


Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.


In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their



--------------------------------------------------------------------------------

6 For Regulation S Global Note.
7 For Rule 144A Global Note.



respective affiliates, other than any statements in the final offering
memorandum relating to such Notes and any representations expressly set forth in
a written agreement with such party; and
(C)such Holder or beneficial owner has consulted with its own legal, regulatory,
tax, business, investment, financial, accounting and other advisers to the
extent it has deemed necessary, and it has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.


[Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such Notes constitutes an asset of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to the fiduciary
responsibility provisions of Title I of ERISA, a “plan” (as defined in Section
4975(e)(1) of the Internal Revenue Code of 1986, as amended (the “Code”)) that
is subject to Section 4975 of the Code or any other employee benefit plan which
is subject to any federal, state, local or other law that is substantially
similar to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”), or
any entity whose underlying assets are deemed to include “plan assets” by reason
of any such employee benefit plan's or plan's investment in the entity or
otherwise (any of the foregoing, a “Plan”).]8
Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.


No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.


No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.


This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.


THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL



--------------------------------------------------------------------------------

8 To be updated.



AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE PREFERENCE PERIOD
THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED UNDER THE
INDENTURE.


AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.



IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.


Dated as of August 20, 2018


HUNT CRE 2018-FL2, LTD., as Issuer




By:     
Name: Title:



CERTIFICATE OF AUTHENTICATION


This is one of the Notes referred to in the within-mentioned Indenture.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator




By:     
Authenticating Agent



ASSIGNMENT FORM


For value received     


hereby sell, assign and transfer unto





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Please insert social security or
other identifying number of assignee


Please print or type name
and address, including zip code, of assignee:





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



the within Note and does hereby irrevocably constitute and appoint      Attorney
to transfer the Note on the books of the Issuer with full power of substitution
in the premises.


Date:
Your Signature:      (Sign exactly as your name appears on this Note)




SCHEDULE A EXCHANGES IN GLOBAL NOTES
This Note shall be issued in the original principal balance of
U.S.$[9,618,000]9[0]10 on the Closing Date. The following exchanges of a part of
this [Rule 144A][Regulation S] Global Note have been made:














Date of Exchange


Amount of Decrease in Principal Amount of this Global
    Note    


Amount of Increase in Principal Amount of this Global
    Note    


Principal Amount of this Global Note following such decrease (or
    increase)    

Signature of authorized officer of Note Administrator or securities
    Custodian    

















































































9 Rule 144A Global Note
10 Regulation S Global Note.



EXHIBIT F-2


FORM OF CLASS E SIXTH PRIORITY FLOATING RATE NOTE DUE 2028 DEFINITIVE NOTE


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (2) A
“QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND
(B)IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE
NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.












No. IAI -     

HUNT CRE 2018-FL2, LTD. HUNT CRE 2018-FL2, LLC


CLASS E SIXTH PRIORITY FLOATING RATE NOTE DUE 2028



CUSIP No. [445581AB7]    U.S.$[_]
ISIN: [US445581AB76]


Each of HUNT CRE 2018-FL2, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and HUNT CRE 2018-FL2, LLC, a Delaware limited
liability company (the “Co-Issuer”) for value received, hereby promises to pay
to [     ] or its registered assigns
(a)    upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of [_] United
States Dollars (U.S.$[_]) on the Payment Date occurring in August 2028 (the
“Stated Maturity Date”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class E Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
September 17, 2018, and thereafter monthly on each Payment Date (as defined in
the Indenture). Interest on the Class E Notes shall accrue at the Class E Rate
and shall be computed on the basis of the actual number of days in the related
Interest Accrual Period divided by 360. The interest so payable on any Payment
Date will, as provided in the Indenture, be paid to the Person in whose name
this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.


The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Loan Obligations and other
Assets pledged by the Issuer as security for the Notes under the Indenture, and
in the event the Loan Obligations and such other Assets are insufficient to
satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.


The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the F Notes and the Preferred Shares. Except as set forth
in the Indenture, the payment of principal of this Note is subordinate to the
payments of principal of and interest on the Class A Notes, the Class A-S Notes,
the Class B Notes, the Class C Notes and the Class D Notes and no payments of
principal on the Class E Notes will be made until the Class A Notes, the Class
A-S Notes, the Class B Notes, the Class C Notes and the Class D Notes are paid
in full. The principal of this Note shall be due and payable no later than the
Stated Maturity Date unless the unpaid principal of such Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise; provided, however, that, except as set forth in the Indenture, the
payment of principal of this Note may only occur after principal on the Class A
Notes, the Class A- S Notes, the Class B Notes, the Class C Notes and the Class
D Notes has been paid in full and is subordinated to the payment on each Payment
Date of the principal and interest due and payable on the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes and the Class D



Notes and other amounts in accordance with the Priority of Payments, all in
accordance with the Indenture.


Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.


Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.


Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.


The Holder of this Note shall be treated as the owner hereof for all purposes.


Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.


Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.


This Note is one of a duly authorized issue of Class E Sixth Priority Floating
Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class E Notes”),
limited in aggregate principal amount to U.S.$9,618,000 issued under an
indenture dated as of August 20, 2018 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Hunt CRE 2018-FL2 Advances, LLC, as advancing agent, Wells Fargo
Bank, National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), Wells Fargo
Bank, National Association, as note administrator, and Wells Fargo Bank,
National Association, as custodian. Also authorized under the Indenture are (a)
U.S.$145,350,000 Class A Senior Secured Floating Rate Notes Due 2028 (the “Class
A Notes”), (b) U.S.$14,250,000 Class A-S Second Priority Secured Floating Rate
Notes Due 2028 (the “Class A-S Notes”), (c) U.S.$ 17,812,000 Class B Third
Priority Secured Floating Rate Notes Due 2028 (the “Class B Notes”), (d)
U.S.$17,100,000 Class C Fourth Priority Secured Floating Rate Notes Due 2028
(the “Class C Notes”), (e) U.S.$24,937,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2028 (the “Class D Notes”) and (f) U.S.$12,825,000 Class
F Seventh Priority Floating Rate Notes (the “Class F Notes”



and together with the Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes, the Class D Notes and the Class E Notes, the “Notes”).


Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer's memorandum and
articles of association as part of its issued share capital.


Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.


Payments of principal of the Class E Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.


Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.


Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Notes has been
reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on the
Closing Date; provided that the funds available to be used for such redemption
will be sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that that the funds available to be used for such Tax Redemption will be
sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.


Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).


Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of the most recent
Measurement Date the Notes shall be redeemed in accordance with the Priority of
Payments set forth in the Indenture, only, and to the extent necessary, to cause
each of the Note Protection Tests to be satisfied.



If an Event of Default shall occur and be continuing, the Class E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.


At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(e), 5.1(h) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.


The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.


The Notes are issuable in minimum denominations of U.S.$250,000 and integral
multiples of $500 in excess thereof.


The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.


The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.


Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.


In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C)such Holder or beneficial owner has consulted with its own legal, regulatory,
tax, business, investment, financial, accounting and other advisers to the
extent it has deemed necessary, and it has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.


Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that no part of the funds
being used to pay the purchase price for such



Notes constitutes an asset of any “employee benefit plan” (as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) subject to the fiduciary responsibility provisions of Title I of
ERISA, a “plan” (as defined in Section 4975(e)(1) of the Internal Revenue Code
of 1986, as amended (the “Code”)) that is subject to Section 4975 of the Code or
any other employee benefit plan which is subject to any federal, state, local or
other law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code (“Similar Law”), or any entity whose underlying assets are deemed to
include “plan assets” by reason of any such employee benefit plan's or plan's
investment in the entity or otherwise (any of the foregoing, a “Plan”).


Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.


No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.


No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.


This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.


THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.


AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.



IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.


Dated as of August 20, 2018


HUNT CRE 2018-FL2, LTD., as Issuer




By:     
Name: Title:



CERTIFICATE OF AUTHENTICATION


This is one of the Notes referred to in the within-mentioned Indenture.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator


By:     
Authenticating Agent



ASSIGNMENT FORM


For value received     


hereby sell, assign and transfer unto





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Please insert social security or
other identifying number of assignee


Please print or type name
and address, including zip code, of assignee:





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



the within Note and does hereby irrevocably constitute and appoint      Attorney
to transfer the Note on the books of the Issuer with full power of substitution
in the premises.


Date:
Your Signature:      (Sign exactly as your name appears on this Note)




EXHIBIT G-1


FORM OF CLASS F SEVENTH PRIORITY FLOATING RATE NOTE DUE 2028 [REGULATION S]
[RULE 144A] GLOBAL NOTE


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (2) A
“QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND
(B)IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL NOTE
WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH
INTEREST HEREIN BE



TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS
APPLICABLE.


ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).


THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.


PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.


[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S) AT ANY TIME. IN ADDITION, AN INTEREST IN THIS NOTE MAY
BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM, LUXEMBOURG AT ANY TIME.]1







































--------------------------------------------------------------------------------

1 For Regulation S Global Note.


HUNT CRE 2018-FL2, LTD. HUNT CRE 2018-FL2, LLC
CLASS F SEVENTH PRIORITY FLOATING RATE NOTE DUE 2028 No. [Reg. S][144A] -     








Up to



CUSIP No. [G46488AB1]2 [445581AC5]3    U.S.$12,825,000 ISIN: [USG46488AB11]4
[US445581AC59]5
Each of HUNT CRE 2018-FL2, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and HUNT CRE 2018-FL2, LLC, a Delaware limited
liability company (the “Co-Issuer”) for value received, hereby promises to pay
to CEDE & CO. or its registered assigns
(a)    upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of up to TWELVE
MILLION EIGHT HUNDRED TWENTY-FIVE THOUSAND United States Dollar
(U.S.$12,825,000), or such other principal sum as is equal to the aggregate
principal amount of the Class F Notes identified from time to time on the
records of the Note Administrator and Schedule A hereto as being represented by
this [Rule 144A][Regulation S] Global Note, on the Payment Date occurring in
August 2028 (the “Stated Maturity Date”), to the extent not previously paid, in
accordance with the Indenture referred to below unless the unpaid principal of
this Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise and (b) the Class F Interest
Distribution Amount allocable to this Note in accordance with the Indenture
payable initially on September 17, 2018, and thereafter monthly on each Payment
Date (as defined in the Indenture). Interest on the Class F Notes shall accrue
at the Class F Rate and shall be computed on the basis of the actual number of
days in the related Interest Accrual Period divided by 360. The interest so
payable on any Payment Date will, as provided in the Indenture, be paid to the
Person in whose name this Note (or one or more predecessor Notes) is registered
at the close of business on the Record Date for such interest.


The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Loan Obligations and other
Assets pledged by the Issuer as security for the Notes under the Indenture, and
in the event the Loan Obligations and such other Assets are insufficient to
satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.


The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Preferred Shares. Except as set forth in the Indenture,
the payment of principal of this Note is subordinate to the payments of
principal of and interest on the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes and the Class E Notes and no
payments of principal on the Class F Notes will be made until the Class A Notes,
the Class A-S



--------------------------------------------------------------------------------

2 For Regulation S Global Note.
3 For Rule 144A Global Note.
4 For Regulation S Global Note.
5 For Rule 144A Global Note.



Notes, the Class B Notes, the Class C Notes, the Class D Notes and the Class E
Notes are paid in full. The principal of this Note shall be due and payable no
later than the Stated Maturity Date unless the unpaid principal of such Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise; provided, however, that, except as set forth in the
Indenture, the payment of principal of this Note may only occur after principal
on the Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes,
the Class D Notes and the Class E Notes has been paid in full and is
subordinated to the payment on each Payment Date of the principal and interest
due and payable on the Class A Notes, the Class A-S Notes, the Class B Notes,
the Class C Notes, the Class D Notes and the Class E Notes and other amounts in
accordance with the Priority of Payments, all in accordance with the Indenture.


Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.


Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.


Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.


The Holder of this Note shall be treated as the owner hereof for all purposes.


Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.


Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.


This Note is one of a duly authorized issue of Class F Seventh Priority Floating
Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class F Notes”),
limited in aggregate principal amount to U.S.$12,825,000 issued under an
indenture dated as of August 20, 2018 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Hunt CRE 2018-FL2 Advances, LLC, as advancing agent, Wells Fargo
Bank, National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), Wells Fargo
Bank,



National Association, as note administrator, and Wells Fargo Bank, National
Association, as custodian. Also authorized under the Indenture are (a) up to
U.S.$145,350,000 Class A Senior Secured Floating Rate Notes Due 2028 (the “Class
A Notes”), (b) up to U.S.$14,250,000 Class A- S Second Priority Secured Floating
Rate Notes Due 2028 (the “Class A-S Notes”), (c) up to U.S.$17,812,000 Class B
Third Priority Secured Floating Rate Notes Due 2028 (the “Class B Notes”), (d)
up to U.S.$17,100,000 Class C Fourth Priority Secured Floating Rate Notes Due
2028 (the “Class C Notes”), (e) up to U.S.$24,937,000 Class D Fifth Priority
Secured Floating Rate Notes Due 2028 (the “Class D Notes”) and (f) up to
U.S.$9,618,000 Class E Sixth Priority Floating Rate Notes Due 2028 (the “Class E
Notes” and together with the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes and the Class F Notes, the “Notes”).


Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer's memorandum and
articles of association as part of its issued share capital.


Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.


Payments of principal of the Class F Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.


Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.


Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Notes has been
reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on the
Closing Date; provided that the funds available to be used for such redemption
will be sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that that the funds available to be used for such Tax Redemption will be
sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.



Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).


Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of the most recent
Measurement Date the Notes shall be redeemed in accordance with the Priority of
Payments set forth in the Indenture, only, and to the extent necessary, to cause
each of the Note Protection Tests to be satisfied.


If an Event of Default shall occur and be continuing, the Class F Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.


At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(e), 5.1(h) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.


The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.
The Notes are issuable in minimum denominations of U.S.$[250,000]6[100,000]7 and
integral multiples of $500 in excess thereof.


The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.


The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.


Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.


In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their



--------------------------------------------------------------------------------

6 For Regulation S Global Note.
7 For Rule 144A Global Note.



respective affiliates, other than any statements in the final offering
memorandum relating to such Notes and any representations expressly set forth in
a written agreement with such party; and
(C)such Holder or beneficial owner has consulted with its own legal, regulatory,
tax, business, investment, financial, accounting and other advisers to the
extent it has deemed necessary, and it has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.


Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that it is not and will not
be, and is not acting on behalf of or using any assets of any person that is or
will become, an “employee benefit plan” (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) subject
to the fiduciary responsibility provisions of Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended
(the “Code”)) that is subject to Section 4975 of the Code or any other employee
benefit plan which is subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”), or any entity whose underlying assets are deemed to include
“plan assets” by reason of any such employee benefit plan's or plan's investment
in the entity or otherwise (any of the foregoing, a “Plan”).


Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.


No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.


No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.


This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.


THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE



PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.


AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.



IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.


Dated as of August 20, 2018


HUNT CRE 2018-FL2, LTD., as Issuer




By:     
Name: Title:



CERTIFICATE OF AUTHENTICATION


This is one of the Notes referred to in the within-mentioned Indenture.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator




By:     
Authenticating Agent



ASSIGNMENT FORM


For value received     


hereby sell, assign and transfer unto





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Please insert social security or
other identifying number of assignee


Please print or type name
and address, including zip code, of assignee:





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



the within Note and does hereby irrevocably constitute and appoint      Attorney
to transfer the Note on the books of the Issuer with full power of substitution
in the premises.


Date:
Your Signature:      (Sign exactly as your name appears on this Note)




SCHEDULE A EXCHANGES IN GLOBAL NOTES
This Note shall be issued in the original principal balance of U.S.$[
12,825,000]8[0]9 on the Closing Date. The following exchanges of a part of this
[Rule 144A][Regulation S] Global Note have been made:














Date of Exchange


Amount of Decrease in Principal Amount of this Global
    Note    


Amount of Increase in Principal Amount of this Global
    Note    


Principal Amount of this Global Note following such decrease (or
    increase)    

Signature of authorized officer of Note Administrator or securities
    Custodian    

















































































8 Rule 144A Global Note
9 Regulation S Global Note.



EXHIBIT G-2


FORM OF CLASS F SEVENTH PRIORITY FLOATING RATE NOTE DUE 2028 DEFINITIVE NOTE


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (2) A
“QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE
SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND
(B)IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER OF A DEFINITIVE
NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR
OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF THIS NOTE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF THIS NOTE
VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER AND THE CO-ISSUER, AS APPLICABLE.












No. IAI -     

HUNT CRE 2018-FL2, LTD. HUNT CRE 2018-FL2, LLC


CLASS F SEVENTH PRIORITY FLOATING RATE NOTE DUE 2028



CUSIP No. [445581AD3]    U.S.$[_]
ISIN: [US445581AD33]


Each of HUNT CRE 2018-FL2, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) and HUNT CRE 2018-FL2, LLC, a Delaware limited
liability company (the “Co-Issuer”) for value received, hereby promises to pay
to [     ] or its registered assigns
(a)    upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of [_] United
States Dollars (U.S.$[_]) on the Payment Date occurring in August 2028 (the
“Stated Maturity Date”), to the extent not previously paid, in accordance with
the Indenture referred to below unless the unpaid principal of this Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise and (b) the Class F Interest Distribution Amount
allocable to this Note in accordance with the Indenture payable initially on
September 17, 2018, and thereafter monthly on each Payment Date (as defined in
the Indenture). Interest on the Class F Notes shall accrue at the Class F Rate
and shall be computed on the basis of the actual number of days in the related
Interest Accrual Period divided by 360. The interest so payable on any Payment
Date will, as provided in the Indenture, be paid to the Person in whose name
this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.


The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Loan Obligations and other
Assets pledged by the Issuer as security for the Notes under the Indenture, and
in the event the Loan Obligations and such other Assets are insufficient to
satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.


The payment of interest on this Note is senior to the payments of the principal
of, and interest on, the Preferred Shares. Except as set forth in the Indenture,
the payment of principal of this Note is subordinate to the payments of
principal of and interest on the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes and the Class E Notes and no
payments of principal on the Class F Notes will be made until the Class A Notes,
the Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes and
the Class E Notes are paid in full. The principal of this Note shall be due and
payable no later than the Stated Maturity Date unless the unpaid principal of
such Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise; provided, however, that, except
as set forth in the Indenture, the payment of principal of this Note may only
occur after principal on the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes, the Class D Notes and the Class E Notes has been paid
in full and is subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes, the Class A-S Notes, the
Class B



Notes, the Class C Notes, the Class D Notes and the Class E Notes and other
amounts in accordance with the Priority of Payments, all in accordance with the
Indenture.


Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee or a Paying Agent,
subject to any laws or regulations applicable thereto, by wire transfer in
immediately available funds to a Dollar account maintained by the Holder or its
nominee; provided that the Holder has provided wiring instructions to the
Trustee on or before the related Record Date or, if wire transfer cannot be
effected, by a Dollar check drawn on a bank in the United States, or by a Dollar
check mailed to the Holder at its address in the Notes Register, as provided in
the Indenture.


Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or the Stated Maturity Date,
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.


Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.


The Holder of this Note shall be treated as the owner hereof for all purposes.


Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.


Unless the certificate of authentication hereon has been executed by the Note
Administrator or by the Authenticating Agent by the manual signature of one of
their Authorized Officers, this Note shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.


This Note is one of a duly authorized issue of Class F Seventh Priority Floating
Rate Notes Due 2028, of the Issuer and the Co-Issuer (the “Class F Notes”),
limited in aggregate principal amount to U.S.$12,825,000 issued under an
indenture dated as of August 20, 2018 (the “Indenture”) by and among the Issuer,
the Co-Issuer, Hunt CRE 2018-FL2 Advances, LLC, as advancing agent, Wells Fargo
Bank, National Association, as trustee (in such capacity and together with any
successor trustee permitted under the Indenture, the “Trustee”), Wells Fargo
Bank, National Association, as note administrator, and Wells Fargo Bank,
National Association, as custodian. Also authorized under the Indenture are (a)
U.S.$145,350,000 Class A Senior Secured Floating Rate Notes Due 2028 (the “Class
A Notes”), (b) U.S.$14,250,000 Class A-S Second Priority Secured Floating Rate
Notes Due 2028 (the “Class A-S Notes”), (c) U.S.$17,812,000 Class B Third
Priority Secured Floating Rate Notes Due 2028 (the “Class B Notes”), (d)
U.S.$17,100,000 Class C Fourth Priority Secured Floating Rate Notes Due 2028
(the “Class C Notes”), (e) U.S.$24,937,000 Class D Fifth Priority Secured
Floating Rate Notes Due 2028 (the “Class D Notes”) and (f) U.S.$9,618,000 Class
E Sixth Priority Floating Rate Notes Due 2028 (the



“Class E Notes”, and together with the Class A Notes, the Class A-S Notes, the
Class B Notes, the Class C Notes, the Class D Notes and the Class F Notes, the
“Notes”).


Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer's memorandum and
articles of association as part of its issued share capital.


Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.


Payments of principal of the Class F Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.


Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.


Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Collateral Manager, in whole but not in
part, at a price equal to the applicable Redemption Price, upon notice given in
the manner provided in the Indenture, on any Payment Date on or after the
Payment Date on which the Aggregate Outstanding Amount of the Notes has been
reduced to 10% or less of the Aggregate Outstanding Amount of the Notes on the
Closing Date; provided that the funds available to be used for such redemption
will be sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(b) of the Indenture, the Notes shall be redeemable, in
whole but not in part, by the Issuer, at their applicable Redemption Prices,
upon the occurrence of a Tax Event, if the Tax Materiality Condition is
satisfied, at the direction of the Majority of Preferred Shareholders; provided
that that the funds available to be used for such Tax Redemption will be
sufficient to pay the Total Redemption Price.


Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to redemption
by the Issuer and the Co-Issuer, and the Preferred Shares are subject to
redemption by the Issuer, in each case in whole but not in part and without
payment of any penalty or premium, at the applicable Redemption Prices for the
Securities on any Payment Date after the end of the Non-Call Period at the
direction in writing of the Majority of Preferred Shareholders.


Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).


Pursuant to Section 9.5 of the Indenture, if any of the Note Protection Tests
applicable to any Class of Notes is not satisfied as of the most recent
Measurement Date the Notes shall be redeemed in accordance with the Priority of
Payments set forth in the Indenture, only, and to the extent necessary, to cause
each of the Note Protection Tests to be satisfied.



If an Event of Default shall occur and be continuing, the Class F Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.


At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(e), 5.1(h) or 5.1(i) of the
Indenture, by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if certain conditions
set forth in the Indenture are satisfied.


The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.


The Notes are issuable in minimum denominations of U.S.$250,000 and integral
multiples of $500 in excess thereof.


The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.


The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.


Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.


In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Co-Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Note Administrator, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for such Holder or beneficial owner; (B) such Holder or beneficial owner
is not relying (for purposes of making any investment decision or otherwise)
upon any written or oral advice, counsel or representations of the Issuer, the
Co-Issuer, the Placement Agents, the Collateral Manager, the Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; and
(C)such Holder or beneficial owner has consulted with its own legal, regulatory,
tax, business, investment, financial, accounting and other advisers to the
extent it has deemed necessary, and it has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Trustee, or any of their respective affiliates.


Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee, the Collateral Manager and their counsel that it is not and will not
be, and is not acting on behalf of or using any



assets of any person that is or will become, an “employee benefit plan” (as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) subject to the fiduciary responsibility provisions of
Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”)) that is subject to Section 4975
of the Code or any other employee benefit plan which is subject to any federal,
state, local or other law that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code (“Similar Law”), or any entity whose underlying
assets are deemed to include “plan assets” by reason of any such employee
benefit plan's or plan's investment in the entity or otherwise (any of the
foregoing, a “Plan”).


Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.


No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.


No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.


This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.


THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER, THE CO-ISSUER OR ANY PERMITTED SUBSIDIARY IN ANY
APPLICABLE OR RELEVANT JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF
LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN
FULL OF ALL NOTES ISSUED UNDER THE INDENTURE.


AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.



IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.


Dated as of August 20, 2018


HUNT CRE 2018-FL2, LTD., as Issuer




By:     
Name: Title:



CERTIFICATE OF AUTHENTICATION


This is one of the Notes referred to in the within-mentioned Indenture.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator


By:     
Authenticating Agent



ASSIGNMENT FORM


For value received     


hereby sell, assign and transfer unto





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Please insert social security or
other identifying number of assignee


Please print or type name
and address, including zip code, of assignee:





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



the within Note and does hereby irrevocably constitute and appoint      Attorney
to transfer the Note on the books of the Issuer with full power of substitution
in the premises.


Date:
Your Signature:      (Sign exactly as your name appears on this Note)




EXHIBIT H-1


FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A RULE 144A GLOBAL NOTE OR
DEFINITIVE NOTE TO A REGULATION S GLOBAL NOTE
(Transfers pursuant to Article 2 of the Indenture)


Wells Fargo Bank, National Association, as Note Administrator 600 South Fourth
Street, 7th Floor
MAC N9300-070
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services – Hunt CRE 2018-FL2


Re: Hunt CRE 2018-FL2, Ltd., as Issuer and Hunt CRE 2018-FL2, LLC, as Co-Issuer
of: the [Class A][Class A-S][Class B][Class C][Class D][Class E][Class F] Notes,
Due 2028 (the “Transferred Notes”)


Reference is hereby made to the Indenture, dated as of August 20, 2018 (the
“Indenture”) by and among Hunt CRE 2018-FL2, Ltd., as Issuer and Hunt CRE
2018-FL2, LLC, as Co-Issuer of the Notes, Wells Fargo Bank, National
Association, as Note Administrator (the “Note Administrator”), paying agent,
calculation agent, transfer agent, authentication agent, custodian and backup
advancing agent, Wells Fargo Bank, National Association, as Trustee (the
“Trustee”), and Hunt CRE 2018-FL2 Advances, LLC, as Advancing Agent. Capitalized
terms used but not defined herein will have the meanings assigned to such terms
in the Indenture and if not defined in the Indenture then such terms will have
the meanings assigned to them in Regulation S (“Regulation S”), or Rule 144A
(“Rule 144A”), under the Securities Act of 1933, as amended (the “Securities
Act”), and the rules promulgated thereunder.


This letter relates to the transfer of $[•] aggregate principal amount of [Class
A][Class A- S][Class B][Class C][Class D][Class E][Class F] Notes being
transferred for an equivalent beneficial interest in a Regulation S Global Note
of the same Class in the name of [name of transferee] (the “Transferee”).


In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum, dated as of August [ ],
2018, and hereby represents, warrants and agrees for the benefit of the Issuer,
the Co-Issuer, the Note Administrator, the Trustee, the Collateral Manager and
their counsel that:


(i)at the time the buy order was originated, the Transferee was outside the
United


States;


(ii)
the Transferee is not a U.S. Person (“U.S. Person”), as defined in Regulation S;



(iii)
the transfer is being made in an “offshore transaction” (“Offshore
Transaction”), as




defined in Regulation S, pursuant to Rule 903 or 904 of Regulation S;


(iv)
the Transferee will notify future transferees of the transfer restrictions;




(v)the Transferee understands that the Notes, including the Transferred Notes,
are being offered only in a transaction not involving any public offering in the
United States within the meaning of the Securities Act, the Notes, including the
Transferred Notes, have not been and will not be registered or qualified under
the Securities Act or the securities laws of any state or other jurisdiction,
and, if in the future the owner decides to reoffer, resell, pledge or otherwise
transfer the Transferred Notes, such Transferred Notes may only be reoffered,
resold, pledged or otherwise transferred only in accordance with the Indenture
and the legend on such Transferred Notes. The Transferee acknowledges that no
representation is made by the Issuer, the Co-Issuer or the Placement Agents, as
the case may be, as to the availability of any exemption from registration or
qualification under the Securities Act or any state or other securities laws for
resale of the Transferred Notes;


(vi)the Transferee is not purchasing the Transferred Notes with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act or the securities laws of any state or other jurisdiction. The Transferee
understands that an investment in the Transferred Notes involves certain risks,
including the risk of loss of all or a substantial part of its investment under
certain circumstances. The Transferee has had access to such financial and other
information concerning the Issuer, the Co-Issuer and the Transferred Notes as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Transferred Notes, including, without
limitation, an opportunity to ask questions of and request information from the
Collateral Manager, the Placement Agents, the Issuer and the Co-Issuer,
including without limitation, an opportunity to access to such legal and tax
representation as the Transferee deemed necessary or appropriate;


(vii)in connection with the purchase of the Transferred Notes: (A) none of the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager the
Servicer, the Special Servicer, the Note Administrator, or any of their
respective affiliates is acting as a fiduciary or financial or investment
adviser for the Transferee; (B) the Transferee is not relying (for purposes of
making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Issuer, the Co-Issuer, the Placement Agents,
the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Transferred
Notes and any representations expressly set forth in a written agreement with
such party; (C) the Transferee has read and understands the final offering
memorandum relating to the Transferred Notes (including, without limitation, the
descriptions therein of the structure of the transaction in which the
Transferred Notes are being issued and the risks to purchasers of the Notes);
(D) none of the Issuer, the Co-Issuer, the Placement Agents, the Collateral
Manager, the Servicer, the Special Servicer, the Note Administrator, the
Trustee, or any of their respective affiliates has given to the Transferee
(directly or indirectly through any other person) any assurance, guarantee, or
representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(including legal, regulatory, tax, financial, accounting, or otherwise) of the
Transferee’s purchase of the Transferred Notes; (E) the Transferee has consulted
with its own legal, regulatory, tax, business, investment, financial, accounting
and other advisers to the extent it has deemed necessary, and it has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Co-Issuer, the Placement Agents, the Collateral
Manager, the Servicer,



the Special Servicer, the Note Administrator, the Trustee, or any of their
respective affiliates;
(F)the Transferee will hold and transfer at least the minimum denomination of
such Transferred Notes; (G) the Transferee was not formed for the purpose of
investing in the Transferred Notes; and (H) the Transferee is purchasing the
Transferred Notes with a full understanding of all of the terms, conditions and
risks thereof (economic and otherwise), and is capable of assuming and willing
to assume (financially and otherwise) these risks;


(viii)the Transferee understands that the Transferred Notes will bear the
applicable legend set forth on such Transferred Notes;


(ix)the Transferee represents and agrees that (a) it is not and will not be, and
is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to the fiduciary responsibility provisions of Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, any other employee benefit plan which is subject to any federal,
state, local or other law that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of any such employee
benefit plan’s or plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (b) (i) in the case of the Offered Notes, its
acquisition, holding and disposition of the Transferred Notes do not and will
not constitute or give rise to a non-exempt prohibited transaction under Section
406 of ERISA or Section 4975 of the Code, or, in the case of a Plan subject to
Similar Law, a non-exempt violation of Similar Law and (ii)(A) none of the
Issuer, the Co-Issuer, the Note Administrator, the Trustee, the Placement
Agents, the Collateral Manager, the Servicer or the Special Servicer or any of
their respective affiliates (the “Transaction Parties”), has provided any
investment recommendation or investment advice on which it, or any fiduciary or
other person investing the assets of the Benefit Plan Investor (a “Plan
Fiduciary”), has relied in connection with its decision to invest in the Offered
Notes, and they are not otherwise acting as a fiduciary, as defined in Section
3(21) of ERISA or Section 4975(e)(3) of the Code, to the Benefit Plan Investor
or the Plan Fiduciary in connection with the Benefit Plan Investor’s acquisition
of Offered Notes; and (B) the Plan Fiduciary is exercising its own independent
judgment in evaluating the transaction;


(x)except to the extent permitted by the Securities Act and any rules thereunder
as in effect and applicable at the time of any such offer, the Transferee will
not, at any time, offer to buy or offer to sell the Transferred Notes by any
form of general solicitation or advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio or
at a seminar or meeting whose attendees have been invited by general
solicitations or advertising;


(xi)the Transferee is not a member of the public in the Cayman Islands, within
the meaning of Section 175 of the Cayman Islands Companies Law (2018 Revision);


(xii)the Transferee understands that (A) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require certification
acceptable to them (1) as a condition to the payment of principal of and
interest on any Notes without, or at a reduced rate of, U.S. withholding or
backup withholding tax, and (2) to enable the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent to determine their duties and
liabilities with



respect to any taxes or other charges that they may be required to pay, deduct
or withhold from payments in respect of such Notes or the holder of such Notes
under any present or future law or regulation of the Cayman Islands or the
United States or any present or future law or regulation of any political
subdivision thereof or taxing authority therein or to comply with any reporting
or other requirements under any such law or regulation, which certification may
include U.S. federal income tax forms (such as IRS Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (Entities)),
IRS Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow- through
Entity, or Certain U.S. Branches for United States Tax Withholding and
Reporting), IRS Form W-9 (Request for Taxpayer Identification Number and
Certification), or IRS Form W-8ECI (Certificate of Foreign Person’s Claim that
Income is Effectively Connected with the Conduct of a Trade or Business in the
United States) or any successors to such IRS forms); (B) the Issuer, the
Co-Issuer, the Note Administrator, the Trustee or the Paying Agent may require
certification acceptable to them to enable the Issuer to qualify for a reduced
rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its assets; (C) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require the Transferee to
provide the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Paying Agent with any correct, complete and accurate information that may be
required for the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent to comply with FATCA (or the Cayman FATCA Legislation
(including providing the Issuer or its agents with a properly completed and
executed “Entity Self-Certification Form” or “Individual Self-Certification
Form” (in the forms published by the Cayman Islands Department for International
Tax Cooperation, which forms can be obtained at
http://www.tia.gov.ky/pdf/CRS_Legislation.pdf) requirements and will take any
other actions necessary for the Issuer, the Co-Issuer, the Note Administrator,
the Trustee or the Paying Agent to comply with FATCA (or the Cayman FATCA
Legislation) requirements and, in the event the Transferee fails to provide such
information or take such actions, (1) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent are authorized to withhold
amounts otherwise distributable to the Transferee as compensation for any amount
withheld from payments to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent as a result of such failure, (2) to the extent
necessary to avoid an adverse effect on the Issuer or any other holder of Notes
as a result of such failure, the Transferee may be compelled to sell its Notes
or, if the Transferee does not sell its Notes within 10 business days after
notice from the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent, such Notes may be sold at a public or private sale called and
conducted in any manner permitted by law, and to remit the net proceeds of such
sale (taking into account any taxes incurred by the Issuer in connection with
such sale) to the Transferee as payment in full for such Notes and (3) the
Issuer may also assign each such Note a separate CUSIP or CUSIPs in the Issuer’s
sole discretion; (D) if the Transferee is a “foreign financial institution” or
other foreign financial entity subject to FATCA and does not provide the Issuer,
Co-Issuer, Note Administrator, the Trustee or Paying Agent with evidence that it
has complied with the applicable FATCA requirements, the Issuer, Co-Issuer, Note
Administrator, Trustee or Paying Agent may be required to withhold amounts under
FATCA on payments to the Transferee; and (E) the Transferee agrees to provide
any certification requested pursuant to this paragraph and to update or replace
such form or certification in accordance with its terms or its subsequent
amendments;



(xiii)the Transferee acknowledges that it is its intent and that it understands
it is the intent of the Issuer that, for purposes of U.S. federal, state and
local income and franchise tax and any other income taxes, for so long as a
direct or indirect wholly-owned subsidiary of HCFT REIT (or subsequentany other
REIT) owns 100% of the Class E Notes, the Class F Notes, the Preferred Shares
and the Issuer Ordinary Shares, the Issuer will be treated as a Qualified REIT
Subsidiary and the Notes will be treated as indebtedness solely of HCFT REIT or
such subsequentother REIT; the Transferee agrees to such treatment and agrees to
take no action inconsistent with such treatment;

--------------------------------------------------------------------------------



(xiv)if the Transferee is not a “United States person” (as defined in Section
7701(a)(30) of the Code), it hereby represents that (i) either (A) it is not a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business (within the meaning of Section 881(c)(3)(A) of
the Code), a 10% shareholder of the Issuer within the meaning of Section
871(h)(3) of the Code or a controlled foreign corporation within the meaning of
Section 957(a) of the Code that is related to the Issuer within the meaning of
Section 881(c)(3) of the Code, or (B) it is a person that has provided a Form
W-8BEN-E indicating that it is eligible for benefits under an income tax treaty
with the United States that completely eliminates U.S. federal income taxation
of U.S. source interest not attributable to a permanent establishment in the
United States, and (ii) it is not purchasing the Notes in order to reduce its
U.S. federal income tax liability pursuant to a tax avoidance plan;


(xv)the Transferee understands that the Notes have not been approved or
disapproved by the SEC or any other governmental authority or agency or any
jurisdiction and that neither the SEC nor any other governmental authority or
agency has passed upon the adequacy or accuracy of the final offering memorandum
relating to the Notes. The Transferee further understands that any
representation to the contrary is a criminal offense;


(xvi)the Transferee will, prior to any sale, pledge or other transfer by such
Transferee of any Note (or interest therein), obtain from the prospective
transferee, and deliver to the Note Administrator, a duly executed transferee
certificate addressed to each of the Note Administrator, the Trustee, the
Issuer, the Co-Issuer, the Collateral Manager, the Servicer and the Special
Servicer in the form of the relevant exhibit attached to the Indenture, and such
other certificates and other information as the Issuer, the Co-Issuer, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
or the Trustee may reasonably require to confirm that the proposed transfer
complies with the transfer restrictions contained in the Indenture;


(xvii)the Transferee agrees that no Note may be purchased, sold, pledged or
otherwise transferred in an amount less than the minimum denomination set forth
in the Indenture. In addition, the Transferee understands that the Notes will be
transferable only upon registration of the transferee in the note register of
the Issuer following delivery to Wells Fargo Bank, National Association (in such
capacity, the “Note Registrar”) of a duly executed transfer certificate and any
other certificates and other information required by the Indenture;


(xviii)the Transferee is aware and agrees that no Note (or beneficial interest
therein) may be reoffered, resold, pledged or otherwise transferred except to a
person that is either (a) both (x)
(i) a “qualified institutional buyer,” as defined in Rule 144A, who purchases
such Notes in reliance on the exemption from Securities Act registration
provided by Rule 144A, or (ii) solely in the case



of Notes that are issued in the form of Definitive Notes, an institution that is
an “accredited investor” as defined in Rule 501(a)(1), (2),(3) or (7) of
Regulation D under the Securities Act, or an entity in which all of the equity
owners are such “accredited investors;” and (y) a “qualified purchaser,” as
defined in Section 2(a)(51) of the 1940 Act and the rules thereunder; or (b) a
person that is not a “U.S. person” as defined in Regulation S, and is acquiring
the Notes in an “offshore transaction” as defined in Regulation S, in reliance
on the exemption from registration provided by Regulation S. The Transferee
acknowledges that no representation is made as to the availability of any
exemption from registration or qualification under the Securities Act or any
state or other securities laws for resale of the Notes;


(xix)the Transferee understands that there is no secondary market for the Notes
and that no assurances can be given as to the liquidity of any trading market
for the Notes and that it is unlikely that a trading market for the Notes will
develop. The Transferee further understands that, although the Placement Agents
may from time to time make a market in the Notes, the Placement Agents are not
under any obligation to do so and, following the commencement of any market-
making, may discontinue the same at any time. Accordingly, the Transferee must
be prepared to hold the Notes until the Stated Maturity Date;


(xx)the Transferee agrees that (i) any sale, pledge or other transfer of a Note
(or any beneficial interest therein) made in violation of the transfer
restrictions contained in the Indenture, or made based upon any false or
inaccurate representation made by the Transferee or a transferee to the Issuer,
the Note Administrator, the Trustee or the Note Registrar, will be void and of
no force or effect and (ii) none of the Issuer, the Note Administrator, the
Trustee and the Note Registrar has any obligation to recognize any sale, pledge
or other transfer of a Note (or any beneficial interest therein) made in
violation of any such transfer restriction or made based upon any such false or
inaccurate representation;


(xxi)the Transferee approves and consents to any direct trades between the
Issuer, the Collateral Manager and the Trustee and/or its affiliates that is
permitted under the terms of the Indenture and the Servicing Agreement;


(xxii)the Transferee acknowledges that the Issuer, the Co-Issuer, the Note
Administrator, the Trustee, the Note Registrar, the Servicer, the Special
Servicer, the Placement Agents, the Collateral Manager and others will rely upon
the truth and accuracy of the foregoing acknowledgments, representations and
agreements and agrees that, if any of the acknowledgments, representations or
warranties made or deemed to have been made by it in connection with its
purchase of the Notes are no longer accurate, the Transferee will promptly
notify the Issuer, the Co-Issuer, the Trustee, the Note Administrator, Note
Registrar, the Servicer, the Special Servicer, the Collateral Manager and the
Placement Agents;


(xxiii)the Notes will bear a legend to the following effect unless the Issuer
and the Co- Issuer determine otherwise in compliance with applicable law:


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND



NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS AND (2) A
“QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF
$500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.
EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS
AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER,
AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY INTERMEDIARY. IF AT
ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED
THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL NOTE WAS IN BREACH,
AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST
IN SUCH GLOBAL NOTE VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE



TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS
APPLICABLE.


ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).


THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.


PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.


(xxiv)the Transferee understands and agrees that an additional legend in
substantially the following form will be placed on each Note in the form of a
Regulation S Global Note:


AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.


You, the Trustee, the Issuer, the Co-Issuer, the Collateral Manager and the Note
Administrator are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.



[Name of Transferee]




By:     
Name: Title:






Dated:     


cc:
Hunt CRE 2018-FL2, Ltd. Hunt CRE 2018-FL2, LLC




EXHIBIT H-2


FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S GLOBAL NOTE OR
DEFINITIVE NOTE TO A RULE 144A GLOBAL NOTE
(Transfers pursuant to Article 2 of the Indenture)


Wells Fargo Bank, National Association, as Note Administrator 600 South Fourth
Street, 7th Floor
MAC N9300-070
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services – Hunt CRE 2018-FL2


Re: Hunt CRE 2018-FL2, Ltd., as Issuer and Hunt CRE 2018-FL2, LLC, as Co-Issuer
of: the [Class A][Class A-S][Class B][Class C][Class D][Class E][Class F] Notes,
Due 2028 (the “Transferred Notes”)


Reference is hereby made to the Indenture, dated as of August 20, 2018 (the
“Indenture”) by and among Hunt CRE 2018-FL2, Ltd., as Issuer and Hunt CRE
2018-FL2, LLC, as Co-Issuer of the Notes, Wells Fargo Bank, National
Association, as Note Administrator (the “Note Administrator”), paying agent,
calculation agent, transfer agent, authentication agent, custodian and backup
advancing agent, Wells Fargo Bank, National Association, as Trustee (the
“Trustee”), and Hunt CRE 2018-FL2 Advances, LLC, as Advancing Agent. Capitalized
terms used but not defined herein will have the meanings assigned to such terms
in the Indenture and if not defined in the Indenture then such terms will have
the meanings assigned to them in Regulation S (“Regulation S”), or Rule 144A
(“Rule 144A”), under the Securities Act of 1933, as amended (the “Securities
Act”), and the rules promulgated thereunder.


This letter relates to the transfer of $[•] aggregate principal amount of [Class
A][Class A- S][Class B][Class C][Class D][Class E][Class F] Notes being
transferred in exchange for an equivalent beneficial interest in a Rule 144A
Global Note of the same Class in the name of [name of transferee] (the
“Transferee”).


In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum dated as of August [ ], 2018
and hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator and the Trustee that:


(i)(i) the Transferee is (x) a “qualified institutional buyer” as defined in
Rule 144A (a “QIB”) and (y) a “qualified purchaser,” as defined in Section
2(a)(51) of the 1940 Act and the rules thereunder;


(ii)(A) the Transferee is acquiring a beneficial interest in such Transferred
Notes for its own account or for an account that is a QIB and as to each of
which the Transferee exercises sole investment discretion, and (B) the
Transferee and each such account is acquiring not less than the minimum
denomination of the Transferred Notes;


(iii)
the Transferee will notify future transferees of the transfer restrictions;




(iv)the Transferee is obtaining the Transferred Notes in a transaction pursuant
to Rule 144A;


(v)the Transferee is obtaining the Transferred Notes in accordance with any
applicable securities laws of any state of the United States and any other
applicable jurisdiction;


(vi)the Transferee understands that the Notes, including the Transferred Notes,
are being offered only in a transaction not involving any public offering in the
United States within the meaning of the Securities Act, the Notes, including the
Transferred Notes, have not been and will not be registered or qualified under
the Securities Act or the securities laws of any state or other jurisdiction,
and, if in the future the owner decides to reoffer, resell, pledge or otherwise
transfer the Transferred Notes, such Transferred Notes may only be reoffered,
resold, pledged or otherwise transferred only in accordance with the Indenture
and the legend on such Transferred Notes. The Transferee acknowledges that no
representation is made by the Issuer, the Co-Issuer or the Placement Agents, as
the case may be, as to the availability of any exemption from registration or
qualification under the Securities Act or any state or other securities laws for
resale of the Transferred Notes;


(vii)the Transferee is not purchasing the Transferred Notes with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act or the securities laws of any state or other jurisdiction. The Transferee
understands that an investment in the Transferred Notes involves certain risks,
including the risk of loss of all or a substantial part of its investment under
certain circumstances. The Transferee has had access to such financial and other
information concerning the Issuer, the Co-Issuer and the Transferred Notes as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Transferred Notes, including, without
limitation, an opportunity to ask questions of and request information from the
Collateral Manager, the Placement Agents and the Issuer, the Co-Issuer,
including without limitation, an opportunity to access to such legal and tax
representation as the Transferee deemed necessary or appropriate;


(viii)in connection with the purchase of the Transferred Notes: (A) none of the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the
Servicer, the Special Servicer, the Note Administrator, the Trustee, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for the Transferee; (B) the Transferee is not relying (for purposes of
making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Issuer, the Co-Issuer, the Placement Agents,
the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final offering memorandum relating to such Transferred
Notes and any representations expressly set forth in a written agreement with
such party; (C) the Transferee has read and understands the final offering
memorandum relating to the Transferred Notes (including, without limitation, the
descriptions therein of the structure of the transaction in which the
Transferred Notes are being issued and the risks to purchasers of the Notes);
(D) none of the Issuer, the Co-Issuer, the Placement Agents, the Collateral
Manager, the Servicer, the Special Servicer, the Note Administrator, the
Trustee, or any of their respective affiliates has given to the Transferee
(directly or indirectly through any other person) any assurance, guarantee, or
representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(including legal, regulatory, tax, financial,



accounting, or otherwise) of the Transferee’s purchase of the Transferred Notes;
(E) the Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Servicer, the Special Servicer,
the Note Administrator, the Trustee, or any of their respective affiliates; (F)
the Transferee will hold and transfer at least the minimum denomination of such
Transferred Notes; (G) the Transferee was not formed for the purpose of
investing in the Transferred Notes; and (H) the Transferee is purchasing the
Transferred Notes with a full understanding of all of the terms, conditions and
risks thereof (economic and otherwise), and is capable of assuming and willing
to assume (financially and otherwise) these risks;


(ix)the Transferee understands that the Transferred Notes will bear the
applicable legend set forth on such Transferred Notes;


(x)the Transferee represents and agrees that (a) it is not and will not be, and
is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to the fiduciary responsibility provisions of Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, any other employee benefit plan which is subject to any federal,
state, local or other law that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of any such employee
benefit plan’s or plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (b) (i) in the case of the Offered Notes, its
acquisition, holding and disposition of the Transferred Notes do not and will
not constitute or give rise to a non-exempt prohibited transaction under Section
406 of ERISA or Section 4975 of the Code, or, in the case of a Plan subject to
Similar Law, a non-exempt violation of Similar Law, and (ii)(A) none of the
Issuer, the Co-Issuer, the Note Administrator, the Trustee, the Placement
Agents, the Collateral Manager, the Servicer or the Special Servicer or any of
their respective affiliates (the “Transaction Parties”), has provided any
investment recommendation or investment advice on which it, or any fiduciary or
other person investing the assets of the Benefit Plan Investor (a “Plan
Fiduciary”), has relied in connection with its decision to invest in the Offered
Notes, and they are not otherwise acting as a fiduciary, as defined in Section
3(21) of ERISA or Section 4975(e)(3) of the Code, to the Benefit Plan Investor
or the Plan Fiduciary in connection with the Benefit Plan Investor’s acquisition
of Offered Notes; and (B) the Plan Fiduciary is exercising its own independent
judgment in evaluating the transaction;


(xi)except to the extent permitted by the Securities Act and any rules
thereunder as in effect and applicable at the time of any such offer, the
Transferee will not, at any time, offer to buy or offer to sell the Transferred
Notes by any form of general solicitation or advertising, including, but not
limited to, any advertisement, article, notice or other communication published
in any newspaper, magazine or similar medium or broadcast over television or
radio or at a seminar or meeting whose attendees have been invited by general
solicitations or advertising;


(xii)the Transferee is not a member of the public in the Cayman Islands, within
the meaning of Section 175 of the Cayman Islands Companies Law (2018 Revision);



(xiii)the Transferee understands that (A) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require certification
acceptable to them (1) as a condition to the payment of principal of and
interest on any Notes without, or at a reduced rate of, U.S. withholding or
backup withholding tax, and (2) to enable the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Notes or the holder
of such Notes under any present or future law or regulation of the Cayman
Islands or the United States or any present or future law or regulation of any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation, which
certification may include U.S. federal income tax forms (such as IRS Form W-8BEN
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals)), IRS Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities)), IRS Form W-8IMY (Certificate of Foreign Intermediary,
Foreign Flow- through Entity, or Certain U.S. Branches for United States Tax
Withholding and Reporting), IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or IRS Form W-8ECI (Certificate of Foreign Person's
Claim that Income is Effectively Connected with the Conduct of a Trade or
Business in the United States) or any successors to such IRS forms); (B) the
Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying Agent
may require certification acceptable to them to enable the Issuer to qualify for
a reduced rate of withholding in any jurisdiction from or through which the
Issuer receives payments on its assets; (C) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent will require the Transferee to
provide the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the
Paying Agent with any correct, complete and accurate information that may be
required for the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent to comply with FATCA (or the Cayman FATCA Legislation
(including providing the Issuer or its agents with a properly completed and
executed “Entity Self-Certification Form” or “Individual Self-Certification
Form” (in the forms published by the Cayman Islands Department for International
Tax Cooperation, which forms can be obtained at
http://www.tia.gov.ky/pdf/CRS_Legislation.pdf) requirements and will take any
other actions necessary for the Issuer, the Co-Issuer, the Note Administrator,
the Trustee or the Paying Agent to comply with FATCA (or the Cayman FATCA
Legislation) requirements and, in the event the Transferee fails to provide such
information or take such actions, (1) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent are authorized to withhold
amounts otherwise distributable to the Transferee as compensation for any amount
withheld from payments to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent as a result of such failure, (2) to the extent
necessary to avoid an adverse effect on the Issuer or any other holder of Notes
as a result of such failure, the Transferee may be compelled to sell its Notes
or, if the Transferee does not sell its Notes within 10 business days after
notice from the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent, such Notes may be sold at a public or private sale called and
conducted in any manner permitted by law, and to remit the net proceeds of such
sale (taking into account any taxes incurred by the Issuer in connection with
such sale) to the Transferee as payment in full for such Notes and (3) the
Issuer may also assign each such Note a separate CUSIP or CUSIPs in the Issuer's
sole discretion; (D) if the Transferee is a “foreign financial institution” or
other foreign financial entity subject to FATCA and does not provide the Issuer,
Co-Issuer, Note Administrator, the Trustee, or Paying Agent with evidence that
it has complied with the applicable FATCA requirements, the Issuer, Co-Issuer,
Note



Administrator, Trustee, or Paying Agent may be required to withhold amounts
under FATCA on payments to the Transferee; and (E) the Transferee agrees to
provide any certification requested pursuant to this paragraph and to update or
replace such form or certification in accordance with its terms or its
subsequent amendments;


(xiv)the Transferee acknowledges that it is its intent and that it understands
it is the intent of the Issuer that, for purposes of U.S. federal, state and
local income and franchise tax and any other income taxes, for so long as a
direct or indirect wholly-owned disregarded subsidiary of HCFT REIT (or a
subsequentany other REIT) owns 100% of the Class E Notes, the Class F Notes, the
Preferred Shares and the Issuer Ordinary Shares, the Issuer will be treated as a
Qualified REIT Subsidiary and the Notes will be treated as indebtedness solely
of HCFT REIT or such subsequentother REIT; the Transferee agrees to such
treatment and agrees to take no action inconsistent with such treatment;

--------------------------------------------------------------------------------



(xv)if the Transferee is not a “United States person” (as defined in Section
7701(a)(30) of the Code), it hereby represents that (i) either (A) it is not a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business (within the meaning of Section 881(c)(3)(A) of
the Code), a 10% shareholder of the Issuer within the meaning of Section
871(h)(3) of the Code or a controlled foreign corporation within the meaning of
Section 957(a) of the Code that is related to the Issuer within the meaning of
Section 881(c)(3) of the Code, or (B) it is a person that has provided a Form
W-8BEN-E indicating that it is eligible for benefits under an income tax treaty
with the United States that completely eliminates U.S. federal income taxation
of U.S. source interest not attributable to a permanent establishment in the
United States, and (ii) it is not purchasing the Notes in order to reduce its
U.S. federal income tax liability pursuant to a tax avoidance plan;


(xvi)the Transferee understands that the Notes have not been approved or
disapproved by the SEC or any other governmental authority or agency or any
jurisdiction and that neither the SEC nor any other governmental authority or
agency has passed upon the adequacy or accuracy of the final offering memorandum
relating to the Notes. The Transferee further understands that any
representation to the contrary is a criminal offense;


(xvii)the Transferee will, prior to any sale, pledge or other transfer by such
Transferee of any Note (or interest therein), obtain from the prospective
transferee, and deliver to the Note Administrator, a duly executed transferee
certificate addressed to each of the Note Administrator, the Trustee, the
Issuer, the Co-Issuer, the Collateral Manager, the Special, and the Special
Servicer in the form of the relevant exhibit attached to the Indenture, and such
other certificates and other information as the Issuer, the Co-Issuer, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
or the Trustee may reasonably require to confirm that the proposed transfer
complies with the transfer restrictions contained in the Indenture;


(xviii)the Transferee agrees that no Note may be purchased, sold, pledged or
otherwise transferred in an amount less than the minimum denomination set forth
in the Indenture. In addition, the Transferee understands that the Notes will be
transferable only upon registration of the transferee in the note register of
the Issuer following delivery to Wells Fargo Bank, National Association (in such
capacity, the “Note Registrar”) of a duly executed transfer certificate and any
other certificates and other information required by the Indenture;



(xix)the Transferee is aware and agrees that no Note (or beneficial interest
therein) may be reoffered, resold, pledged or otherwise transferred except to a
person that is either (a) both (x)
(i)    a QIB who purchases such Notes in reliance on the exemption from
Securities Act registration provided by Rule 144A, or (ii) solely after the
ninetieth (90th) day following the Closing Date and solely in the case of Notes
that are issued in the form of Definitive Notes, an institution that is an
“accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act, or an entity in which all of the equity
owners are such “accredited investors; and
(y) a “qualified purchaser,” as defined in Section 2(a)(51) of the 1940 Act and
the rules thereunder; or (b) a person that is not a “U.S. person” as defined in
Regulation S, and is acquiring the Notes in an “offshore transaction” as defined
in Regulation S, in reliance on the exemption from registration provided by
Regulation S. The Transferee acknowledges that no representation is made as to
the availability of any exemption from registration or qualification under the
Securities Act or any state or other securities laws for resale of the Notes;


(xx)    the Transferee understands that there is no secondary market for the
Notes and that no assurances can be given as to the liquidity of any trading
market for the Notes and that it is unlikely that a trading market for the Notes
will develop. The Transferee further understands that, although the Placement
Agents may from time to time make a market in the Notes, the Placement Agents
are not under any obligation to do so and, following the commencement of any
market- making, may discontinue the same at any time. Accordingly, the
Transferee must be prepared to hold the Notes until the Stated Maturity Date;


(xxi)    the Transferee agrees that (i) any sale, pledge or other transfer of a
Note (or any beneficial interest therein) made in violation of the transfer
restrictions contained in the Indenture, or made based upon any false or
inaccurate representation made by the Transferee or a transferee to the Issuer,
the Note Administrator, the Trustee or the Note Registrar, will be void and of
no force or effect and (ii) none of the Issuer, the Note Administrator, the
Trustee and the Note Registrar has any obligation to recognize any sale, pledge
or other transfer of a Note (or any beneficial interest therein) made in
violation of any such transfer restriction or made based upon any such false or
inaccurate representation;


(xxii)    the Transferee approves and consents to any direct trades between the
Issuer, the Collateral Manager and the Trustee and/or its affiliates that is
permitted under the terms of the Indenture;


(xxiii)    the Transferee acknowledges that the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee, the Note Registrar, the
Servicer, the Special Servicer, the Placement Agents and others will rely upon
the truth and accuracy of the foregoing acknowledgments, representations and
agreements and agrees that, if any of the acknowledgments, representations or
warranties made or deemed to have been made by it in connection with its
purchase of the Notes are no longer accurate, the Transferee will promptly
notify the Issuer, the Co-Issuer, the Collateral Manager, the Note
Administrator, the Trustee, the Note Registrar, the Servicer, the Special
Servicer, and the Placement Agents; and



(xxiv)    the Notes will bear a legend to the following effect unless the Issuer
and the Co-Issuer determine otherwise in compliance with applicable law:


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS, AND (2)
A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON “U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF
$500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.
EACH PURCHASER OF A GLOBAL NOTE WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS
AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER,
AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT
ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED
THAT THE HOLDER OF



SUCH BENEFICIAL INTEREST IN SUCH GLOBAL NOTE WAS IN BREACH, AT THE TIME GIVEN,
OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE
NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL
NOTE VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON
DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.


ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).


THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE AND IS REGISTERED
IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE MAY NOT BE
EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN THE NAME
OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.


PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.


You, the Trustee, the Issuer, the Co-Issuer, the Collateral Manager and the Note
Administrator are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.



[Name of Transferee]














Dated:     


cc:
Hunt CRE 2018-FL2, Ltd. Hunt CRE 2018-FL2, LLC



By:     
Name: Title:



EXHIBIT H-3


FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S GLOBAL SECURITY,
RULE 144A GLOBAL NOTE OR
DEFINITIVE NOTE TO A DEFINITIVE NOTE
(Transfers pursuant to Article 2 of the Indenture)


Wells Fargo Bank, National Association, as Note Administrator 600 South Fourth
Street, 7th Floor
MAC N9300-070
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services – Hunt CRE 2018-FL2


Re: Hunt CRE 2018-FL2, Ltd., as Issuer and Hunt CRE 2018-FL2, LLC, as Co-Issuer
of: the [Class A][Class A-S][Class B][Class C][Class D][Class E][Class F] Notes,
Due 2028 (the “Transferred Notes”)


Reference is hereby made to the Indenture, dated as of August 20, 2018 (the
“Indenture”) by and among Hunt CRE 2018-FL2, Ltd., as Issuer and Hunt CRE
2018-FL2, LLC, as Co-Issuer of the Notes, Wells Fargo Bank, National
Association, as Note Administrator (the “Note Administrator”), paying agent,
calculation agent, transfer agent, authentication agent, custodian and backup
advancing agent, Wells Fargo Bank, National Association, as Trustee (the
“Trustee”), and Hunt CRE 2018-FL2 Advances, LLC, as Advancing Agent. Capitalized
terms used but not defined herein will have the meanings assigned to such terms
in the Indenture and if not defined in the Indenture then such terms will have
the meanings assigned to them in Regulation S (“Regulation S”), or Rule 144A
(“Rule 144A”), under the Securities Act of 1933, as amended (the “Securities
Act”), and the rules promulgated thereunder.


This letter relates to the transfer of U.S.$[•] aggregate principal amount of
[Class A][Class A-S][Class B][Class C][Class D][Class E][Class F] Notes being
transferred in exchange for a Definitive Note of the same Class in the name of
[name of transferee] (the “Transferee”).


In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum dated as of August 3, 2018
and hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator and the Trustee that:


(i)(x) the Transferee is an institution that is an “accredited investor” as
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act (an “IAI”), or an entity in which all of the equity owners are such
“accredited investors,” (y) the Transferee is a “qualified purchaser,” as
defined in Section 2(a)(51) of the 1940 Act and the rules thereunder and (z)
such transfer is being effected after the ninetieth (90th) day following the
Closing Date;


(ii)the Transferee is acquiring the Notes for its own account (and not for the
account of any other person or entity) in a minimum denomination of $250,000
(or, in the case of Notes



held in reliance on Rule 144A, in minimum denominations of $100,000) and in
integral multiples of $500 in excess thereof (plus any residual amount);


(iii)the Transferee understands that the Notes have not been and will not be
registered or qualified under the Securities Act or the securities laws of any
state or other jurisdiction, and, if in the future the Transferee decides to
reoffer, resell, pledge or otherwise transfer the Notes, such Notes may be
reoffered, resold, pledged or otherwise transferred only in accordance with the
provisions of the Indenture and the legends on such Notes. In particular, the
Transferee understands that the Notes may be transferred only to a person that
is either (a) both (x) (i) a “qualified institutional buyer” as defined in Rule
144A (a “QIB”), who purchases such Notes in reliance on the exemption from
Securities Act registration provided by Rule 144A, or (ii) solely in the case of
Notes that are issued in the form of Definitive Securities, an IAI and (y) a
“qualified purchaser,” as defined in Section 2(a)(51) of the 1940 Act and the
rules thereunder; or (b) a person that is not a “U.S. person” as defined in
Regulation S (a “U.S. Person”), and is acquiring the Notes in an “offshore
transaction” as defined in Regulation S (an “Offshore Transaction”), in reliance
on the exemption from registration provided by Regulation S. The Transferee
acknowledges that no representation is made as to the availability of any
exemption from registration or qualification under the Securities Act or any
state or other securities laws for resale of the Notes;


(iv)in connection with the Transferee’s purchase of the Notes: (a) none of the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the
Servicer, the Special Servicer, the Note Administrator, the Trustee, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for the Transferee; (b) the Transferee is not relying (for purposes of
making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Issuer, the Co-Issuer, the Placement Agents,
the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator, the Trustee, or any of their respective affiliates, other than
any statements in the final Offering Memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party; (c)
the Transferee has read and understands the final Offering Memorandum relating
to such Notes (including, without limitation, the descriptions therein of the
structure of the transaction in which the Notes are being issued and the risks
to purchasers of the Notes); (d) none of the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Servicer, the Special Servicer,
the Note Administrator, the Trustee, or any of their respective affiliates has
given to the Transferee (directly or indirectly through any other person) any
assurance, guarantee, or representation whatsoever as to the expected or
projected success, profitability, return, performance, result, effect,
consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of the Transferee’s purchase of the Notes; (e) the
Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Servicer, the Special Servicer,
the Note Administrator, the Trustee, or any of their respective affiliates; (f)
the Transferee will hold and transfer at least the minimum denomination of such
Notes; (g) the Transferee was not formed for the purpose of investing in the
Notes; and (h) the Transferee is a sophisticated investor and is purchasing the
Notes with a full understanding of all of the terms, conditions and risks
thereof, and it is capable of assuming and willing to assume those risks;



(v)the Transferee is acquiring the Notes as principal solely for its own account
for investment and not with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act or the securities laws of
any state or other jurisdiction; it is not a (A) partnership, (B) common trust
fund, or (C) special trust, pension, profit-sharing or other retirement trust
fund or plan in which the partners, beneficiaries or participants may designate
the particular investments to be made; it agrees that it shall not hold any
Notes for the benefit of any other person, that it shall at all times be the
sole beneficial owner thereof for purposes of the Advisers Act and all other
purposes and that it shall not sell participation interests in the Notes or
enter into any other arrangement pursuant to which any other person shall be
entitled to a beneficial interest in the distributions on the Notes;


(vi)the Transferee represents and agrees that (a) it is not and will not be, and
is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to the fiduciary responsibility provisions of Title I of ERISA, a “plan” (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, any other employee benefit plan which is subject to any federal,
state, local or other law that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code (“Similar Law”) or any entity whose underlying
assets are deemed to include “plan assets” by reason of any such employee
benefit plan’s or plan’s investment in the entity or otherwise (any of the
foregoing, a “Plan”) or (b) (i) in the case of the Offered Notes, its
acquisition, holding and disposition of the Transferred Notes do not and will
not constitute or give rise to a non-exempt prohibited transaction under Section
406 of ERISA or Section 4975 of the Code, or, in the case of a Plan subject to
Similar Law, a non-exempt violation of Similar Law, and (ii) (A) none of the
Issuer, the Co-Issuer, the Note Administrator, the Trustee, the Placement
Agents, the Collateral Manager, the Servicer or the Special Servicer or any of
their respective affiliates (the “Transaction Parties”), has provided any
investment recommendation or investment advice on which it, or any fiduciary or
other person investing the assets of the Benefit Plan Investor (a “Plan
Fiduciary”), has relied in connection with its decision to invest in the Offered
Notes, and they are not otherwise acting as a fiduciary, as defined in Section
3(21) of ERISA or Section 4975(e)(3) of the Code, to the Benefit Plan Investor
or the Plan Fiduciary in connection with the Benefit Plan Investor’s acquisition
of Offered Notes; and (B) the Plan Fiduciary is exercising its own independent
judgment in evaluating the transaction;


(vii)the Transferee will treat its Notes as debt of the Seller for United States
federal and, to the extent permitted by law, state and local income and
franchise tax purposes unless otherwise required by any relevant taxing
authority;


(viii)the Transferee acknowledges that it is its intent and that it understands
it is the intent of the Issuer that, for purposes of U.S. federal, state and
local income and franchise tax and any other income taxes, for so long as a
direct or indirect wholly-owned subsidiary of Hunt Companies Finance Trust, Inc.
(or subsequentany other REIT) owns 100% of the Preferred Shares and the Issuer
Ordinary Shares, the Issuer will be treated as a Qualified REIT Subsidiary and
the Notes will be treated as indebtedness solely of the Hunt Companies Finance
Trust, Inc. or such subsequentother REIT; the Transferee agrees to such
treatment and agrees to take no action inconsistent with such treatment;

--------------------------------------------------------------------------------




(ix)if the Transferee is not a “United States person” (as defined in Section
7701(a)(30) of the Code), it hereby represents that (i) either (A) it is not a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business (within the meaning of Section 881(c)(3)(A) of
the Code), a 10% shareholder of the Issuer within the meaning of Section
871(h)(3) of the Code or a controlled foreign corporation within the meaning of
Section 957(a) of the Code that is related to the Issuer within the meaning of
Section 881(c)(3) of the Code, or (B) it is a person that has provided a Form
W-8BEN-E indicating that it is eligible for benefits under an income tax treaty
with the United States that completely eliminates U.S. federal income taxation
of U.S. source interest not attributable to a permanent establishment in the
United States, and (ii) it is not purchasing the Notes in order to reduce its
U.S. federal income tax liability pursuant to a tax avoidance plan;


(x)the Transferee is not a member of the public in the Cayman Islands, within
the meaning of Section 175 of the Cayman Islands Companies Law (2018 Revision);


(xi)the Transferee understands that (A) the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee or the Paying Agent will
require certification acceptable to them (1) as a condition to the payment of
principal of and interest on any Notes without, or at a reduced rate of, U.S.
withholding or backup withholding tax, and (2) to enable the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee and the
Paying Agent to determine their duties and liabilities with respect to any taxes
or other charges that they may be required to pay, deduct or withhold from
payments in respect of such Notes or the holder of such Notes under any present
or future law or regulation of the Cayman Islands or the United States or any
present or future law or regulation of any political subdivision thereof or
taxing authority therein or to comply with any reporting or other requirements
under any such law or regulation, which certification may include U.S. federal
income tax forms (such as IRS Form W- 8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (Individuals)),
IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial Owner for United
States Tax Withholding and Reporting (Entities)), IRS Form W-8IMY (Certificate
of Foreign Intermediary, Foreign Flow-through Entity, or Certain U.S. Branches
for United States Tax Withholding and Reporting), IRS Form W-9 (Request for
Taxpayer Identification Number and Certification), or IRS Form W-8ECI
(Certificate of Foreign Person's Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States) or any successors to
such IRS forms); (B) the Issuer, the Co-Issuer, the Collateral Manager, the Note
Administrator, the Trustee or the Paying Agent may require certification
acceptable to them to enable the Issuer to qualify for a reduced rate of
withholding in any jurisdiction from or through which the Issuer receives
payments on its assets; (C) the Issuer, the Co-Issuer, the Collateral Manager,
the Note Administrator, the Trustee or the Paying Agent will require the
Transferee to provide the Issuer, the Co-Issuer, the Collateral Manager, the
Note Administrator, the Trustee or the Paying Agent with any correct, complete
and accurate information that may be required for the Issuer, the Co-Issuer, the
Note Administrator, the Trustee or the Paying Agent to comply with FATCA (or the
Cayman FATCA Legislation (including providing the Issuer or its agents with a
properly completed and executed “Entity Self-Certification Form” or “Individual
Self-Certification Form” (in the forms published by the Cayman Islands
Department for International Tax Cooperation, which forms can be obtained at
http://www.tia.gov.ky/pdf/CRS_Legislation.pdf) requirements and will take any
other actions necessary for the Issuer, the Co-Issuer, the Collateral Manager,
the Note Administrator, the Trustee



or the Paying Agent to comply with FATCA (or the Cayman FATCA Legislation)
requirements and, in the event the Transferee fails to provide such information
or take such actions, (1) the Issuer, the Co-Issuer, the Collateral Manager, the
Note Administrator, the Trustee and the Paying Agent are authorized to withhold
amounts otherwise distributable to the Transferee as compensation for any amount
withheld from payments to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent as a result of such failure, (2) to the extent
necessary to avoid an adverse effect on the Issuer or any other holder of Notes
as a result of such failure, the Transferee may be compelled to sell its Notes
or, if the Transferee does not sell its Notes within 10 business days after
notice from the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent, such Notes may be sold at a public or private sale called and
conducted in any manner permitted by law, and to remit the net proceeds of such
sale (taking into account any taxes incurred by the Issuer in connection with
such sale) to the Transferee as payment in full for such Notes and (3) the
Issuer may also assign each such Note a separate CUSIP or CUSIPs in the Issuer's
sole discretion; (D) if the Transferee is a “foreign financial institution” or
other foreign financial entity subject to FATCA and does not provide the Issuer,
Co-Issuer, the Collateral Manager, Note Administrator, the Trustee or Paying
Agent with evidence that it has complied with the applicable FATCA requirements,
the Issuer, Co-Issuer, Note Administrator, Trustee or Paying Agent may be
required to withhold amounts under FATCA on payments to the Transferee; and (E)
the Transferee agrees to provide any certification requested pursuant to this
paragraph and to update or replace such form or certification in accordance with
its terms or its subsequent amendments;


(xii)the Transferee agrees (A) to comply with the Holder AML Obligations and to
obtain and provide the Issuer or its agents with such information and
documentation that may be required for the Issuer to achieve AML Compliance and
shall update or replace such information or documentation, as may be necessary,
(B) that the Issuer or its agents or representatives may (1) provide such
information and documentation and any other information concerning its
investment in such Notes to the Cayman Islands Monetary Authority, and (2) take
such other steps as they deem necessary or helpful to achieve AML Compliance,
and (C) that if it fails for any reason to comply with its Holder AML
Obligations or otherwise is or becomes a Non-Permitted AML Holder, the Issuer
will have the right, to (1) compel it to sell its interest in such Notes, (2)
sell such interest on its behalf in accordance with the procedures specified
herein and/or (3) assign to such Notes a separate CUSIP or CUSIPs and, in the
case of this sub-clause (3), to deposit payments on such Notes into a separate
account, which amounts will be either (x) released to the holder of such Notes
at such time that the Issuer determines that the holder of such Notes complies
with its Holder AML Obligations and is not otherwise a Non-Permitted AML Holder
or (y) released to pay costs related to such noncompliance; provided that any
amounts remaining in an such account will be released to the applicable holder
(a) on the date of final payment for the applicable Class (or as soon as
reasonably practical thereafter) or (b) at the request of the applicable holder
on any Business Day after such holder has certified to the Issuer that it no
longer holds an interest in any Notes. Any amounts deposited into a separate
account in respect of Notes held by a Non-Permitted AML Holder will be treated
for all purposes under the Indenture as if such amounts had been paid directly
to the holder of such Notes. It agrees to indemnify the Issuer for all damages,
costs and expenses that result from its failure to comply with its Holder AML
Obligations. This indemnification will continue even after it ceases to have an
ownership interest in such Notes;



(xiii)the Transferee agrees not to seek to commence in respect of the Issuer, or
cause the Issuer to commence, a bankruptcy proceeding before a year and a day
has elapsed since the payment in full to the holders of the Notes issued
pursuant to the Indenture or, if longer, the applicable preference period (plus
one day) then in effect;


(xiv)the Transferee acknowledges that, to the extent required by the Issuer, as
determined by the Issuer or the Collateral Manager on behalf of the Issuer, the
Issuer may, upon notice to the Note Administrator and the Trustee, impose
additional transfer restrictions on the Notes to comply with the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”) and other similar laws or
regulations, including, without limitation, requiring each transferee of a Note
to make representations to the Issuer in connection with such compliance;


(xv)(xv) the Transferee acknowledges that, each investor or prospective investor
will be required to make such representations to the Issuer, as determined by
the Issuer or the Collateral Manager on behalf of the Issuer, as the Issuer will
require in connection with applicable AML/OFAC obligations, including, without
limitation, representations to the Issuer that such investor or prospective
investor (or any person controlling or controlled by the investor or prospective
investor; if the investor or prospective investor is a privately held entity,
any person having a beneficial interest in the investor or prospective investor;
or any person for whom the investor or prospective investor is acting as agent
or nominee in connection with the investment) is not (i) an individual or entity
named on any available lists of known or suspected terrorists, terrorist
organizations or of other sanctioned persons issued by the United States
government and the government(s) of any jurisdiction(s) in which the Issuer or
the Co-Issuer is doing business, including the List of Specially Designated
Nationals and Blocked Persons administered by OFAC, as such list may be amended
from time to time; (ii) an individual or entity otherwise prohibited by the OFAC
sanctions programs; or (iii) a current or former senior foreign political figure
or politically exposed person, or an immediate family member or close associate
of such an individual. Further, such investor or prospective investor must
represent to the Issuer that it is not a prohibited foreign shell bank;


(xvi)(xvi) the Transferee acknowledges that, each investor or prospective
investor will also be required to represent to the Issuer that amounts invested
with the Issuer were not directly or indirectly derived from activities that may
contravene U.S. federal, state or international laws and regulations, including,
without limitation, any applicable anti-money laundering laws and regulations;


(xvii)the Transferee acknowledges that, by law, the Issuer, the Placement
Agents, the Collateral Manager, the Servicer, the Special Servicer or other
service providers acting on behalf of the Issuer, may be obligated to “freeze”
any investment in a Note by such investor. The Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Special Servicer, or other service
providers acting on behalf of the Issuer may also be required to report such
action and to disclose the investor’s identity to OFAC or other applicable
governmental and regulatory authorities;


(xviii)the Transferee understands that the Issuer, the Note Administrator, the
Trustee, the Servicer, the Special Servicer and the Placement Agents will rely
upon the accuracy and truth of the foregoing representations, and it hereby
consents to such reliance; and



(xix)the Definitive Notes will bear a legend to the following effect unless the
Issuer and the Co-Issuer determine otherwise in compliance with applicable law:


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1) (X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY AFTER THE NINETIETH (90TH) DAY FOLLOWING THE
CLOSING DATE AND SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE, AN
INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES (1),
(2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT, OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS, AND (2)
A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT AND THE
RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN EACH CASE IN A PRINCIPAL AMOUNT
OF NOT LESS THAN $250,000 (OR, IN THE CASE OF NOTES HELD IN RELIANCE ON RULE
144A, NOT LESS THAN $100,000) (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF)
FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR (II) TO AN INSTITUTION THAT IS
A NON “U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”), IN ACCORDANCE WITH RULE 903 OR RULE
904 (AS APPLICABLE) OF REGULATION S IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$250,000 (AND INTEGRAL MULTIPLES OF
$500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.
EACH PURCHASER OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS
AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER,
AS APPLICABLE, THE TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT
ANY TIME, THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED
THAT THE HOLDER



OF SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.


You, the Trustee, the Issuer, the Co-Issuer, the Collateral Manager and the Note
Administrator are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.



[Name of Transferee]














Dated:     


cc:
Hunt CRE 2018-FL2, Ltd. Hunt CRE 2018-FL2, LLC



By:     
Name: Title:



EXHIBIT I


FORM OF CLOSING DOCUMENT CHECKLIST REGARDING THE MORTGAGE ASSET FILE


Loan Number         Date     




Check one: Initial delivery     


CRITICAL DOCUMENTS:

Trailing documents     

Final delivery     





 
Document Name
Required
Enclosed
Status
A.
Promissory Note
1
2
3
B.
Allonge(s)/Endorsement(s)
Endorsed to     
List complete chain
 
 
 
C.
Participation Certificate
 
 
 
D.
Participation Agreement
 
 
 
E.
Letter(s) of Credit (list separately)
Beneficiary    Is this an Essential Letter of Credit4
 
 
 
F.
Letter of Credit Rider to the Closing Checklist
List all terms including Beneficiary, Amount, Expiration Date, Transferability,
Issuing Bank and Address
 
 
 
G.
Assignment of Letters of Credit Assignee
 
 
 
H.
Ground Lease
Include Amendments, Modifications and Extensions
 
 
 
I.
Memorandum of Lease (Ground Lease)
 
 
 
J.
Ground Lease Estoppel
 
 
 



BASIC AND TRANSFER DOCUMENTS


 
Document Name
Required
Enclosed
Status
1.
Mortgage(s)/Deed(s) of Trust and Security Agreement
 
 
 
2.
Interim Assignment of Mortgage/Deed of Trust Assignee (if any)
 
 
 
3.
Assignment of Mortgage/Deed of Trust Assignee    Blank or Trust
 
 
 
4.
Consolidation Agreement List all underlying notes
 
 
 
5.
Assignment(s) of Leases and Rents
 
 
 






--------------------------------------------------------------------------------

1 Indicate whether or not the document is part of the loan structure.
2 Applies to this delivery only - do not list if documents were previously sent.
3 Indicate if the document is an original, jurisdiction certified copy or copy.
For Recordable documents - Indicate if the document is recorded, sent for
recordation, not sent for recordation.
4 Essential Letters of Credit are in an amount greater to the lesser of (i) 5%
of the principal amount of the loan or (ii) $500,000.



 
Document Name
Required
Enclosed
Status
6.
Interim Assignment of Assignment of Leases and Rents
Assignee (if any)
 
 
 
7.
Assignment of Assignment of Leases and Rents Assignee Blank or Trust
 
 
 
8.
Title Policy
 
 
 
9.
Preliminary Evidence of Title Type
 
 
 
10.
UCC-1 Financing Statement - State =
 
 
 
11.
Interim UCC-3 Assignment State =     
Assignee =
 
 
 
12.
Interim UCC-3 Assignment State =     
Assignee =
 
 
 
13.
UCC-1 Financing Statement - Fixture Filing Jurisdiction =
 
 
 
14.
UCC-3 Assignment
Fixture Filing Jurisdiction =     
Assignee =
 
 
 
15.
UCC-3 Assignment Jurisdiction =     
Assignee - Blank or Trust
 
 
 
16.
UCC-1 Financing Statement -
Other Filing Jurisdiction =
 
 
 
17.
UCC-3 Assignment Other Filing Jurisdiction =      Assignee =
 
 
 
18.
UCC-3 Assignment Other filing Jurisdiction =     
Assignee - Blank or Trust
 
 
 
19.
Loan Agreement
 
 
 
20.
Reserve or Escrow Agreement List if multiple Agreements
 
 
 
21.
Cash Management Arrangements
 
 
 
 
a. Cash Management Agreement
 
 
 
 
b. Lockbox Agreement
 
 
 
 
c. Property Account/Clearing Account Agreement
 
 
 
 
d. Investment Property/Deposit Account Control Agreement
 
 
 
22.
Security Agreement (if separate from Mortgage)
 
 
 
23.
Guaranty/Indemnity Agreement (applies to all non-recourse events)
 
 
 
24.
Environmental Indemnity
 
 
 




SPECIALIZED PROPERTY DOCUMENTS


 
Document Name
Required
Enclosed
Status
 
List all other collateral5 being delivered such as:
 
 
 
25.
For Franchise Loans Franchise Agreement
 
 
 
26.
For Hotels
Comfort Letters/Tri-Party Letters (list all parties)
 
 
 



OTHER DOCUMENTS


 
Document Name
Required
Enclosed
Status
27.
List each document
 
 
 
28.
List each document
 
 
 














































































--------------------------------------------------------------------------------

5 The Checklist documents should match the headings listed on the individual
documents. Documents should be sent in the order listed on the Checklist.








Hunt CRE 2018-FL2, Ltd.




FORM OF CUSTODIAN RECEIPT

EXHIBIT J



c/o Walkers Fiduciary Limited Cayman Corporate Centre
27 Hospital Road
George Town, Grand Cayman KY1-9008
Cayman Islands Attention: The Directors


Wells Fargo Bank, National Association, as Note Administrator
9062 Old Annapolis Road Columbia, Maryland 21045-1951
Attention: Corporate Trust Services – Hunt CRE 2018-FL2


KeyBank National Association 11501 Outlook Street, Suite 300 Overland Park,
Kansas 66211 Attention: Todd Reynolds
e-mail:todd_reynolds@keybank.com


Hunt CRE 2018-FL2 Advances, LLC c/o Hunt Companies Finance Trust, Inc. 230 Park
Avenue South, 19th Floor New York, New York 10169
Attention: James Flynn
e-mail: james.flynn@huntcompanies.com and paul.donnelly@huntcompanies.com


Hunt Investment Management, LLC (the “Collateral Manager”) 230 Park Avenue, 19th
Floor
New York, NY 10169 Attention: James Flynn
e-mail: james.flynn@huntcompanies.com and paul.donnelly@huntcompanies.com


Hunt CRE 2018-FL2 Preferred, LLC c/o Hunt Companies Finance Trust, Inc. 230 Park
Avenue, 19th Floor
New York, NY 10169 Attention: James Flynn
e-mail: james.flynn@huntcompanies.com and paul.donnelly@huntcompanies.com


Wells Fargo Bank, National Association, as Trustee 9062 Old Annapolis Road



Columbia, Maryland 21045-1951
Attention: Corporate Trust Services – Hunt CRE 2018-FL2 Re:
Hunt CRE 2018-FL2, Ltd. (the “Issuer”)

Ladies and Gentlemen:


In accordance with the provisions of the Indenture, dated as of August 20, 2018
(the “Indenture”), by and among the Issuer, Hunt CRE 2018-FL2, LLC, as
Co-Issuer, Hunt CRE 2018- FL2 Advances, LLC, as Advancing Agent, Wells Fargo
Bank, National Association, as Trustee, Wells Fargo Bank, National Association,
as Note Administrator, and Wells Fargo Bank, National Association, as Custodian,
the undersigned, as the Custodian, hereby certifies pursuant to Section 3.3(f)
of the Indenture that it has reviewed or caused to be reviewed the Mortgage
Asset Files and [subject to any exceptions set forth on Schedule II attached
hereto] (A) the documents referred to in Section 3.3(e) of the Indenture and set
forth on Schedule I attached hereto have been received and (B) that such
documents have been executed, appear on their face to be what they purport to
be, purport to be recorded or filed (as applicable) and have not been torn,
mutilated or otherwise defaced, and appear on their faces to relate to the
Mortgage Asset. Capitalized terms used but not defined in this Receipt have the
meanings assigned to them in the Indenture.


The Custodian shall have no responsibility for reviewing the Mortgage Asset File
except as expressly set forth in Section 3.3(f) of the Indenture. None of the
Trustee, the Note Administrator, and the Custodian shall be under any duty or
obligation to inspect, review, or examine any such documents, instruments or
certificates to independently determine that they are valid, genuine,
enforceable, legally sufficient, duly authorized, or appropriate for the
represented purpose, whether the text of any assignment or endorsement is in
proper or recordable form (except to determine if the endorsement conforms to
the requirements of Section 3.3(e) of the Indenture), whether any document has
been recorded in accordance with the requirements of any applicable
jurisdiction, to independently determine that any document has actually been
filed or recorded in the appropriate office, that any document is other than
what it purports to be on its face, or whether the title insurance policies
relate to the Mortgaged Property.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
solely in its capacity as Custodian




By:     
Name: Title:



EXHIBIT K


FORM OF REQUEST FOR RELEASE


REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT


To:
Wells Fargo Bank, National Association, as Custodian

1055 10th Avenue SE Minneapolis, Minnesota 55414 Attention: Hunt CRE 2018-FL2


In connection with the administration of the Mortgage Assets held by you as the
Custodian on behalf of the Issuer, we request the release, to the [Collateral
Manager][Servicer][Special Servicer] of [specify document] for the Mortgage
Asset described below, for the reason indicated.


    Borrower's Name, Address & Zip Code:        Ship Files To:    


Name: Address:
Telephone Number:


Mortgage Asset Description:         


Current Outstanding Principal Balance:         




Reason for Requesting Documents (check one):


1.
Mortgage Asset Paid in Full. The [Collateral Manager][Servicer][Special
Servicer] hereby certifies that all amounts received in connection therewith
that are required to be remitted by the borrower or other obligors thereunder
have been paid in full and that any amounts in respect thereof required to be
remitted to the Trustee pursuant to the Indenture have been so remitted.
2.
Purchased Asset Sold or Liquidated By    . The [Collateral
Manager][Servicer][Special Servicer] hereby certifies that all proceeds of sale,
exchange, or other disposition or insurance, condemnation or other liquidation
have been finally received and that any amounts in respect thereof required to
be remitted to the Trustee pursuant to the Indenture have been so remitted.
3.
Other (explain)    .




If box 1 or 2 above is checked, and if all or part of the Asset Documents was
previously released to us, please release to us our previous request and receipt
on file with you, as well as any additional documents in your possession
relating to the specified Mortgage Asset.
If box 3 above is checked, upon our return of all of the above documents to you
as the Custodian, please acknowledge your receipt by signing in the space
indicated below and returning this form.


If box 3 above is checked, it is hereby acknowledged that a security interest
pursuant to the Uniform Commercial Code in the Mortgage Asset described above
and in the proceeds of said Mortgage Asset has been granted to the Trustee
pursuant to the Indenture.


If box 3 above is checked, in consideration of the aforesaid delivery by the
Custodian, the [Collateral Manager][Servicer][Special Servicer] hereby agrees to
hold said Mortgage Asset in trust for the Trustee, as provided under and in
accordance with all provisions of the Indenture and [the Collateral Management
Agreement][the Servicing Agreement], and to return said Mortgage Asset to the
Custodian no later than the close of business on the twentieth (20th) Business
Day following the date hereof or, if such day is not a Business Day, on the
immediately preceding Business Day.


Capitalized terms used but not defined in this Request have the meanings
assigned to them in the Indenture, dated as of August 20, 2018, by and among
Hunt CRE 2018-FL2, Ltd., as Issuer, Hunt CRE 2018-FL2, LLC, as Co-Issuer, Hunt
CRE 2018-FL2 Advances, LLC, as Advancing Agent, Wells Fargo Bank, National
Association, as Trustee, Wells Fargo Bank, National Association, as Note
Administrator, and Wells Fargo Bank, National Association, as Custodian.


[HUNT INVESTMENT MANAGEMENT, LLC][KEYBANK NATIONAL ASSOCIATION][HUNT SERVICING
COMPANY, LLC]














Acknowledgment of documents returned:


By:     
Name: Title:





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Custodian




By:     
Name: Title: Date:



EXHIBIT L


[RESERVED]








[Date]


Hunt CRE 2018-FL2, Ltd.




FORM OF NRSRO CERTIFICATION

EXHIBIT M



c/o Walkers Fiduciary Limited Cayman Corporate Centre
27 Hospital Road
George Town, Grand Cayman KY1-9008
Cayman Islands Attention: The Directors


Wells Fargo Bank, National Association, as Note Administrator
9062 Old Annapolis Road Columbia, Maryland 21045


Attention:    Hunt CRE 2018-FL2, Ltd. and Hunt CRE 2018-FL2, LLC


In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of August 20, 2018 (the “Indenture”), by and among
Hunt CRE 2018-FL2, Ltd. (the “Issuer”), as Issuer, Hunt CRE 2018-FL2, LLC, as
Co-Issuer, Hunt CRE 2018-FL2 Advances, LLC, as Advancing Agent, Wells Fargo
Bank, National Association, as Trustee, Wells Fargo Bank, National Association,
as Note Administrator, and Wells Fargo Bank, National Association, as Custodian,
the undersigned hereby certifies and agrees as follows:


1.The undersigned, is (a) either (i) a Nationally Recognized Statistical Rating
Organization ("NRSRO") or (ii) a Rating Agency, (b) has provided the Issuer with
the appropriate certifications under Exchange Act 17g-5(e), and (c) agrees that
any information obtained from the Issuer's 17g-5 Website will be subject to the
same confidentiality provisions applicable to information obtained from the
Issuer's 17g-5 website.


2.
The undersigned has access to the 17g-5 Website.



3.The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses the 17g-5 Information on the 17g-5 Website.


4.The undersigned agrees to the terms of the confidentiality agreement
applicable to the NRSRO, attached as Annex A hereto.


Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture.



IN WITNESS WHEREOF, the undersigned has caused its name to be signed hereto by
its duly authorized signatory, as of the day and year written above.


[Nationally    Recognized    Statistical    Rating Organization]


Name: Title:


Company:
Phone:
Email:



ANNEX A


CONFIDENTIALITY AGREEMENT
This Confidentiality Agreement (the “Confidentiality Agreement”) is made in
connection with Hunt CRE 2018-FL2, Ltd., as issuer (the “Issuer”, and together
with its affiliates, the “Furnishing Entities” and each a “Furnishing Entity”)
and Hunt CRE 2018-FL2, LLC, as co-issuer (the “Co-Issuer”, and together with the
Issuer, the “Co-Issuers”) furnishing certain financial, operational, structural
and other information relating to the issuance of the floating rate notes issued
by the Issuer (the “Notes”) pursuant to the Indenture, dated as of August 20,
2018 (the “Indenture”), by and among the Issuer, the Co-Issuer, Hunt CRE
2018-FL2 Advances, LLC, as advancing agent (the “Advancing Agent”), Wells Fargo
Bank, National Association, as trustee, note administrator (in such capacity,
the “Note Administrator”), and custodian, and the assets underlying or
referenced by the Notes, including the identity of, and financial information
with respect to borrowers, sponsors, guarantors, managers and lessees with
respect to such assets (together, the “Collateral”) to you (the “NRSRO”) through
the website of Wells Fargo Bank, National Association, as 17g-5 Information
Provider under the Indenture. Information provided by each Furnishing Entity is
labeled as provided by the specific Furnishing Entity.


(1)
Definition of Confidential Information. For purposes of this Confidentiality
Agreement, the term “Confidential Information” shall include the following
information (irrespective of its source or form of communication, including
information obtained by you through access to this site) that may be furnished
to you by or on behalf of a Furnishing Entity in connection with the issuance or
monitoring of a rating with respect to the Certificates: (x) all data, reports,
interpretations, forecasts, records, agreements, legal documents and other
information (such information, the “Evaluation Material”) and (y) any of the
terms, conditions or other facts with respect to the transactions contemplated
by the Indenture, including the status thereof; provided, however, that the term
Confidential Information shall not include information which:



(a)
was or becomes generally available to the public (including through filing with
the Securities and Exchange Commission or disclosure in an offering document)
other than as a result of a disclosure by you or a NRSRO Representative (as
defined in Section 2(c)(i) below) in violation of this Confidentiality
Agreement;



(b)
was or is lawfully obtained by you from a source other than a Furnishing Entity
or its representatives that (i) is reasonably believed by you to be under no
obligation to maintain the information as confidential and (ii) provides it to
you without any obligation to maintain the information as confidential; or



(c)
is independently developed by the NRSRO without reference to any Confidential
Information.



(2)
Information to Be Held in Confidence.



(a)
You will use the Confidential Information solely for the purpose of determining
or monitoring a credit rating on the Certificates and, to the extent that any
information used is derived from but does not reveal any Confidential
Information, for benchmarking, modeling or research purposes (the “Intended
Purpose”).



(b)
You acknowledge that you are aware that the United States federal and state
securities laws impose restrictions on trading in securities when in possession
of material, non-public information and that the NRSRO will advise (through
policy manuals or otherwise) each NRSRO Representative who is informed of the
matters that are the subject of this Confidentiality Agreement to that effect.



(c)
You will treat the Confidential Information as private and confidential. Subject
to Section 3, without the prior written consent of the applicable Furnishing
Entity, you will not disclose to any person any Confidential Information,
whether such Confidential Information was furnished to you before, on or after
the date of this Confidentiality Agreement. Notwithstanding the foregoing, you
may:




(i)
disclose the Confidential Information to any of the NRSRO’s affiliates,
directors, officers, employees, legal representatives, agents and advisors
(each, a “NRSRO Representative”) who, in the reasonable judgment of the NRSRO,
need to know such Confidential Information in connection with the Intended
Purpose; provided, that, prior to disclosure of the Confidential Information to
a NRSRO Representative, the NRSRO shall have taken reasonable precautions to
ensure, and shall be satisfied, that such NRSRO Representative will act in
accordance with this Confidentiality Agreement;



(ii)
solely to the extent required for compliance with Rule 17g-5(a)(3) of the Act
(17 C.F.R. 240.17g-5), post the Confidential Information to the NRSRO’s password
protected website; and



(iii)
use information derived from the Confidential Information in connection with an
Intended Purpose, if such derived information does not reveal any Confidential
Information.



(3)
Disclosures Required by Law. If you or any NRSRO Representative is requested or
required (orally or in writing, by interrogatory, subpoena, civil investigatory
demand, request for information or documents, deposition or similar process
relating to any legal proceeding, investigation, hearing or otherwise) to
disclose any Confidential Information, you agree to provide the relevant
Furnishing Entity with notice as soon as practicable (except in the case of
regulatory or other governmental inquiry, examination or investigation, and
otherwise to the extent practical and permitted by law, regulation or regulatory
or other governmental authority) that a request to disclose the Confidential
Information has been made so that the relevant Furnishing Entity may seek an
appropriate protective order or other reasonable assurance that confidential
treatment will be accorded the Confidential Information if it so chooses. Unless
otherwise required by a court or other governmental or regulatory authority to
do so, and provided that you have been informed by written notice that the
related Furnishing Entity is seeking a protective order or other reasonable
assurance for confidential treatment with respect to the requested Confidential
Information, you agree not to disclose the Confidential Information while the
Furnishing Entity’s effort to obtain such a protective order or other reasonable
assurance for confidential treatment is pending. You agree to reasonably
cooperate with each Furnishing Entity in its efforts to obtain a protective
order or other reasonable assurance that confidential treatment will be accorded
to the portion of the Confidential Information that is being disclosed, at the
sole expense of such Furnishing Entity; provided, however, that in no event
shall the NRSRO be required to take a position that such information should be
entitled to receive such a protective order or reasonable assurance as to
confidential treatment. If a Furnishing Entity succeeds in obtaining a
protective order or other remedy, you agree to comply with its terms with
respect to the disclosure of the Confidential Information, at the sole expense
of such Furnishing Entity. If a protective order or other remedy is not obtained
or if the relevant Furnishing Entity waives compliance with the provisions of
this Confidentiality Agreement in writing, you agree to furnish only such
information as you are legally required to disclose, at the sole expense of the
relevant Furnishing Entity.



(4)
Obligation to Return Evaluation Material. Promptly upon written request by or on
behalf of the relevant Furnishing Entity, all material or documents, including
copies thereof, that contain Evaluation Material will be destroyed or, in your
sole discretion, returned to the relevant Furnishing Entity. Notwithstanding the
foregoing, (a) the NRSRO may retain one or more copies of any document or other
material containing Evaluation Material to the extent necessary for legal or
regulatory compliance (or compliance with the NRSRO’s internal policies and
procedures designed to ensure legal or regulatory compliance) and (b) the NRSRO
may retain any portion of the Evaluation Material that may be found in backup
tapes or other archive or electronic media or other documents prepared by the
NRSRO and any Evaluation Material obtained in an oral communication; provided,
that any Evaluation Material so retained by the NRSRO will remain subject to
this Confidentiality Agreement and the NRSRO will remain bound by the terms of
this Confidentiality Agreement.



(5)
Violations of this Confidentiality Agreement.



(a)
The NRSRO will be responsible for any breach of this Confidentiality Agreement
by you, the NRSRO or any NRSRO Representative.




(b)
You agree promptly to advise each relevant Furnishing Entity in writing of any
misappropriation or unauthorized disclosure or use by any person of the
Confidential Information which may come to your attention and to take all steps
reasonably requested by such Furnishing Entity to limit, stop or otherwise
remedy such misappropriation, or unauthorized disclosure or use.



(c)
You acknowledge and agree that the Furnishing Entities would not have an
adequate remedy at law and would be irreparably harmed in the event that any of
the provisions of this Confidentiality Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each Furnishing Entity shall be entitled to specific
performance and injunctive relief to prevent breaches of this Confidentiality
Agreement and to specifically enforce the terms and provisions hereof, in
addition to any other remedy to which a Furnishing Entity may be entitled at law
or in equity. It is further understood and agreed that no failure to or delay in
exercising any right, power or privilege hereunder shall preclude any other or
further exercise of any right, power or privilege.



(6)
Term. Notwithstanding the termination or cancellation of this Confidentiality
Agreement and regardless of whether the NRSRO has provided a credit rating on a
Security, your obligations under this Confidentiality Agreement will survive
indefinitely.



(7)
Governing Law. This Confidentiality Agreement and any claim, controversy or
dispute arising under the Confidentiality Agreement, the relationships of the
parties and/or the interpretation and enforcement of the rights and duties of
the parties shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed within
such State.



(8)
Amendments. This Confidentiality Agreement may be modified or waived only by a
separate writing by the NRSRO and each Furnishing Entity.



(9)
Entire Agreement. This Confidentiality Agreement represents the entire agreement
between you and the Furnishing Entities relating to the treatment of
Confidential Information heretofore or hereafter reviewed or inspected by you.
This agreement supersedes all other understandings and agreements between us
relating to such matters; provided, however, that, if the terms of this
Confidentiality Agreement conflict with another agreement relating to the
Confidential Information that specifically states that the terms of such
agreement shall supersede, modify or amend the terms of this Confidentiality
Agreement, then to the extent the terms of this Confidentiality Agreement
conflict with such agreement, the terms of such agreement shall control
notwithstanding acceptance by you of the terms hereof by entry into this
website.



(10)
Contact Information. Notices for each Furnishing Entity under this
Confidentiality Agreement, shall be directed as set forth below:



Hunt CRE 2018-FL2, Ltd.
c/o Walkers Fiduciary Limited Cayman Corporate Centre
27 Hospital Road
George Town, Grand Cayman KY1-9008
Cayman Islands




with a copy to:


Hunt Companies Finance Trust, Inc. 230 Park Avenue South, 19th Floor New York,
New York 10169



EXHIBIT N


[RESERVED]



EXHIBIT O


FORM OF NOTE ADMINISTRATOR'S MONTHLY REPORT (TO BE INSERTED)












[Date]




FORM OF INVESTOR CERTIFICATION


(For Non-Borrower Affiliates)

EXHIBIT P-1





Wells Fargo Bank, National Association 9062 Old Annapolis Road
Columbia, Maryland 21045-1951
Attention: Corporate Trust Services – Hunt CRE 2018-FL2


Re:    Hunt CRE 2018-FL2, Ltd. and Hunt CRE 2018-FL2, LLC


In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of August 20, 2018 (the “Indenture”), by and among
Hunt CRE 2018-FL2, Ltd. (the “Issuer”), as Issuer, Hunt CRE 2018-FL2, LLC, as
Co-Issuer, Hunt CRE 2018-FL2 Advances, LLC, as Advancing Agent, Wells Fargo
Bank, National Association (the “Trustee”), as Trustee, Wells Fargo Bank,
National Association, as Note Administrator, and Wells Fargo Bank, National
Association, as Custodian, the undersigned hereby certifies and agrees as
follows:


1.The undersigned is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share, or a prospective purchaser of a Note or a Preferred Share.


2.The undersigned is not an agent of, or an investment advisor to, any borrower
or affiliate of any borrower under a Mortgage Asset.


3.The undersigned is requesting access pursuant to the Indenture to certain
information (the “Information”) on the Note Administrator's Website and/or is
requesting the information identified on the schedule attached hereto (also, the
“Information”) pursuant to the provisions of the Indenture.


4.In consideration of the disclosure to the undersigned of the Information, or
the access thereto, the undersigned will keep the Information confidential
(except from such outside persons as are assisting it in making an evaluation in
connection with purchasing the related Notes or Preferred Shares, from its
accountants and attorneys, and otherwise from such governmental or banking
authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Note
Administrator, be otherwise disclosed by the undersigned or by its officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.


The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Note or Preferred Share not
previously registered pursuant to Section 5 of the Securities Act.



5.The undersigned shall be fully liable for any breach of the Mortgage Asset
Purchase Agreement by itself or any of its Representatives and shall indemnify
the Issuer, the Note Administrator, the Trustee, the Servicer, and the Special
Servicer for any loss, liability or expense incurred thereby with respect to any
such breach by the undersigned or any of its Representatives.


6.The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses the Information on the Note Administrator's Website.


7.Capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Indenture.



BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.




By:     
Name: Title:












[Date]




FORM OF INVESTOR CERTIFICATION


(For Borrower Affiliates)

EXHIBIT P-2





Wells Fargo Bank, National Association 9062 Old Annapolis Road
Columbia, Maryland 21045-1951
Attention: Corporate Trust Services – Hunt CRE 2018-FL2


Re:    Hunt CRE 2018-FL2, Ltd. and Hunt CRE 2018-FL2, LLC


In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of August 20, 2018 (the “Indenture”), by and among
Hunt CRE 2018-FL2, Ltd. (the “Issuer”), as Issuer, Hunt CRE 2018-FL2, LLC, as
Co-Issuer, Hunt CRE 2018-FL2 Advances, LLC, as Advancing Agent, Wells Fargo
Bank, National Association (the “Trustee”), as Trustee, Wells Fargo Bank,
National Association, as Note Administrator, and Wells Fargo Bank, National
Association, as Custodian, the undersigned hereby certifies and agrees as
follows:


1.The undersigned is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share, or a prospective purchaser of a Note or a Preferred Share.


2.The undersigned is an agent or Affiliate of, or an investment advisor to, a
borrower under a Mortgage Asset.


3.The undersigned is requesting access pursuant to the Indenture to the Monthly
Reports (the “Information”) on the Note Administrator's Website pursuant to the
provisions of the Indenture.


4.In consideration of the disclosure to the undersigned of the Information, or
the access thereto, the undersigned will keep the Information confidential
(except from such outside persons as are assisting it in making an evaluation in
connection with purchasing the related Notes or Preferred Shares, from its
accountants and attorneys, and otherwise from such governmental or banking
authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Note
Administrator, be otherwise disclosed by the undersigned or by its officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.


The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Note or Preferred Share not
previously registered pursuant to Section 5 of the Securities Act.


5.The undersigned shall be fully liable for any breach of the Mortgage Asset
Purchase Agreement by itself or any of its Representatives and shall indemnify
the Issuer, the Note



Administrator, the Trustee, the Servicer, and the Special Servicer for any loss,
liability or expense incurred thereby with respect to any such breach by the
undersigned or any of its Representatives.


6.The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses the Information on the Note Administrator's Website.


7.Capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Indenture.



BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.




By:     
Name: Title:



EXHIBIT Q


ONLINE MARKET DATA PROVIDER CERTIFICATION


This Certification has been prepared for provision of information to the market
data providers listed in Paragraph 1 below pursuant to the direction of the
Issuer. If you represent a Market Data Provider not listed herein and would like
access to the information, please contact the Note Administrator at
866-846-4526, or at ctslink.customerservice@wellsfargo.com


In connection with Hunt CRE 2018-FL2, Ltd. (the “Issuer”), the undersigned
hereby certifies and agrees as follows:


1.
The undersigned is an employee or agent of [Bloomberg, L.P., Trepp, LLC, Intex
Solutions, Inc., CMBS.com, Inc., Markit, LLC, Interactive Data Corporation,
Thomson Reuters Corporation and PricingDirect Inc.], a market data provider that
has been given access to the Monthly Reports, CREFC reports and supplemental
notices on https://www.ctslink.com (the “Note Administrator’s Website”) by
request of the Issuer.



2.
The undersigned agrees that each time it accesses the Note Administrator’s
Website, the undersigned is deemed to have recertified that the representation
above remains true and correct.



3.
The undersigned acknowledges and agrees that the provision to it of information
and/or reports on the Note Administrator’s Website is for its own use only, and
agrees that it will not disseminate or otherwise make such information available
to any other person without the written consent of the Issuer, and any
confidentiality agreement applicable to the undersigned with respect to
information obtained from the Issuer’s 17g-5 Website shall also be applicable to
information obtained from the Note Administrator’s Website.



4.
Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture pursuant to which the Issuer’s Notes were
issued.



BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.




By:
Name:

Title:



